ACCEPTED
                                                                                          03-14-00416-CV
                                                                                                  4941122
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     4/17/2015 4:32:14 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK

                            No. 03-14-00416-CV
                                                                    FILED IN
                        IN THE C OURT OF A PPEALS       3rd COURT OF APPEALS
                                                            AUSTIN, TEXAS
               F OR THE T HIRD JUDICIAL D ISTRICT OF T EXAS
                                                        4/17/2015 4:32:14 PM
                                AT A USTIN                JEFFREY D. KYLE
              ______________________________________ Clerk

                              B RADLEY B. W ARE ,
                                                         Appellant,
                                        v.

          T EXAS C OMMISSION ON E NVIRONMENTAL Q UALITY ,
                                            Appellee.
             ______________________________________

               Appeal from the 53rd Judicial District Court
                         Travis County, Texas
                     Cause No. D-1-GN-10-002342
              ______________________________________

                        B RIEF OF A PPELLEE
          T EXAS C OMMISSION ON E NVIRONMENTAL Q UALITY
             ______________________________________

KEN PAXTON                                   JON NIERMANN
Attorney General of Texas                    Chief, Environmental Protection Div.

CHARLES E. ROY                               LINDA B. SECORD
First Assistant Attorney General             Assistant Attorney General
                                             State Bar No. 17973400
JAMES E. DAVIS                               Linda.Secord@texasattorneygeneral.gov
Deputy Attorney General for
Civil Litigation


                                   April 17, 2015
                                         TABLE OF CONTENTS

                                                                                                                    Page

STATEMENT OF FACTS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

STANDARD OF REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

SUMMARY OF THE ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

I.       REPLY POINT PERTAINING TO ALL OF WARE’S POINTS OF
         ERROR. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

         Ware’s case is tainted by false assumptions. His permit is limited to a
         term of years, but he complains about priority dates as if it were a
         perpetual right. He diverts water from a single point far upriver, but he
         complains about return flows as if he should have water that is only fully
         available where the Brazos meets the Gulf of Mexico. Resting on these
         false premises, his entire argument is fatally flawed... . . . . . . . . . . . . . . . . . 8

         A.       Term permits are not permanent water rights.. . . . . . . . . . . . . . . . . . . 8

         B.       A term permit is based on marginal water supplies not in use or
                  contemplated for near-term use by permanent water rights
                  holders.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

         C.       No one has a vested right to the issuance of a term permit or a
                  renewal of a term permit.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

         D.       The priority dates for term permits are different from those for
                  permanent water rights... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

         E.       Given his circumstances, the BRA return flows are just not
                  available to Ware.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14



                                                            ii
       F.    Ware’s interpretation of §§ 11.1381 and 11.134 is incorrect.. . . . . . 16

       G.    Ware’s false premises are fatal.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

II.    REPLY TO WARE’S POINT OF ERROR NO. 1. . . . . . . . . . . . . . . . . . . . 17

       A.    There is no merit to Ware’s argument that he is entitled to return
             flows... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17

       B.    There is more than ample support for TCEQ’s analysis in this
             case... . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

       C.    Agency experts did not provide contrary or improper evidence... . . 23

III.   REPLY TO WARE’S POINTS OF ERROR NOS. 2 AND 5. . . . . . . . . . . 25

       A.    In attacking TCEQ’s findings, Ware misconstrues Tex. Water
             Code § 11.046(c).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25

       B.    The broader statutory scheme confirms that Ware’s interpretation
             of Water Code § 11.046(c) is incorrect.. . . . . . . . . . . . . . . . . . . . . . . 28

       C.    Ware has misinterpreted the Water Code, but even if he were
             right, the proper interpretation of § 11.1046(c) is not dispositive
             here. Ware’s renewal was denied based on his location; the order
             can and should be affirmed on that basis.. . . . . . . . . . . . . . . . . . . . . 30

IV.    REPLY TO WARE'S POINT OF ERROR NO. 3. . . . . . . . . . . . . . . . . . . . 31

       A.    BRA withdrew its protest of Ware’s renewal application, but that
             did not make water available for Ware.. . . . . . . . . . . . . . . . . . . . . . . 31

       B.    Even if Ware were right that he should have been given a 1997
             priority date, it would not matter.. . . . . . . . . . . . . . . . . . . . . . . . . . . . 31

       C.    Ware’s cancellation theory is wrong.. . . . . . . . . . . . . . . . . . . . . . . . . 32



                                                       iii
V.       REPLY TO WARE’S POINT OF ERROR NO. 4. . . . . . . . . . . . . . . . . . . . 34

VI.      REPLY TO WARE’S POINT OF ERROR NO. 6. . . . . . . . . . . . . . . . . . . . 37

VII. CONCLUSION: NOT ONLY ARE WARE’S LEGAL THEORIES
     WRONG, THE EQUITIES DO NOT FAVOR HIM EITHER.. . . . . . . . . . 38

PRAYER. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 38

CERTIFICATE OF COMPLIANCE.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40

CERTIFICATE OF SERVICE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 40




                                                           iv
                                      INDEX OF AUTHORITIES

Cases                                                                                                          Page

Central Power & Light Co. v. PUC,
      36 S.W.3d 547 (Tex. App.–Austin 2000, pet. denied). . . . . . . . . . . . . . . . . . 5

City of Corpus Christi v. Nueces Co. Water Control. & Imp. Dist. No. 3,
      540 S.W.2d 357 (Tex. Civ. App.–Corpus Christi 1976,
      writ ref’d., n.r.e.). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Consumers Water, Inc. v. PUC,
     774 S.W.2d 719 (Tex. App.–Austin 1989, no writ). . . . . . . . . . . . . . . . . . . . 5

H.G. Sledge, Inc. v. Prospective Investment and Trading Co., Ltd.,
      36 S.W.3d 597 (Tex. App.–Austin 2000, pet. denied). . . . . . . . . . . . . . . . . . 4

Lower Colorado River Auth. v. Tex. Dep’t of Water Res.,
     638 S.W.2d 557 (Tex. App.–Austin 1982, rev’d. on other grounds,
     689 S.W. 873 (Tex. 1984)). . . . . . . . . . . . . . . . . . . . 8, 10, 11, 12, 27, passim

Meier Infiniti Co. v. Motor Vehicle Board,
      918 S.W.2d 95 (Tex. App.–Austin 1996, writ denied).. . . . . . . . . . . . . . . . . 5

Smith Motor Sales, Inc. v. Texas Motor Vehicle Comm’n,
      809 S.W.2d 268 (Tex. App.–Austin 1991, writ denied).. . . . . . . . . . . . . . . . 5

Tex. Water Rights Comm’n v. Wright,
      464 S.W.2d 642 (Tex. 1971).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 9

Statutes
Tex. Gov’t. Code
      § 2001.060.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
      § 2001.175(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
      § 2001.175(e). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 36




                                                           v
Statutes (cont’d)                                                                                                 Page
Tex. Water Code
      § 11.022. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 9
      § 11.025. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
      § 11.026. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
      § 11.027. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
      § 11.042. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28, 29
      § 11.042(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
      § 11.042(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28
      § 11.046. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26, 28, 29
      § 11.046(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
      § 11.046(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
      § 11.046(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25, 26, 27, 28, 30
      § 11.046(d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
      § 11.046(e). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25, 26
      § 11.121. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 8,
      § 11.134. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 16
      § 11.134(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
      § 11.134(b). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 16, 17, 25, 31
      § 11.134(b)(2). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
      § 11.1351. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
      § 11.1381. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 9, 11, 16, 17, passim
      § 11.1381(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 11, 12, 16
      § 11.1381(d). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
      § 11.146. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
      § 11.147. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
      § 11.1471. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
      § 11.1491. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
      § 11.150. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
      § 11.151. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
      § 11.152. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
      § 11.171-.186.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
      § 11.172. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 32, 33

                                                            vi
Statutes (cont’d)                                                                                              Page
      § 16.012(g)-(j). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20

Rules
30 Tex. Admin. Code
     § 297.19. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
     § 297.19(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 12
     § 297.42(c). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19, 20



Other References
Act of Mar. 19, 1917, 35th Leg., R.S., ch. 88, § 72,
      1917 Gen. Laws 211. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26

Act of May 21, 1987, 70th Leg., R.S., ch. 405, § 1,
      1987 Tex. Gen. Laws 1932. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11

Act of June 1, 1997, 75th Leg., R.S., ch. 1010, § 2.06,
      1997 Tex. Gen. Laws 3610. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 28

Act of June 1, 1997, 75th Leg., R.S., ch. 1010, § 2.07,
      1997 Tex. Gen. Laws 3610. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20, 26

Martin Hubert and Bob Bullock,
      Senate Bill 1, the First Big and Bold Step Toward Meeting Texas’s
      Future Water Needs, 30 Texas Tech L. Rev. 53 (1999).. . . . . . . . . . . . . . . 29




                                                           vii
              STATEMENT REGARDING ORAL ARGUMENT

      Oral argument is not necessary. This case lends itself to submission on briefs

and a Memorandum Opinion.

      Throughout the life of this case, from the SOAH hearing to the Commissioner’s

consideration of SOAH’s PFD to the district court, Appellant Ware has made the

same fundamentally unsound argument based on a misunderstanding of the type of

permit that he holds. No tribunal has agreed with Ware. Having lost at every level,

he now presents a third round of the same briefing. Appellee Texas Commission on

Environmental Quality submits that these written materials amply illustrate the flaws

in Ware’s case so that the Court may decide the issues without oral argument.

      The Commission welcomes oral argument when the Court deems it useful and

asks to be allowed to participate should the Court grant Ware’s request.




                                         viii
                                      No. 03-14-00416-CV



                              IN THE COURT OF APPEALS
                      FOR THE THIRD JUDICIAL DISTRICT OF TEXAS
                                     AT AUSTIN
                     ______________________________________


                                      BRADLEY B. WARE,
                                         Appellant,
                                             v.

                 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY,
                                   Appellee.

                     ______________________________________

                      Appeal from the 53rd Judicial District Court
                                Travis County, Texas
                            Cause No. D-1-GN-10-002342
                     ______________________________________

                              BRIEF OF APPELLEE
                 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY
                   ______________________________________

TO THE HONORABLE COURT OF APPEALS:

       Appellant Bradley B. Ware (“Ware”) appeals the decision of Appellee the

Texas Commission on Environmental Quality (“Commission” or “TCEQ”)1 denying

       1
          References to the TCEQ in this brief also refer to its predecessor agencies as applicable for
the timeframe being discussed. These would include the Texas Board of Water Engineers, the Texas
Water Commission, the Texas Water Rights Commission, the Texas Department of Water
Resources, and the Texas Natural Resource Conservation Commission.

                                                  1
renewal of his 1997 permit allowing him to divert state water for a term of ten years.

The district court order affirmed TCEQ’s decision; this Court should affirm as well.

                                STATEMENT OF FACTS

       In 1997, Ware was issued term Permit No. 5594, which authorized him to

divert 130 acre–feet of water per year from the Lampasas River in Bell County,

upstream of Stillhouse Hollow Reservoir.2 This permit was for a “run of the river”

right. That means that the permit did not authorize Ware to store water, e.g., in wetter

times for use in drier times. Instead, Ware was authorized to divert water directly out

of the Lampassas River and use it to irrigate.3

       The 1997 Permit No. 5594 contains a special condition providing that it was

to become null and void on November 7, 2007, unless Ware applied for an extension

prior to that time and the extension was subsequently granted.4 On March 20, 2006,

he filed an application to renew or in the alternative to convert his permit to a




       2
        A copy of the permit is attached to Ware’s application, both of which were introduced into
evidence in the administrative hearing as Applicant’s Exhibit No. 2. See Administrative Record
(“AR”) Vol. 5, Item No. App 2. A copy of Permit No. 5594 is attached at Appendix Tab A.
       3
          Id. No storage is authorized in the permit and TCEQ authorization to store water is
required under Tex. Water Code § 11.121. A copy of the statutes cited in this brief are at Appendix
Tab D.
       4
           See Appendix Tab A (Permit No. 5594, Special Condition 3.b., p. 2).

                                                2
permanent water right.5 The staff of the TCEQ Executive Director (“ED”) reviewed

Ware’s application using the Water Availability Model for the Brazos River Basin for

current conditions, i.e., for water availability (including all water use and return

flows) as of 2006, and determined that there was not enough water available to grant

the application for either a permanent or a term permit.6 The ED recommended denial

and the matter was heard in an evidentiary hearing conducted by a SOAH

Administrative Law Judge (“ALJ”)7 who issued a Proposal for Decision (“PFD”)

recommending denial.8 The TCEQ Commissioners denied Ware’s application by

order dated April 23, 2010.9 The district court affirmed the agency’s decision in an

order issued June 11, 2014.10

                                   STANDARD OF REVIEW

         Ware’s brief lacks a statement of the standard of review but his argument

repeatedly focuses on a lack of substantial evidence to support the order or on


         5
              AR, Vol. 1, Item No. 1E (letter from Kathy Hopkins, TCEQ Project Manager, to Bradley
Ware).
         6
          AR, Vol 5, Exhibit App. 47 (Water Availability Review Memorandum); Testimony.of
Jeffrey Thomas, AR Vol. 7, (Transcript Vol.1), p. 82.
         7
              See Transcripts, AR Vol. 7 (October 28, 2009) and Vol. 8 (October 29, 2009).
         8
              See PFD, pp. 28–29, AR, Vol. 4, Item No. 58A. A copy of the PFD is at Appendix Tab B.
         9
              AR, Vol. 4, Item No. 64 (TCEQ’s Final Order). A copy is at Appendix Tab C.
         10
              CR at 446.

                                                   3
references to the contents of the record to support his claims. He also frequently

asserts that the agency decision is arbitrary and capricious, an abuse of discretion, and

tainted by unlawful procedure and an incorrect interpretation of the Water Code. All

of this indicates Ware’s recognition that because this is a suit for judicial review of

a TCEQ order issued after a contested case hearing at the State Office of

Administrative Hearings (“SOAH”), the substantial evidence standard of review

applies.

       Reflecting our constitutional commitment to keeping the powers of three co-

equal branches of government separate, “substantial evidence review” is a standard

of review that governs the relationship between the executive branch’s state agencies

and the judiciary. Under this standard of review, agency orders are deemed valid,

findings of fact are reviewed for support by substantial evidence, legal conclusions

are reviewed for errors of law, and the proper test is whether the evidence in its

entirety is such that reasonable minds could have reached the conclusion that the

agency must have reached to justify its decision or whether the agency acted

arbitrarily and without regard to the facts.11 As to what the facts are, the agency is the




       11
         H.G. Sledge, Inc. v. Prospective Investment and Trading Co., Ltd., 36 S.W.3d 597, 602
(Tex. App.—Austin 2000, pet. denied).

                                              4
sole judge of the weight of the evidence and the credibility of the witnesses.12

       Challenges to agency orders often contain “arbitrary and capricious” claims.

This Court has explained that agency actions challenged as arbitrary and capricious

are reviewed for abuse of discretion.13 Thus, in performing substantial evidence

review of an agency decision, reviewing courts often use the abuse of discretion

standard to determine whether an agency committed error. Under the abuse of

discretion standard, a court (or agency) abuses its discretion if it acts without

reference to any guiding rules or principles.14

       Courts conducting substantial evidence review do not second-guess an agency.

This Court has long held that it is the agency that determines which factors to

consider, how much weight to give each, and how to weigh conflicting evidence.15

       In this case, Ware often tries to avoid the effect of the substantial evidence

standard of review by describing the agency as misinterpreting the Water Code or

using an unlawful procedure. Even if he were right, these complaints are just one

       12
            Central Power & Light Co. v. PUC, 36 S.W.3d 547, 561 (Tex. App.—Austin 2000, pet.
denied).
       13
            Consumers Water, Inc. v. PUC, 774 S.W.2d 719, 721 (Tex. App.—Austin 1989, no writ).
       14
       Smith Motor Sales, Inc. v. Texas Motor Vehicle Comm’n, 809 S.W.2d 268, 270 (Tex.
App.—Austin 1991, writ denied).
       15
          Meier Infiniti Co. v. Motor Vehicle Board, 918 S.W.2d 95, 100 (Tex. App.—Austin 1996,
writ denied) (“[t]his Court will neither substitute its own judgment as to which factors the agency
should consider to be the most important nor make a de novo determination of good cause.”).

                                                5
type of error that an agency can commit. Allegations of such error fit within the

substantial evidence standard of review. Indeed, the APA specifically mentions

errors of law and unlawful procedure in its list of reversible error.

      This case does not require the Court to test the limits of this standard of review.

The record amply supports the order. The agency’s legal conclusions are correct and

in accord with the judicial and legislative directives providing that term permits, such

as Ware’s, cannot infringe on permanent water rights.            Further, no unlawful

procedures were used, nor any constitutional or statutory provisions violated.

                       SUMMARY OF THE ARGUMENT

      Virtually all of Ware’s arguments flow from two broad complaints: (1) that

TCEQ analyzed the amount of water available for the renewal of his term water rights

permit based on what he contends is an incorrect priority date; and (2) there is

additional water in the Brazos River Basin that could have been allocated to his

application. For both of these complaints, Ware compares his application with that

of the Brazos River Authority (“BRA”), who holds a permanent water right and

operates a system of reservoirs throughout the Brazos River basin.

      Ware holds a specialized type of water use permit known as a “term” permit.

His 1997 term permit had a renewal provision but could not be renewed because

agency staff concluded—using a legislatively mandated computer model as well as

                                           6
information and theories put forth by Ware—that there was not enough water

available at his diversion point to grant him another term. In urging that there was

enough water, Ware insists that BRA’s application indicated that there was water in

the form of “return flows” that could and should have been allocated to Ware under

a “priority date” senior to BRA. These aspects of water rights—term permits, their

priority dates, and return flows—are the core of this case.

      Legally, his arguments are based on the flawed assumption that the law

requires TCEQ to grant a permit or renewal under the conditions he describes in his

brief. The law does no such thing. He also misapprehends the legal nature of a term

permit as compared to the nature of a permanent water right, and so he misconstrues

what his rights are and what the significance of a priority date is for a term permit.

Finally, he incorrectly views the return flows associated with BRA’s application (for

want of a better term, “BRA’s return flows”) as available to him. Ware makes this

mistake because he fails to appreciate that the circumstances of his water use are very

different from BRA’s.




                                          7
                                        ARGUMENT

I. REPLY POINT PERTAINING TO ALL OF WARE’S POINTS OF ERROR

       Ware’s case is tainted by false assumptions. His permit is limited to
       a term of years, but he complains about priority dates as if it were
       a perpetual right. He diverts water from a single point far upriver,
       but he complains about return flows as if he should have water that
       is only fully available where the Brazos meets the Gulf of Mexico.
       Resting on these false premises, his entire argument is fatally
       flawed.

A.     Term permits are not permanent water rights.

       No one may take, store, or divert State Water (water in rivers, lakes, creeks, or

in the Gulf of Mexico) without authorization from the TCEQ.16 The Water Code

authorizes a number of different types of water rights, including what are called

“permanent water rights”17 and water rights granted under what are called “term

permits.”18

       A permanent water right is an incorporeal right to use water.19 The right vests

in the water rights holder to the extent that the holder makes (and continues to make)

       16
          Tex. Water Code § 11.121. There are exceptions to the requirements of § 11.121, but they
are not applicable to the case at bar.
       17
         TCEQ derives its general authority to issue water rights permits under Tex. Water Code
§§ 11.022, 11.121, 11.134, and other provisions in Chapter 11 of the Code.
       18
            Term Permits are authorized under Tex. Water Code § 11.1381.
       19
         Lower Colorado River Auth. v. Tex. Dep’t of Water Res., 638 S.W.2d 557, 562 (Tex.
App.—Austin 1982), rev’d. on other grounds, 689 S.W.2d 873 (Tex. 1984), (citing Tex. Water
Rights Comm’n v. Wright, 464 S.W.2d 642 (Tex. 1971)).

                                                8
beneficial use of the water in accordance with the terms of the permit.20 It is subject

to forfeiture or cancellation for nonuse.21 It is subject to loss by prescription.22

Nevertheless, to the extent that a permit holder continues to make beneficial use of

the water authorized for a permanent water right, the right continues in effect.23

       A term permit, on the other hand, is just what its name implies. It is a right to

use water for a term of years.24 Unlike a permanent water right, a term permit does

not continue in effect so long as the water authorized under the permit continues to

be put to beneficial use. Both Tex. Water Code § 11.1381 and the TCEQ rule

addressing term permits at 30 Tex. Admin. Code § 297.1925 contemplate that term

permits are for a term of years, not a perpetual right. As noted above, Ware’s Permit

No. 5594 stated that it became null and void on a certain date if an application to


       20
            See Tex. Water Code §§ 11.022, .025, and .026. See also, Wright, 464 S.W.2d at 647–48.
       21
           See Tex. Water Code § 11.146 (forfeiture for failure to commence construction of
necessary dams and facilities to use the water) and §§ 11.171–.186 (cancellation for nonuse).
       22
         City of Corpus Christi v. Nueces Co. Water Control. & Improvement Dist. No. 3, 540
S.W.2d 357, 375-76 (Tex. Civ. App.—Corpus Christi 1976, writ ref’d., n.r.e.).
       23
          See Wright, 464 S.W.2d at 649, where the Texas Supreme Court held permits were “grants
to the permittees of usufructuary rights to the State’s water upon the implied condition subsequent
that the waters would be beneficially used.”
       24
          Tex. Water Code § 11.1381(a); 30 Tex. Admin. Code § 297.19(a). A copy of the rules
referenced in this brief is at Appendix Tab H.
       25
             30 Tex. Admin. Code § 297.19. Water Code §§ 11.153–.155 referenced in § 297.19
relate to a specialized use of water under term permits (aquifer storage). These Water Code sections
are not germane to the case at bar.

                                                 9
renew was not timely filed and if the renewal was not granted.26

B.    A term permit is based on marginal water supplies not in use or
      contemplated for near–term use by permanent water rights holders.

      In order for TCEQ to grant an application for a permanent water right, TCEQ

must find that there is unappropriated water available in the “source of supply,” i.e.,

in the stream from which the would–be permittee wants to take water.27 In 1984, the

Texas Supreme Court construed that Water Code requirement in Lower Colorado

River Authority. v. Texas Department of Water Resources (also called the “Stacy Dam

case,”).28 In the Stacy Dam case, the Colorado River Municipal Water District

(“CRMWD”) applied for a permit to construct what is now O. H. Ivie Reservoir in

Coleman, Concho, and Runnels Counties. There was insufficient water available in

the Upper Colorado River to permit the reservoir unless TCEQ took into account

water that was permitted to the Lower Colorado River Authority (“LRCA”) but was

not being used by LRCA. TCEQ granted CRMWD’s permit application over

LCRA’s protest and LCRA appealed.

      The Texas Supreme Court reversed the agency’s decision and the judgments

of both the district court and the court of civil Appeals. The Court held that TCEQ

      26
           See Permit No. 5594, Special Condition 3.a , p. 2.
      27
           See now Tex. Water Code § 11.134(b)(2).
      28
           689 S.W.2d 873 (Tex. 1984).

                                                10
must take into account the entire amount of water already permitted in the stream

when considering a new application for a water right. TCEQ could not base the new

permanent water right on water that was permitted to others but was not being used.

The Court held that in amending certain water laws, the Legislature had “explicitly

shown its purpose to interdict ‘double permitting’ of water.”29

       After the Stacy Dam opinion was issued, the Legislature authorized the

issuance of term permits under what is now codified as Water Code § 11.1381.30 As

noted above, § 11.1381 allows TCEQ—in its discretion—to authorize temporary use

of water that is already permitted to others but is not being used.31 TCEQ witness

Kathy Alexander explained it in her testimony before SOAH in this case:

       [A]n appropriative [i.e., permanent] water right is a water right that gets
       water that’s never been given to anyone else before. A term water right
       is . . . an authorization to use water that we’ve previously given to
       someone else which they’re either not using in whole or in part.32

This reflects the language of the applicable TCEQ rule, which provides that TCEQ

may issue a term permit for appropriated water when there is insufficient


       29
689 S.W.2d at 878.
       30
          Act of May 21, 1987, 70th Leg., R.S., ch. 405, § 1, 1987 Tex. Gen. Laws 1932. A copy
is at Appendix Tab F.
       31
           Section 11.1381(a) says in part, “The commission may issue permits for a term of years
for use of state water to which a senior water right has not been perfected.” (Emphasis added.)
       32
            Testimony of Dr. Kathy Alexander. AR. Vol. 8, (Transcript, Vol. 2), p. 345, ln. 6–11.

                                                11
un–appropriated water available to satisfy an application, i.e., for a permanent water

right.33 Clearly, the unused water must be there in order for TCEQ to authorize a term

permit or permit renewal.34 TCEQ does perform an analysis to determine if there is

water available for a term permit. TCEQ staff performs a simulation on its water

availability model, called a “current conditions” run.

C.    No one has a vested right to the issuance of a term permit or a renewal of
      a term permit.

      It is important to note that absolutely nothing in the law mandates the issuance

or renewal of a term permit. The Water Code says TCEQ “may” issue term permits,35

as does the relevant TCEQ rule.36 Term permits are a means for TCEQ to promote

what TCEQ determines to be optimum use of the State’s water resources while

holders of permanent rights develop their rights to use the water. Term permits were

not—and under the Stacy Dam case, they could not be—intended as perpetual grants

of water rights.




      33
           See 30 Tex. Admin. Code § 297.19(a).
      34
           Id.
      35
           Tex. Water Code § 11.1381(a).
      36
           30 Tex. Admin. Code § 297.19(a).

                                              12
D.    The priority dates for term permits are different from those for permanent
      water rights.

      Ware relies heavily on the doctrine that in water rights, first in time is first in

right. But Ware fails to appreciate that term permits are subordinate to permanent

permits. Water Code § 11.1381(d) states that “[a] permit issued under this section is

subordinate to any senior appropriative water rights.” The term “any” and the use of

the plural “senior appropriative water rights” was best characterized by TCEQ

hydrologist Dr. Kathy Alexander, who testified that a term water right is a second

class permit.37

      As discussed more fully below, in determining which water user is “first in

time,” term permits and permanent water rights do not mix. A term permit will trump

other, later, term permits. A permanent water right will trump other, later, permanent

water rights. But a permanent water right will always trump a term permit. Each type

of water right has its own timeline for determining who is first. The priority dates for

term permits such as Ware’s are not dots occurring on the same timeline as for

permanent water rights such as BRA’s.

      Ware also fails to understand another aspect of priority dates. While Ware’s

1997 term permit’s priority date clause gives him a first in time right over other term



      37
           Testimony of Dr. Kathy Alexander. AR Vol. 8, (Transcript, Vol. 2), p. 345, ln.12-15.

                                               13
permits with later priority dates, that 1997 date is only important if a new term is

authorized. Because term permits may only authorize water that is available on the

margins, any renewal request must be judged based on the water available for the

renewal term. In deciding whether to authorize a renewal, TCEQ must look at current

conditions and use a priority date related to the renewal application. Had there been

water available and the renewal issued, Ware would have then benefitted from his

1997 date vis a vis other term permit holders.

      Thus, Ware’s insistence on 1997 as his priority date as a date that should have

led to his renewal being granted is wrong on two fronts. That 1997 date does not put

Ware’s term permit date ahead of BRA’s permanent water right nor does it play any

part in determining water availability for the renewal term requested.

E.    Given his circumstances, the BRA return flows are just not available to
      Ware.

      The extra water that Ware claims was available for him was, from a

hydrological and legal standpoint, not really there at his location on the river for

direct diversion from the Lampasas River when and where he wants. Water rights can

seem metaphysical: someone can see water flowing past his farm and be told that he

cannot have it, even if there seems to be plenty. But that is because it may already

have been appropriated to someone else who lives downstream. The Commission is



                                         14
charged with protecting that someone else and with managing all of the water in the

entire basin of a Texas river. It is a delicate balance between protecting permanent

water rights and issuing term permits to avoid waste of water that those permanent

rights holders are not currently using.

       In this case, the Commission could not strike the balance in Ware’s favor for

several reasons.38 First, Ware does not create any return flows from the water that he

diverts. Second, he directly diverts from a single point far upstream from the mouth

of the Brazos at the Gulf of Mexico. Third, as a term permit holder, he is subordinate

to all holders of permanent water rights.

       These factors all work against Ware’s obtaining any BRA return flows. BRA

manages many reservoirs but Ware has no storage to tap into to cover shortages.

With his upriver diversion point, the BRA return flows (only fully available

hydrologically at the Gulf) are not counted as available to him. And he is subordinate

to BRA and all other permanent water rights holders. As the Commission explained,

the BRA return flows were already reserved for downstream use when Ware sought

renewal and were needed for the overall management of the basin.39


       38
           Perhaps the clearest explanation of the issues in this case is the ED’s Response to Ware’s
written closing arguments after the close of the SOAH evidentiary hearing. It is Item 57 in Volume
4 of the administrative record; a copy is at Appendix Tab I.
       39
            AR, Vol. 4, Item No. 57, p. 6.

                                                 15
F.     Ware’s interpretation of §§ 11.1381 and 11.134 is incorrect.

       Both in Point of Error No. 2 and Point of Error No. 5, Ware proceeds from the

false assumption that § 11.1381 relating to term permits and § 11.134 relating to

TCEQ consideration of permit applications somehow require TCEQ to issue permits

if certain conditions are met. A cursory look at the black letter law demonstrates that

this is not the case.

       The term permit statute says that TCEQ “may”grant term permits.40 There is

no “shall” associated with the granting of term permits in that section or elsewhere

in the statutes. And, while Ware discusses Water Code § 11.134(b) at length in his

brief, he fails to quote—or even mention – § 11.134(a). Subsection (b), which Ware

does discuss, merely provides that TCEQ may not grant a permit application unless

certain conditions are met. Subsection (a), though, is key to determining what

TCEQ’s obligations are under § 11.134. Subsection (a) indicates that TCEQ has no

obligation to grant Ware’s permit renewal:

       (a) After the hearing, the commission shall make a written decision
       granting or denying the application. The application may be granted or
       denied in whole or in part.41

Indeed, when one considers the entire statutory scheme relating to water rights, it is


       40
            Tex. Water Code § 11.1381(a).
       41
            Tex. Water Code § 11.134(a). (Emphasis added.)

                                              16
apparent that the focus is on insuring that the granting of new or amended rights does

not adversely impact senior water rights holders and the environment. Water Code

§ 11.134(b) provides that TCEQ may not grant a permit unless a litany of conditions

listed therein are fulfilled and a litany of other items are considered first. Water Code

§ 11.1381 also contains express prohibitions against granting a term permit if certain

conditions are present. Water Code § 11.1351 expressly allows TCEQ to place

restrictions on permits that are granted. Sections 11.147, 11.1471, 11.1491, 11.150,

and 11.152 all relate to obligations that TCEQ has to protect the environment and

water quality when considering permits. Section 11.151 requires TCEQ to consider

the groundwater impacts of an application.

G.    Ware’s false premises are fatal.

      Because Ware’s argument is infused by and tainted with misunderstanding of

term permits, priority dates, the availability of return flows, and the TCEQ’s

obligation to grant permits, it should be rejected by this Court as it was by the SOAH

ALJ, the agency, and the district court.

II. REPLY TO WARE’S POINT OF ERROR NO. 1

A.    There is no merit to Ware’s argument that he is entitled to return flows.

      On pages 13–15 of his brief, Ware argues that a 2008 TCEQ analysis for a

Brazos River Authority (“BRA”) permit application found approximately 74,000

                                           17
acre–feet of return flow water available for appropriation in the Brazos Basin. He

complains that none of these flows were allocated to him, i.e., that TCEQ did not

consider these flows as being available for him to take. TCEQ expert Kathy

Alexander explained why these return flows were not allocated to Ware. Dr.

Alexander testified:

      The only water that would be available for Mr. Ware’s application
      would be those return flows that could exist or not in the watershed of
      the Lampasas River and our current conditions model does include those
      return flows as part of flow and even with those return flows in the
      model, we still could not find water available for Mr. Ware’s
      application.42

Regarding the 74,000 acre–feet of return flows themselves, Dr. Alexander testified

that they were:

      [T]he result of different return flow locations throughout the [Brazos
      River] basin and the availability analysis was done at the Brazos River
      Authority’s requested diversion point at the Gulf of Mexico, which is
      the most downstream place in the river basin, and the Executive Director
      had also recommended that prior to reuse of any of these return flows
      that the Brazos River Authority submit an accounting plan and a water
      management plan and a whole host of other items that would limit or
      direct how these flows would be used.43

Dr. Alexander also testified that BRA might be able to divert water downstream of

its 12 reservoirs as opposed to down at the Gulf of Mexico. She explained that was


      42
           Testimony of Dr. Kathy Alexander. AR, Vol. 8, (Transcript, Vol. 2), p. 384, ln. 1–7.
      43
           Id., p. 360–61, ln. 3-13.

                                               18
possible because BRA has a number of large permitted reservoirs and, “should a

shortage occur . . . as a result of diversions of those return flows, the BRA has a

number of sources and a system operation permit that would allow them to make up

those shortages in downstream senior water rights.”44 When asked why Ware could

not do that, Dr. Alexander testified:

      Mr. Ware’s application is a direct diversion from the stream. If he were
      taking other people’s water, there’s no way for him to give it back
      without reservoir storage or some other option.45

      Dr. Alexander’s testimony on the lack of available water quoted above is

consistent with the policy expressed in TCEQ’s “75–75 Rule”, which provides in

relevant part as follows:

      For the approval of an application for a direct diversion from a stream
      without sufficient on or off channel water storage facilities for irrigation,
      approximately 75% of the water requested must be available
      approximately 75% of the time when distributed on a monthly basis and
      based upon the available historic stream flow record. . .46

TCEQ staff’s water availability review showed that 75% of the water Ware was

requesting would be available in only 5.2% of the years of the period of record.47



      44
           Id., p. 361, ln. 7–20.
      45
           Id., p. 361, ln. 21–25.
      46
           30 Tex. Admin. Code § 297.42(c).
      47
           See Water Availability Review. AR, Vol. 5, Item No. App. 47, p. 1.

                                               19
TCEQ may grant an exception to the “75–75 Rule” provided the applicant “can

demonstrate that a long-term, reliable, alternative source or sources of water of

sufficient quantity and quality are economically available to the applicant to make the

proposed project viable and ensure the beneficial use of state water without waste.”48

In this case, TCEQ staff suggested to Ware that he secure an alternate source of water

in a letter dated March 20, 2006.49 However, Ware provided no evidence of alternate

sources that would satisfy the requirements of this exception.

B.     There is more than ample support for TCEQ’s analysis in this case.

       The record is replete with support for TCEQ’s analysis in this case. The

applicable law supports it as well. In 1997, the Texas Legislature enacted an omnibus

water bill known as “Senate Bill 1.”50 As part of Senate Bill 1, the Legislature

required TCEQ to “obtain or develop an updated water availability model” for all

river basins in Texas by December 2001 and, upon developing the models, to provide

comprehensive new information to water rights holders and water planners about

water availability and potential environmental impacts of drought.51


       48
            30 Tex. Admin. Code § 297.42(c).
       49
            AR, Vol. 6, Item No. ED 5, p. 1.
       50
          Act of June 1, 1997, 75th Leg., R.S., ch. 1010 § 2.07, 1997 Tex. Gen. Laws 3610. A copy
is at Appendix Tab G.
       51
            Id. at 3679–80, § 7.01, codified as Tex. Water Code § 16.012(g)–(j).

                                                 20
      The model software was developed and revised by Dr. Ralph Wurbs from

Texas A&M University.52 The model was the collaborative work of consultants,

TCEQ, the Texas Water Development Board, environmental agencies, and others.53

Hydrology witness Jeffrey Thomas, a registered professional engineer and registered

professional geologist who had performed water availability analyses for TCEQ for

over 10 years at the time,54 testified that, to his knowledge, the Brazos water

availability model was the most accurate method of determining water availability

that was available at the time of the hearing.55

      Both Mr. Thomas and Dr. Kathy Alexander (who at the time was a doctoral

candidate, who had a Masters of Science in Applied Geography, Water Resource, and

Environmental Management, who had worked on water availability model

development teams and worked as a hydrologist for TCEQ for almost 10 years )56

testified that extending the period of record for the model, as Ware’s witness Sam

Jones suggested, would only add data that was within the range of water variability



      52
           Testimony of Jeffrey Thomas. AR, Vol. 7 (Transcript Vol. 1), p. 73, ln. 17–19.
      53
           Id., p. 176, ln. 7–10.
      54
           Resume of Jeffrey C. Thomas, P.E., P.G. AR, Vol. 6, Item ED-1.
      55
           Testimony of Jeffrey Thomas. AR, Vol. 7 (Transcript Vol. 1), p. 174, ln. 5–9.
      56
           Resume of Kathy Alexander. AR, Vol. 6, Item ED-6.

                                               21
already contemplated by the model.57

       In contrast to the testimony of Mr. Thomas and Dr. Alexander, the testimony

of Ware’s technical witness, Mr. Sam Jones, lacked credibility. Mr. Jones conceded

that he was not an expert on the TCEQ’s water availability models.58 While he

worked in TCEQ’s water rights adjudication program, he admitted that he did not

work with models in that job.59 He admitted that he had never worked with any type

of model or any other analytical framework to determine whether there was water

available in a stream in the manner used by TCEQ.60

       Ware claims that the Commission ignored record evidence and that the only

reliable evidence favors him. Not so. Neither the SOAH ALJ nor the TCEQ

Commissioners was persuaded by Mr. Jones’s testimony and by Ware’s theory that

he should have been given some of the water identified in BRA’s application as

return flows—water with a diversion point far from Ware’s location and subject to

a very different type of permit including a water management plan for ensuring that

other water rights are protected.

       57
           Testimony of Jeffrey Thomas. AR, Vol. 7 (Transcript Vol. 1), p. 114, ln. 6–p. 115, ln. 25;
Id., p. 176, ln 2–p. 177, ln. 1. Testimony of Kathy Alexander. AR, Vol. 8 (Transcript Vol. 2), p.
346, ln. 19–p. 348, ln. 3.
       58
            Testimony of Samuel W. Jones. AR, Vol. 7 (Transcript, Vol. 1), p 219, ln. 15–18.
       59
            Testimony of Samuel W. Jones. AR, Vol. 7 (Transcript, Vol. 1), p. 220, ln. 15–17.
       60
            Testimony of Samuel W. Jones. AR, Vol. 8 (Transcript, Vol. 2), p. 294, ln. 3–12.

                                                 22
      Ware’s evidentiary arguments under Point of Error No. 1 are actually a

statement of his disagreement with the conclusions TCEQ reached on the evidence,

not on a lack of evidence to support TCEQ’s decisions nor on the agency ignoring the

record evidence. The record evidence amply supports the Commission’s decision not

to allocate to him the BRA return flows that are the subject of Ware’s Point of Error

No. 1. He cannot ask the Court to substitute the Court’s—or his—findings on the

evidence for those of the agency.

C.    Agency experts did not provide contrary or improper evidence.

      At pages 15-17 of his brief, Ware asserts that TCEQ’s decision was based on

an unlawful procedure occurring at the open meeting in which the TCEQ

Commissioners considered the PFD from the SOAH ALJ. Ware claims that agency

staff responded to questions from the Commissioners with statements that were

contrary to their testimony at the SOAH hearing and that the Commissioners in turn

treated these answers as evidence. Ware’s claim is meritless.

      First, Ware’s claim cannot be substantiated because he did not request that the

transcript of the Commissioner’s meeting be included in the administrative record.

The Administrative Procedure Act does not list transcripts of these open meetings as

a necessary part of the record, and they are not usually included.61 But Ware did not

      61
           Tex. Gov’t Code § 2001.060.

                                         23
even try to have a transcription included by utilizing the statutory provision

authorizing a court to permit additions to the record.62

      Second, although Ware tags it an unlawful procedure, there is nothing improper

about the Commissioners asking questions and receiving answers from staff at an

open meeting. From Ware’s unsubstantiated description of the exchange, the

questions were about the record, which is the very point of such a public meeting.

      Third, Ware’s unsubstantiated description of staff answers do not demonstrate

that they contradicted earlier testimony before SOAH.                   According to Ware,

Dr. Alexander told the Commissioners that the BRA return flows were considered in

determining water available for Ware. At the SOAH hearing, Ware’s counsel asked

if the ED had run any analysis using the information Ware put forward through its

witness Mr. Jones or had asked TCEQ expert Mr. Thomas about. Dr. Alexander

answered that they had.63            Ware’s case focused heavily on return flows.

Dr. Alexander said that the ED had run an analysis using information from Ware’s

witnesses; that surely included return flows. Clearly, staff had considered Ware’s

attack on their 2006 Water Availability Memorandum (Applicant’s Exhibit 47) and

determined that his information did not change the unfortunate reality that there is not


      62
           Tex. Gov’t Code § 2001.175(b).
      63
           Testimony of Dr. Kathy Alexander. AR, Vol. 8, (Transcript Vol. 2), p. 370, ln. 12-22.

                                               24
enough water to grant his renewal request. Dr. Alexander did not contradict this

testimony when she answered Commissioners questions.

III. REPLY TO WARE’S POINTS OF ERROR NOS. 2 AND 5

      In Points of Error Nos. 2 and 5, Ware cites to a number of statutes, but

particularly to Texas Water Code §§ 11.1381 (relating to term permits), 11.046(e)

(relating to return of surplus waters to streams), and 11.134(b) (relating to TCEQ’s

consideration of permit applications).          He attempts to weave those statutory

provisions into evidentiary arguments he makes about water availability, apparently

in an attempt to suggest that he has some entitlement to receiving a permit renewal

based on these statutes. Ware is wrong.

A.    In attacking TCEQ’s findings, Ware misconstrues Tex. Water Code
      § 11.046(c).

      In Point of Error No. 2, Ware attacks the Commission’s Finding of Fact No. 44,

which states:

      44.      The addition of “new water,” if it were proved to exist, would be
               subject to all prior appropriation rights of senior water rights
               holder[s] and could not be treated as available for new
               allocation.64

Ware argues that this finding is inconsistent with language in Tex. Water Code




      64
           TCEQ’s Final Order. AR, Vol. 4, Item No. 64, p. 5.

                                              25
§ 11.046(c),65 but in so doing, Ware misconstrues the statute.

       Section 11.046(a) provides that surplus waters be conducted back to streams

by gravity flow, whenever practicable. That language has been in the Texas

statutes—virtually unchanged—since at least 1917.66                    The Legislature added

Subsections (b), (c), and (d) to the statute in 1997 as part of Senate Bill 1.67

       Notably, § 11.046(b) authorizes TCEQ to place conditions on any permit that

requires certain percentages of water to be returned to streams at certain places, “to

protect senior downstream permits, certified filings, or certificates of adjudication

or to provide flows for instream uses or bays and estuaries.”68 Section 11.046(b)

does not allow TCEQ to reserve water for new permit holders or junior permit

holders; it speaks in terms of protecting senior water rights holders, of allowing

surplus water to flow to senior water rights holders.

       The first part of Water Code § 11.046(c) provides that a water rights holder

may use and reuse the water allocated under the permit as provided in the permit, but

       65
         Ware’s Brief at 20-21. Ware also discusses § 11.046(e) in more detail in his Point of Error
No. 5. See Ware’s Brief at 32-38.
       66
           Act of Mar. 19, 1917, 35th Leg., R.S., ch. 88, § 72, 1917 Tex. Gen. Laws 211, 229. A
copy is at Appendix Tab E.
       67
          Act of June 1, 1997, 75th Leg., R.S., ch. 1010 § 2.07, 1997 Tex. Gen. Laws 3610, 3620.
A copy is at Appendix Tab G. A copy of Tex. Water Code § 11.046 in its current form (unchanged
from 1997) is at Appendix Tab D.
       68
            (Emphasis added.)

                                                26
it is the second part of Water Code § 11.046(c) that Ware emphasizes—and

misconstrues. It provides as follows:

      Once water has been diverted under a permit, certified filing, or
      certificate of adjudication and then returned to a watercourse or stream,
      however, it is considered surplus water and therefore subject to
      reservation for instream uses or beneficial inflows or to appropriation
      by others unless expressly provided otherwise in the permit, certified
      filing, or certificate of adjudication.69

Ware contends both in Point of Error No. 2 and Point of Error No. 5 that return flows

should be available to him under a term permit by virtue of this language.70 But there

are several flaws in his reasoning. First, Ware seeks a term permit (or renewal of a

term permit). As discussed at the beginning of this brief, a term permit is given for

water that is already subject to appropriation by another person but is simply not

being used at present. There is no law that allows a person to appropriate another

person’s water under a term permit. As discussed above, the Stacy Dam decision

would prohibit that.

      Additionally, the term “appropriation by others” in § 11.046(c), when read in

context with the rest of the statute, clearly does not mean surplus water released into

a river is somehow preserved for use by junior water rights holders or term permit



      69
           (Emphasis added.)
      70
           Ware’s Brief at 20-21; 32-38.

                                           27
holders when there are substantial numbers of senior water rights holders who do

have senior rights to appropriate water in the river.71 And that is the case in the

Brazos Basin. It is undisputed that there are rights on the Lampasas River and

downstream on the Brazos River that are senior to Ware’s claimed 1997 priority date.

B.     The broader statutory scheme confirms that Ware’s interpretation of
       Water Code § 11.046(c) is incorrect.

       As noted above, the additions to § 11.046, including Subsection (c), were part

of Senate Bill 1. Related changes were made to Tex. Water Code § 11.042, relating

to the movement of groundwater and surface water down the bed and banks of Texas

streams.72 Section 11.042 as amended by Senate Bill 1 provided TCEQ with authority

to impose restrictions on the use of river beds and banks for the conveyance of water,

including water that originated in streams and water that originated in underground

aquifers. TCEQ was authorized to impose restrictions to protect water rights in the

streams and to address environmental issues as well.73 The purpose of amendments

to §§ 11.042 and 11.046 were explained in a commentary by Martin Hubert, general

counsel to former Lieutenant Governor Bob Bullock, and Governor Bullock


       71
           As Ware emphasizes in his brief, the law provides that “As between appropriators, the first
in time is first in right.” Tex. Water Code § 11.027.
       72
          Act of June 1, 1997, 75th Leg., R.S., ch. 1010, § 2.06, 1997 Tex. Gen. Laws 3610, 3620.
A copy is at Appendix Tab G.
       73
            Tex. Water Code § 11.042(b) and (c).

                                                 28
himself.74 The authors explained these changes in the context of water reuse. They

wrote:

         While reuse has been proven to decrease the total amount of water
         needed by a user, it also decreases the amount of water available to
         downstream users because more water is reused and less water is
         discharged. As a result, there is less water available for the
         environmental needs of instream flows, bays, and estuaries.
         Additionally, less water is available to downstream users dependent on
         discharged water. These situations present an especially critical
         problem in already over-appropriated rivers and streams.75

Specifically citing both §§ 11.042 and 11.046 in a footnote, they continued:

         S.B. 1 addresses this situation by balancing the needs of upstream and
         downstream interests.

         The changes to § 11.046 cited by Ware were not made to insure that junior

water rights holders and term permit applicants were guaranteed an increment of

water. They were made to balance the needs and interests of existing senior

appropriators and the environment in the face of growing demand for water recycling.

         Finally, Ware improperly attempts to bolster his argument by claiming that the

ALJ who heard the BRA application accepted Ware’s interpretation of § 11.046 and

rejected the ED’s interpretation.76 But the ALJ said that he disagreed with both

         74
          Martin Hubert and Bob Bullock, Senate Bill 1, the First Big and Bold Step Toward
Meeting Texas’s Future Water Needs, 30 Texas Tech L. Rev. 53 (1999).
         75
              Id. at 62 (footnotes in text omitted).
         76
              Ware’s brief at 36, relying on Ware’s Exhibit I.

                                                       29
parties’ competing analyses, so Ware’s reliance is misplaced.77 Moreover, Ware

himself has said that the BRA matter was remanded to SOAH, so it remains to be

seen how much of the first BRA PFD remains intact.

C.    Ware misinterprets the Water Code, but even if he were right, the proper
      interpretation of § 11.046(c) is not dispositive here. Ware’s renewal was
      denied based on his location; the order can and should be affirmed on that
      basis.

      At Finding of Fact No. 45, the TCEQ order denying Ware’s renewal finds that

BRA’s requested return flows become available only at the furthest downstream point

in the Brazos River basin. This is in accord with the testimony of Dr. Kathy

Alexander, who performed the water availability analysis for the BRA application and

testified that the analysis used a diversion point of the Gulf of Mexico, the furthest

downstream point.78 Ware’s diversion point is well upstream from that. The return

flows are simply not available to him.

      This was more fully explained by the ED in his response to Ware’s written

closing arguments at SOAH.

      The Executive Director did include the return flows in the modeling
      used in the review of Applicant’s request for a term renewal but the
      model showed that none of those return flows was available at
      Applicant’s diversion point. What the model shows is that these return


      77
           Id. at 147, CR at 213.
      78
           Testimony of Dr. Kathy Alexander. AR, Vol. 8 (Transcript Vol. 2), p. 360, ln. 5-8.

                                               30
      flows were already reserved for some purpose of use downstream from
      Applicant’s diversion point by the time his application was received.
      The hydrologic function and management of the Brazos River Basin
      depends on the presence of those return flows.79

These return flows were not, as Ware claims, reserved for future applicants—they

were already needed for other purposes.

IV. REPLY TO WARE’S POINT OF ERROR NO. 3

A.    BRA withdrew its protest of Ware’s renewal application, but that did not
      make water available for Ware.

      Ware discusses the fact that BRA withdrew from the proceedings and argues

that BRA’s actions mean that his application should be granted. He is wrong.

Neither BRA’s decision to withdraw nor any resultant lack of evidence on the

limiting factors for granting a permit application under Water Code § 11.1381 or

§ 11.134(b) serve to make the granting of Ware’s application mandatory. Especially

in a time of burgeoning population and record drought, such a construction of the

statutes would not be reasonable. Put simply, BRA is not Ware’s problem. A lack

of water is Ware’s problem.

B.    Even if Ware were right that he should have been given a 1997 priority
      date, it would not matter.

      Reurging the issue of priority dates, Ware insists that he is entitled to some of



      79
           AR, Vol. 4, Item No. 57, p. 6.

                                            31
the return flows listed in BRA’s application because he has a 1997 priority date while

BRA’s priority date is 2004, yet the ED used the 2006 date of his renewal application.

TCEQ hydrologist Dr. Alexander testified that using 1997 would make no difference:

      It’s just at a very junior date whether it’s 1997 or 2006, because of the
      vast number and amount of water rights that have been appropriated,
      there’s certainly—there just isn’t enough water let to go around which
      is why we recommended denial of Mr. Ware’s application.80

Any “error” in choosing a priority date was harmless error.

C.    Ware’s cancellation theory is wrong.

      Ware also claims that he is entitled to the return flows in BRA’s application

because he has been beneficially using water under his existing permit. Ware claims

that the TCEQ is implementing a cancellation program for term permits, and that this

is improper because water rights cannot be cancelled if they are being put to

beneficial use. All of these claims rest on Ware’s false premise that his term permit

functions similarly to a permanent water right. In this, as in so many other respects,

the two types of permit are very different.

      While permanent water rights can be cancelled if the permit holder does not use

the water for ten years,81 term permits are not subject to a cancellation program—they



      80
           Testimony of Dr. Kathy Alexander. AR, Vol. 8 (Transcript Vol. 2), p. 389.
      81
           Tex. Water Code § 11.172.

                                               32
are self cancelling. Ware’s statement that “TCEQ is essentially implementing a

cancellation program for term permits” ignores reality. Term permits do not have to

be cancelled—they expire on their own terms, in this case after ten years. Ware

sought to renew his term permit but the agency determined that there is not enough

water available to do so.

      By describing TCEQ’s denial of his renewal request as a “cancellation” of his

term permit, Ware tries to use Water Code § 11.172 and Lower Colorado River

Authority v. Texas Department of Water Resources, 689 S.W.2d 873 (Tex. 1984) (the

Stacy Dam case) to his advantage. In Ware’s view, because permit holders not using

all of the water appropriated to them in their permit can be subject to at least partial

cancellation, someone like Ware who is using water should be shielded from

cancellation. Once again, Ware ignores reality. The water that he is using does not

belong to him. He holds a term permit, which by its very nature is the ability to

temporarily use water allocated to someone else—a permanent water right

holder—who is not currently using it. That current nonuse is the very reason that

term permits can be granted. But term permit holders cannot use the fact of their

temporary use to bootstrap themselves into the same status as a permanent water

rights holder, which is what Ware attempts here with his “I-am-using-it-so-it-cannot-

be-taken-away-from-me” argument. It was not taken away—it was not there when

                                          33
the time came to seek renewal. As the record, the briefs, and the argument all

demonstrated, no matter how the water availability assessment was done, there was

not enough water for Ware, so his term permit was not renewed. TCEQ’s Order

should be affirmed.

V. REPLY TO WARE’S POINT OF ERROR NO. 4

      Ware’s Point of Error No. 4 insists that his 2006 application for renewal should

have been reviewed using a priority date reflecting his 1997 permit, that the staff’s

use of the renewal application’s 2006 date is a policy change and collateral attack on

the order issuing the 1997 permit, and that using the 1997 date would have made all

the difference to him, because it would have put him ahead of, i.e., made him senior

to, BRA, whose application was reviewed using a 2004 priority date.

      Ware fails to understand that priority assessments for term permits are different

from permanent water rights. The Executive Director explained term-permit priority

dates in his written response to closing arguments.82 When a term permit is assigned

a priority date—as Ware’s 1997 permit (and its renewals) was—that is for purposes

of determining its seniority against junior term permits.83 But when the time for

renewal arrives, the central principle underlying a term permit must be honored: there


      82
           AR, Vol. 4, Item No. 57, pp. 2-5.
      83
           Id. at 2.

                                               34
must be sufficient appropriated but unused water available for the term permit holder

to be granted another term.84

      In order to make this determination, the staff uses the current conditions

program in the water availability model. To do otherwise—to evaluate a renewal

based on conditions that are ten years old—would run the risk of error and over-

appropriation of water because it would not take into account the permanent water

rights holders who may have started using their water since the original term permit

was granted.85 If the current conditions program indicates that there is enough water

for another term, then and only then would the original date (1997 for Ware) be used

to, at best, establish priority of rights among term permit holders.86 There was no ED

staff change of policy, denial of due process, or collateral attack on the 1997 order.

That order never came into play because the requested renewal could not be granted

due to a lack of water.

      Ware also asserts that the record is clear that staff did not use the 1997 date in

modeling for water availability, as if that were reversible error.87 The TCEQ staff



      84
           Id. at 3.
      85
           Id. at 3-4.
      86
           AR, Vol. 4, Item No. 58A, pp. 25-26.
      87
           Ware’s brief at 29.

                                              35
explained why not: using 1997 as the priority date would make no difference because

of the brief period of time between the two dates.88 Ware characterizes staff

testimony as indicating a procedural irregularity within the Executive Director’s staff

that the Court may examine,89 alluding to the provision of the Administrative

Procedure Act allowing courts to take evidence of procedural irregularities “alleged

to have occurred before the agency that are not reflected in the record.”90 In his

brief, Ware cites to testimony and evidentiary rulings relating to the very complaint

about priorities that he makes.91 Actually, Ware’s counsel cross–examined Jeffrey

Thomas at length about the priority date issue.92 The ALJ also questioned Mr.

Thomas at length about the priority date issue, and he questioned Mr. Thomas as to

why it did not make any difference in Ware’s application.93 Ware’s theory that there

are procedural irregularities to be examined should be rejected.



       88
         Testimony of Jeffrey Thomas. AR, Vol. 7 (Transcript Vol. 1), pp. 173-74; Testimony of
Dr. Kathy Alexander. AR, Vol. 8 (Transcript Vol. 2), p. 389.
       89
            Ware’s brief at 28-29.
       90
            Tex. Govt. Code § 2001.175(e). (Emphasis added.)
       91
          On page 29 of his brief, Ware cites to the testimony of Jeffrey Thomas in Vol. 1 of the
Transcript.
       92
            See, e.g., AR, Vol. 7 (Transcript Vol. 1) pp. 116–124 (Testimony of Jeffrey Thomas.).
       93
            See AR, Vol. 7 (Transcript Vol. 1), pp. 186, ln. 3 – 193, ln. 13 (Testimony of Jeffrey
Thomas.).

                                                36
       Ware fails to recognize that term permits and permanent water rights run on

parallel tracks in terms of establishing seniority based on priority date. The two types

of permits are not mingled together in assessing who is senior to whom. But Ware

incorrectly treats them as if they were. The ALJ, TCEQ Commissioners, and district

court all saw the fatal flaw in Ware’s reasoning and rejected his priority-date theory.

VI. REPLY TO WARE’S POINT OF ERROR NO. 6

       In Point of Error No. 6, Ware complains that Findings of Fact Nos. 45, 49, 50,

and 51 refer to the Brazos River Authority’s pending permit application. This

complaint is meritless. It was Ware himself who inserted BRA into this matter by

offering the water availability memo for the review of BRA’s application as

Applicant’s (Ware’s) Exhibit 50, insisting, over the ED’s objection, that it was

relevant.94

       Most of these complained-of findings discuss priority dates. Again, it was

Ware himself who has argued repeatedly at SOAH, TCEQ, district court, and now in

this Court that the ED’s staff erred in assigning priority dates that put BRA earlier in

time than Ware. Ware now complains of findings that his own argument invited.




       94
           AR, Vol. 7 (Transcript Vol. 1), pp. 134-35. And while Ware initially indicated that his
offer was of pages 1 through 7 of the document, the entire document was ultimately admitted without
any limitations to its admissibility or use. AR, Vol. 8 (Transcript Vol. 2) p. 255.

                                                37
VII. CONCLUSION: NOT ONLY ARE WARE’S LEGAL THEORIES
     WRONG, THE EQUITIES DO NOT FAVOR HIM EITHER.

      Ware himself testified that the permanent water right once associated with his

family farm was lost years ago through inaction, albeit through no fault of his own.95

He emphasizes the undisputed and indisputable principle that Texas agriculture is

important and paints a picture of a family farm facing ruin. But he does not

emphasize or even state that he has already obtained most of the water that he sought

in his renewal application. He testified that he bought 100 acre-feet of water rights,

which he intends to use to expand.96 Renewal of his 1997 permit for another 10 years

at his original 130 acre-feet and requested additional 20 acre-feet would put him well

ahead. In fact, it would total 250 acre-feet, almost double the original 1997 amount.

The denial of his renewal request, while disappointing, has not significantly harmed,

much less ruined, Ware.

                                          PRAYER

      Appellee TCEQ respectfully prays that the agency order be affirmed.




      95
           Testimony of Bradley Ware. AR, Vol. 7 (Transcript Vol. 1), p. 22.
      96
           Testimony of Bradley Ware. AR, Vol. 7 (Transcript Vol. 1), p. 64-65.

                                               38
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Litigation

JON NIERMANN
Chief, Environmental Protection Division

/s/Linda B. Secord
LINDA B. SECORD
Assistant Attorney General
State Bar No. 17973400

Office of the Attorney General
Environmental Protection Division
P.O. Box 12548 - MC 066
Austin, Texas 78711-2548
Tel: (512) 463-2012
Fax: (512) 320-0911
Linda.secord@texasattorneygeneral.gov

ATTORNEYS FOR DEFENDANT, TEXAS
COMMISSION ON ENVIRONMENTAL
QUALITY




  39
                       CERTIFICATE OF COMPLIANCE

1.    This brief complies with the volume limitation of Tex. R. App. P.
      9.4(i)(2)(B) because it contains 9,033 words, excluding the parts of the brief
      exempted by Tex. R. App. P. 9.4.(i)(1).

2.    This brief complies with the typeface requirements of Tex. R. App. P. 9.4(e)
      and the type style requirements because it has been prepared in a
      proportionally spaced typeface using WordPerfect for Windows, version 12
      in Times New Roman 14-point type face for text and 12-point type face for
      footnotes.
                                      /s/Linda B. Secord
                                      LINDA B. SECORD
                                      Attorney for Appellee
                                      Office of the Attorney General


                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing Brief of Appellee Texas

Commission on Environmental Quality has been served on the persons listed

below electronically by an electronic service provider and by email on the same

day, April 17, 2015:

Stephen P. Webb
Gwendolyn Hill Webb
Webb & Webb
712 Southwest Towers
211 East 7th Street
Austin, Texas 78701


                                              /s/Linda B. Secord
                                              Linda B. Secord

                                         40
                    Index to Appendix
Item  Description
Numbe
r
A      Permit No. 5594 (AR, Vol. 5, Item No. App 2)
B      Proposal for Decision (PDF) (AR, Vol. 4, Item No. 58A)
C      TCEQ’s Final Order (AR, Vol. 4, Item No. 64)
       Statutes
       Texas Government Code
             § 2001.060
             § 2001.175
       Texas Water Code
             § 11.022
             § 11.025
             § 11.026
             § 11.027
             §11.042
             §11.046
             § 11.121
             § 11.134
             § 11.1351
             § 11.1381
             § 11.146
             § 11.147
             § 11.1471
D   Statutes (cont.)
          § 11.1491
          § 11.150
          § 11.151
          § 11.152
          § 11.171-.186
          § 11.172
          § 16.012
E   Act of Mar. 19, 1917, 35th Leg., R.S., ch. 88, § 72,
          1917 Tex. Gen. Laws 211
F   Act of May 21, 1987, 70th Leg., R.S., ch. 405, § 1,
          1987 Tex. Gen. Laws 1932
G   Act of June 1, 1997, 75th Leg., R.S., ch. 1010,
          1997 Tex. Gen. Laws 3610
H   Rules
    30 Texas Administrative Code
          § 297.19
          § 297.42
I   Executive Director’s Response to Closing Arguments (AR, Vol. 4,
         Item No. 57)
Appendix
A
I


                                                    App. Exh



                                                                                                                        Þ

                                                                                                                                                   f,
                                                                                                                                       il
                                                                                                                                                d;:
                                                                                                                                 €
                                                                                                                                 e     :i

                                                                                                                                 -              sÊ
                                                                                                                                 ç\¡
                                                                                                                                       -
                                                                                                                                                u!l
                                                                                                                                 !J
                                                                                                                                       i: ti    r: .j
                                                                                                                                       i''.
                                                                                                                                       J' ilj


                           TEXAS COMMISSION oN EI\I\.TRONMENTAL                                                                        F:z


                                                       P.O. BOX 13088, MC_l60
                                                       Austin, Tcxas 7871 l-30Sg
                                            Telephoné No. (512) 23g46gt FÆ( (512)
                                                                                  Zsg¿ltO
                           APPLICATION FORAMENDMENT TO A\ryATER
                                                                RIGHT
                                         REQUIRING TVÍAILED A}.ID PIJBLISHED
                                                                             NOTICE;                    oT

                               .       .NOTREQUIRING À{AII,ED ANÐ PIJBLISHED NOTICE
                                       Refore,nce Toas Admbistrative code
                                                                          section ãgsrià'o) * o




                                                                                                                            zubmititwiththis
        ]t     NA.N[]E
              AIIDIIDIBI&SS:


              EIÌI.AtrIL                  ItlDltmssl[tulFïF @A.OIL. OoM
                                                                                                                      A.X}Ï}MIESS
    qÞ



                                                                                 Lftffi"ffi sffis#
              Slrnlm(DL            \F'         'r                           rt
              !.\MIINGÍ]IDINIGS " NGE
              '' NSITV(DIIIDIIIVGS''   rt6t                                                                                            ìffi

                                                                                                             W.A.]tMM,SMIEIID
                                                                 )
              OOllIN1flf: BmÍ,il, OOUTNTTD¡
    t        IPMOIPOSM]ID OnIARIGMS ]tO WA.TTMM
                                                IRIGIIHIIT
                                                           ^&ITMMOMIIZA.IIÏONIS:
             E'E**w^', oF rso ÂoBB Ir@[! wor'Ð r.rEE To ]r,,,,
                                                                     sr¡   rso*E aoB,E   [wr


                                         Fffffi#^ðÀf-*                 rÂPrP&ÂT     D*rqrr*o p*."rßsr   r,o.o.^rro*r, rrrv*Bsr$N ,,or\rr,



             Form TCEQ -10201 (revised B/02)
                                                                          ll.




 lr                                    1IIHIIÐ               DILA]T                       A]ID]ID]tIIIIOTUA]I,
                                                          ]IHm                    m&II}
                                              00)                       ,A]PIP]LITOÄ.1TTOÐN.
Ð                                                                         IFMMS ]ilEMIUWIIlT]tr.
        tu*ïffi1ffi*SWffiffiP.%rffi                   ¡m'm*U'tmmnD
ìWII1INMSS                                                                                      ]HIAN]ID A.1[
lfffiA.s,      (DtrY/(DìUm,)
:trlnnrs I I (ffi-A.DtrFttrE:
                  =p¡rJn om               I   I            _,
                                                           ffimt-,
                                                                                p(D(D
                                                                                '-'     _1.
                    L-
            ì^q      e                        re_
                                                            Nra-I[m GPmlINlt)
                           swomN                  BIEIITING TTBIIIM .ANIID OOMIE,IEO1T BEF'OEE]E DIIE

OIF



                                                                                 STA,TE OIF

                                                                                JENNIFEB L ïULEV
                                                                      @"        tloürt P!DlE, tffi of T6
                                                                                Gmnl¡¡lol E¡?h¡r lßlt-zrün




      Form TCEQ-10201 (revised 8/02)
                                                                                                  t


                                        Texas NaruReI, Rpsouncn               CoTvSERVATIoN Co¡I¡,TISSIoN
                                                                                                                      \




                                                            PERMTT-To AppRopmerb
                                                             AND USE STATE TVATER
                APPLICATION NO. 5594                            PERMIT NO. 5594            TYPE:. Secrion     I1IZI
                Name:                    Bradley B, 'Ware                Address:          Rte, 3, Box 211
                                                                                           Killeen, TX76542
                Filed
                                                                        Granted      l{0y 0 7     19s7
                Purposes
                                                                        County             Bell
            Watercourse:
                                                                        Watershed:         Brazos River Basin




                                         Éra¿Tel B.:wäiäläsìéclüèstea äritho¡?äüoïtô
                                                                                         ciinèit-äuã üié'noitölti"ó"ã-r,o
                                         r annum to irrigate l00 acres of'Iand
                                                                               owned by the:applicant in BeIr county
                                         les southwest of Kifegn, Texas; and

                  WIIEREAS' the Texas Natural                co*ovution commission fi¡ds that jurisdiction over
          application is established; pd                                                                              the


                        WI{EREAS, no pbrson protested the granting
                                                                   of this application; and
                WHEREAS, the commission has complied
                                                          i,vith the:requirements of the Texas .water code
         and Rules o.{ ttre-T¡xa1 Natr$al n.rout..
                                                   ô;ni.t*rili co.*ission inissuing rhis.perrnit.
                        Now' TryYfoRE, x¡s FrTt io appropriate and'use
        'ware,                                                                         srare   ïvareris issuø to niaarey n.
                    subject to the forlowing      i.r*r   and   conditions:                i             .,




                                                                   and use   nöt to exceed 130
                                                                    to irrigate 100 acres ofla
                                                                   t No. 67, the D.G, Van

                                                                         1


Ë'¿rtxrì.4-.æ            . -.Â.   .a:
               survey, AbstractNo. g51, and the c. Edwards survey,
                                                                      Abstract No.291 inB\ell
               counly, Texas approximately 15 miles southwest
                                                                of Éib.r,lïr-"rl       rl,
                                                                                       ürrã',r,
               conveyed to perrrittee in a deed ¡ecorder i¡ vorume
                                                                    1524, page 67r oi tH. n.u
               County Deed Records.

     2.    DIVERSiON

           a            Diversion A¡ea: permitte is authorized to divert
                                                                         wate¡ f¡om any point
                        o¡ the left o¡ east .bank of the Lampasas River, between
                                                                                       a point
                        N60.6'w 2,050 feet from the southeast corne¡ of the
                                                                                aforesaid van
                       Vicheton Survey and a point located S37'E 4,200
                                                                                feet frorn the
                       aforesaid survey cor'er in Bell county. This
                                                                         downstieam poiat is
                       located ar Latitude 31.032.N, Longitude 97.gg2"w.

          b           Maximum Diversion Rate: 2.67 cfs (1200 gpm).

 3,        SPECIAL CONDITIONS

          a.          In order to protect instream    uses, biological habitats and water quality,
                       pemrittee is authorized to divert waterLreo"a.r:ãuring.the
                                                                                        months of
                       {nrit through June only when rhe flow of rhe          iÃ}"ru,     River ar
                       u.s.c.s.'Gaging station No. 08103800 near          K;*ñ:
                    :: bi -êxcéeds 38 cfs arid'dui.iitg:ffis.öther
                                                                                    r.*urlqu"L
                                                                   mõnths oniy.Vtren-it,equais or
                       exceeds 12 cfs. . - ." .. -
                                                .




      b'              The authorization to divert and .use 130 acre-feet
                                                                         of waier per year shall
                    . expire a¡rd become null anil void on@                                unless
                      prior to such date permittee applies tot    uffiîu"n
                      application is sub'sequently granted for an additio""i
                      perpetuity. The priority date of this permit and
                                                                                    tËr"r-      i,
                                                                                           "r-
                                                                          all extensions h.ereof
                      shall be July 1,j.gg7.                  '              :




4.        ÏVATER CONSERVATION

                                                   y4_tiop.p[at tha.r .p5o.v,igqs foq
                                                                                      Jþe
                                                     and technotoþies that reduce the
                                                 e- loss o¡ waste of water, ¡naintain
                                                                                       o¡
                                            ,   ,  or
      of wate¡ so that a water supply is made available
                                                       increase  the recycling  and reuse
                                                          fo¡ future or alternative uses.
                              :.
                           d subject to all superior and senior   *utri   rights in the B¡azos River Basin




                                                    2
                                    È:
                                                                              €




         Pern'ittee agri:es to be bouud by the terms, conditioru and provisions
                                                                                contai¡ed hereih and such
agreement is a conditionprecedent to the granting of this permit.

             All other matters   requested in the application which are not specificaiiy granted
                                                                                                 by this   permit
are denied

        This permit is issued subject to the Rules of the Texas Natural Rgsource
                                                                                   conservation
  Commission and to the right of continuing supervision of Sute water rêsources
                                                                                exercised by the
  Commission,


                                                               TEXAS NATURAL RESOTTRCE
                                                               CONSERVATION COI\¿IøISSION




                                                              For
 DATE ISSIJED: HOl/ 0             7 1997
 ATTEST:




 EugeniaK.
                     t
                         il;
                          Ph.D.,Chief Clerk




                                                     3
                                                                          !
                                                                          ...




gqg
--
}Y
                REQUIREMENTS FOR WATER CONSERVATION PLANS
                     FOR INDIVIDUAL IRRIGATION SYSTEMS
--
            These                 are a synopsis of the rules AS approved by the
            Comrnissioners of the Texas Commission on Enviro
                                                               nmental
            April 7, 1993. The approved rules were publíshed in Quality
                                                                               on
                                                                       the Texas
            Register on April 23, and are recorded in the Texas
                                                                  Administrative
           Code, Title 30, Chapter 288. Conservation plans required
                                                                           to be
           submitted to the Texas Commission on Environmental
                                                                    Quality must
           follow these guidelines.
           A water  conse                          idual inigatorshall provide information, where applicable,
           in responseto                           ements, äcluding wtrat the user intends to do, or not
                                                                                                         to do
           and why, wittr

           (1)     A description of the agricultural production process which shall j¡rclude
                                                                                                but is not limlted
                   to the t1'pe of crops and acreage of each ..opio be irrigated,
                                                                                   monthly lrrigation diversions
                   and any seasonal or annual crop rotation and soil typäs
                                                                              of the land io U. rrrig;¡gd;
           (2)    A descnption of the irrigation method or system and equipment including pumps,
                                                                                                 flow
                  rates, plans, a¡d./or sketches of the system iayout;

           (3)    A description as which practice and,/or device will be utilized to measure
                                                                                             and account
                  fo¡ the amount of^towater diverted from the source of supply;

           (4) {} p,.uious         assessments which may have been              performed regarding the   system
               efficiency of    the irrigation system;

       (5)        Specification of conservation goals including quantitative goals for
                                                                                       irrigation water       use
                  efficiency;

       (6)       Water conserving irrigation equipment and application system or method
                                                                                            including but not
                 lÍmited to surge irrigation, low pressure rpiinttu., drif irrigation, pollution
                                                                                                     preïention,
                 a¡d non-leaking pipe;

       (7)       Leak-detection, repair, and water-loss control;

       (8)       Scheduling the timing and./or measuring the amount              of water applied, such as, soil    .


                 moisture monitoring;

      (e)        Land improvements for retaining or reducing runoff, a¡d increasing
                                                                                         the infiltration of rain
                 and irigatlon water including but not limited to land leveling,
                                                                                 fu¡rori diking, terracinj, anJ
                 weed control;

      (i0)       Tailwater recovery and reuse;

      (l   1)    Any other water conservation practíce, method, or technique which the
                                                                                       irrigator        shovy to
                 be appropriate for preventing waste and achieving conr..uãtion.
                                                                                     I
                                     fì




                                      Texæ Commission on Envj¡onmental Quality
                     IRRIGATION WATER CONSERVATION DATA AND PLAN
                           FOR INDIVIDUALLY OPERATED SYSTEMS

   Subrnit this forrn with an application for PermÍt to Appropriate State Water, you may want to contact
   the local County Agent, Natu¡al Resou¡ces Conservation Service office, ttre Texæ Water Development
  Board or a professional engineer ir preparing this form. If you have any questions concerning the
  information requested, contact us at (51 2)Z3e-4730.

  Name of Applicant:                                             B, wARe
  Daytime Telephone No.:                       2S+-lr                      2r7
  Requested Diversion Amount:                         r50
                                          sæ                            Þ P¡.âe :'oe-
  L                           Type of crop:                Growing season (months):                            -
                                                                                             Acres Írrigated/year:
              L

              2.

              3

              4.

                                                                    Total number of acres:         132
             Include hybrid crop names: for example, which tlpe of coastar Bermuda?

 II          On average, how much water in acre'feet uritl b€ diverted monthty for írrigation?


             January                 ("        May                2l        September        2o
                                     Lt                                                                  TOTAL
             February                          June                tfl      October          r7
                                                                                                          for all
             March                  3          July              25         November         5           months

             April                   ,1                          30
                                               August                       December         5
             MONTHL
             Y
             TOTALS                 2,o                        1z                            3t        150
Itr,        Do you seasonally or annga.þ rotate crops?                                   NO       (circle one)

            Ifyes,     please describe        WT\                        SDK6
               6Uc\1 As Ausr                        ì-)   UJ   INTER PÉAS        .




C:\FORMSU   02t6.hd (rcvlsd   3ßE                              Page 2
                            ¿i
                            q*                                       €



Bradley ÏVare

Part   I.   .


Some    ofmy land I double crop,

þpe of top:                                      Growing seflson (months)   Acres íní/year

            Tifron 85 Bermuda                             8 months                 36
            Soft Wheat (Graaing) -lJ      (double orop)   6 months                 36

   2,       Improved Native Grass                         9 months                 22

   3.       Brown midrib Sorghum
            Bob oats or soft wheat   l                    7 months
                                          (double crop) 5 months
                                                                                   s4
                                                                                   54

   4        Costal Bermuda glass   -:-l   (double crop) 8 months                   20
            Bob oats or soft y¡!¡s¿f-J                    5 months                 20
                                                                                          I
                                                                                          t



     ry.        Describe your soil Çpe (nclude permeabiliry characterislics, if available)                    BoSoue               C

                 LOAÍ\A H I                     W             I.\DLDI¡Jô C'A?AC                       ÒN 5l
                                                                                                 -t                     C'             D(ßP
                      LL DRAINIE, SLDIJ      PÉ.RMAß                                     AIJD
                 3õ€ò€D    TO  NAÎUE 6RASS SP€CIgS,CRAWFDRD C(AV-WEI| DRAUED PRÉS€O
                 eol.JTDUR rE, RRAC€,D , ALSo RÉF€,R rb -rÐXAs coo ERATi r.J€
                 POõUcATìoN ø-./'.t7o p.B,
                                                                              ext€usrolo
    V.         Describe the existing/proposed irrigati on system including plans, designs and/or sketches
               of the system layout, pump location, slope of the land to be irrigated, and specifìcs about
               the delivery method. (For example: Single pivot with bÍg gun sprinkler)

                SLÞP€                O   t¡o 3 PÉRC€úI / D€,LIU6RY              UI.JDÉR6RCLJ           TJD PUC           P¿¿MP

                CAPAÖry                      5ÕO 6P¡,^,   /   Po¿SeB   uN 1r 25 H,P F l-ECiP,tC            CCJÜTER       PtUat-
               LePA DES Ei tJ (lou EI-EI?6Y PR€Cts€ AÞPLI                                      Ol'J ) UJ tlr+     A ñÃs        l/{¡,

                ÉFFÉC\                          AEDUC QSO/O DRAWTU6              gxllrBITS AtB,c,                 + D. T€xAs

               eoÞPÉRA$                   UE €xTErôs lou PUBUCAT]DÀJ                  B   -Iør        L-22t         L-SD4
               ts-búb,                   ts-btbz

  VI.        Describe the methods and/or device which will be used to measure and account for the
             amount of water diverted for írrigation.

                CT]\)TCR                 P   IUDT IÅDZZL€. CHART AI'JD PtJf\^P                    e-FF- ì CE-0\EY CrrRUe

              É,HItsfT               ð AND c              LO6 OF DæRAJ-IDU I{ÔU 5                            t+    rT   +1,




  VII.       If .there's is an existing irrigation               system        any system evaluations been performed
            regarding the efficiency of the system?                              NO (circle one)
            If YES,       indicate:
            When:                                                                                     -t


            Who performed rhe evatuarion: DR                     .   f3,(1 LYLC TEXAS A$ M eyrte-us                      I   DL)
                                                                          sÉRv tG- t LrJBBÞcx 1y
                                                              oR,.   lgou   NEtrJ/ TEXAS Cl)oæf                                                                                  ¡l
                                         t




                 Resrlls of the evaluation:       LÈPA De,Sl6ñ) CeUIER                 P   I   UÒT sYsi.t€^rs AR€
                  PRou€;.-l Tt>          €xc6€ D q5'/o   Añ Ò qbo/o UUrtuR^it TV
                                                         CFFSÀ)CI É.tJcV
                  oF DtslRtBUÎD,.J/ €xHlBlT5 F+6,C HoOStt5 A ce,lr,ER ptgõf t3
                                                                                                 6UY   FIPR5
     VIII.      Describe any water conserving equipment used in the irrigation system. (i.e
                                                                                                           closed pipes,
                leak detection, pressure loss cut-off vãlve, etc.)

                 Hl       H EFFCCI ENC                              t¡rllrtrt
                                                        lpcrcnoro)
                                             1eD lr)                       PVC IIN               ÔRDttÑJ D

               -VIIL       cont .     D6LIV ÉRV   PtÉ              e.Nr      Y   DPECISG AÞP¿ ).A:TI
                            A
                                                                                                                    It
                 ABC\J6 SoIL 5 URFAC€, TÉXAÉ Cooffi.Æ\JE e).f€ÐSt Dþ Sæ.UICC
                 PugLtc+rtDÞs , g-bo il t L- zztq ,Bbt øz t B -6t1o t lJ -bú b
   x          Describe any rnethods which will be used for water loss control and
                                                                                  leak detection and
              repair.

                                         R€SSUR€          T           PAI        A,\Affi            lüór
                fv\eî+oDs AND                      DARDS   / 5t)PgRç ts ,Þ¡J DORfTJó¡ oERAnor:




  X.        Describe any water saving scheduling or measurement practices to be utilized in the
            application of water, for example: irrigation only early in the morning, late evening
                                                                                                  or
            night hours, when the wind is calm and temperatures loier, and also thãudlization of
                                                                                                 soil
            moisture monitoring:

              ALL T]l€ ABo\€ , GvPsu M                                      M olr.) llER tL)6 B{-DcKs
                                                         ^NDIS1ER
              DÉLl'"n        oRST
                                         ^^ETÚ?
                                                   IRPI 6ATrotù           wtl-   BC MD
C:\FORMSU 0¿ I 6.wpd (revlsed 3/98)                     Page   4
                                            G




    XIV. Indicate                               that water is diverted
              from the




C:\FORMS\I0218.r@ (rsdscd 998)   Page   6
                     ,i.¡
                                                                 r-F     n,          -È,
                                                                                           å
       .f   lr-' 1

            il:' '




                                     L                                                                                             .,/
                                                                  T                                              oLo',ÞrArxó
                                                                                                                    R^ry68
                                                             RKtll Re\
                                                        LY


                                   i^f
                                         ûkt
                                   'Y
                                              fr-
                                         ^n




                1.


                                                                                                     \
                                                                                                   ., : i.' tt
E¡EI                                                                                                 ti
                                                                                                           rJl
                                                                             I
                                                                                               t.'
                                                                                               I




                            BÉ,8
                             Htve5 . /c/            -                    ¿       ¡                                             Á
B
      State             OÆ                 of Adminis trativè-h eanngs
                                                                :-':                                       I




                                                 Cathleen Parsle,v
                                          Chief Administrative La'¡' Judge


                                                      lìcbruar\' 8. 2010

Lcs'frob¡nan. Gcneral Counsel
'lexa.sC ontmi ssi o¡ ç¡¡ [,¡1r' i ronmenral Quali t¡'
P.O. Box 13087
Austin Texas 7871 l-3087

             tìe:    SOAH Dockct No. 5ti2-08-1698; TCEQ Docket No 200                                               I   8l-\\'R:   hr Re
                     Application of'Bradle1"B, S/a¡c to Amend \\/ater Lise P                                       ¡1   5e. j-594

Dear Mr. 'l-robllran
                                                           'lexas Commi on on Envirclnrnental
l'he above-ref'crenccd malier wiil be considered '01' tire
Quaii¡, o¡ a clate ancJ rime t¡ be determincd b¡' thc Chief Clerk's O ce in lloonr 20lS oi
Builclrng li.. ì21 i8      N     Inlerstate 35, Attstin, Texas'

I:nclosccl are copies of thc- Proposal f'or Decision a¡d Order that have          n recorrmendecl to tbe
Cgm¡lissign lor ap¡rrovat. An¡,   part-V ma)' f rle exccpticrns or brre ls b¡' fi ng  the dcrcumcnts u,ith
thc Cliief'Clerk otthc"l'c'xas Cornrnission on Environnlental Qualit¡'no        I er than  March L 2010.
,An¡' replies to cxceptions               or briefi musl be irled in ihe s allr e                                             no later     ihan
\4arch i 0. l0 I ()
                                                                                                               I

                                                                                                           'T




'l-his nraucr has bccn cìesignared TCEQ Docket No. 2008-018 r-iln; s OAH Docket
No. 582 -0lJ-1698 All docunrents to be filed nrust clearl¡' rcfercn cel thc-se assi{¿ned docket                I



ltur¡'ocrs. ^\tl exccptions. briefs and replies along r,r'ith ccrrifìcati on 0f' sc r\¡tce Io lhc abovc
¡rartics shall be filed u'ith thc Chjef' Clcrk of the ]-CEQ clcctrclnicallr'                          àt

h            ().t   slate            filin   or b¡, frling an orilinal a¡ld I SCvell copìes u'ith thc
                        -t'cL'Q'                                              L
                                  Failure to provide copies mav be gr ounos [or u,ithhoiciing
ciriei cle'k oi rire                                                                                           I



consideration ol' the plcadings,

                                                                          S   incerel¡'.

                                                                                i ,"ù,' l, .i''t:*,i '(l)
                                                                          Paul D.Kecpcr          I             I
                                                                                                                   I




                                                                          Administraiivc Lau'{ udse
I'D K:c rn
lìnclosLlres
cc: \4uilrnq l.ist



                                                \\'i il ia nl l). (.lernent.s Ilu iltling
          Posr ()ftcc   l.]rlx   13021       .ì00 \\;est lSth Strct't. Strire 502           O     Âu.srirl Tex¡rs           ltì711-l0li
                     (írl).i15-.í1)9J '          l)ockct (í11)'i:5         l.i'i;           t:;rx (.512)   47 t-4                                 ì
                                 -r'
                                                                                  I




                                       soAII l)OCKlil' NO. 582-0ll-1698
                                     TCEQ DOCKE'I' NO. 2008-0l tìl-wl{


  APPLICA'TION OF- IìIì,,\I)LT]Y                      B   $       llllFollll'l'llE ST¡\'flt Ol-F'lCE -
  W¡\lìE'tO ÄlvlENI)                                      $
  W¿\'flill. USD PI|RMIT NO. 5594                         $
                                                                                 (x'
                                                          $
                                                          $       r\DIVIINISTRATI     v E IIEAIIINGS
                                                                                      I




                                                                                      I


                                         PIìOPOSAL F-OR DECISION                      ì

                                                                                      I

                                                                                      ì

                                           'TAIILE OF'CONT'ENTS                       I




I. INTIIODLICTION
                                                                                                               I

III.   .ITJIIISDICTION
                                                                                                              1
IV. PllOClll)Ull¡\L lllSTOIÌY
                                                                                                              3
V. I}ACK(;IIOUNI) FACTS
  .d.    Ilistory   ¡rf thc W¿rrc      Flrm   ¿¡nd   thc Pcrmit                                               3

  lì.    Ef)'s rccommcnd¿¡tion to dcny the Applic:ltion........""""""""'!"'                                   I
                                                                                                               5
  C.     Thc issucs,
Vf. DID'TIIE     ED IìAVE S'I'ÀNI)I¡"G 1'O OPPOSE TIIE APPT,ICAI'ION?........'                      6

  A.        Did thg t)D,s party st¿rtus clcpcncl on rvhcthcr thc ED rvas lit affcctctl person?..... 7
  lì.    Dicl the scopc of thc lùD's ¿ruthorit¡,inclutlc thc right tn        p..r.Jt:tn       opposing casc?.. 7
                                                                                          I




 C. Was thc in[ornl¡¡tion that thc l]D prcscnted rvithin thc lirnits qf thc larv?.....'..........'.            8


Vtl. W¡\S TIIIS AN UNCONTIISTIÌD MAT'[ER'|""""""""""""' " :'                              I
                                                                                                               9


vril. r)tD THI.I FID IIVIPROPEIìI,Y IìELY SOLÚILY ON'tllE MOpEL?                                     I
  ¡\. 'Ihc l¡ullcn of proof an{ thc cvidentitry .st¿¡nd¡rd for scicntilic tcsti¡nony ...'.......'... 9
                                                                                          i



   lì.   Thc rcgulator-v schemc for thc Ctlmmission's issuancc of pcrniits .'..                                    I

   C.    'I'hc dcternrination of thc lvnil:rbili$' of rvltcr for npproprintiirn...'.'                         I3

   l).    D iscussion.                                                                                         5

   l.     Lcgnl issucs .......                                                                                l5

          ¡r. Docs the larv rcquire thc tlse of thc lVlotlcl?                                                 t5

          b. If not, ntly rlthcr an:tl1'ticrrl trlols llc usctl'l '.....                                    .. l6
                             (
                                  )
                                                                          (   I
                                                                              É

                                                                                                         l'ag0 2
soAll l)ocKET NO. 582-08-l698             l'ROl'¡OSr\L FOR DECISION
TCEQ DOCKtil' NO. 2008-01 8l -wR


        c    Is thc use of thc Modcl r¡ppropri¡tc i¡t cv:rltrating a rcqu cst for        ¡r   snrall ¡ìm0unt
                                                                                                            ..17
             of rvrrtcr?
                                                                                        ....................... I 8
  2.    ùlr. .loncs'   'Jnrlys¡.s'....
                                                                                        .........,............. 20
IX. IS'I'fln MODDI, IìA'TI\LLY FL^\ryED'?
                                                                                                               20
  ¿\.   Naturaliz.etl florvs
                                                                                                               2l
  B.    Impcrviouscovcr................
  C.    Wastervater trc¡tmcnt plant rcturn florvs         """"'
                                                                                                               23

  /\.   'Il¡c El)'s argunrents
                                                                                                               23
  l.    Docs thc Pcrmit authorizc          l\tr. w:rre to appropri¡rtc watcr?
  2.    Docs thc Pcrmit          ruthorizc Mr. Ware to usc slatc rvatcr?....                                    2l
  l].   iVlr. W¡rre's ¡rrgumcnts.......'.......
   L    Did thc ED tlisrcgartl I\lr. warc's priorit)' rights untler the P ir? .......,,.... .......,.. 21

  2.    Did thc ED m:rnipulatc thc priority dates of Mr' W¡trc's pplicntion so thrt its
                                                                                  r
        priority rvoulrl bc infcrior to that of thc               Br¿rzos Riv         Authority's Pcrmit
                                                                                                                26
        application? ......'..
                                                                                                                27
XI. CON(]LUSION
                                         S()AI I DOCKET N0. 582-08-l(r98
                                       'rcEQ DOCKIiT NO. 2008-0I8l-WR                                                   -1


                                                                                                       .I'E
   .,\PI'LIC¿\'TION OF IìIìADLI]Y                        B.
                                                               $        BI]F'ORE      TIIÊ                    OFF-ICE
   WAIIE'l'O i\lvlFlNl)                                        $
   WATEIì usE t,ElìÌ\{l'l'No. 5594                             $                             o
                                                               $
                                                               $       ¡\DMINISTIìA'l'                  [IEAIIINGS

                                            PIìOPOSAL FOR DECISION

                                                  I.   INTIì,OI)TJC'TION


          llracllci,   ll.   Warc, Ap¡rlicant, seeks to amend his Waler tJse                      it   5594 (Pcrnrit). 'l'he

tcn-year tcrm Pcrnlit authorizcs hini to annually rvithdrarv lJ0                                   et 0l' watcr fìom         thc

l,ampasa.s       Iìivcr. 'l'hc amcndnrent         rvot¡ld cither extcnd his tcrm                 it for another ten-ycar
pcriocl or conven his Pcrnrit 10 fl pcrpctual            right.l In addition, Mr.                 arc seeks authority to
withdrarv 20 morc acre-feet             ol' water annually a¡rd to irrigatc 3l morc                       ol'his l¡nn. 'l'he
llxccutivc Director (h.D) ol'the Texas Contmissicln on lìnvíronmcntal                              ity (Comnrission) and
thc Oflìcc of'l)ublic Intcrest Counsel (OPIC) opposc thc applicatiolr.                           e application should be

denicd.


                                                        II.   PAIITIIÙS

          'l'hc attorncys rvho appcnred in this proceeding u'crc (ìwcndolyn                      IIill   Wcbb ancl Stcphon
Welrb fìrr Mr. Warc. Shana IIorlon and James Alclrc                                    )                                                             )

soA¡t r)ocKET No,            582-0tì-ló98        PIIOI'OSAL FOR DECISION                                                       l):rgc 2
TCEQ DOCKEl' NO. 2oo8-olIl-wR


                                                    III.   .'TJIìISDICTION

        'l'þc partics clicl not contcst t[c jurisdiction ttt'thc Commission t: r ol'rhc Statc ol'lìcc ol'
                                                            'l'he attachcd Propc rsed Orcler contains thc
Atinlinistrative l.lc¡rings (SOAfl) to hcar the casc.
rìccess¿try fìntlings and co¡rclusions about jurisdiction'



                                            IV. PIIOCEDURAL IIISTORY

        On Novenrbcr 7, l9c)7, thc Commission issucd the original tr )n-ycar tcrnr I)crmit to
N'lr. Ware. I-ìy its u'rittct't tertns, thc Pcrmit was to cxpire on Novcnrbel ' 7, 2007, unle ss bcf orc

that datc, Mr. Warc rcccivcd thc Conlmission's approval to extentJ lhc tcrm or to convert the
Pcrmit to r perpctual right.


          On Novernbcr 15, 2005, ì\4r. Warc tinlcly fìled his Applicatio n for Âmendment to                                           a

Water Right (Âpplici.ttion). On January 5, 2006, thc IìD dcterminod tl rat thc Application was
ndrrrirristrativcly completc. On .Iunc                     l,   2006, the Brazos lìiver y' ,uthoritv co¡ìtestcd thc
application. On Novctnber 6, 2006, thc IID rcconrmcncìed derlial o l- the Application.                                             Orr

January 8,2007, iVfr, Ware rcc¡ucstcd a contcstcd ca.se lte¿rring at SOÂll                                 Orr .lanuary 25, 2008,

thc IiD roqucstetl antl thc Comniission dircctly rel-crrccl thc case to SO I-l lì¡r a hcaring on the
rncrits on thc' agrccd issttc:


          Whcthcr sul'lìcic'nt rvatcr cxists in tlic Ilrazos Rivcr Basin t                                 nll   applicablc
          statutor), and rcgulatory rcc¡rtircmcnts havc been mct to                                                 issuirtg
          flradtcy [J Warc's proposcd Watcr [Jsc Perntit No. 5594¡\'?2

                                                                                                      ,



          On Âpril       3    2008. ttlc SO¿\ll adnrinistratìv'e l¿rrv.ludgc (ALJ) i:onvcnccl it prclittrinarl'
lrcarirtg ancl took jurisdiction. On January 12,2009, the
                                                                                                       I

                                                                                  [Jr¿rz.os   [ìivcr Â It thority lvas grantcd the
                                                                                                       I

                                                                                                       I




                                                                                                       I
                                                                                                       I




          rl'he origirrlrl l,crnlit rvls issrrr-.ri as Watcr [.isc l)cr¡nit   No 559,1 'l'hc ¡roposid pcnuit, il     issucd, woultl bc
Watcr Usc f'c'rrnit No 559{^.
                                                                                                 )l
                                             PIIOPOSA L FOII DI.]CIS ION                                                           l'agc J
soAll DOCKET NO. 582-08-l ó98
]'CEQ DOCKr:T NO. 2ooll-ol8l-wR
                                                                                                      I



                                               'l'he hearing adjoumcd on O .I obcr 29, 2009, ancl thc
right to ll,ithclraw' as rr protcsting party.l                                                        I




adrninistrative record closed on l)ecernbcr 21, 2009'


                                           V. T}ACK(;ROUND                   ¡-ACTS



Â,.      t-listory of thc     Wlrc Farm       and thc Pcrnrit


         In thc micl-1870's, Mr. Warc's fanrily acquired 2ól acres ol'pro                                    y alorrg the Lanrpasas

[ìivcr ncar prcscnt-day Killccn. lvlr, Ware's grcat-grandfathcr and         fathcl lìrrmccl the land,

clrarving watcr ztlong thc property's trvo rniles of' river tionlage. Drrri    lvfr. Ware's parcnts

ow'ncrship of thc lancl, thcy failcd to scck an ad.iudication ol'u'atcr                           a       ro priatiorr   rights,a'fhc

l¿rnn rvas not in proctuctiolr l'rotn the mid-1960s             r¡ntil 1996, whcn Vfr- W                      acquirecl thc propcrty

lìrnr his parcnts.


         ln    1997. lvtr. Warc obtained f'ronr thc Commission the tcrm                                       t that authoriz.ed him
fbr tc¡l ycars t9 cliycrt ¡nd use 130 acre-l'eet of water fionr thc                  Rivcr to irrigate 100
        -fhc
acrcs.       Pcrnlit rcclttired hini to limit his withdralvals. srrbjcct to the ri cr's l'atc ol'llort' during
spccilìc ¡no¡rths.'lhe l'erniit also establishcd July 1, 1997                      as   "thc priorit datc oIthis permit and

all cxtcrlsiolrs herccll'


         I)uring the nvclve ycars itt rvhich Mr. Warc has                       h¿rd                      n ancl itrigation rigìrts,o

he has tirrnlccl hny, puntpkins, whcat, sorghum, oats, and winter peas,                                   Ic has triccl to inrpound


         t    \\,h.n the llr{rzos River Âuthority rvithdrc\v   iLs   prolest, it clal'ilicd that it        no objcction to thc issuancc
                                                                                                          \uthoriry clid objcct to          tltc

                                                                                                          crics of'operations     b,r,   w'hiclt
                                                                                                          opriativc right; thc \viltcr        tt-l

                                                                                                                  ission hits ulso tlc fì¡rcd
                                                                                                          --'r.¡¡¡nr
                                                                                                          rnritl, ol' state \\'iìtcr acquired
bv larv." 101'r,x, Ar)MlN. CoDli ('l'AC) 5 291.1 (i) and (a).
           ' \\¡urc lìx. 2
           " r\lthouglr thc lrcrrrrit l'vas to expirc on Novcmber 7,2007, his right to apprc priatc rvatcr has relnai¡rcd in
cl'l'cct pcncling ¡ lìrral adrninistrativc ruling orr thc Application
                                  (3                                                  i
                                              ¡,R,OI'OSAL FOR DEC¡S ION                                             I)rrgc J
soAr I DOCKlil' NO. 5li2-0tt-          1698
't'ctiQ DocK E't NO. 2008-01 tl l-wR


his rvatcr by installing six or scven earthcn tânks, brrt the co¡l1positi                      ol'thÈ soil linits       tl'ìc

amo¡nt 9l'rvatcr that thc tanks rvìll rctain.          llc   has purchased 100                     ol'watcr rights     and

insrallccì tì,000       to   10,000 f'ect ol'two-inch pipes, plus an eight-inch               ipc t0 a centr¿ìl pivot
systcnt.T



          ln addition to tarming, Mr. Ware has isst¡cd hunting               leases to          additional incollre to

fì¡ncl thc fhrm's opcrations, I-le has also madc his land available at no                          to educational, non-

prcllì1, ancì public cvcnts, inclucling sumnler camp programs held at lhc                      rrie lla¡'rtcs llanch,       a

'l'cxas Parks ancl Wildlifè Dcpartrncnt làcility adjaccnt to his larnl.



lì.       El)'s rccornmcndntion to dcny thc Application


          Afìer N4r. Warc liled his Application in 2005. the ED's h1'drolo                      learn dctcrurincd that

"littlc l0 no watctl was available at Mr. Ware's                                                                                                )

                                                                                                                    l')agc 5
so^llDocKtiTNO.582-08-ló98l',llol'os,'\LFoRDECISIoN
'rcEQ l)ocKET NO. 200¡l-0lttl-wR


C         'l'he issucs


          Mr. Ware ¡llade five        scparatc challcngcs     to the ED's rcco nrcndcd clenial oi                       his

                                                                                osc his Âpplicatiort.
,,\pplication. Iìirst, Mr, Warc contcnclccl that the LiD had no authorit)' to
I le assertecl tl'ìat thc law restricts Lhc IìD's role to
                                                          thc prcscntati¡n o inlormatiort about thc
                                                                                                   to
Application. 'l'trat restriction, accorcling to Mr. Ware, docs not give he DD the authoritY
         ly oppose his Application, particularly in thc abscnce of any             clral engcs brought by othcr
active

holclers çl',rvatcr appropriatitln rights in thc Brazos Rivcr llasin


                                                                                         Application
           Sccontl, Mr. vy'are contendcd that thc ED had a procedural duty to trc¿ìt the
                                                                                          lvlr. V/arc
its iìt't uncontcstcd mattcl whcn thc Brazos Rivcr Authority rvithdreu' i opposition.
                                                                             hcaring a¡rcl firilure to
alguccl that the ED's failurc to rvithclraw its request for a contcstccl
approvc thc A¡:plication as an ttncontcste{ casc rvere breachcs ol'due                              S,



                                                                                           I

          'l'hircl.
                Mr. Warc cçntcndecl that the El) inrpnrperly rclictl solcly þn thc Modcl in making
                                                                                           I

                                                                    'l-exas
trrc rcccrrrr'cncratio' to dcny tric Apprication. Notlri.g in                           restricls thc
                                                                            ivatcr larv    I




r-.valuation of' the r\pplicertion to thc ED's Mocìcl. argucd Mr' Warþ' Ftrrthcr, lvlr'
                                                                                               Ware

                                                                                cclnsiclcr l'actors that
 contcnclccl that his cluc process rights rvere violated rvhen the ED ailcclitof




 ttlc El) had usccl in 1997 rvhen evaluating Mr. Ware's original Pcnnit ap$lication.
                                                                                               i




           Irourth, Mr. Ware colltencled that the Moclel lailccl to protccl his                    isting rvatcr rights. IIe

 asscrtecl that thc lVlodel disregardecl the prior appropriation       doctlinc' M                 Warc also complaincd

 tlrat lhe N4oclcl reliccl on a data sct that was lìol]-ctlrretlt and in¿ìcctlrate.


           I;ilili, lr4r. warc   argucd that irr crcating thc lvlodcl, thc    [il)     i            rmissibly rcliccl on       a


 priority clatc otltcr than thar statcci in ancl rcquircd by lhc 1997 Pcrnrit n doing lhis, Mr. Warc
                                                                                      procedural atld
 asscrtccl. thc Ilt) clisregarclcrl thc Conrnrissio¡l's orcler and violated Mr Warc's
 propcrty rights.
                                     \)                                                               )

so,\H    DOCKIi',T NO. XXX-XX-XXXX                    PRO|'OSAl, t-ol{ l)ECls loN                                                      l'rgc    ó

TCriQ r)ocK¡1]' NO. 200E-0lttl-wR


           VI. DII)'[IITì IìI) IIAVE STANI)IN(; 1'O OPPOSE ]'TIE A                                        l)LIC¿\1'ION?


          In his rl,rìtlcn opcning statentcnt,r0 dtrring the hcaring,ll in his cl                                     ing briel,12 ancl in his

reply briel.'' ìVfr. Warc challcngccl the authurity of the ED to asscrt thc                                   ghts o[ a prcltestant. A
                                                                            'l
challcngc to a pcrson's stat¡s as a party is a jrrrisdictional challcngc.l'                                           challcnge is rejectecl.



       Mr. Warc's argumcnt was that the IiD's role in a contested casc is linritcd to the
provision of inf'or¡nation to cotnplcte the acllninistralivc record. Ii4r \Yare notccì that lor any       I

                                                                                                          i



pcrson, inclucling thc IjD, to clainr the statlls olan ''af'tectccl pcrson." hb must denlonstratc tlte
cxistencc o1' "it ¡.rct'sorrcrl justiciablc intcrest rclatccl to a lc'gal right. tt                                   , privilege, power, or
cconomic intcrest afl'cctcd by thc aclministrativc hcaring"'lj Mr. W                                                  arguccl that thc IiD's

aclions ancl itttcrcsts wcrc based solcly on his status as thc agent of the                                              ission. In that rolc.
hc contenclcd, the IID's justiciablc interest,                        if any, could ncvcr bc a                al intcrcst



           l'hc ÌjD argucd that thc intc¡rtion of the lau"s limitation ol'his rol was t() cnsurc lhat thc
lìt)   clocs not aicl arr a¡rplicant in meeting his burclen of                       prool.   [Jut,                   thc IlD, the limitation

\\'as r-tot intcndccl to prevent thc               llD lÌom dcmonstratirrg            that an applicat        n should bc dcniccl          it'it
l¿rils to protect statc watcr rcso[¡l'ccs.




           "'  "^clcl¡riolrullv. Âpplicarrt rnust r¡uestion the rolc olthc Flxccutivc Director in this procceding. whcrc thc
l:rccLrtivc f)irectgr hus lssuntccl tltc posititlrt of a parrY       protcsliìnt           Opcnirlg Statcntcrtt by Âppliclnt'
tlradlc¡, Il. Wrrc at 8,                                                                                      I

            rr 'l'r. llt 14.
            '' "'l'his casc \\¿ts unique irr that thc IEDl of'tlre IComrnission] appeared irl this cltsc as a scll'-stylccl
'prrìtcst¿uìt' . . . ." ,{pplicltnt's Closing Ârgttnrenl at l.
 '          rr "['l'lhc irurhority arrd porvcr [that rhc lìDl sccks to e.xercisc has bccn lcgallf prcclutlcd by uctit¡ll of'thc
                                                                                                              i




-l'cxirs
         t.cgislirrurc in prcscritring thc rolc of- . . . thc [ìDl spccifìcally in the'lcxas Wat(r Codc." Âpplicanl's lìeply
to Closing Argurttcttts nl 2.                                                                                     i
            ro                                             Nr¡vai,52S.W.3d704,?10-ll(Tc\ 200 l).
                .tr",t/ I).Åndersou()uncerCentvv.
           't   l'rìx.   W¿\r rin Cot)r'   A\N.   .s 5.1   l5(a).   IF.rnphasis addcd ]
                                  l
                                 PROPOSAL FOR DIiCISION                                                                           Pagc 7
soAH DOCKIiT NO. 5lt2-08-1698
TCEQ I)OCK ET NO. 2008-01 8¡-wll


r\.     l)id the IiI)'s p:rrty stttus dcpcnd                   on rvhcthcr thc   IiD   lv¿ls ¿¡ll   å¡             pcrson?


        It clid not. Iì1' statute, "any pcrson''                ma,v appeâr at a hearing at                  h thc issuance of'a

pcrmir is to bc considcred.'u Ily Cotnmission rttlc, the h,D is requircd to                                rticipate as a Party rn

contcstecl hcar.ings rclating         to applications           ¿¡bottt rvater rights.lT                     the ED mcets thc

clollnition   ol an "alt'ected pcrson'' is irrelcvant to                  these proccedings by virtuc of' thc IìD's

statlrlory stancling ts a party


l].     Ditl thc scopc of thc ED's ¿uthori$' incluclc thc right lo prcsc                                  an opposing c:rsc?



         It clid. []1'statute, the ED is rcc¡uircd to rcpresent tho Commi                                  in hearings that raisc

n1¿ìttcrs that   allict   the prrblic's intcrest in the statc's cnvironmcnt and nat ral rcsources, incllrding

lnâttcrs that have been clctcnlrinccl to be policics of the state.ls In con                              d casc pcrrnit hearings,

thc Iì[)'s ¡rrescutation is limitcd to "thc solc purpose cll'providìng in                                rnation tcl complctc thc
                              'l'hat infbnnatioll is furtlier limitccl to "inlo                          ation del'elopcd         b.v"   thc
aclnlinistr¿rtivc rccord."le
Comnlission .rr2r) Ancl, in prescnting thc Cornmission's                         in[onnation,               larv   cl earl.v-   prohibi ts

thc lil) lior¡ itssisting an applicant in pernrittirrg matters'21


         Ilut, thc larv docs not prohibit the ED liorn providing                            in              on that opposes ¿ìn
                                                                                                          'fhe larv pcrmits "any
applicution, as long as thc inl-onlation is within thc linlits o1'thc sl¿ìtuto
                                                    '['hc larv does not rcs    t the l'orrn in rvhich thc
pct.st)n" to gbjcct to the issu¿rnce of a pcrmit,22
IìD rnay prcscnt his inf'ornlatitltt, cithcr throtrgh documcntary or testi                                    cvidencc. lìinally,

thc Cornnlission has adoptcd proccdural rtlles that guarantec all part                                     thc right to prescnt            il




         r'' 'l'lix W,r run Cor)E AN¡¡ \ I l. lll
             ro 'r'^c S 80. lo8(b)( t).
         '' 'l'fi.\.
         '* 'lt'x. w,\tt:t( coDtì         's
                                             5.228(a).
         "'                          ANN. \ 5.228(c).
                     W,\1'tiR C(x)l' ^NN.
         tu 'l'1,\ W¡l'l;n Cot)ti            -5.228(a).
         "    ro l'¡\c S Bo. to8(c)^NN,
                                             "s

                                                        lll.
         "    I'r,\. w^ r tì'ì cot)ri ANN.   \    II.
                                                                                          )

                                          PIìOPOSAI- FOII DI:CISION                                                   l'irgc   8
so^ll lx)cKIiTNO. 5tl2-08-l698
TCE() DOCK ET NO. 2008-01 lll-wll

                                                                     'l'hc rulc' docs nol crcate
clircct casc alld to crgSs-cxaminc an opposing ¡rarty's cvirJencc'23                                                           ¿ì




s¡locial catcgory that limits or expartds the ED's rights as a contcsting parl v



c.      wns thc infbrnration that the ED prescntcd rvithin thc limits                         o     thc law?



        It rvas. lìor rhis hcaring. the IID callecl two commission cmploy                           as ex¡rcrt wlluesses       lll

its dircct casc, Stcve lla¡nos ancl Kathy Alcxander' Mr. Ramos tc'stilìed                            ut the Comlnission's

Ìvatcr rights pcrmitting process, and             tu'ls. Alex¿rndcr      lvfoclel. 'l'hc llD also
                                                                      testifìed abtltrt
                                                                       'lhonras, a hydrologist
clicitcd oxpcrt tcstirnony from a third Com¡¡ission employce. Jc[fì'cy
                                                                          'l-llomas also tcstllied
rvhonl Mr, Warc hacl callccl as an adverse u'itness. L,ike Mr. Ramos,
aboul the Cotnmission's pcrmitting practices'


        'l'hc liD cross-cxamined ìv'lr. Warc and his expert rvitness,                              ol Jones, a prolèssional

cugincer rvho hacl workcd tbr thc Comnrission's prcdccessor agcncies.                                  scopc-   ol the cross-
exa¡nination lìrcused on thrcc main isstles:              (l)   horv tl-re Model lvas               lopecl, (2) rvhethcr thc

Moclcl wâs      ¿uì   accl¡Iate ¡:reclictor of rvater availability in the Ilrazos Ri                r llasin, and (3) rvhat

factors thc Conrmission had historically considcrecl in processing appl                             ions lbr extensions of

tcnn pcrrnits. All ol'thi.s testinrony relatcd to thc Cìornntission's inf'ormaf on


        'l'he    lll)   ot'fèred lìve exhibits. cach of'rvhich rvas adrnittccl                        the rcsumcs ol'      thc

Cìonr¡nission's [hree tesrif ,ving cmployces,2'r             a Ictter lÌorn thc HI)           tr     Mr. Ware.r5 ancl thc
clcposition   ol'Mr. Jones.2t' All of thc             cviclcncc presentcd by the Iìlì was gcncratcd b-v tlrc

Cortrrnis.sior-¡ or was of fcred to support thc         intcgrity olthe Commissicln's rundcrlyin g lnfbrmation.
Alì ol'thc illtÌrrnl¿ttittn prcsctttcd   rv¿rs   '"vithirl thc linlit.s of thc larv.




         ,' j0't.^c ¡s lJO I l5(ir).
         t' ED tlxs. I, 4, ancl 6.
         tt rìt) [x,5.
         "' trD lìx i,
                                            j\                                                 )

                                                                                                                              l':rgc 9
So^llDOCK!ìTNo.582-08.1ógflPROPOSÀLF.ORDh]clsloN
'l'ctiQ l)ocKE't NO. 2008-0181-wll

        'l-hc DD hact standir'ìg to appc¿ìr as                   ¿l   party in this proccccling arrd             rva^s authoriz'cd to

                                                                   to Mr' Warc's case'
prcscnt tlrc Conllnissiotl's evidcncc and iuguments in tlpposition
                                                                                                     ì




                                       VII. wAS 1'IIIS ¡\N UNCONTESTED NIATTIìIÌ?

        No, this \\,as a contestecl mattcr. An applicant may rcqLlesti that an application
                                                                                                     bc

renlanclecl to tho ED lìlr actio¡ì as ùn uncontcstcd mattcr
                                                            il': (l) all tinreiy hcaring rcqttcsts havc
                                                                                                         I



                                                                 casc rcach a sqttlcment so that no f acts
been rvithdr¿ìwn or r.lcniecl or (2) all parties to a contestecl
                                                                        oasc bccausc the ED remained a
or issr¡cs re¡naiu controvcrtc.l.2T A hcarirrg rvas rcquirecl in this
                                                                                            antl bccattsc
pîrty to a contestecl case aticr thc Brazos River Authority withclrcrv itsitlpposition
thcrc lr,¿ìs not a scttlcl¡cllt bctrvccn thc rctnainittg parties'


            VIII.             DID TIIB ED IVIPROPERI.,Y RELY SOLELY ON ìIID ÌVTODEL?


A         The bur                                           "\                                              rl
                                       (   j                                                'l

                                                               L FOII DF]CISION                                            Pagc l0
soAl ¡ l)ocKFl'l- No. 582-0ll-l ó98                 PROPOS¿\
TCEQ DOCKEl' NO. 200t1-01 lil-wR


        'l'o cstablish thc rcliability of an cxpctl's tcstimony, an of'f'cring 5 ,arty must lìrst establish

thc reliubility ol'thc analysis that thc cxpert ttsccl in rcaching ltis conr :Iusio¡rs.'ì'hc Suprcnre
CoLtrt of 'l'cxas h¿ts añiculatcd six nonexclusivc l¿rcttlrs to be usccJ n dctcrmining
                                                                                                   rvìrctl'rer
                                                                                                   l




scicntifÌc tcstinronv is rcliablc:


           (l)  rhc cxtcnt to lvhich thc thcory has been or can bc tested; (2)                             the extcnt to which thc
           tcchniquc rclics upon the subjccti ve lnterprctatton o f the cxpert                          (3) whether thc theorY
           has bccn subjected to Pccr review and publication; (4) thc t                                 que's potential rate ol'
           crror; (-5) r.vhethcr the underlying thcory or technique h a.s bccn                              ly acccptc'd as valid
           by thc rclev¿rnt scicntifìc communit¡'; and (ó) the non -judicial                           cs that have bcen made
                                        .lt
           ot'llrc ther¡rv or tcchnique

       Although lr,1r. Jones' crcdentials establishcd him as an cxpcrt, he id not cstablish that his
nrcthocl ol' analysis had bccn tcsted- subjectecl to peer revicu' or p blication, or gcnerally
¿ìcccptccl as valicl by any                scientilìc comnrttnitv. Mr. Joncs aclrnitted th                 hc had not dcvclopcd     a


systcmatic or anitll,tical f'ramework by which hc coulcl dctennine the                                          issuc in this casc

whcther wiìtcr \vas avril¿blc at a givcn point in thc Brazos Iìiver basirl.l2


            [ìr"rrthcr. thc intcrprc.tation         oI Mr. Joncs' r'csults rvas ltis alonc, in part bccausc Mr- .ltlltes
gc-neratccl no rvrittcn report that was availablc                  lbr revicw. lnstcad, he [eachcd his                 ccrncltlsions

      on "his revierv                                                                                          (     i



SO,\il I)OC:KDT NO. 582-08-ló98    t)RoPos^ L l.'o R D l.lc ¡sloN                                                                lragc I I
't'crìQ DOCKEl' NO, 2008-0 I 8l-WR


               ln rcltlition. llrt¡ch                                                                                                                          (
                                           (
                                               )                                                                        ]

                                                                                                                                                      I'nge l2
SO,\ll DOCKET NO.XXX-XX-XXXX PROPOSAL IOR
                                          DECISION
TCIIQ DOCKET NO. 2001ì-0llll-wR

            .Ihatpolicyrvascstablishcclbylarvinlg6Tlvhcnthc'f.cxaslc                                                            slaturc abltncltlnc'd thc
                                                                  both ri                                                              and apprtlPriativc
chaotic corrclition of thc stâte's l'ornrcr svstem of rccognizing
                                                                                                                                'f'exas supremc court
rights.r0 lrr its plircc, thc lcgislaturc adoPtetl a ncw systcm
                                                                   that

                       ordcrly f-orum ancl proccclrlrc lbr the [comni        on's] adjuclication ancl
char¿tctcrizecJ as "¿rn
                                       'l'he 'l'cxas lcgislaturc later rcqut    the Comnrission l                                         (]                                          .)


                                                          PROPOSA 1, FOIì DECISION                   l'age I J
SO,\ll DOCKET NO' 582-08-l                    ó98
TCEQ DOCKU'l' NO. 2008-01                     8l-wll

            -l'¡e
                    Corlrnrission lnay dcny an application fbr o tcrnl pcrmit if'thc pcrrnit rvilljco¡rardize

fìna¡rcial cornmil¡lìe¡rts l'or watcr projectssr) or if'thc pcrnrit rvill prcvent thc holdcr ol'the scnior
appropriative rigþt frolr beneficially using his rights during the pcrioct pf the tcrm pcrntit.jl tl'
thc Co¡lnlissiou approvcs a pcnnit, thcn thc rights that it conf'crs arc srtb0rclilìatc to an¡'scnior
appropriativc            ri ghts.s2



            'l'hc Commission has atloptccl a rulc govcrning its issuancc of icrm permits. 'Ihc rulc

aclcls   thrcc rclcvant prclvisions to the languagcof thc stalute.sl l:irst, the òomnlission ntay issuc a
lcrm pcr¡rit "when tllerc is insul'ñcient unappropriertcd rvater in the source of'srrpply to satisly
thc application."5't Seconcì, a hol                                          )
                                                                                                 r')
                                                                                                                                Page   l{
SOAIIDOCKETNO.532-08-I698PROPOSÂLFORDECIS¡ON
'rcEQ DOCKET NO. 200tt-01 8 l-wR


con1uncrion with a clata sct lbr cach   ol'thc'lcxas rivcr basins. 'l'he outptlt is a watcr availability
                                                                                                      -l'lte
rnoclcl thtt projccts thc ar,¿rilability ol watcr OVer timc at
                                                                  a particulai divcrsion point'
                                                                                  'l'hc sof-trvarc is now
soli*,rre rras l.rcen upclated a numbcr of tir¡cs since its originar adoption.
rusecl   by thc Iìì) tr¡ nroclcl trventy-tltrcc river basins in'l'cxas'5e


                                                                                          a tcrm that rcl'crs to
                    lvloclcl bcgins rvith the Df)'s clcvclopment ot'"naturalizc-d tlows,"
           -l.he

the llD.s cstirnate ol. thc fìrtrv          in a rivcr in the abscncc of the divcrsio¡r ot'watcr by human
intcrventiou.60             Ba.sc                                                                                             I      \
                                           (
                                               )                                                  J

SO^tlDOCKETNo'5E2-08-1698|,!ìoPoSAt,FOllDliClSlONl,agc15
TcÍlQ DOCKET NO. 2008-01 8l-wR

                                                        must be available approxinratcly 75% of'thc
tàcilitics, approxirtrat cl¡,75Voof'thc water requcst
                                                                unclcr ttrat rule, Mr. Warc's original
timc b¿rsecr on thc avairabrc historic stream frorv rccorcr,
                                                        requcst exceedc'd tl'rc75Yo criterion in 78?ô of'
lf)r)7 a¡rplic¿rtio' *,as tbuncl to com¡rly becausc his
                                                                        fhil because his rcc¡ucst mct ¿r
t¡c ycars.(,s Br¡t. Mr. Warc's cun'cnt Application was f'ouncl to
                                                          none of'trre yeirrs, irnc'l at least 50% in'nl¡-
 r00r% critcrion i¡r nonc ot-thc years, at reast 75yoin

27 ol rhc y.arr.t"'


                                                                                 and uscd by the
        Althotrgh ¡rrcvious water avaitability mtldels wcrc clcvcloped
                                                                'r'rrc cr)nrmissi'n has rclicd on thc
c.onrrlissio., thc currcnt ìvlocrer has bccn in use since 2001.
                                                           righfs since thcn'67
Moclcl irr cr,¡luating all appliclttions lor appropriativc


I).         f)iscussion

                                                                        rvas ottly tlnc olmany tools that
            Mr. Ware.s cxpcrt, Mr. Joncs, contenclccl that the lr4oclcl
                                      rvatcr availability.t's
                                                              'lhat argtul]cnt protrptecl a scrics ol lcgal
 shoLrlcl be considcrccl in eValuirting
                                                               on thc Modcl,                        ittcl'cling: (l)     clocs thc lau'
 clrallcrrgcs about thc aL¡tl.rority ot'the tjD to rcly solcly
 rec¡uirc the use ol-thc Vlodcl                 cvaltrating the Applicati.n; (2) il'not' rnay'othcr a'alytical tools
                                                     i'
                                                                                                quantit-v- ol'rvatcr as
 bq usccl; ancl         (l)   is thc usc of tlrc Moclcl a¡lpropriatc rvhcn the request is lbr a

 srì¿rll   ¿rs   that rcc¡ucslccl by i\zlr. Wnrc'?


             I   .         I.cgnl issucs

                           ir.             l)ocs thc larv rcr¡uirc thc usc of thc Motlcl?

         It tl.cs.or. Although thc lau,reclttires the DD to evaluate rivcr basins ilr thc
                                                                                                                                statc'h')

                                                                             tþe lvfodcl' 'l'þc
 ¡cit[cr. tlìc stût¡tes nor the Comr¡ission's rules rccluirc tþc IID to tlsc


             ''5 'f ,'. I irt I 00-   I0   l ; \\/ arc lìx. 49   '
             ""      \\'u¡.'lix,4t)
             "'   l'r. I irt 7l-71, 99. ¿rnd ìó8
             ,'H 'fr                                                                             no Icporl ol'his firrdirrgs'
                       I .t lli l\1r. Joncs tcstificd about his conclusions bÌlt prepíìrcd
             "'' l'rì\ W,\ lìiR Lì( )r)1, ANN. \ I I .0215(d-l)'
                                      .)


s()^H DOCKE't NO. s82-08-1698    I'IIOI'OSÂ1,                              F'OR D¡ìC IS ION                                 Pagc   16

'rcEQ DOCKAT NO. 2008-01 ttl-wlì


çç¡nmissio¡ is sipril¿rrly rrot rcquired to cvaluate an application based oniits compliancc with the
stûrc !\,i.ìtcr plan ancl rcgional watcr plan.'l'hc law provicles for a waivcr.if-conclitions wanallt.Tt)
'l'hc l:l)'s 0xpcrt rvitncss, Kathy Alcxanclcr, tcstifìcd that althotrgh that the ED is ttot rcquired to

rcl1, o¡'l   t[c   lvloclcl. hc Lclies on it        Às the best     moclcling tool availablc.Tl



             ln tcstirnony and in              brief.s, thc ED clcscribcd horv the M                                              i)                                                    r]

so^l¡ rx)cKIÌ'l'                   No. 582-08-l     ó9ll       PROI'OS¿\   l, t'0lt DfÌClSl()N                                Pagc l7
1'CEQ DOCK ET NO. 2008-0l                          tJ   l-WR


          ln this casc, Mr.                        Warc argucd that tools other than thc Modcl arc av¿ìilablc. Thc
Colnnrission's orvll rules authoriz-c a contcsting pcrmit holcler to rcl¡',',nl''r.nrnnoble projections
buscd on ¿ìcccptcd rncthods."75                            A   ¡'c¿rsonablc conclusion is that an appli.iat',t ancl thc   IìD may clo
thc sanrc


                               c            Is the usc of thc Modcl :rppropriatc in cvaluat¡rig a rcqucst ft¡r                ¿t   snlall
                                            amou¡lt of rvatcr?


          It is. lvlr. Warc arguecl lhat thc Modcl                           rvas inaclequale to usc in consiclerirtg npplications

tbr smoll rcqucsts lbr water. I'lc poinled out tlìat his requcst to withtJraw 150 acrc-lcet olwalcr
anntrall¡, translated into no nlore lhan 2.5o/o ol'thc cslimatcd annual cvaporativc losses to thc
lJrtzos River Authority's                           tJo,,vnsrrcanr Stillhor¡sc     IIolloiv Lakc.7'; lvli'. Warc challcngccl          thc

rcliabitity olthc Modcl to cvaluatc changcs ol'such                                a tirry magnitudc.



          Ms. Alcxantlcr cxplaincd that the Model is designed to bc thq most iìccuratc                                        methocl

availablc to thc l:D rvithot¡t regard to thc sizc of'thç recìuest f-or watcr. fhat clcsign rclies in part
on tllc iVforlcl's usr'of a pcriod ol'recorcl. 'l'he period of record gives thc Conltnission a sct of'
historical boullclarics ranging liclnl the rìrosI severc basi¡t-wirvs antl potcntially gruater rvater ¿rvailabilit)-.7? 'l'he Comnrission gathcrs inl'onn¡lioll
alrout w¿ttcr rvithin thosc strcallrl'lo*'s by rclf irrg on gaugq inf'ornration. Whcrc gaugc

          '' lo-t¡c                 \   2()7 r9(bX2).
          '"    'l'¡'.   ll    nt 27-.Ì-74.
          ''    l r. I        lt   19,1.
                                    )

                                                                                                                        I'nge l8
sO.\llDOCKllTNO.582-08-l(TgSPROPOS'^\LFOIIDIIC'lSlON
l'CltQ l)ocK ¡i]' NO. 200t1-0181-wll
                                                                                      I


                                                                           in[orniation bascrj on thc
infornration is unavailable, thcn thc Conrmission rnay cxtrapolatc
                                                                             ¿is ''natt¡ralizecl llorvs.''78
rc*clings at ncarby gauging stations. a process proclucing clata knorvn
-l'hc          v¿rlL¡e to thc Ctlmnlission bc-cattse it reflccts thc monthly
                                                                             qvcragc of thc llow in a
     clata þas

strcarìl rvithin a rcporting periocl'7')


        ììinirlly, lv,ls. Alcxanttlcl ltann sot¡cttnc elsc.8')
                                                                                          i


        Ms. Alexa¡clcr cx¡rl¿iucd that b1'examining an application in terrþs olthcsc
                                                                                           thrcc fàctors'

pcriod ol-record, locatiou. ancl priority clate, thc IID is able to cvaluate a[ applicatìon
                                                                                             olarty sizc
                                                                                  rclatecl her clforts to
in tcrms of thc currcnt conclitions presented. As an cxamplc, Ms. Alcxa¡iclcr
cxtminc Ìür.  Warc,s application in tcrnrs of his cxpanded rec¡rtcst ol'150 acrc-lcct' thc original
                                                                         'l'hc tvlodel is capablc
 l-i0 acrc-ltct. and clinrinisherl anlounts as srrrall as l0 aclc-f'cct,                                                       o1'

                                                                                                  cst
 proclr.rcing a rcsult that projcctccl avnilability rvithotrt regarcl to thc siz'c o t' the rc(lu
                                                                                              I
                                                                                              I




          2.         Mr. .lonc.s' ln¡rlYsi.s                                                  :




                                                                                                  i



          l'   aclditio' te arguing that thc   clc.sign   of'thc tvloclel rvas flarvcd, fvlr. .loncs also aclvaltced
 his orvn arralvsis. I'¡at ar-ralysis rclicd in part on tt balancc bctrvccn tþc scopc ol'lvlr'.
                                                                                                          W¿rrc's

 rccìr¡r'st ¿rncl tltc then-cun'cnt rvithclr¿rrval ratcs ol'thc tlost proxitt-,nl
                                                                                  ,ui,t.l. ririhts tlscrs alltl thc

 inflorv ratcs

          '* l'r. I ¿rr 77-ti   I
          :'' l'r llat i5.t
          *(' lr ll irt 172
                                                                                                '\J
                                         ]


SOAII DOCKET NO.532-08-Ió98 PROPOSAL FOII DECISION                                                                                    l'ugc l9
TC¡lQ DOCKT:T NO. 2oo8-oltll-wll


             fvlr, J                                          (,)                                                             \.J

                                       PIIOI'OSAL I OII                             I)ÈìCIS ¡ON                                             I'nge 20
SO¡\ll DOCKI:T NO. 582-08- I 698
'fctìQ DOCKIìT NO. 2001t-01 tl l -wfì,


highs and lorvs                  ¿rs   rcquirccl b¡,       larv. Although the return llorvs to bu creatcd by rvast$vatcr
trcatnlent pla¡ts ¡1¿ìy accuratcty be projcctccl to acld lnorc watel to the b                                        in, thc rccord docs not

rctlccr that their clischargcs havc been approved ot'that Mr, Ware's ri                                              to wilhdraw that watcr

(i   l-   grantccl ) 1i,oultl bc supcrior f o rhat ol' otþer pcrrnit holciers,sE



               ¡\t       bcst.   Mr. J¡ncs' analysis was a dctenlrination ol'whethcr thc approval oi Mr. Warc's
rcqucst coulcl bc sttstainccJ f'rom thc flow of the rivcr in recent years wl                                             advcrscly irnpacting

rhc righrs ol' somc ol'tþc surgLtncling permit holclcrs. AItþough Mr.                                               arcrs request tnay have

ntct that lr-.st. that mcthocl ol'cvalttation did not satisly thc rcquircmcnts                                       lau,



                                               IX, IS TH!] MODEL FATALLY                          FLA}VDD?




                N4r. Wl¡rc argucd              tliat thc   lvf   oclcl relics on fl¿rrvcd clata



¡\.             Natur:¡lizctl florvs


                 t'hc first of thcsc flawcd data, according to Mr. Warc, ariscs                                        nr the    U)'s     nlistakcn

rcliance on "naturalizcd llorvs." Mr. Warc objcctcd to thc [ìD's                                                    ticc of usin-u estimates,
 intcrpolittio¡ls, or pro.icctions iu dctcnnining thcsc amounts. Mr                                                 arc     clr¿rracteríz-ecl thesc

 u¿ltrtraliz-cd            flolv lìgurcs as "ltypothctical                coltstrt¡cts"8e ancl the pro               s of a l'ncrc "computer

 sintulation." thc crcclibility oirvhich was rooted in an equally qucstiona e "articlc of'laith."')(l In
 corrlrast, he clcf-cndccl Mr..lolrcs' opinion âs morc reliable than that of thc Model bcc¿rusc
 \4r. Jo¡rcs' rr¡tinion                rv¿ts   thc procltrct ol'trnalysis using empirical clata.el




                ** wrrc tìx.
                r" l'r I¡t81.-50.
                '"' l l. I irt I LS- l l(r       'l'hùse tcnìts rvcrc rlevel0¡retl irr lulr. \\/¡re's cr()\s-c\íìlì irrutiolt of' tltc Crrtnrrrissiolt   s

 o   nr p lo.t-ce s.
                'ì   |
                                          ()                                                     ,' lx
                                                                                                   J

SO¡\ll DOCK E'l' NO. 5lJ2-08- 1698 ¡,Iì,OI'OSA L I. OIì                 D þ]C ¡S   ION                                             I'ngc 2t
TCIìQ I)OCKIìT NO. 200tt-0 81-wR               1




            lvf   r. Warc arguccl thut the Commissign shoulcl rely on c¡r¡ririca I inf'ornlatit)n instcad of'
estirnatcs. rvltcrc possiblc. f Ie challcrtgcd thc BD's use olthe estimatcs h ccause of the possibilit)'
that the¡, understittcd thc amtlunt ol'rain returncd by runoff crcatcd by r rew inrpe ntleablc covcr.
'l'hat undcrstatcnlcnt, colrtcndccl Mr. Ware, could be sul'ficicnt to acc                                       ]                                                   .J

                                                                                                                                  Prrge 22
SO,\ll¡)oCKETNo.582-08-l698P|ÌOPOSALI.-OllDIlC¡SloN
'rcFlQ DocKE'r NO. 2008-0181-wR


        'l-[e   lll)    clicl    ¡ot   contcst Mr, Joncs' asscrtion that dcvcloplnent i               thc [Jrazos Iìivcr            b¿¡sr¡r


                       in the lasl ten yc¿lrs. [lut, N'fs. Alexander tcstifìcd that               i    lusion of'nlorc reccnt
hacl incrcasetl
g¿'t¡gc llorv clat¡ rvoultl havc no cflsct on thc historical pcriod ol'
                                                                                                        usccl    in the Model.es
                                                                            p ved to exist, rvould be
Ancl. Mr. 'l'hom¿rs tcstifì0d that thc addition ol "ncw water"' if it rvcre
                                                                              c                                (




SO¿\ll I)OCK l-T NO. 5li2-0li-l 69lt             l'}ROPOS¿\L lrOR l)ECISION                                               Pugc 2J
]'CEQ DOCKEI' NO. 2008-01 8l-Wll


                                                  X. I'RIOIìITY           DA'TI]S


           lvlr. Warc arguccl that in clcnf ing lvlr Warc-'s applicatiorr. thc UD \vils irnproperlv trt'ing
t() prc scrvc \v¿ìrcr for usc by thc lJrazos lì.ivcr Authority.l00 Mr. Wa¡'e clainlcd that thc                                lll)
                                                                                                 l


nliìlll p rulatcd thc priority clatcs        ol'Mr. Warc's Application so that its priority rvoulcl bc inltrior                  to

that   of'thc Ilrazos Iìivcr ¿\uthority's pcrmit application


           In making thcsc allcgations, lvlr. Warc accurately notetl that Jul                         I  , 1997. is thc priorit¡,
                                                                                                            l() |
date statccl       in the l'crnrit ancl is thc priority datc f'or all its               cxtcns       or'ìs.       tlut. thc lcgal
conse(p¡ence       ol'tlrc Comnrissicln's inclusicl¡r clf that provision became            an issuc          in this procccding.

l\,fr. Walc contc¡lclcd that thc liD's usc                ol'a datc othcr than July l. I 997. in cvaluating his
applicatiorr rvas lhc IìD's singlc most ilnportaut errtlr in his rcvicrv of' lrc Application.rol'l-hc
cllcct ol'that crror, according to Mr. S/arc, rvas that thc El)                                           lhc statutc that stutcs.
"¡\s bctrvccn a¡rpro¡lriators, thc lìrst in tirnc is thc llrst in r'ìghl."l0l               In jcontrast, the         IìD arguccl
that thc Cornlnission hacl nevcr granted Mr. Ware thc right to appropriat( rvatcr ancl that hc ncvcr

hacl   tllc right to cl¿rinl the    r¡.sc   oIstalc w¿ìler pursu¿ìnt to arl ¿rppropriativc,ligh,."'t


r\.       'l'hc l,D's rtrgttmcnts


           I.        l)ocs thc Pcrnrit ruthorizc l\{r. Ware to approp rii¡te l'ntcr?


           f   t clocs. On its fìrst pagc, thc I)cnnit strìtcs, "NOW. 't-lll:lllìFORIì.                           this pcrrnit   to

ap¡l'opriutc ancl u:;e Statc Watcr is issucd to llracllcy Il. Ware,. . . ."10s ¡ti clcarcrst¿ìtcnlcnt of thc
Coutnlissiot.ì's intcl.ìtiort to givc iVIr. Ware the right to a¡lpropriate stalc rvatcr undcr thc tcnn
I'cnnit rvoLrld bc tlif'lìcult to drafi,

           "") i\pplicant' lìcply   to Clo.sing Ârguttrcnts   lt   l7
           "'' Witrc [,r. ?.
           r"l Âpplicant's Closing r\rgulncnt al l.l.
           "" 'l'1,\. w,,\lrrR C()l)li       \ I I 027
           "'t l'lxccutiv'c  Dircctor's^NN.
                                        Iìcsponsc   lo Closing     Argutncnts at   fl
           ")t wrtrc [ìr ]
                                         (]


                                                                                                                Pagc 24
soAil DocKllT No. -5112-08-1698 PlloPos^t'                               F'oR DECISION
'rcfìQ lx)cKllT NO. 2oo8-ol 8l-wR


        2.t)ocstlrcPcrmitnuthorizciVlr.Warctousestatcrvatc

                                                                                          "clivcrt and tlsc not         to
          ltdtles..ì.hcPermitstatesthatMr.Warehastheauthority
                                                                   Rivcr to ini                  100 acrcs    ol'land
cxcccd I 30 acrc-lcct ttf'rvater pcr annum from the Lampasas
                                                               right to clivert               ruse a   specilìc quantitY
, ." 'l'hc çlcfi¡irion ol"'appropriativc riglrt" incluclcs the
                                                                                                 has engaged on his
of'state water ¿rcquirecl by law-precisely the activity in
                                                           rvhich N4r'
                                                                  rights                      der his Pernrit until it
lÌrrm lbr the last trvelve years.l0o Mr. Ware holds appropriative
cxpires or is nclt cxtencJed'


Iì,       l\lr, Warc's irrguntents

                             Ditl thc lÌD rlisrcgard I\{r. W¿¡rc's priorirv- rights und       the Pcrmit'l


          -fhe              'l'he larv providcs that lor every pcrmit, a priort                clate is establíshed for
              ED clicl not.
     ..appropriati0n ol rvatcr" a¡rcl for "the claimanl's right to use the rv                  ,."107'l'hc mcasurittg
 thc
                                                                                                   lctc application.los
 clatc lbr thcsc priority clates is tþe date ot'trling of'an
                                                             administrativcly
                                                                  "[wlhen                     Commission issues thc
 ;\ncl. the clatc on r.vhich a priority clatc comcs into being is
                   I   f)9
 pcrmll
                                                                                          i


                                                                                          I

          .fhc                      thc right to inclucle in iut¡' perrnit a va4icty of lilrlitations' Iìt'¡r
                       Comn-rission |las
                                                                         "to thc cxicnt ancl purposcs statccl
 exatì]p lc. an appticrllt's right to takc ancl use lv¿lter is lirnitecl
 i¡r the              r\ pcr¡rit may also incluclc spccial conditions that linrit thc total amount <>l
          ¡rermit.'.I1,,




           "* ,io'lnc            297.1 ('1).
           "'7
               'l'r'x.     Wn'l t:tt CoDf i      s\ I l . l4l
               /,/       urld l0
                                 'f,\C      ^NN.
                                          297 4a(c)
           "'*
           tu"
                                       t\
                  ld.
           rr(i   'rl.y w^       t'tìR   col)ti   ANN. s{ I I ' li5(a)
                                                                                                                                            Pngc 25
                                  PIIO                          POSA           L F'OtI DI]CIS ION
so,\H DOCKti'r NO. 582-0tl-l69ll
TCIìQ tx)cKtl'I NO' 2008-0181-wll
                                                                                                                    i


                                                                                               ltlltv irlclr"¡dc
                                               to all typcs of ¡lcnuits, thc Çomnrissitltl
watcr that nlaY bc clivcrtccl'lll wirh rcspcct                                              l2
                      restrictions    to prolect thc  priority tll'sctliot w'atur'rights "l
     conditions ancl


                                                            limitation making     pcrmits "suborclinatc
         Iiach tcrn, ¡:rcnnit is subjcct to thc statutorv
                                            'fhe                         and the     gcncrallY intcrPret
to any scnior approptiativc rights"'lll           ¡lhrase is urldetined'
                                                               l14 ln af'ñrmati sentencos, thc ordinarY
                                                     meanlng'
unclctì¡rccl lernrs accot'ding to their orclinary
                                                lìcl¡'ing on that ordinary mcan    the rulc makes tcnn
rrreaning ot'-,ir'y" is "cvcrv" or "all."ll5
 pcrntits suborclinatc to all serrior rvatcr rights'




              rrr    'ì't \. W,\'¡:t( Cot)t:      li I 1.135(bX5)'
              r-'    .1.t.\.                                 ll.l35l.'iii.         lar' controlling thc   issuancc ttllc'r.porirry pcrtnils' a clilt'crent
                             w¡\rr..r{ coDr, ^NN. $
                                               ^i.rx.
   'l'r:x w,\'l'lìl{Col)l-:ANN.\
             'rrr                       ll.lltlic) ltìnrphosisstrpplicdl                                                i
                    'l'l'\, Wr{l l;tt C'                                   ()                                                              ]


                                   PIìOI'OSA L }'OR DT]CISION                                                                          Pagc 26
soAH I)ocKET N(). sll2-08-1698
'r"cËQ
     l)ocK!:T NO. 2008-01  8 1-wlì


           'l'þcsc lirnitations on Mr. WaLc's aut|ority undcr lhe Pcrntit may                                  e   takcn into account by

the l.iD u,hcn consiclering applications. As Ms. Alexander tcstilied, thc                                          uses      priority rights   as

onc of'three basic fàctors in rcvicrving watcr availability for permit                                 a           cations. Ilut, thc law

ckrcs not rcquirc thc Lll) to tlsc a             priority date to establish a tcnll permi                  e s      rights with regarcJ to

non-term ¡rcrrnit holclcrs' rights. At best. lvlr. Ware may rely on his       y date to establish thc

prirlrity of'his rvatcr righls in disputcs with othcr tcrm permit htlldcrs. ¡\s rlcscribed ìrt grcatcr
clctail in thc scction that lbllorvs, thc ED did not tlisregard Mr. Warc's                                         orit-v-   rights unclcr the

['crmit.


           2.          I)id the tÙD manipulate the priorify tlatcs of NIr. W¿t 's applic:rtion so that
                       its priorit¡' rvould bc infcrior to that of the llrazos  r Authority's ¡rcrmit
                       applic:rtion?

           'fhc t:D clid not. 'llris allcgation had thc lc'ast legal or fàcttral                                      of anl, maclc in tllis

proccccling. Ir4r. Warc argucd in eflcct that the ED is cngagcd ì¡ comparing Mr. Warc's
application to that ol the []raz.os Rivcr Artthority, a formcr protestilìg                                             in this procccdirtg.
'l'lic   Ilr¿rzos [{iver Authority              is seeking a pcrmit liom thc Cìorntni on to                                    approprttrtc an

aclclitio¡al 421,44g ucre-feet per year ol'unappropriatccl water,ll" or                                            ral thor¡sand times thc
amount that Mr. Warc is sceking authority to appropriate fì'om tlic sarne                                             basin



           In cvaluuting thc nrcrits ol'this claim. thc lirst                         clucstion   to   bc: aclclrcssc-d rt'¿ìs rvhc'ther

Vlr. W¿rrc's t)c-rmit, if'grantccl as Íìn c-\/c,?.s'ion of'thc originctl tenn Parnli¡, rvoulcl be strb.jcct tcl a
pr.ior a¡cl su¡rcrigr rvatcr righr of'tho Rraz-os Rivcr                  Authority.ll0 lt rvould]trccartsc, as cliscttssccl in
                                                                                                           I



t[c. prcvior.ls scction, cvery tcrm pcrrnit issucd by thc Comnlissi                                                                                               /'\
                                                                                                j

so,\H DOCKET           NO. XXX-XX-XXXX              PIIOPOSAL F0II DEC       IS   ¡ON                                    l'rtgc 27
TCEQ DOCKET NO. 2008-0rIt-WR


glantcd, rvould give hinr rro priority-bascd clainr to challcngc thc applici rtion ol thc Ilrazos Rivcr
Ar¡thority.


           'l'he ncxt qucstion rvas rvhcther Mr. Warc's Pcrmil,                         if   grantcd as a    rcgulttr ¡tcrmil itt
perpelttil!, rvould be subject to a ¡:rior and superior water right ol'                         the l]razos   Rivcr Authority.
'l'hc cvidcnce is that the priority datc t'or the new permit that thc IJraz.os Rivcr At¡thority seeks is

October 15,200'+.r22 'l-hc Ilrazos Rivcr Authority's application's priorit y datc is carlier than that
of'Mr. Ware's applicatíon, rvhiclt is January 5. 2006, rvhcn his applicat ion was administrativcly
completc. 'l'hus, the doctrinc of "lìrst in time, first in right" woul cl establish Mr. Ware's
applicaticln as an i¡rfèrior natcr right,                     if it were grantecl.l23 Morco' zer, Mr. Ware fìled his
Application on November l-5.2005, which rvas rnorc than onù                                    1,'car   alier the Brazos Iìivcr
Authorit¡, lìlccl its application. As rvith his rights undcra tcrn'¡ Pcrrnit. Mr. Warc's rights urrdcra
rcgular pc-rnrit, it'gmntcd, rvor¡lci give hirrr no priority-bascd clainr tbr chpllcngc (he lJrazo.^ Iìiver
i\uthority's a¡r¡rlication. l'hc ED cngagcd                          in no   manipulation of' thc priority' datcs in
rcconrnrcnding thc clcnial of'Ì\4r. Ware's application.


                                                        XI. CONCLUSION

           ln his briclìng, lv{r. Warc             charactcriz.ecl this case as         "simply Â]pplicant's cpic battlc to
lì>¡'ccthe ItiDJ to apply the fìrnrlamental principal of''first in tinrc, tìrstiin right,'to thc watcr in
rhc Ilrazos Iìii,c¡'lJasin rvhich hc knou's to be available fìrr appropriation."l24 'l'hat firnciamental
principtrl prcvails in this casc, but not to Mr. Warc's adveurtagc.




           lll  Wirre [i,.r.,tl nt li. f-his clulc rvns includcd i¡r a cirali pcrrnit that hud not bccrr ar.lopred by the
Cttnttnis:;icln 'l'hc partics did not rJispulc that thc datc on rvhich the ßrazos Rivcri Aurholity'-s irpplicafion rvas
ildrninistrativcly contplctc was belorc thc datc                                                                                                  )


                                                          PR0POSAL þ'OR DECISION                                                       l'ngc 2ll
SO,\l I I)OCKE't NO. 5tl2-0lt-ló9li
'fcF:Q l)ocK Íl'r No.          200tJ-0   lfl   l-wR


           Ft¡rthcr'. lulr. Warc                                              i\                                                                             \
                                                   J                                                                        )
                                        S'TATE O I.'F'I CI] O F A DIVI I NISTRA'TI VE II EA II.INGS
                                                                                              ot'l'lcll
                                                                       ^us'ilN
                                                                  J00 Wc.st lSth Slrcet             Suitc   502                 i


                                                                                Austin, Texas 78701
                                                                               Pl¡onc: (512) {7t{993
                                                                                l'rx: (512) 475-1994

                                                                                 SEITVICB LIST

¿\O!INCY:                                                 Environmcntal Qualify,'fexls Comnrission on ('[CEQ)
S]'YLE/C¡\SE:                                             lltl^DLEY                   B. WARIì

SO^H           DOCKIì'INUNIIIFIll:                        582-08-l69tl
lllìFERIIING AC;ENCY CASE: 2008-0181-WR

S'IATII Ol"l-l Cli OF                ¿\DIVI lN    lS'I'RATIVE                                  ADMINISTIì,,\TIVE I,AW                   .ITJDG E

IIIi¡\RINGS                                                                                    AI-.I PAUL D. KEEPEII
ll EP IIfiISDNTATIVE / ¡\ D D RIìSS                                                            PI\RTIES
DOCKb]'I' CI,ERK
'l'tixA
     S Colvl fvf I SS I ON ON llN v I RON          ì'vl   llN'IA l.       tJ   Â l.   l'l'Y
                                                                      Q
OFFICË Ol" 'rl lll Cl llHF Cl.trRK
P() flox ri087
At,sl'lN, r'x 787 t I
(_s r2) 219-ii00 (PIl)

(5 l]) 1]9-ll r I (llAX)
                                                                                              'Í'EXAS COMMTSSTON ON TiNVIRONMIìN1'^t. f)UAr-tTY


cìAr{Rti't"f AIì't't Ititì.
s f /\t.'t.'
'l tix^S ^'ì"t'olì,NftY
         COMMISSION ON trN\/IIìONMtìNT^l. QIJA1-11'Y
otrtjtcI ot.' PU t] t. to I N't Elì tis't' cot.iN s til.
tvrc-17_5   P.o. BOX t3087
             ]'X 787 I r-i087
^tJS't-lN,
(5  r 2) 2i9-5757 ( f',¡ l)

(.s I2) 2i9-ó.i77 (F^X)
garthur(rltccq stiìtc   t\ us
                                                                                               OFt:lCI Olj   P[J I]   t-lC I Nl'F.R]:S'f COiJNSII l.

silANA ilOtì',l'ON
rVf-l-OfìNtlY
ì lìX^S COMM ISSION ON LNVTRONñ1lj¡Nl'Al- QtJr\t.l'l'Y
f) o. Box li0ti7, MC'- I 75
r\ t-JS'l'lN, 'l'X 78 7 1 l -iOti7
(-5t2) 219- t088 (lrl l)
(t r2) 239-i,t3.r (r;AX)
                                                                                               IrX ECI.JTIV IJ D I IIF,CI'OR




                                                                                                                                             l'¡t,.lr I rtl   l
                                                                                                                         3
(ìWl':Nt)()l.YN     ll,l. Wl,llll    l'l
    f't'oRNliY A'l't,^w
^t,. o. llox ll29
^tJS't'lN,'l-x78767
ßt?) 1'72-ee90 (Plf )
(.j r2) 472-3183 (l;AX)
grvcn.h i I l.wcbbfc)sbcgloba l.nct

                                                                                            Í]RADI,I]Y I]. WARE

S'TEPIII-JN P WEI}B
 wtllß & WEUII AI"IORNIIYS                                      rVI'l-ÂW
515 CONCRIiSS                                                SUI'lE 1270
                       ',rX 78701
                               ^V[NtJn,
^tJSl'rN,
\5t2) 472-ec)90 (P1l)
(5     l]) '172-i l8i               (r-'AX)

                                                                                            I}RADLIìY B. WARE

JAVIES ALDIìDDGIJ
¡\'l'1'OlìNtìY
'l'l:Xr\S          C   OMMISSION ON tlNVIRONMtiN'lAl. QUAl,ll-Y
 P.O.        tlox             13087
                       TX 78711-3087
^usrtN,
(5 r 2) 23e-2496 (Pl l)

(5     r2) 2le-060ó (rr^x)
.¡
     u ltlre                        Tnx,rs     Conn   ulssloN oN ENv¡ RoxwIENT¿\l- Qunurv




                         ,\Pl'[,IC¡\'IION OF IIRADLEY I]. W¿\RE TO
                                      WATIII USE PEIIIVTII'NO. 5591 ^i\'lllNI)
                                      SO¡\l{ DOCKBT NO. 5fl2-08-l698
                                     'l'clìQ DOCKET NO.         200t1-01   tll-wR


           On                                the Texas Conlmission on llnvironqental Qualitl'(TCEQ ol'
                                                                                        i




Conlrnission) consiclercd thc application (Application) oIBradlcy B. Wdrc to Anlcnd Watcr Usc
                                                                                         i



l)crnrir No. 5.594 (l'crrnit). r\ Proposal lbr [)ccision (PFD) rvas prcscntccl by Paul D. Kcepcr, an

,\dnrinistrativc Linv Juclgc (Al,.J) rvith the Statc Ollice of Adntinistrativcrllcarings (SOAll¡, rvho

crrnclrrctcrl a licarirrg in this casc lì'onr Octobcr 28 tl'rrough Octobcr 29,2009. in i\ttstin,'l'cxas'

           ,,\ficr corrsidcring tlre Àl,J's I'FD, the Comrnission aclopts tìrc lolilosing I;intlings ol-[ract
rnd Crlrlcltrsi                                                                                      ('}'
                                   )


_5
          'l'hc l)cnnit at¡thorizcd lvlr. W are'to cliven antl usc I30 acru'-lcci rll'w'atc-r annuitllv fì'or:t
                                                                                                 i


          thc l-anrpnsas Rivcr to irrigittc I 00 acres.

6
          'ì'hc Pcrmit also cst¿rblishcd July          l,   1997 as "the prir-rrity       cltr           ol this pcrrnit        and all
          cxtcnsir¡¡'ls hcrcol'. . . ."

          'l'hc I)cnrrit   rv¿rs    to e'xpile on Novelnbcr 7, 2007,          tlttlc ss   bcþre                lh¿rt clatc,   Mr. Ware
                                                                                                 ¡



          rcccivc'cl thc (.onlnrission's approval to extend the tcrm                 or to iconr,crt thc Pcrnlit to                   a
                                                                                                 I

                                                                                                 I


          ¡-rcrpctr.rul righ(.                                                                   I

                                                                                                 I




                                                                                                 I


tt        Mr. Walc's rights undcr the [)ermit remained in el]èct nenclirls
                                                                 ¡i"       a lìnal adnlinistrativc
          ruling on thc r\pplication.
                                                                                                 i
                                                                                                 I




I         I)urirrg thc trvclvc 1,cars in rvhich lvfr. Warc has hacl inigation rilghts, hc hus lìrrnrcd huy,
          purlpkius, whcat. sorghunr. oats, and rvintcr           ¡rcas.


t0        \4r. Ware has tricd to inrpouncl his water bf installing six or scvLrt carthcrr t¿rrtks. but the
          composition oIthc soil linlits thc lnlount olrvatcr that tltc tanks                            ill   retain


I    l.   \.1r.   W¿rrc- has     purcltasccl 100 acre-fcct   ol\vatcr rights antl insta lccl 8,000 ro 10,000 lcct
          c¡l'trvo-incl: pipcs. ¡rlus nrt cight-inclr pipe to a central pivot

     2    On Novcmbe-r 15. 2005, Mr. Ware tirnely lìlcd his Applicatiorr                             lo: (l)       eithcr extend his
          l)crnrit lìrr anothc'r tcn-)'car period or convert his Permit to â per¡1ctuirl right. (2) rvithdraw
          20 nlorc rcl'c-lcct ol-rvatcrannually, ancl (3) irrigate          -il   rnorc acrtis of-his fìrrnl.
                                                                                                     I




li        On Jant¡an' 5.           2006   thc UD   dt-'ternrinecl that     thc Applicatign rt,as aclnrinistrativcly
          corrr plctc.


 ll       Orr.lunc 7.200ó. thc Ilrazos Rivcr Ar¡thority ctrntcstcrl the a¡rplic'ntion

 l_5      C)n Novcnrbcr'-1, 2006. thc         llD's   st¡r'lacc u,atcr availabilit¡'ancl intcrstatc c()nrpacts tcalll

          courplctccl a \\,¿ìtcr availabilitl,rcvicrv ancl tlctcnninccl that thcrcirvas not suf'lìcicnt \valcr
          avail¿rblc at thc Applicant':i location to sup¡rort the rcqucsrccl tJcninrltl.


 ló       On Nt>vernbcr (r. 200(r. thc I:.D rccornme ntlcd dcrri¿rl ol'the AppliLation.


                                                              1
                                 (]                                             3

t7        On Januar¡, 8. 2007. lvlr, Warc rcqucstcd a contcsted case hearin{ at SOAII'
                                                                                      i




Itt       gn   Janrrar\,?5.20011, thc Conrrlission dircctll'rcf'crrcci the casq to SO,'\f                 I lìlr a lrearing
          ()n Ilìc rtrcrils.


t9        On April      l,     200f1,   thc SOAII adrninistrativc law jtrclge (At'J) convcnccl a prclirninarY
          hcaring ancl took .!urisdiction.


20        On January 12, 2009, tlte Brazos Rivcr Atrthorit¡ rvtts grantcd t                       right to rvitltclraw   ¿ts a


          prtltcsting partY.

                                                                        'crllorving
2         on ocrober l.               200tì, rhc ¡\[-J issr¡cd an ordcr  f                        telcphonic prchearirrg

          conll.rcncc ancl notilìetl thc partics that thc hcaring on the nrerrits                  uld be held lvlarch     I8

          through 19. 2009.


?2.       ¿\t thc rcqucst ol' lVlr. Warc. the hearing on thc mc'rits            rvas rcschc'clulccl            to convcnc
          October 29 throrrgh 30, 2009

          'I'he hcaring cOlrvclred on octobcr 28, 2009. arrcl acljrlttrnecl oll October 29, 2009. 'l'hc
:J
                                                                                          I



          arlnrirristmrivc rect)rd closed orl f)eccmt:er 21,2009. alìcr closi n g argunlcnts ancl rcplics
           ucrc fìled.                                                                    I


                                                                                          I




EI)'s recontmcnduliott lo tlctt¡t llrc           Applicoliort                             i


                                                                                              i


 24.       Alier lVlr. Warc filccl ¡is Application in 2005, the LìD's hydroltjg.v- tc'anr tlclcrtnincd thal
                                                                                              I



           '.littlc to tìo watel"' w¿ìs available at Mr. W¿trc's tliversion pointlon thc Lampasas Rivcr.
                                                                            'l
           u,ithout rcgarcl to rvhcthc.r the amended l)ennit rvould havc a pcr¡lctual or limitccl tcnrr.


      )    'l'hc Iìt)'s surl¿rcc rryarcr ¿rv¿rilability ancl intcrstatc.ot't'tpn,jts tc¿ìm ctlnfirmccl thc
           lri,clrr:l'91,tciutì's conclusit>n in a rvatcr availatrility rct'icw,t,Lut,, that calculatctl thilt
           illsul-trcicut watel.w¿ts available at lv{r. ware's clil'ersion poirrt to strpport crcll thc
           origirral I 30 lcrc-lcut ol'tcl'm-lilnitecl appropriation righls'




                                                              -)
                                                                                         (
                                                                                              }


26.           lrl rcconr¡lrcnding denial of thc Appplication. thc fiD reliecl on                           Conlnrissior'¡' s Wate'r
                                                                           'l'hc cal
              r\vailabilitl, MocJel ft¡r thc lJrazos lìiver basin (Model)'                              rulation used a historical

              pcriotl olrccorclol1940 to 1997


27            Although prcvious r\'¿ltcr availability ¡lrodcls !\'cre                   clcvc                 and uscd b;"             thc'

              Cornnrission. the currcnt Ìvloclel has been in ttse sincc 2001.                            Comnrissit-rn has rclied

              orr thc        Motlol in evaluating all applícations for appropriative                    s sincc then


2tt            [¡r cvaluati¡rg tlrc Application r¡'ith thc'lr4oclcl. thc        l]D   usecl   ¿.t       iority datc of January 5,
              200(r, thc datc orl rvltich tlrc i\pplicatitln rvas adrnirristrativcly                    plctc


29            'l'hc Motlcl prcclicts that Mr. W¿rre's cttrretlt rcqucst coulcl bc                       slìed at ¿ 100"/t lcvcl          ur

              n                                                                                                     )


3(r     lf'an applic¿¡nt's divcrsiorr point is locatctl rvitltin a lrrgc clrainagr! nrca, thun thc'applicant
        rvor¡ld bc ablc to         rcl¡'on litrge strca¡nlln basctl on thc rcaclings at nearby gauging stations,                                     ir       proccss producing data

        known       a.s   "lrirturalizccl f'ìr)rvs."

:i9     Natunrlizcd l'ln ol "ncrv \vâter," i1 it wcrc provcd to cxisl. lvoulil bc subjcct to all prior

        ruppropriation rights ol'seniol u,atcr rights ltolder ancl ct>ulcl not                                b,lc      trcatccl as av¿¡ilablc [or

        ncw    allocltirln.
                                                                                                               i



        'l'hc lJrazos Iìivcr At¡thority's                  lctru'rì       f   lorvs beconrc ¿rvailab!c only itt thc lirrthcst
        dorvnstrc¿trn point in thc tlasin.


I'riorily   dutcs
                                                                                                               I




16.     'l'hc priorin' illtc ol' Vlr              W¿rrc's currurt Pcrnrit                is .lul,v   l,   I    997          anrl itpplics to "¿ll
        cx tcnsl()lls



                                                                      I
                          (                                                   (
                                                                                  ì
                              )                                                    -,

                                                                                        I




47    l'hc priority clatc in thc Permit ha.s no rclation to applications fì)r ttcw pcrnrits or lo äny
      ¡lttrcr qrhcr rhan      csratrlishing whcn the permir holclcr begttn tlrc åppropriation ol'\\ratL'r or

      rvlrcn thc ¡lcrntit holclcr acc¡trircd the ríght to tlsc thc      water.
                                                                                        '




48    'l'hc priorit¡ datc ol-\4r. Warc's application rvas establishccl on thc tlatc on *'hich it

      bccrunc actntinistratír,cly contplctc', January          -5.   2006.              I




      '['hc l]razos Iìive.r ¡\uthority is sceking a
19                                                  ¡rcnnit l'rom thc Comrnission to Ítppropriatc atl
      adclitional 421.449 acre-tèet pcr year of'urrnppropriatecl watcr. o¡ scvcral thous¿tnd tittrcs
      thc anrount thut Mr, Warc is scc-king ar¡thority to appLopriatc liorh thc same rivcr basin.
                                                                                        i



.50
      'l'hc'priority'cl¿rte ol'the application       olthc ßrazos Rivcr Â,uthorityi i¡; C)ctobcr 15,2004.

5l    'l'lrc priorit¡' clatc of thc Ilrazos River Authoritl"s applicatr                             is earlicr       th¿rn   that ol'
      Vlr. Warc's ap¡rlication.
                                                                                            I



5l    l'hc l:f) cngagccl in no manipt¡l¿rtion of thc priority datcs in rccr    ('lr\C) ch. 295, subch.        C; ancl'l'l;x. (ìov. Col)li z\NN. .s$ 2003,051 and
                                                                                            i


      1001.052.

-)    SO¡\ll   has iurisdiction        lo concluct a hearing and to prepírrc it i'roposal lbr Decision                             i¡r
                                                                                                i


      c0¡trcstccl cascs rcfcIrcd b1'          l'ClrQ. 'l'l:X. (ìflv. Conr: ANN. \ 20qi.47.

+
      '['lre i\¡lplie¿rr.ion bcciurc aclnlinistrativcl¡' corlplctc tln .lanuaryr                    -5.   200ó. 'lt;\'. \\t,rt'l'n




                                                           ó
                                                                                           (
                                                                                               )


5.       'l'[c       Apptication wâs proccssed and tlrc procecdings                       tJcscri          in this Orclcr wcrc

         concluctecl ilr ¿rccordance rvith a¡l¡rlicable stattttcs and thc rulcs                     of thc Commissivicling infìrrrnation to conrplclc thc administrativc rccord."                             r.   W,rr riR Cìot)r-r AN\

          5s   _5.228(c).


ll        In    ¡r contestccl    lrcaling, thc Ilt)'s prcscntation is [illritcd to "inlir                ation clevelopcd by thc

          Conrnrission . , ."'l't,x. Wn'l'uR Clot)n ANN.                 \s   5.228(a).

t2        I¡ ¿r corrtcstcrl      lrcaring. thc IiD niay proviclc inforntation that opposcs ¿ìll application.                           as


              lonq as thc inlbrrnation is rvithin thc liurits of thc law. TI'x. W,r'rl'R Clor)ß ÂxN,                        5s   I 1.133.
                                                                                                    l




    ll    ,,\ll partics to a contcstcd casc havc thc right to prcscnt a clircct cåsc ancl to cross-cx¿tnrinc
                                                                                                    i




              thc o¡rposing part)"s eviclence.          30 l'AC      $ 80.1   l5(al.
                                                                                                    i
                                                                                                    I



    l4    't'hc IID has starlcling to rìppear           ¿ìs   a part,v in this proccccling ancl rf'as attthorizcd to prcscnt
                                                                                                    i

              thc   (\lllllrissioll's   eviclcncc a¡rd nrs,urlcnts in opposititln to Mr. Wtlrc's casc.




                                                                     a
                               (
                                   3                                            I
                                                                                    3

 15.      Ân applicant nlay requcst that an npplication bc rcnlanded                  ro   hc Lll) lìrr action as an

          r.¡ncontcstc(l rnattcr if'    (l) all timcly hcaring rcqr¡csts   har.e bcc¡i w,ithrlr¿ru,rr or cleniccl or

         (2) all partics to a contestcd casc rcach a settlcnrenl so that                     lìtcts or issucs rcnrain

         controvcrtcd. 30 'lAC $ 80. I 0l

I   6.   A hearirrg was rcquirccl in this casc bccause thc ED rcmainccl                a         y to a contcstecl   c¡tso

         atìcr thc Ilraz.os River Authority withdrcw its opposition and                           r,rsc   lhcrc w¿rs not    a


         scttlcmcnt bctrvccn the rcmaining partics.

17.      Scicntifìc tcstimony presented by a pnrtv must be olf'cred truo gh the tcstinrony, ol                           an

         cxpcrt. and that testimony nìust be basecl on a rcliablc l'ounclatio               'l'nx. Iì. I\'rr>.
                                                                                                               702

Itl.     A lindcr of'lact is to clctcrminc thc rcliability, of'thc cvidcncc, and "[u]nrcliablc cxpcrt

         testinrony is not cvidencc," (ir¿¡.r:; t'.   Burt.l49 S.W.3cl 213.237               cx. Âpp.--l;ort Worth

         2004. pct. dcnicd)

t9.       lir   c'stablish the rcliability ol'an expcfl's tcstimony,. an of'li'ring         rty nlust lìrst cstablish

         thc rcliability ol'thc analysis that thc cxpctl uscd in              rcachi         his couclusirtns. Six

         ¡ronexclusivc l'actors arc uscd in cletcrnrining rvhctlrer scicntilìc               nlo¡ry is rsliablc

                    (   l) thc cxtctlt to whích thc thcory has bccn   or can bc tc         cl:   (2) thc cxtcr'¡t
                    to rvhich thc tcchniquc rclics upon tlrc subjectit,c int rctatioll of thc
                    cxpcrt; (3)r.vhcthcr tlrc thcory has becn subjcctccl to      cr rcl'icrv and
                    publication; (4) the technique's potcntial r¿rte ol' crrclr (5) u,hcrhcr the
                    rurtilcrlyiuu thcory or tcchniquc has lrcclt gcncrall¡, acc            d as valid by thc
                    lclcr,¿rnt scicntif ic corlmunirvl and ((r) the non-.ir-rdicial   t¡   s that h¿rvc lrccn
                    rnaclc ol'thc' theory or technique

         (iro:;.s   v    IJurt. 149 S.W.jd at 237. citrng À/cn-ell Drnr l,hctrilt.t.., lnc.. t,. Ilt¡,ncr. g53

         s.\\/ 2d 706,114 (-l'c'x. 1997). t'ert. clcnictl,5?i U.S.          lllg (lÇls¡ anct E I lu              prntt   clt,


         Nantr¡urs                                      'l                                                   i)
                                     J

        .   'l'hc rvatcr                                                                                rty of'thc statc, ancl thc
2I                       ol'cver), fìow'irrg rivcr in thc Statc ol"l-cxas is thc
            C'onrnrissir>n is the statc's agcnt for the rcgulatio¡r             oI its n'ater           EX. WI\   IIiIì COI)I| ANN

            $ l l .02l(a).

            'l'hc
22               Conrnlission has thc authority to allow pcrsons to a¡:propri atc statc watc'r lbr snccifìc
                                                                                                    I



            tuscs. '['t:x. \\/;\'t'Dlì COnn ANx. N I 1.022.
                                                                                                    I




            'l'hc Conrnrission nìay grmt permits to applicants wlro seck to up propriate                          una ppropri atcd
                                -frx. Wn'r'¡.tì
            sr¿rtc   watcr.                     CoDE r\Nx. $ ll.l24.


24          'l'hc ¿¡mtlunt oln,¿rtcr lor which thc Comnlission nray grant penn ts mav not bc'more thirn

            í.s   availablc. 'l'Ix. W¡\t'riR Collr, ¿\rx. s\ I 1.023(cr).

2   )       In l9(r7. the 'l'exas lcgislaturc       ab¿tncloncd thc state's l'ornrcr sy,'slcrn             ol'recognizing both
                                                                                                    I


            ripirriarr antl appropriative       rights. In re lcljuclic'¿ttit¡n ol'Iú'utlr                Ili,qhts oJ'ßrunls      Ill
            S'ag,ntant   ttf llt'uzos River lJa:;in,7,16 S.W,2 d207,209 ('l'cx. l9S8f.
                                                                                                    i

                                                                                                    I



26          ln placc of thc f'ormcr srstcrn. tll e legislaturc             aclopted "an orclcf l¡, fìrrunr and procedurc

            fìrr thc [(lonrnrission's] ac'ljudicati on      ¿rncl    achlinistration ol' rvatcri riglrts." l)ruzr¡.r      lll,   746
            S.W.2(l     ¿rt   209.

'27         'l'hc (lorrrnission is rcqLrircd to "proviclc ccrtaint¡" in u,¿rtcr
                                                                                   mar ragcrì'ìc11t" lry c'valuuting

            thc st¿ìtc's rnajor river btsins. '['rtr. \\¡,r't'riR C]oot, ANN. I t.02.iitcl-2).
                                                                                     5s



28          l;or all pernrits. thc holclcr has thc right to appropriatc rnatcr o,rl¡4 to the cxtcnt and lbr thc
                                                                                                :



            purposcs statecl in thc pcrnrit ancl sub.iect to the protcction               ol'th{ holdcrs of'scnior           u,ittcr
            rights. 'l'ux. W,\'l'utì Col)l Aln*. g$ I 1.135(a) ilncl l-ì51.                     i


                                                                                                i



l9          ,,\n "appropriatil'c ri-qht" is ttle right to inrpound, tlivcrt. r,or.f                     ,rk., or usc a spccilìc
            qLrirrrtity crl'stn(c \\,ater ¿ìcquirccl by   larv. 30 1'¿\C $      297.1(4).       I


                                                                                                1




j0          I'he holclcr"s rights to appropriatc \\'atcr uray bc afftctcd bV rhcjí.ì¡noLurts that thc holclcr
            uctuall\' usus ()r can beneficially use. ancl "all \vatcr not ,n I urct.l is consiclcrcd not
            applopriatccl." 'l'Ix. Wtrr,lr Clonlt ÂNN. N I 1.025.




                                                                ()
                              (
                                  )


3t      lf   thc holdcr of a pernrit docs not l'rcncfìcially use his                               rvn tcr,         thcn thc right of
        appropriatior: is consiclered to bc not pcrlccted. 'fux. Wn'rnn Cop t ANN. s\ I 1.026,
                                                                                                            I


                                                                                                            i



)2      'l'hc Conrnrission has cliscrctionary authrlrity to tcmporarilyi rr..allocatc unpct'lèctccl
                                                                                                        I

        appropriatil'L- \.vater rights to persons othcr than thc rcgular                     pcrrfit holder. ,{n applicarrt
        ntay scck a tcrnl pcnlit. a pcnlit that is issuccl fìrr a tcrnr jof years nrthcr than in
        pcr¡rctuitv. 'l'r:x. W;r'r't:tr (Ìrot,: ANN.          çrS I   l.l:i8l(a)   ancl I 1.026.        i



                                                                                                        I


-) -)   r\   Lcnn pcrmit allorvs an applicant           1                                                                                            (
                                                                                                 )


:ì9   I¡l   1997. the'['cxas lcgislaturc nranclatcd thc Conrmission to [rclopt an upc.littccl watcr
      lvail¿rbility nroclcl (Model) f-or six river basins in'Icxas. 'l'r:;i. lvnrnlì C'oDlì AN¡l.                                        $

      I   6.012(g).


40.   Iror dircct clivcrsions lionr a strcctn rvithout sulJicient                                rvatC         r stor¿ìgc fhcil¡tic-s, an
      applícant nìust prove that approxirnatcly' 75%                            ot'   thc        \À/'At        r requcst is availablc
      approxinratcly' 75"/,             ol'thc timc bascd ott the availablc historic strcanì lìorv rccord.                              30
      't-Ac
                $ 297.12.


-+l   Ncither thc ED nor                ¿ìn   applicant is rcquired to use the Model in clctcr¡nining whethcr
      rvarcr is ¿n,rilablc in cach             rivcr basin in'f'cxas.
                                                                                                          i
      'l'hc-   (ltlrnniission has thc authority to contract lor "scicntific
12                                                                                               andl          tcchnical environnrcntal
      serviccs," including scic'ntilìc clala analysís, to be usecl in thc                                n'! oclcling tt>   be concluctccl
                   -l'r;x.
      b1,thc llD.          W,rt'rin Cooni\Nx. ¡s 5,2291(tt).

4:l   'l'hc    lìl)   has the authority to rcly on scientilic data analysis in                                 nl-orcing thc tcrms of    a

      pcrnrit and in prescnting infbrnration about an npplication lìrr a pcrrttit. 'l't,x. W.r't'f:n
      C,'¡;r, AXX.       \s   ,í.230.


.{4   r\    contestiug pc'rrlít holdcr rnay rely on "rcasonablc pro.icct ons bascd on acccptccl
      n'ìùtlìods." arrtl an applicant and thc                lìl)   nray do the samc.   i0'l-A ['               ò 2e7. re(bx2).

      'l'hc
45             Courmission uray usc approximatc ¡rttnrbcrs in estinlating rvi ¡tcr availability irr pcrrnit
      application procccdings. 30 l'AC $ 297.42(c).

46    Iror cvcr'), pcrnrit, a priority tlate is establishecl firr the appropriaiion of ,,r,atcr anrl firr thc
                                                         "l'EX. W/\'t-tjRCODE¡\Nt.
      cl¿rinrant's right ro usc thc            watcr.                                       rS   f   f   ,i+f    .



                                                                                                           ,




17    'l'hc nlcusuring clate fìlr thcsc priority clatcs is thc chtc of'fìlinig ol'un aclnlinistrativclv
                                   -ì'¡\C
      conrplctc ayrplicatiurr.            i0          ¡t 297.44(c).

      -l'hc
.18            clltc on rv'hich a priority clalc co¡rtcs into bcing is "[rv]hcn                      t          Conlnission issues the
                                    'l'¡\C rs 197.-l.l(c),
      ¡rcrnrit                -i0




                                                                    il
                              (3

49      r\n applicant's right to takc atrd usc watcr is linlitecl "to thc ex( ei'rt     I
                                                                                              anr'l purposcs statcd in

        rhe ¡rcrnrit." 'l'ux. Wn't'l,n Coor ANx. $ I I .l 35(a).                        i
                                                                                        I


                                                                                        I


                                                                                        I



.50     A pcrnrit rlny incluclc spccial conditiorts that limit thc total           am oi-tnt ol' rvater thut rnay bc

        clivcrtcd. 'l'r:r. W,rrER CoDE AxN. $ I L 135(bX5).
                                                                                        I




5l      With rcspcct to all types ot'permits, the Comnrission ntay inclrJdc "...conditionsancl
        rcstrictions. , . to protect thc priority oIsenior rvatcr rights." 'l'rix. W.r'r'un (ìoor Alx. t\
        il.r35r                                                                         i




52      liuch tcrnr Jrcrnrit is sub.icct to thc unique stiìtutory linritatiln making tcrm pennits
                                                                                        I


        "subordi¡iurc to any sc'nior npproprialive rights." 'l'nx. Wn't't'r¡ Crir¡ri i\ I l.l38l(d).
                                                                                        i




53      Courts gcncrally intcrprct undefìncd tcnns accorcling to their Jrdinary rtte'itning, 'fax.
                                                                                        I

        (ìov'r'    Cl834 S.W.2d 49, 50 ('fcx.
        r   ee2).                                                                       I

                                                                                         I




54.     ln ¿rflirnlativc sentcnccs. thc orclinary tneaning of'"aury"          is             ry"   {)l'   ''all,"   Ilnv,rN A
        (ì,qnxnn. (i,rrrrrrr's Moor;RN Âtr¡t;ntc;¡x Us,rct: 52 (3d         ecl.


))      'l'crnr pcnnits arc subordinatc to all senior rvater rights. 'l' x. WAl'r;rì                            Cr; ANx

        s\ I   l.l38l(cl); i0 't'¡\c { 297.19(a).

-i6     \4r. Warc f ¿rilctl to carry lris bulden of proving that sul'lìcicnt                  tcr cxists in thc IJraz.os
        Ilivcr basin or that all ipplicablc        st¿rtutory and regulatorv rcqur           rncnts hnvc l'lccn n.ìcl to
        warrant issuirrg to hinr the proposecì \\/ater [,sc l)crnlit No.          5594uir,


51      I)ulsua¡lt Lo thc     tuthuritl,ol,   and in ac'cordancc rvitlr. a¡rplicahlc l¿rrvs ancl regulations, the

        rcc¡ucstc-cl Pcrnrit   should not be grantcd.

-5lt.   [)r¡rsu¿urt   to 30 'l'rix.   Aotr,rtN, Coon ANN. 5$ 80.23(dX2). thc Excc:utivc Dircctor ancl

        Of'tìcc of I'ublic lntcrest Clounscl n.ìay not bc asscssccl u,ry p,rrdio,'r ol'thc trunscript ancl

        rcpclrtirrg crrsts




                                                          I2
                                                                                  J


NOW, 1'll0lìtill'ollli, llE r1' 0RDFllìtiD IìY                     't'tìll ]'EXÂs cOillì\llssl0N                     oN

¡iNVilìONMEN'r^L QU^LITY, IN ACCOIIDANCE                                 Wlrll       'l' ESIì þ'INDINGS OF

I.-AC''I'   ,\ND CONCI,IJSIONS OF T,AW THAT

l   .       'llrc application ol'Bradlcy B. Warc lo atncnd Watcr [Jsc Pcrnrit           o. 5594 is dcniccl

1           'l'hc Applica¡rt shlll pay the cottrt rcporling ancl transcript costs          tlris casc

            'l'he Chief'Clerk of thc Commission shall lorward a copy ol'tl''i Ordcr to all partics, attd
3.
            no umcnchnont to Watcr Usc I'ermit No. 5594 shall be issued

+,          ¡\ll   othcr ulotions. rcqLlests f'or specifìc lrinclings ol' Fact or      onclusions tlf' Law, antl

            orþcr rcc¡r.rcsts lìtr gcncral ancl spccilic relictì il'not expressly grairtcd.    ¿rrc   cicnicd fbr   r.r'anl.


            rll'nrcrit.

5.          lt'any provision. sc¡ltctlcc, cl¿tuse, or   phrasc   ol'this Orclcr is         iìrr)' rcíìson hclcl to bc
                                                                                      t'
            invalicl. tftc invalidity ol'any pclrtion shall not afl'ect thc valiclity l' thc rc'nraining portions

            of'this Orclcr.
            'l'lrc cl-lcctivc clats ol this Ortlcr is thc clatc thc Orcler is final, as proviclccl by 30 't'AC
6.
            \   lì0.271 ancl'['¡x. CC
                                        (

Bryan W. Shaw, Ph.D., Chuirman
Buddy Garcia, Commissioner
Carlos Rubins tein, Commiss ioner
Mark R. Vickery, P,C,, Executiue Director



                             Toxns Coiurr',rrssroN oN BTwTnoNMENTAL Qunltrv
                                        Protecting Texas by Reducing and heuenting Pollution



                                                         April23,20l0

    TO:       Persons on the attached mailing list.

    RE        Bradley B. Ware
              TCEQ Docket No. 2008-0181-WR; SOAH Docket No. XXX-XX-XXXX
              Water Use Permit No. 5594

    Decision of the Commission on Application.

    The Texas Commission on Environmental Quality ("TCEQ" or "Commission") has made a
    decision to deny the above-referenced application. Enclosed with this letter is a copy of the
    Commission's order. Unless a Motion for Rehearing ("MFR" or "motion") is timely filed with
    the chief clerk, as described below, this action of the Commission will become final. A MFR is
    a request for the Commission to review its decision on the matter. Any motion must explain why
    the Commission should review the decision.

    Deadline for Filing Motion for Rehearing.

    A MFR must be received by the chief clerk's offtce no later than 20 days after the date a person
    is notifred of the Commission's order on this application. A person is presumed to have been
    notified on the third day after the date that this order is mailed.

    Motions may be                          filed with            the chief clerk electronically                              at
    http://wwwl0.tceq.state.tx.us/epic/efilings/ or by f,rling an original and 7 copies with the Chief
    Clerk at the following address:

                                    LaDonna Castañuela, Chief Clerk
                                    TCEQ, MC-I05
                                    P.O. Box 13087
                                    Austin, Texas 787 1l-3087
                                    Fax: 5121239-3311

    In addition, a copy of the motion must be sent on the same day to each of the individuals on the
    attached mailing list as indicated by an asterisk (*). A certificate of service stating that copies of
    the motion were sent to those on the mailing list must also be sent to the chief clerk. The
    procedures for filing and serving motions for rehearing and responses are located in 30 Texas
    Administrative Code (TAC) 580.272 and 30 TAC $1.10-1.11. The hardcopy filing requirement
    is waived by the General Counsel pursuant to 30 TAC $ 1.10(h).




           P.O. Box   111087     ¡\ustin, Tcxas 78711-11087    512-239-1000        lnternet address: wrvw.tceq.state.tx,u.s
The written motion must contain (l) the name and representative capacity of the person filing the
motion; (2) the style and offrcial docket number assigned by SOAH or official docket number
assigned by the Commission; (3) the date of the order; and (a) a concise statement of each
allegation of error.

Unless the time for the Commission to act on the motion is extended, the MFR is ovemrled by
operation of law 45 days after a person is notified of the Commission's order on this application.

If you have any questions or need additional information about        the procedures described in this
letter, please call the Office of Public Assistance toll free at l-800-687-4040.

S




      Clerk

LDC/ms


Enclosures
                        I
                        (   I



                                      Bradley B. Ware
                                TCEQ Docket No. 2008-01 8 1 -WR
                                 SOAH Docket No. XXX-XX-XXXX



FOR THE APPLICANT                                Steve Ramos, Technical Staff
                                                 Texas Cornmission on Environmental Quality
Stephen   r W9U-U. +(                            Water Supply Division MC-160
Gwendolyn Webb                                   P.O. Box 13087
Webb & Webb                                      Austin, Texas 7 87 | l-3087
712 Southwest Tower
21 I East 7h Street                              FOR OFFICE OF PLTBLIC ASSISTANCE
Austin, Texas 78701                              via electronic mail:

Bradley B. Ware                                  Bridget Bohac, Director
911 Ga¡rn Branch Road                            Texas Commission on Environmental Quality
Killeen, Texas 76549                             Office of Public Assistance MC-108
                                                 P.O. Box 13087
INTERESTED PERSONS:                              Austin, Texas 78711-3087

Andrew Miller                                    FOR PUBLIC INTEREST COUNSEL
Kemp Smith LLP                                   via electronic mail:
816 Congress Avenue, Suite 1150
Austin, Texas 78701                              Garett Arthur, AttorneY  $
                                                 Texas Commission on Environmental Quality
Gene W. RaY,   DVM                               Public Interest Counsel MC-l03
Town & Country Veterinary Medical Center         P.O. Box 13087
505 East Elms Road                               Austin, Texas 78711-3087
Killeen, Texas 76542

Bruce Wasinger
Bickerstaff Heath Delgado Acosta LLP
3711 South MoPac ExPresswaY                       LaDonna Castañuela
Building 1, Suite 300                             Texas Commission on Environmental Quality
Austin, Texas 78746                               Office of Chief Clerk MC-105
                                                  P.O. Box 13087
   R                                              Austin, Texas 78711-3087


                                                  * The Honorable Paul KeePer
Shana Horton, StaffAttorneY >þ
James Aldredge, Staff AttomeY                     Admini strative Law Judge
Texas Commission on Environmental Quality         State Offrce of Administrative Hearings
Environmental Law Division MC-173                 P. O. Box 13025
P.O. Box 13087                                    Austin. Texas 7 87 ll-3025
Austin, Texas 787 1I-3087
                                                  * Courtesy Copy via inter-agency mail
                            (
                                !
                                    I                                  )


  Tpres ComIISSIoN ox ExvIRoNMENTAL QunurY




                        AN ORDER Concerning the Application of Bradley B. Ware to amend
                                 water use Permit No. 5594; TCEQ Docket No. 2008-0181-
                                 WR; SOAH Docket No. XXX-XX-XXXX


       On April 14, 2010, the Texas Commission on Environmental Quality (TCEQ of
                                                                       'Ware
Commission) considered the application (Application) of Bradley B.             to Amend Water Use

Permit No. 5594 (Permit). A Proposal for Decision (PFD) was presented by Paul D. Keeper, an

Administrative Law Judge (ALJ) with the State Offrce of Administrative Hearings (SOAH), who

conducted a hearing in this case from October 28 through October 29,2009, in Austin, Texas,

       After considering the ALJ's PFD, the Commission adopts the following Findings of Fact
and Conclusions of Law:


                                        I.   FINDINGS OF FACT

General Findíngs
                                                    'Ware
1.     The applicant is Bradley B. Ware. Mr.                owns a 261-acre farm on the Lampasas
       River, about l5 miles southwest of Killeen, Texas.

2.     Mr. Ware's street and mailing address is 911 Gann Branch, Killeen, Texas 76549.

3.     Mr. Wa¡e's farm is located in Bell County, Texas, and is r¡'ithin the Brazos River basin.

History of the Pernút

4,     On November 7 , 1997 , the Commission issued Mr. Ware the Permit for a ten-year term.
                                t
                            (       I                                    (
                                                                             ì


5     The Permit authorized Mr.'Ware to divert and use 130 acre-feet of water annually from
      the Lampasas River to irrigate 100 acres.


6     The Permit also established July       I   ,   1997 as "the priority date of this permit and all
      extensions hereof . . . ."


7     The Permit was to expire on November 7, 2007, unless before that date, Mr. Ware
      received the Commission's approval             to extend the term or to convert the Permit to   a

      perpetual right.


8     Mr. Ware's rights under the Permit remained in effect pending a hnal administrative
      ruling on the Application.

9     During the twelve years in which Mr, Ware has had irrigation rights, he has farmed hay,
      pumpkins, wheat, sorghum, oats, and winter peas.


10    Mr, 'Ware has tried to impound his water by installing six or seven earthen tanks, but the
      composition of the soil limits the amount of water that the tanks will retain.

11    Mr.   Vy'are has purchased 100 acre-feet        of water rights and installed 8,000 to 10,000 feet
      of two-inch pipes, plus an eight-inch pipe to a central pivot system.

T2    On November        i5, 2005, Mr. Ware timely f,rled his Application to: (1) either     extend his

      Permit for another ten-year period or convert his Permit to a perpetual right, (2) withdraw
      20 more acre-feet of water annually, and (3) irrigate 31 more acres of his farm.


13    On January 5, 2006, the ED determined that the Application was administratively
      complete.


14.   On June 7 ,2006, the Brazos River Authority contested the application.


15    OnNovember 4,2006, the ED's surface water availability and interstate compacts team
      completed a water availability review and determined that there was not sufficient water
      available at the Applicant's location to support the requested demand,


16.   On November 6, 2006. the ED lecommended denial of the Application.


                                                      2
                                                                      ,,
                          (                                           tJ
                                                                       -\




l7    On January 8,zOOi , Mr. Ware requested a contested case hearing at SOAH'


      On January 25,2008,the Commission directly referred the case to SOAH for
                                                                               a hearing
18.

      on the merits.


      On April 3, 2008, the SOAH administrative law judge (ALJ) convened a
                                                                           preliminary
19.

      hearing and took jurisdiction.


      On January 72,2009, the Brazos River Authority was granted the right to
                                                                              withdraw as a
20
      protesting Party.


21.   on october I,       2008, the    ALJ issued an order following a telephonic prehearing
                                                                               be held March 18
      conference and notified the parties that the hearing on the merits would
      through 19,2009.


22    At the request of Mr, ware, the hearing on the merits was rescheduled to         convene

      October 29 through 30,2009.


23.   The hearing convened on October 28,2009, and adjourned on October
                                                                             29,2009' The
                                                                                 and replies
      administrative record closed on Decemb er 2I,2009, after closing arguments
      were filed.


ED's recommendøtíon to deny the Applícatíon

24.   After Mr. Ware filed his Application in 2005, the ED's Surface Water and Interstate
      Compacts Team determined that "little to no water" was available
                                                                            at Mr' Ware's
                                                                           amended Permit
      diversion point on the Lampasas River, without regard to whether the
       would have a perpetual or limited term.

                                                                                      the
25.    The ED's Surface Water Availability and Interstate Compacts Team confirmed
                                                                                     that
       hydrologist's conclusion in a water availability review memo that calculated
       insufficient water was available at Mr. Ware's diversion point to support
                                                                                 even the

       original 130 acre-feet of term-limited appropriation rights'
                                                                      /\
                                                                      \J
                               )


26.    In recommending denial of the Application, the ED relied on the Commission's Water
       Availability Model for the Brazos River basin (Model), The calculation used a historical
       period ofrecord of 1940 to 1997.


27     Although previous water availability models v/ere developed and used by                    the

       Commission, the current Model has been in use since 2001. The Commissionhas relied
       on the Model in evaluating all applications for appropriative rights since then.


28     In evaluating the Application with the Model, the ED used a priority date of January 5,
       2006,the date on which the Application was administratively complete.

                                      'Ware's
29     The Model predicts that Mr.              current request could be satisfied at a I00Yo level in

       none of the years and at least 7 5o/o in 5.2%o of the years.


Standing

30.    The evidence presented by the ED at the hearing on the merits was generated by the
       Commission or was offered to support the integrity of the Commission's underlying
       information.


The reliability of the Model


31     The Model is designed to be the most accurate method available to the ED without regard
       to the size of the request for water'


32.    The design relies in part on the Model's use of a period of record.

a1
JJ     The period of record gives the Commission a set of historical boundaries ranging from
       the most severe basin-wide drought to the most severe flood periods ever recorded.


34     The historical period was developed by the Commission in conjunction with other state
       agencies and outside consultants'


35     The Model relies on an applicant's particular location within a river basin to determine
       availability.




                                                   4
                                                                     r-)

36    If an applicant's diversion point is located within   a large drainage area, then the applicant

      would be able to rely on large streamflows and potentially greater water availability.

37    The Commission gathers information about streamflows by relying on gauge information
      and data from other sources.


38    Where gauge information         is unavailable,     then the Commission may extrapolate
      information based on the readings at nearby gauging stations, This type of adjustment
      occurs during the creation of the naturalized flow data set.


39    Naturalized flow data has value to the Commission because            it   reflects the flows that
      would have occurred without the impacts created by human diversions and storage of
      water,


40.   The Model takes into account an application's priority date in evaluating a request.


4t    The role     of the priority   date   is to   determine the seniority status     of a   particular

      appropriative right previously given by the Commission.

42    By examining an application in terms of period of record, location, and priority date, the
      ED is able to evaluate an application of any size in terms of the current conditions
      presented.


43    At this time, the inclusion of more recent gauge flow data would have no effect on the
      range of data reflected in the historical period of record used in the Model.


14    The addition   of "new water," if it    were proved to exist, would be subject to all prior
      appropriation rights of senior water rights holder and could not be treated as available for
      nerv allocation.


45.   The full amount of the Brazos River Authoritl"s requested return flows become available
      only at the furthest downstream point in the basin; diversions at other points are possible
      due to specific facts and circumstances of that application.




                                                    5
                            \
                            .!                                         )

Priority dates

46.    The priority date of Mr, Ware's current Permit is July 7, 1997, and applies to "all
       extensions...."

47     The priority date in the Permit has no relation to applications for new permits or to any
       matter other than establishing when the permit holder began the appropriation of water or
       when the permit holder acquired the right to use the water.


48     The priority date of Mr. Ware's application was established on the date on which it
       became administratively complete, January 5, 2006.


49     The Brazos River Authority is seeking a permit from the Commission to appropriate an
       additional 42I,449 acre-feet per year of unappropriated water, or several thousand times
       the amount that Mr. Ware is seeking authority to appropriate from the same river basin.


50.    The priority date of the application of the Brazos River Authority is October 15,2004.


5l     The priority date of the Brazos fuver Authority's application is earlier than that of
       Mr. Ware's application.

52     The ED engaged in no manipulation of the priority dates in recommending the denial of
       Mr. Ware's application.

                                 II.   CONCLUSIONS OF LAW

       The Commission has jurisdiction over the determination of water rights in Texas rivers

       and streams.   T¡x. WnreR Cooe A¡m. ch, 1i.

2      Notice was provided in accordance with TEx. W¡.r¡R CooE             A¡n,        $ 11.132,30 Tex.

       Aovn-r. Cooe (TAC) ch. 295, subch. C; and Tex. Gov. Coop Al.rN. $$ 2003.051 and

       2003.052.

J      SOAH has jurisdiction to conduct a hearing and to prepare a Proposal for Decision in

       contested cases referred by TCEQ.   T¡x. Gov. Coo¡     Al.Jl.J. $ 2003.47   .




                                                o
                                                                       J
4     The Application became administratively complete on January           5,2006. Tex. Wnr¡n
      Coop AxN. $ I 1.141 and 30 TAC $ 297,44(c)

5    The Application was processed. and the proceedings described              in this Order     were

     conducted in accordance with applicable statutes and the rules of the Commission and

     SOAH. Tex. WnreR CoDE A¡n'¡. ch. 11; 30 TAC ch. 80, i TAC ch.             155,

6.   Mr. Ware held the burden of proof. 30 TAC $ 80.17(a). Mr. Ware did not meet his

     burden.

7    Any person may appear at a hearing at which the issuance of a permit is to be considered.

     Tex. WersR CoDE At tN, $ I 1.133.

8    The ED is required to participate as a party in contested hearings relating to applications

     about water   rights. 30 TAC $ 80.108(bxl).

9    The ED is required to represent the Commission in hearings that raise matters that affect

     the public's interest in the state's environment and natural resources, including matters

     that have been determined to be policies of the state. T¡x. W¿,rsn Coo¡ A¡m. $ 5.228(a),

10   In contested case permit hearings, the ED's presentation is limited to "the sole purpose of

     providing information to complete the administrative record." TEX. V/¡,reR Cooe AxN.

     $ s.228(c).

11   In   a contested hearing, the   ED's presentation is limited to "information developed by the

     Commission . . . ." Tpx. WnreR CoDE Ar.w. $ 5.228(a).

12   In a contested hearing, the ED may provide information that opposes an application,           as


     long as the information is within the limits of the law. Tpx. WereR Coop AwN.$ 11.133,

l3   All parties to   a contested case have the right to present a direct case and   to cross-examine

     the opposing parry's evidence. 30 TAC $ 80, I 15(a).




                                                 7
                                                                         J


t4,   The ED has standing to appear as a party in this proceeding and was authorized to present

      the Commission's evidence and alguments in opposition to Mr. Ware's case.

15    An applicant may request that an application be remanded to the ED for.action as an

      uncontested matter   if:   (1) all timely hearing requests have been withdrawn or denied or

      (2) all parties to a contested case reach a settlement so that no facts or issues remain

      controverted. 30 TAC       S 80.101.

16.   A hearing was required in this     case because the   ED remained a party to a contested case

      after the Brazos fuver Authority withdrew its opposition and because there was not a

      settlement between the remaining parties.

17,   Scientific testimony presented by a party must be offered through the testimony of an

      expert, and_,that testimony must be based on a reliable foundation. Tex. R. Evto. 702'

18    A finder of fact is to determine the reliability of the evidence, and "fu]nreliable    expert


      testimony is not evidence." Gross v. Burt,149 S.V/.3d 213,237 (Tex. App.-Fort V/orth

      2004,pet. denied).

t9    To establish the reliability of an expert's testimony, an offering party must first establish

      the reliabitity of the analysis that the expert used in reaching his conclusions. Six

      nonexclusive factors are used in determining whether scientific testimony is reliable:

             (1) the extent to which the theory has been or can be tested; (2) the extent
             to which the technique relies upon the subjective interpretation of the
             expert; (3) whether the theory has been subjected to peer review and
             putlication; (4) the technique's potential rate of error; (5) whether the
             irnderlying theory or technique has been generally accepted as valid by the
             relevant scientihc community; and (6) the non-judicial uses that have been
             made of the theory or technique.




                                                  8
                                                                  ()


      Gross v. Burt, 149 S,W.3d at 237, citing Merrell Dow Pharms., Inc' v' Havner,953

      S.W.2d 706,714 (Tex. 1997), cert, denied,523 U'S. 1119 (1998) and E'1. du Pont           de


      Nemours & Co, v, Robinson,923 S.W.2d 549, 557 (Tex' 1995)'

20    Mr. Ware did not establish that the method used by Mr. Jones, Mr. Ware's expert
      witness, was reliable.


21    The water of every flowing river in the State of Texas is the property of the state, and the
                                                                             'W¡'rEn Coo¡ AtçN.
      Commission is the state's agent for the regulation of its water. Tex.

      $ I 1,021(a).

22.   The Commission has the authority to allow persons to appropriate state water for specific
      uses. TEx.'W¡.ren Cooe AIIN. $ 11.022.

)7    The Commission may grant permits to applicants who seek to appropriate unappropriated
      state   water. Tex. Wnrnn Cooe ANl.    $ Il'I24.

24.   The amount of water for which the Commission may grant permits may not be more than
      is available. Tpx. Weren Cooe AwN. $ 11'023(e).


25.   In   1967, the Texas legislature abandoned the state's former system    of recognizing both

      riparian and appropriative rights. . In re Adjudication of ll/ater Rights of Brazos III
      Segment of Brazos River Basin,746 S.W '2d207,209 (Tex' 1988)'


26    In place of the former system, the legislature adopted "an orderly forum and procedure
      for the [Commission's] adjudication and administration of water rights'" Brazos III,746
      S.W.2d at209.


27    The Commission is required to "provide certainty in water management" by evaluating
      tlre state's major river basins. Tex. W¡,rEn Copp Ar'r¡¡. $ 11.0235(d-2)'


28    For all permits, the holder has the right to appropriate water only to the extent and for the
      purposes stated in the permit and subject to the protection of the holders of senior water

      rights. TEx, WnreRCoDEAr.w.$$ l1'135(a) and 1351.



                                                9
                          (
                                                                     t
                              r'

29.   An "appropriative right" is the right to impound, divert, store, take, or use a specific
      quantity of state water acquired by law, 30 TAC ç 297 .1(4).


30    The holder's rights to appropriate water may be affected by the amounts that the holder
      actually uses or can beneficially use, and "all water not so used is considered not
      appropriated." TEX. WnrpR CooE        Am. $ 11.025,

3l    Ifthe holder of a permit does not beneficially use his water, then the right of
                                                            'WnreR
      appropriation is considered to be not perfected. Tex.        CoDE A¡w. $ I1.026.


      The Commission has discretionary authority to temporarily reallocate unperfected
      appropriative water rights to persons other than the regular permit holder. An applicant
      may seek a term permit, a permit that is issued for a term of years rather than in
      perpetuity. Tpx. WnrpR CoDEAttN.$$ 11.1381(a) and 11.026.

aa
JJ    A term permit allows an applicant to use water rights that have not been perfected by the
      holders. A term permit creates derivative rights, not original rights, so that the maximum
      use   of water may be achieved. TEx. W¡.IER CoDE At\t{. $ 11.I23.

34    The Commission may deny an application for a term permit if the permit will jeopardize
      financial commitments for water projects or if the permit will prevent the holder of the
      senior appropriative right from beneficially using his rights during the period of the term
      permit. Tex. WerER CoDE Awr. $ 1 I . 13 8 1(b) and (c).

35.   If the Commission approves a permit, then the rights that it confers           are subordinate to any

      senior appropriative rights. TEx. WnreR CoDE A¡nç. $      1 1 , 13 81   (d).


36    The Commission may issue a term permit "when there is insufficient unappropriated
      u'ater in the source of supply to satisfy the application." 30 TAC ç 297 .19(a).


37.   A holder of a senior appropriative right may challenge an application for a term permit by
      showing that the Commission's issuance          of a term permit would          adversely affect the

      holder's beneficial use of its senior rights, In proving this adverse effect, the holder may
      use as its   proof: water    use projections in the state or regional water plans, economic



                                                 10
                                                                         )

      indicators, population growth projections, electrical generation needs,           or    "other
      reasonable projections based on accepted methods," 30 TAC ç 297.19(bX2).


38    The Commission may deny an application if the proposed permit would be detrimental to
      the public   welfare. 30 TAC ç 297.19(bX4).

39    In   1997, the Texas legislature mandated the Commission  to adopt an updated water
      availability model (Model) for six river basins in Texas. Tex. WereR Cooe A¡w. $
      16.012(Ð.

40    For direct diversions from     a   stream without sufficient water storage facilities,       an

      applicant must prove that approximately        7   5o/o   of the water requested is   available

      approximately 75o/o of the time when distributed on a monthly basis and based on the
      available historic stream flow record. 30 TAC ç 297.42.


4l    Neither the ED nor an applicant is required to use the Model in determining whether
      water is available in each river basin in Texas.


42.   The Commission has the authority to contract for "scientific and technical environmental
      services," including scientific data analysis, to be used in the modeling to be conducted
      by the   ED. TEx. Wnren Cooe A¡w.      $ 5.2291(a).


43.   The ED has the authority to rely on scientific data analysis in enforcing the terms of a
      permit and in presenting information about an application for a permit. Tex. WnrER
      Coo¡ A¡w. $ 5.230.

44    A contesting    permit holder may rely on "reasonable projections based on            accepted

      methods," and an applicant and the ED may do the same. 30 TAC 5 297 .19(bX2).


45    The Commission may use approximate numbers in estimating water availability in permit
      application proceedings. 30 TAC $ 297.a2@),


46    For every permit, a priority date is established for the appropriation of water and fo¡ the
      claimant's right to use the water. TEx. W¿.reR CoDE Am¡, $ 11.141.




                                               11
47    The measuring date for these priority dates is the date of filing of an administratively
      complete application, 30 TAC $ 297.aa@).


48    The date on which a priority date comes into being is "[w]hen the Commission issues the
      permit . . . ." 30 TAC $297,a4@).

49    An applicant's right to take and use water is limited "to the extent and purposes stated in
      the permit." TEX. Wnren Cooe AuN. $ 1 1.135(a).


50    A permit may include special conditions that limit the total amount of water that may be
      diverted. Tex. WnrpR CoDE A¡w. $ 11.135(bX5),

51    V/ith respect to all types of permits, the Commission may include      " . . . conditions   and

      restrictions . . . to protect the priority of senior water rights." TEx. WereR   CODE   A¡w,   $

      11.1351


52    Each term permit    is subject to the unique statutory limitation making term permits
      "subordinate to any senior appropriative rights." TEx. WerER CoDE S 1 1 . 13 81(d).

53    Courts generally interpret undefined terms according to their ordinary meaning. TEx.
      Gov'r Cooe A¡w. $ 311.01L(a);-Geters v. Eagle Ins. Co.,834 S.V/.2d 49,50 (Tex.
      reez).

54    In affirmative sentences, the ordinary meaning of "any" is "every" or      "all."   BnyeN A.
      G¿,RNEn, GnRNBR's MooenN AveRIcRN           Us¡,cp 52 (3d ed. 2009).

55.   Term permits are subordinate to      all   senior water   rights. TEx. WnrER      CODE ANN

      $ 11,1381(d); 30 rAC ç2e7.1e(a).

56    Mr. Ware failed to carry his burden of proving that sufficient water exists in the Brazos
      River basin or that all applicable statutory and regulatory requirements have been met to
      lvarrant issuing to him the proposed Water Use Permit No. 55944.

57    Pursuant to the authority of, and in accordance with, appiicable laws and regulations, the

      requested Permit should not be granted.



                                                 12
                          ()


 58   Pursuant    to 30 Tex. A¡vIN.    CoDE   A¡ltl, $$ 80.23(dX2), the Executive Director         and

      Office of Public Interest Counsel may not be assessed any portion of the transcript and

      reporting costs.

                           IU.     EXPLANATION OF CHANGES

 1    The Commission sustained the ED's Exceptions regarding Findings of Fact Nos.24,25,

      34,37,38, 39, 43, 45 and Conclusion of Law No. 40, as recommended by the ALJ in his

      March 1.7,2010 reply to the parties' post-PFD submissions.

2     The Commission modified Finding of Fact No. 29 to provide consistency with the

      TCEQ's water availability review, included in the record as Applicant's Exhibit No. 47,

      The change was consistent with the ED's Exceptions.




      NOW, THEREFORE, BE             IT ORDERED BY THE TEXAS                     COMMISSION ON

ENVIRONMENTAL QUALITY,                IN   ACCORDANCE \ryITH THESE FINDINGS OF

FACT AND CONCLUSIONS OF'LA\ry TIIAT:

      The application of Bradley B. Ware to amend Water Use Permit No. 5594 is denied.

1
L.    The Applicant shall pay the court reporting and transcript costs for this case.

3.    The Chief Clerk of the Commission shall forward a copy of this Order to all parties, and

      no amendment to Water Use Permit No, 5594 shall be issued.

4     All   other motions, requests for specific Findings of Fact or Conclusions of Law, and

      other requests for general and specific relief,   if not expressly   granted, are denied for want

      of merit.




                                                11
                                                iJ
                           l*ì4                                      rì
                                                                     ,.Å


5     If   any provision, sentence, clause, or phrase of this Order is for any reason held to be

      invalid, the invalidity of any portion shall not affect the validity of the remaining portions

      of this Order.

6    The effective date of this Order is the date the Order is final, as provided by 30 TAC

      $ 80,273 and     Tpx. Gov. CooE ANN. $ 2001.144.



ISSUED:    APR 2 0 2A10
                                            TEXAS COMMISSION ON
                                            ENVIRONMENTAL QUALITY




                                                   w       w, Ph.D




                                              14
I
                                q)                                         )         APP '^tR/D3zu,lzo



                     Tpxns CouvussroN oN EuunoxMBNTAL Qunl,trv




    STATE OF TEXAS                        s

    COUNTY OF TRAVIS                      $




           I, LaDonna Castañuela, Chief Clerk of the Texas Commission on Environmental Quality

    (TCEQ), do hereby certiff that the attached mailing list provides the persons to whom the Order

    regarding Bradley B. Ware, TCEQ Docket No. 2008-0181-WR; SOAH Docket No. XXX-XX-XXXX

    was mailed on   April 23,2010. The persons on the attached mailing list were all mailed by first-

    class mail except TCEQ and State Office of Administrative (SOAH) staff. The order was

    provided to TCEQ via electronic mail and SOAH staff via inter-agency mail. Given under my

    handandthesealoftheTexasCommissiononEnvironmentalQuality,thisthe&ayof

    April,2010.




                                                            Castañue       Clerk
                                                  Texas Commission on Environmental Quality




    SEAL
WestLaw,
V.T.C.A., Government Code $ 2001.060                                                                           Page   1




c
                                             Effective: I See Text Amend ments   I



Vernon's Texas Statutes and Codes Annotated Currentness
  Government Code (Ref's & Annos)
      Title   10. General Government (Refs    & Annos)
         Subtitle A. Administrative Procedure and Practice
          \l Chapter 2001 . Administrative Procedure (Refs & Annos)
              ñfd Subchapter   C. Contested Cases: General Rights and Procedures
                ++   S 2001.060. Record


The record in a contested case includes


  (1) each pleading, motion, and intermediate ruling;


  (2) evidence received or considered;


  (3) a statement of matters officially noticed;


  (4) questions and offers ofproof, objections, and rulings on them;


  (5) proposed findings and exceptions;


  (6) each decision, opinion, or report by the officer presiding at the hearing; and


    (7) all staff memoranda or data submitted to or considered by the hearing officer or members of the agency who are
    involved in making the decision.


CREDTT(S)


Added by Acts 1993,73rd I-.eg,, ch. 268, $ I, eff. Sept.   l,   1993


Current through the end of the 2013 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Vy'orks.




                                @ 2015   Thomson Reuters. No Claim to Orig. US Gov. 'Works
V.T,C.A., Government Code $ 2001.060                                              Page2




END OF DOCUMENT




                        O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works
WestLaw.
V.T.C.A., Government Code $ 2001.175                                                                               Page I




c
                                          Effective: [See Text Amendmentsl


Vernon's Texas Statutes and Codes Annotated Currentness
  Government Code (Refs & Annos)
     Title   10. General Government (Refis   & Annos)
        Subtitle A. Administrative Procedure and Practice
         Ñlf,
                Chaptcr 2001. Administrative Procedure (Refìs & Amros)
               ñlf Subohapter G. Contested Cases: Judicial Review
                  ++ $ 2001.175. Procedures for Review Under Substantial Evidence Rule or Undefined Scope of
                Review


(a) The procedures ofthis section apply ifthe manner ofreview authorized by law for the decision in a contested case
that is the subject of complaint is other than by trial de novo.


(b) After service of the petition on a state agency and within the time permitted for hling an answer or within addi-
tional time allowed by the court, the agency shall send to the reviewing court the original or a certifìed copy of the
entire record of the proceeding under review. The record shall be filed with the clerk of the court, The record may be
shortened by stipulation of all parties to the review proceedings. The court may assess additional costs against a party
who unreasonably refuses to stipulate to limit the record, unless the party is subject to a rule adopted under Section
2001.177 requiring payment of all costs of record preparation. The court may require or permit later corrections or
additions to the record.


(c) A party may apply to the court to present additional evidence. Ifthe court is satisfied that the additional evidence is
material and that there were good reasons for the failure to present it in the proceeding before the state agency, the
court may order that the additional evidence be taken before the agency on conditions determined by the court. The
agency may change its findings and decision by reason ofthe additional evidence and shall file the additional evidence
and any changes, new findings, or decisions with the reviewing court.


(d) The party seeking judicial review shall offer, and the reviewing court shall admit, the state agency record into
evidence as an exhibit.


 (e) A court shall conduct the review sitting without ajury and is confined to the agenoy record, except that the court
 may receive evidence ofprocedural irregularities alleged to have occurred before the agency that are not reflected in
 the record.




                             O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works
V.T.C.A., Government Code $ 2001.175                                                  Page 2




cREDTT(S)


AddedbyActs 1993,73rd l-eg., ch. 268, $ l, eff. Sept, l,   1993



Current through the end of the 2013 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov.     \ùy'orks.



END OF DOCUMENT




                           O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
lVestLaw
V.T.C.A., Vy'ater Code $ 11.022                                                                                  Page I




c
                                            Effective: [See Text Amendments]


Vernon's Texas Statutes and Codes Annotated Currentness
  Water Code (Refìs & Annos)
    Title 2. Vy'ater Administration (Ref\ & Annos)
       Subtitle B. Water Rights
         ÑEt
               Chapter   1l   Water Rights (Refs & Annos)
           Ñfi!   Subchapter B. Rights in State Water (Refs   & Annos)
                ++    $ 11.022. Acquisition of Right to Use State Water


The right to the use of state water may be acquired by appropriation in the marurer and for the purposes provided in this
chapter. When the right to use state water is lawfully acquired, it may be taken or diverted from its natural channel'


cREDrr(s)

Amended by Acts 1977,65thl-eg., p. 2207, ch.870, $ 1, eff. Sept. 1,1977


 Current through the end of the 2013 Third Called Session of the 83rd Legislature


 (C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works


 END OF DOCUMENT




                                 O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
Westtaw
V.T.C.A., Water Code $ 11.025                                                                                      Page   1




c
                                           Effective: [See Text Amendments]


Vernon's Texas Statutes and Codes Annotated Currentness
  Water Code (Refls & Annos)
    Title 2. Water Administration (Retìs & Annos)
       Subtitle B. rùy'ater Rights
         ÑE   Chapter I   l. Water Rights (Refs & Annos)
           ÑE Subchapter     B, Rights in State V/ater (Refs & Annos)
               ++   $ 11.025. Scope of Appropriative Right


A right to use state water under  permit or a certified fìling is limited not only to the amount specifically appropriated
                                     a

but also to the amount which is being or can be benefìcially used for the pulposes speciflred in the appropriation, and all
water not so used is considered not appropriated.


CREDIT(S)


Amended by Acts 1977, 65thleg., p, 2207, ch. 870, $        l, eff. Sept. l,   1977



Current through the end of the 2013 Third Called Session of the 83rd Legislature


 (C) 2015 Thomson Reuters. No Claim to Orig' US Gov. Works.


 END OF DOCUMENT




                               O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
weittaw
                                                                                                            Page   1
V.T.C,A., Water Code $ 11.026




c
                                          Effective: [See Text Amendments]


Vemon's Texas Statutes and Codes Annotated Currentness
  Water Code (Ref's & Amros)
    Title2.Water Administration (Re1ìs & Annos)
        Subtitle B. Water Rights
         ÑË Chapter 11. Water Rights (Refs & Annos)

           ÑE Subchapter B' Rights in State Water (Refs & Annos)

                 ++   $ 11.026. Perfection of an Appropriation

                                                                                     used for a purpose stated in the
 No right to appropriate water is perfected unless the water has been beneficially
                                                                     a permit issued by the commission or one of its
 original declaration of intention to appropriate water or stated in
 predecessors.


 cREDIT(S)


 Amendedby Acts 1977,65thLeg., p.2207,ch' 870, $ l, eff' Sept' 1' 1977'

                                                                      Legislature
 Current through the end of the 2013 Third Calted Session of the 83rd


 (C) 2015 Thomson Reuters. No Claim to Orig' US Gov' Works'


  END OF DOCUMENT




                               @ 2015   Thomson Reuters. No Claim to Orig' US Gov' Works'
We"stIaw
V.T.C.A., Water Code {ì 11.027                                                                Page I




c
                                            Effective: [See Text Amendmentsl


Vernon's Texas Statutes and Codes Annotated Currentness
    Water Code (Relb & Amos)
      Title 2. Water Administration (Ret's & Annos)
         Subtitle B. Water Rights
          Ñlil   Chapter 11. Water Rights (Refs & Annos)
             ÑE Subchapter    B. Rights in State Water (Refs & Annos)
                  ++   $ lf^.027.Rights Between Appropriators


As between appropriators, the flrrst in time is the first in right.


cREDrr(s)

Added by Acts 1977 , 65th Leg., p. 2207 , ch. 870, $ I , eff. Sept.   l,   1977


Current through the end of the 2013 Third Callcd Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.


END OF DOCUMENT




                               @ 2015   Thomson Reuters. No Claim to Orig. US Gov. Vy'orks.
Weistl.aw
                                                                                                                    Page I
V.T,C.A., Water Code |i I1.042




c
                                                    Effective: June 19' 2009


Vemon's Texas Statutes and Codes Annotated Currentness
    Water Code (Ref's & Am.ros)
       Tille2. Water Administration     (Refìs   & Amros)
         Subtitle B. Vy'ater Rights
          Átä
              Chapter I l Vy'ater Rights (Refs & Annos)
             \ti3 Subohapter B. Rights in State Vy'ater (Refs   & Annos)
               l+    S 11.042. Delivering Water Down Banks and
                                                               Beds


(a) Under rules prescribed by the commission, a person, association of persons, corporation, water control and im-
provement district, water improvement district, or irrigation district supplying stored or conserved water under çon-
tract as provided in this chapter may use the bank and bed of any flowing natural stream in the state to convey the
water from the place of storage to the place of use or to the diversion point of the appropriator.


 (a-l) With prior authorization granted under rules prescribed by the commission, a person, association of persons,
                                                                                                                    water
 corporation, water control and improvement district, water improvement district, or irrigation district supplying
 imported from a source located wholly outside the boundaries of this state,   except    water imported    from a  source

 located in the United Mexican States, may use the bed and banks of any flowing natural stream in the state to convey
 water for use in this state. The authorization must:


    (1) allow for the diversion of only the amount of water put into a watercourse or stream, less carriage losses; and


    (2) include special conditions adequate to prevent a significant impact to the quality of water in this state


 (b) A person who wishes to discharge and then subsequently divert and reuse the person's existing return flows derived
 from  privately owned groundwater must obtain prior authorization from the commission for the diversion and the
 reuse   of these retum flows. The authorization may allow for the diversion and reuse by the discharger of existing
 return flows, less carriage losses, and shall be subject to special conditions ifnecessary to protect an existing water
                                                                                                               provided to
 right that was granted based on the use or availability of these return flows. Special conditions may also be
                                                                                                                     future
 help maintain instream uses and freshwater inflows to bays and estuaries. A person wishing to divert and reuse
 increases of return flows derived from privately owned groundwater must obtain authorization to reuse increases
                                                                                                                 in
 return flows before the increase   '



 (c) Except as otherwise provided in Subsection (a) ofthis section, a person who wishes to convey and subsequently




                               O 2015 Thomson Reuters. No Claim to Orig' US Gov. Works.
V.T.C.A., Water Code $ I1.042                                                                                    Page2




divert water in a watercourse or stream must obtain the prior approval of thç commission through a bed and banks
authorization. The authorization shall allow to be diverted only the amount of water put into a watercourse or stream,
less carriage losses and subject to any special conditions that may address the impact ofthe discharge, conveyance,
and diversion on existing permits, certified filings, or certificates of adjudication, instream uses, and freshwater in-
flows to bays and estuaries. Water discharged into a watercourse or stream under this chapter shall not cause a deg-
radation of water quality to the extent that the stream segment's classification would be lowered. Authorizations under
this section and water quality authorizations may be approved in a consolidated permit proceeding.


(d) Nothing in this section shall be construed to affect an existing project for which water rights and reuse authoriza-
tions have been granted by the commission before September 1,1997.


cREDTT(S)


Added by Acts lg77,65tltleg., p, 2207, ch.870, $     l, eff.   Sept. 1,1977 . Amended by Acts 1985, 69th Leg., ch' 795,   $

l.006,eff.Sept. 1,1985;Aots 199'7,7sthl-eg.,ch. 1010,ii 2.06,eff. Sept. 1,1997;Acts2009,81stLeg.,ch.1016,$2,
elï. June 19,2009.


Current through the end of the 2013 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works


END OF DOCTIMENT




                             O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works
WeistLaw.
V.T.C.A., Vy'ater Code $ I1.046                                                                                     Page   1




c
                                           Effective: [See Text Amendments]


Vemon's Texas Statutes and Codes Annotated Cunentness
  Water Code (Refs & Atrnos)
    Title 2. Water Administration (Refs & Annos)
        Subtitle B. Water Rights
         ÑEl
             Chapter 11. Water Rights (Refs & Annos)
           Ñf3
                Subohapter B. Rights in State Water (Rcfs & Annos)
              +   +   $ 11.046. Return SurPlus Water


(a) A person who takes or diverts water from a watercourse or stream for the purposes authorized by this code shall
conduct surplus water back to the watercourse or stream from which it was taken if the water can be returned by
 gravity flow and it is reasonably practicable to do so'


(b) In granting an application for a water right, the commission may include conditions in the water right providing for
the return of surplus water, in a specific amount or percentage of water diverted, and the return point on a wateraourse
or stream as necessary to protect senior downstream permits, certified filings, or certificates of adjudication or to
provide flows for instream uses or bays and estuaries.


 (c) Except as specifically provided otherwise in the water right, water appropriated under a permit, certiflred fitling, or
 certificate of adjudication may, prior to its release into a watercourse or stream, be beneficially used and reused by the
 holder ofa permit, certified filing, or certificate ofadjudication for the purposes and locations ofuse provided in the
 permit, certified filing, or certif,rcate of adjudication. Once water has been diverted under a permit, certified filing, or
 certificate of adjudication and then returned to a watercourse or stream, however, it is considered surplus water and
 therefore subject to reservation for instream uses or beneficial inflows or to appropriation by others unless expressly
 provided otherwise in the permit, certified fìling, or certificate of adjudication.


 (d) Water appropriated under a permit, certified fìling, or certificate of adjudication which is recirculated within          a

 reservoir for cooling purposes shall not be considered to be surplus for purposes of this chapter.


 CREDTT(S)


 AddedbyActs 1977,65thLeg.,p.2207,ch.870, $ l, eff. Sept. l,lgTT.AmendedbyActs 1997,75ih                     l-.eg., ch. 1010,

 $ 2.07, eff. Scpt. 1,1997.




                              O 2015 Thomson Reuters. No Claim to Orig. US Gov. Vy'orks.
V.T.C.A., Vy'ater Code $ 11.046                                                         Page2




Current through the end of the 2013 Third Called Session of the 83rd Legislahrre


(C) 2015 Thomson Reuters, No Claim to Orig. US Gov. Vy'orks,


END OF DOCUMENT




                            O 2015 Thomson Reuters. No Claim to Orig. US Gov. Vy'orks
WestLaw
                                                                                                                 Page I
V.T.C.A., Water Code |i I I'l2l




P                                                                                                  t

                                                 Effective: [See Text Amendmentsl


Vernon's Texas Statutes and Codes Annotated Currentness
  Water Code (Ret's & Annos)
    Title 2. Water Administration (Retìs & Annos)
       Subtitle B. Water Rights
        ÑEl
            Chaptcr 1L Water Rights (Refs & r\nnos)
          1l Subchaptcr D. Permits to Use State Water (Ret's & Annos)
              l+   $ ll.121. Permit Required

                                                                                                          any state water
Except as provided in Scctions I | .142, I l.l42l , and I L 1422 of this code, no person may appropriate
or begin construction of any rvork designed for the storage, taking, or diversion of water without
                                                                                                        first obtaining a
permit from the commission to make the appropriation,


 cREDrr(s)

                                                                                                       Lcg., ch. 544,
 Added by Acrs lg7i , 65rhleg., p. 2207 , c6.870, $ l, eff. Sept. I, lg77 , Amended by Acts 1987' 70th                    $

 l. eft'. Aug.31, 1987;Acts 1995, 71lh'Leg.,ch. 183, $ I' cft May23, 1995'

 Current through the end of the 201 3 Third Called Session of the 83rd Legislature


 (C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works'


 END OF DOCUMENT




                             (    ll)   l-5
                                              -llrotnson l{cuters. Ntl L'lairlr to Orig' US (ior', Works.
WestLaw
V.T,C.A., Water Code $ I1.134                                                                                              Page I




P
                                                Effective: September    l,   2007


Vernon's Texas Starutes and Codes Annotated Currentlless
    Watcr Code (Retìs & Annos)
      Title 2. Water Administration (lletìs & Annos)
         Subtitle B. Water Rights
            ÃH  Chuptcr I l. Water Rights (Refìs & Annos)
               Ñi¡ Subclìapter D. Pemrits to Use State Water (Ret's   & z\nnos)
                 ++    |i 11.134. Action on r\pPlication

(a) AFter the hearing, the commission shall make a written decision granting or denying the application. The appli-
cation may be granted or denied in whole or in part'


(b) The commission shall grant the application only if:


    (l)   the application conforms to the requirements prescribed by this chapter and is accompanied by the prescribed
    fee


    (2) unappropriated water is available in the source of supply;


    (3) the proposed appropriation:


      (A) is intended for   a beneficial use;


      (B) does not irnpair existing water rights or vested riparian rights;


      (C) is not detrimental to the public rvelfare;


      (   D) considers any app licable environmental tlow standards established under   Sec   tion I I . I '17 I and, if applicable,
      theassessmentspert'ormedunderSectiotrs lt,l-17(d)and(e)andSecrions ll.l-50,              ll   l51.and tl,t-52;    and


      (E) addresses a water supply need in a nlanner that is consistent rvith the state rvater plan and the relevant ap-
      proved regional rvater plan for auy area in which the proposed appropriation is located, unless the commission
      cletennines that conditions warrant rvaiver of this requirementl and




                                t- l0t-5'l'homson lìcutcrs. No Cl¡irn to Orig. US (ior'. Works
V.T.C.A., Water Code iì I Ll34                                                                               Page 2




  (4) the applicant has provided evidence that reasonable diligence will be used to avoid waste and achieve water
  conservation as defìned by Section I L002(8XB),


(c) Beginning January 5,2002, the commission may not issue a water right for municipal purposes in a region that
does not have an approved regional water plan in accordance with Sectiorr 16.053(i) unless the commission determines
that conditions warrant waiver of this requircment.


CREDTT(S)


Added by Acts 1977,65th Leg., p. 2207, ch.870, $ l, eff. Sept. l,1977 . Amended by Acts 1985, 69th Leg., ch. 133, $
1.09;Acts 1997,7sthleg.,ch. 1010,$4.0l,eff.Sept. l, 1997;Acts 1999,76thleg.,ch, 1223,i l,etïJuue 18, l9c)9;
Acts200l ,77thLeg.,ch.966,N2.08,etf.Sept, 1,2001;Acts2007,80thLeg.,ctr. 135l,Nl.l2,etï.Sept. 1,2007;Acts
2007,80th Leg., ch. 1430, N 1.12, etï. Sept. l,2007.


Current through the end of the 20 l3 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.


END OF DOCUMENT




                                        .l'honl^son
                           s)   l01.5                 lìeutcrs. No Cllairrr to (.)rig. tJS (iov. Works.
WestLaw
V.T.C.A., Water Code $ 11.1351                                                                           Page I




c
                                          Effective: [See Text Amendments]


Vernon's Texas Statutes and Codes Annotated Currentuess
  Water Code (Refs & Aturos)
    Tirle2. V/ater Administration (Refìs & Annos)
       Subtitle B. Water Rights
         Ãff Chapter 11. Water Rights (Refs & Annos)
            ÑlI Subchapter D. Permits to Use State Water (Refìs        & Annos)
              +.+   S 11.1351. Permit Restrictions


In granting an application, the commission may direct that stream flow restrictions and other conditions and re-
strictions be placed in the permit being issued to protect the priority of senior water rights.


cREDTT(S)


AddedbyActs 1987,70thI-,eg., ch.404,5s        1, eff. Sept.   I,   1987.


Current through the end of the 2013 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.


END OF DOCUMENT




                             @   2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
WestLaw.
V.T.C.A., Water Code $ I 1.138 I                                                                                  Page I




c
                                              Effective: ISee Text r\mendmentsl


Vemon's Texas Statutes and Codes Annotated Curreutness
    Water Code (Retìs & Aturos)
      Title 2. Water Administration (Rct.s & Annos)
         Subtitle B. Water Rights
          Ñl;l
              Clhuptcr I l. lVater Rights (Rclìs & Annos)
             (t3                                                              & Annos)
                 Subchapter D. Permits to Use State'ùy'ater (Rc'tìs
                 ++   .{i   11.1381. Term Permits


(a) Until a water right is perfected to the full extent provided by Section I I .016 otthis code, the commission may issue
permits for a term of years for use of state water to which a senior water right has not been perfected.


(b) The commission shall refuse to grant an application for a permit under this section if the commission finds that
there is a substantial likelihood that the issuance of the permit will jeopardize fìnancial commitments rnade t'or water
projects that have been built or that are being built to optimally develop the water resources of the area.


(c) T[e commission shall refuse to grant an application tbr a term permit if the holder of the senior appropriative water
right can demonstrate that the issuance of the term permit would prohibit the senior appropriative water right holder
from benefìcially using the senior rights during the term of the term permit. Such demonstration will be made using
reasonable projections based on accepted methods.


(d) A permit issued under this section is subordinate to any senior appropriative water rights.


cREDIT(S)


AddedbyActs 1987,70th Lcg., ch.           -105,   ìi l. elt'. Sept. I, t987

Current tluough the end of the 2013 Third Catled Session oIthe 83rd Legislature


(C) 2015 Thourson Reuters. No Claim to Orig. US Gov. Works.


 END OF DOCUMENT




                                    l0 l5 I honlson    l{e   utcls No   C   l¡inr to Oris. US (iov \\;orks,
V.T.C.A., Water Code |i 11.1381                                                      Page2




                          O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
WestLaw
                                                                                                                    Page I
V.T.C.A., Water Code $ 11'146




c
                                                Effective: September 1' 2001


Vernon's Texas Statutes and Codes Annotated Currenttress
  Water Code (Ref's & Annos)
        T ítle 2. Water Administration (Refìs   &   Arrrros)

            Subtitle B. Water Rights
             Ñlf,
                  Chapter 11. V/ater Rights (Ref's & Annos)
                ñbi Subohapter D. Permits to use State Water (Refs & Annos)

                      +                                                    for Inaction
                  +       $ ll.146. Forfeitures and cancellation of Permit

 (a)    a permittee fails to begin construction within the time specihed in Section
       If                                                                               l1'145 of this code, he forfeits all
 rights to the permit, subject to notice and hearing as prescribed by this section.

                                                                                                 to the completion of the
 (b) After beginning construction if the appropriator fails to work diligently and continuously
                                                                                        and hearing as prescribed by this
 work, the appropriation is subject to cancellation in whole or part, subject to notice
 section.

                                                                                                    this section or any
 (c) If the commission believes that an appropriation or permit should be declared forfeited under
                                                                                   notice and provide  him with an op-
 other sections of this code, it should give the appropriator or permittee 30 days
 portunity to be heard.

                                                                                                        in whole or part'
 (d) After the hearing, the commission by entering an order of record may cancel the appropriation
                                                                                                            to the county
 The commission    shall immediately transmit a certif,red copy of the cancellation order by certified mail
                                                                                    the cancellation order'
 clerk of the county in which the permit is recorded. The county clerk shall record

                                                                                            the use of water, the water is not
 (e) Except as provided by Section I 1.1 381 of this code, if a permit has been issued for
                                                                                 or part as provided by this section'
 subject to a new appropriation until the permit has been cancelled in whole


  (i) Except as provided by Subchapter E of this chapter, [FNl I none of    the provisions of this code may be construed as

  intended to impair, cause, or authorize or may impair, cause, or authorize the
                                                                                 forfeiture of any rights acquired by any
                                                                                      begins the work and development
  declaration of appropriation or by any permit if the appropriator has begun or
                                                                               provided by the law under which the
  contemplated by his declaration of appropriation or permit within the time
                                                                          prosecuted or continues to prosecute it with
  declaration of appropriation was made or the permit was granted and has
  all reasonable diligence toward completion.




                                   O 2015 Thomson Reuters. No Claim to Orig. US Gov' Works'
V.T.C.A., Water Code $ 11.146                                                                                            Page2




(g) This section does not apply to   a   permit for construction of   a   reservoir designed for the storage of more than 50,000
acre-feet of water.


CREDrr(s)


AmendedbyActs 1977,65thleg.,p.2207,ch.870, $                    1, eff. Sept. 1,1977; Acts 1987,701h1-,e9., ch.405, $ 2, eff.
Sept. 1, 1987;Acts 200l,77thleg., ch.966, $ 2.10, eff. Sept. 1,2001.


         IFNl] V.T.C.A., Water Code $ I1.171          et seq.


Current through the end of the 2013 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Vy'orks.


END OF DOCUMENT




                            O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
WestLaw
V.T.C.A., Vy'ater Code $ 11.147                                                                                   Page I




c
                                                  Effective: September   l,   2007


Vernon's Texas Statutes and Codes Annotated Cutrenhress
    Water Code (Ref-s & Amos)
      Tille 2. Water Administration (Re    tìs   & Anuos)
        Subtitle B. Water Rights
          ñ[ál
                 Chapter I 1. Water Rights (Refs & Annos)
             Ñli Subchapter D. Permits to Use State Water (Retìs    & Annos)
                  +   + $ ll.l47. Effects of Permit on Bays and Estuaries and Instream     Uses


(a) In this section, "benefìcial inflows" means a salinity, nutrient, and sediment loading regime adequate to maintain
an ecologically sound environment in the receiving bay and estuary system that is necessary for the maintenance of
productivity of economically important and ecologically characteristic sport or commercial fish and shellfish species
and estuarine life upon which such fish and shellfish are dependent.


(b) In its consideration of an application for a permit to store, take, or divert water, the commission shall assess the
effects, if any, of the issuance of the permit on the bays and estuaries of Texas. For permits issued within an area that
is 200 river miles of the coast, to commence from the mouth of the river thence inland, the commission shall include in
the permit any conditions considered necessary to maintain beneficial inflows to any affected bay and estuary system,
to the extent practicable when considering all public interests and the studies mandated by Sectiou 16,0-58 as evaluated
under Sectiotr I l. 1491.


(c) For the purposes of making a determination under Subsection (b) of this section, the commission shall consider
among other factors:


    (l)   the need for periodic freshwater inflows to supply nutrients and modify salinity to preserve the sound envi-
    ronment of the bay or estuary, using any available information, including studies and plans specified in Sçction
    1 I . 149 I of this code and other studies considered by the commission to be reliable; together with existing circum-

    stances, natural or otherwise, that might prevent the conditions imposed from producing benefits;


    (2) the ecology and productivity of the affected bay and estuary system;


    (3) the expected effects on the public welfare of not including in the permit some or all of the conditions considered
    necessary to maintain the beneficial inflows to the affected bay or estuary system;




                                O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A,, Vy'ater Code $ 11.147                                                                                      Page 2




     (4) the quantity of water requested and the proposed use of water by the applicant, as well as the needs of those who
     would be served by the applicant;


     (5) the expected effects on the public welfare of the failure to issue all or part of the permit being considered; and


     (6) for purposes of this section, the declarations as to preferences for competing us€s of water as found in Sections
      I1,024 and I I .033, Water Code, as well as the public policy statement in Section 1.003, Water Code.


(d) In its consideration of an application to store, take, or divert water, the commission shall include in the permit, to
the extent practicable when considering all public interests, those conditions considered by the commission necessary
to maintain existing instream uses and water quality of the stream or river to which the application applies. In de-
termining what conditions to include in the permit under this subsection, the commission shall consider among other
factors:


     (l)    the studies mandated by Section 16.059; and


     (2)    any   water quality assessment performed under Section 1 I .150.


(e) The commission shall include in the permit, to the extent practicable when considering all public interests, those
conditions considered by the commission necessary to maintain fish and wildlife habitats. In determining what con-
ditions to include in the permit under this subsection, the commission shall consider any assessment performed under
Section       ll.l52.

(e-l) Any permit for          a new appropriation   of water or an amendment to an existing water right that increases the
amount of water authorized to be stored, taken, or diverted must include a provision allowing the commission to adjust
the conditions included in the permit or amended water right to provide for protection of instream flows or freshwater
inflows. With respect to an amended water right, the provision may not allow the commission to adjust a condition of
 the amendment other than a condition that applies only to the increase in the amount of water to be stored, taken, or
 diverted authorized by the amendment. This subsection does not affect an appropriation of or an authorization to store,
 take, or divert water under a permit or amendment to a water right issued before September 1,2007. The commission
 shall adjust the conditions   the commission determines, through an expedited public comment process, that such an
                                   if
 adjustment is appropriate to achieve compliance with applicable environmental flow standards adopted under Section
 l   l.I4l   L The adjustment:


      (l)in combination with any previous adjustments made under this subsection may not increase the amount of the
      pass-through or release requirement for the protection of instream flows or freshwater inflows by more than 12.5
      percent of the annualized total of that requirement contained in the permit as issued or of that requirement contained
      in the amended water right and applicable only to the increase in the amount of water authorized to be stored, taken,
      or diverted under the amended water right;


      (2) must be based on appropriate consideration of the priority dates and diversion locations of any other water rights




                                    O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works
V.T.C.A., Water Code $ I1.147                                                                                     Page 3




  granted in the same river basin that are subject to adjustment under this subsection; and


  (3) must be based on appropriate consideration ofany voluntary contributions to the Texas Vy'ater Trust, and ofany
  voluntary amendments to existing water rights to change the use of a specified quantity of water to or add a use of a
  specified quantity of water for instream flows dedicated to environmental needs or bay and estuary inflows as au-
  lhorizedby Section 11.0237(a), that actually contribute toward meeting the applicable environmental flow stand-
  ards.


(e-2) Any water right holder who makes a contribution or amends a water right as described by Subsection (e-1)(3) is
entitled to appropriate credit for the benefits of the contribution or amendment against the adjustment of the holder's
water right under Subsection (e-1).


(e-3) Notwithstanding Subsections (b)-(e), for the purpose of determining the environmental flow conditions neces-
sary to maintain freshwater inflows to an affected bay and estuary system, existing instream uses and water quality of
a stream or river, or fish and aquatic wildlife habitats, the commission shall apply any applicable environmental flow
standard, including any environmental flow set-aside, adopted under Section lll47l instead of considering the
factors specifìed by those subsections.


(Ð On receipt of an application for a permit to store, take, or divert water, the commission shall send a copy of the
permit applieation and any subsequent amendments to the Parks and V/ildlife Department. At its option, the Parks and
Wildlife Department may be a party in hearings on applications for permits to store, take, or divert water. In making   a

hnal decision on any application for a permit, the commission, in addition to other information, evidence, and testi-
mony presented, shall consider all information, evidence, and testimony presented by the Parks and Wildlife De-
partment and the board.


(g) The failure of the Parks and Wildlife Department to appear as a party does not relieve the commission of the
requirements of this section.


cREDTT(S)


Amendedby Acfslg'77,65thLeg., p.2207, ch. 870, $ l, eff. Sept.       l,   1977; Acts l985,69thLeg., ch. 133, |j 4.01;Acts
l987,70thLeg.,ch,4l9,$3,eft'.Sept. l,lL)87;Actsl987,70thLeg.,ch.977,$5,e11'.June19, 1987;Acts200I,17th
l,eg., ch. 966, N 2.1l, eff. Sept. 1,2001;Acts 2003,78th l-,eg., ch.1212, f) 3, eff. .Iune 20,2003; Acts 2007, tì0thl-eg.,
c,lr. 1351,$ 1.l3,cfÏ.Sept. 1,2007;Acts2007,80thLeg.,ch. 1430,$ l.l3,eff.Sept. 1,2007.


Current tkough the end of the 2013 Third Called Session of the 83rd Legislature


 (C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Vy'orks.


 END OF DOCUMENT




                            @   2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
WdstLaw.
                                                                                                                      Page   1
V.T.C.A., Water Code $ 1l '1471




c
                                               Effective: September         l'   2007


Vernon's Texas Statutes and Codes Annotated Curentness
  Water Code (Refìs & Amros)
     Tttle 2. Vy'ater Administration (Retìs & Annos)
           Subtitle B. Vy'ater Rights
            Ñl¡¡
                 Chaptcr 1 1. Water Rights (Refs & Annos)
              ñlìl Subchapter D. Permits to use state   water    (Ret's   & Arlnos)
                 ++$ll.|4Tl.EnvironmentalFlowStandardsandSet-Asides

 (a) The commission bY rule shall:


    (l) adopt appropriate environmental flow standards for each river basin and bay system
                                                                                            in this state that are ade-
    quate to support a sound ecological environment, to the maximum extent reasonable
                                                                                         considering other public in-

    terests and other relevant factors;


    (2) establish an amount of unappropriated water,        if   available, to be set aside to satisfy the environmental flow
                                                                            needs; and
    standards to the maximum extent reasonable when considering human water

                                                                                                    permit or an amended water
    (3) establish procedures for implementing an adjustment of the conditions included in       a

    right as provided by Seotions I 1.147(e-I) and (e-2)'

                                                                                                (a)(1), the commis-
 (b) In adopting environmental flow standards for a river basin and bay system under Subsection
 sion shall consider:


    (I   ) the def,rnition of the geographical extent of the
                                                             river basin and bay system adopted by the advisory group under
    Scction 11.02362(a)andthedefinitionanddesignationoftheriverbasinbytheboardundersectionl6'051(c);

                                                                                    (e) for the adoption of environ-
    (2) the schedule established by the advisory group under Section ll.02362(d) or
    mental flow standards for the river basin and bay system, if applicable;

                                                                                                 by the applicable
     (3) the environmental flow analyses and the recommended environmental flow regime developed
     basin and bay expert science team under Section 1 l '02362Qn);

                                                                                                   under Section
     (4) the recommendations developed by the applicable basin and bay area stakeholders committee




                                O 2015 Thomson Reuters. No Claim to Orig' US Gov' Works'
v.T.c.A., warer code $    11.1471                                                                                 Page 2




  11.02362(o) regarding environmental flow standards and strategies to meet the flow standards;


  (5) any coÍìments submitted by the advisory group to the commission under Section 1L02362(q);


  (6) the specific characteristics of the river basin and bay system;


  (7) economic factors;


  (8) the human and other competing water needs in the river basin and bay system;


  (9)   al1 reasonably available scientific information, including any scientific information provided     by the science
  advisory committee; and


  (10) any other appropriate information.


(c) Environmental flow standards adopted under Subsection (a)(l) must consist of a schedule of flow quantities,
reflecting seasonal and yearly fluctuations that may vary geographically by specific location in   a   river basin and bay
system.


(d) As provided by Section I 1.023, the commission may not issue a permit for a new appropriation or an amendment
to an existing water right that increases the amount of water authorized to be stored, taken, or diverted if the issuance
of the permit or amendment would impair an environmental flow set-aside established under Subsection (a)(2). A
permit for a new appropriation or an amendment to an existing water right that increases the amount of water au-
thorized to be stored, taken, or diverted that is issued after the adoption ofan applicable environmental flow set-aside
must contain appropriate conditions to ensure protection of the environmental flow set-aside.


 (e) An environmental flow set-aside established under Subsection (a)(2) for a river basin and bay system other than the
 middle and lower Rio Grande must be assigned a priority date corresponding to the date the commission receives
 environmental flow regime recommendations from the applicable basin and bay expert science team and be included
 in the appropriate water availability models in corurection with an application for a permit for a new appropriation or
 for an amendment to an existing water right that increases the amount of water authorized to be stored, taken, or
 diverted.


 (f) An environmental flow standard or environmental flow set-aside adopted under Subsection (a) may be altered by
 the commission in a rulemaking process undçrtaken in accordance with a schedule established by the commission. In
 establishing a schedule, the commission shall consider the applicable work plan approved by the advisory group under
 Section 11.02362(p).Thecommission'sschedulemaynotprovidefortherulemakingprooesstooccurmorefrequently
 than once everyl0 years unless the work plan provides for a periodic review under Sectiott I L02362(p) to occur more
 frequently than once every l0 years. In that event, the commission may provide for the rulemaking process to be
 undertaken in conjunction with the periodic review if the commission determines that schedule to be appropriate. A
 rulemaking process undertaken under this subsection must provide for the participation of stakeholders having in-




                             @ 2015   Thomson Reuters. No Claim to Orig. US Gov. Vy'orks.
                                                                                                               Page 3
V.T.C.A., Water Code $ 11.1471




                                                                   process is undertaken'
terests in the particular river basin and bay system for which the


CREDIT(S)

                                                                          2007, 80th Leg., ch' 1430, $ 1'14, etÏ' Sept'
Added by Acrs 2007, 80th Leg., ch. 1351, $ 1.14, eff. Sept. 1, 2007; Acts
1,2007


Current through the end of the 2013 Third Callcd Session of the 83rd Legislature


(C) 2015 Thomson Reuters, No Claim to Orig' US Gov' Works'


END OF DOCUMENT




                              @   2015 Thomson Reuters. No Claim to Orig. US Gov' Works'
WestLaw
                                                                                                             Page I
V.T.C.A., Water Code $ 11.1491




c
                                             Effective: September      l,   2007


Vemon's Texas Statutes and Codes Annotated Cutretrtness
  Water Code (Refb & Annos)
     Title 2. Water Administration (Ref's & Amros)
        Subtitle B. Water Rights
         ÑÞl
             Chapter 11. Water Rights (Rcfs & Annos)
            \9 Subohapter D. Permits to Use State Vy'ater (Ref"s & Annos)
               +   + $ ll.l49l.   Evaluation of Bays and Estuaries Data


(a) The parks and Wildlife Department and the commission shall have joint responsibility to review the studies
                                                                                                               pre-

pared under Sectign 16.058, to determine inflow conditions necessary for the bays and estuaries, and to provide  in-
formation necessary for water resources management. Each agency shall designate an employee to share equally in the
oversight of the program. other responsibilities shall be divided between the Parks and Wildlife Department and the
commission to maximize present in-house capabilities of personnel and to minimize costs to the state. Each agency
shall have reasonable access to all information produced by the other agency. Publication ofreports completed under
this section shall be submitted for comment to the commission, the Parks and Wildlife Department, the advisory
group, the science advisory committee, and any applicable basin and bay area stakeholders committee and basin and
bay expert science team.


 (b) Repealed by Acts 2007, 80tb l-eg., ch. l35l , $ 1.25; Acts 2007, 80th t.eg., ch. 1430, $ I '25


 (c) The board may authorize the use of money from the research and planning fund established by Chapter 15 of this
 code to accomplish the purposes of this section. These funds shall be used by the commission in cooperation with
                                                                                                                   the
 parks and V/ildlife Department for interagency contracts with cooperating agencies and    universities, and contracts

 with private sector establishments,   as necessary,   to accomplish the purposes of this section.


 CREDIT(S)


 Added by Acts 1985, 69th Leg., ch. 133, $ 4,02. Renumbered from V.'f .C.4., Water Code $ I 1.149 and amended by
 Acts 1987,70th Leg.. ch.4l9, g I, efT. Sept. 1, 1987. AmendedbyActs 2007,80thl-eg', ch. 1351, li$ 1.17, 1.25, eff,
 Sept. 1, 2007; Acts 2007, 80th Leg., ch' 1430, S$ l.l'7,7.25, efTì Sept. 1,2007 '


 Current through the end of the 2013 Third Called Session of the 83rd Legislature




                              O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Water Code $ I l.l49l                                                      Page 2




(C) 2015 Thomson Reuters. No Claim to Orig, US Gov. Works.


END OF DOCTIMENT




                          O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
Westtaw.
V.T,C.A., Water Code {j 11.150                                                                                    Page I




c
                                                  Effective: [See Text Amendments]


Vernon's Texas Statutes and Codes Annotated Curretrhtess
  Water Code (Refb & Amros)
     Title2.   Vy'ater   Administration (Refìs & Annos)
       Subtitle B. Water Rights
         ñlil Chapter 11. Vy'ater Rights (Refs & Annos)
             ñlil                                                        & Arrnos)
                  Subohapter D. Permits to Use State Vy'ater (Refìs
               ++        $   lf   .150. Effects of Permits on Water Quatity


In consideration of an application for a permit under this subchapter, the commission shall assess the effects, if any,   of
the issuance of the permit on water quality in this state.


CREDTT(S)


Added by Acts 1985, 69th Leg., ch. 795, $ 3.001, eff. Sept.         l,   1985


Current through the end of the 2013 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works


END OF DOCUMENT




                                     @   2015 Thomson Reuters, No Claim to Orig. US Gov. Works.
WestLaw
V.T.C.A., WaterCode $ I1.151                                                                                   Page I




c
                                          Effective: [See Text Amendments]


Vernon's Texas Statutes and Codes Annotated Currentness
  Water Code (Refs & Amros)
    Title 2. Water Administration (Ret's & Annos)
       Subtitle B. Water Rights
        ñ[i¡   Chapter 11. Water Rights (Refs & Annos)
           ÑE Subohapter    D. Permits to Use State Water (Refs & Annos)
                +-f   $ 11.151. Effects of Permits on Groundwater


In considering an application for   a permit to store, take, or divert surface water, the commission shall consider the
effects, ifany, on groundwater or groundwater recharge,


cREDTT(S)


AddedbyActs 1997,7Stltl-eg., ch, 1010, $ 4.02,eff. Sept. 1,1997


Current through the end of the 2013 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.


END OF DOCUMENT




                             O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
WestLaw
V.T.C.A., Water Code $ 11.152                                                                                       Page I




c
                                                  Effective: September 1, 2009


Vernon's Texas Statutes and Codes Annotated Currenhress
  Water Code (Refìs & Annos)
    Title 2. Vy'ater Administration (Refìs & Annos)
          Subtitle B. Water Rights
            ÑE
                Chapter 1 1. Vy'ater Rights (Refls & Annos)
               $ù Subchapter D. Permits to Use State V/ater (Relìs & Annos)
                 +   + $ ll.l52,   Assessment of Effects of Permits on Fish and   \ilildlife Habitats

In its consideration of an application for permit to store, take, or divert water in excess of 5,000 acre feet per year, the
                                              a

commission shall assess the effects, if any, on the issuance of the permit on fish and wildlife habitats and may require
the applicant to take reasonable actions to mitigate adverse impacts on such habitat. In determining whether to require
an applicant to mitigate adverse impacts on a habitat, the commission may consider any net benefit to the habitat
produced by the project. The commission shall offset against any mitigation required by the U.S. Fish and V/ildlife
Service pursuant to 33 C.F.R. Parts 320-330 any mitigation authorized by this section.


CREDTT(S)


Added by Acts 1985, 69th Leg., ch.795, $ 3.001, eff. Sept. I, 1985. Renumbered from V,T.C.A., Water Code $ l1 '149
by Acts 1987, 70th [.eg., ch. I 67, $ 5.01 (a)(56), efT. Sept. l, 1987. Amended by Acts 2009, 81st l-eg., oh. 87, !i 24.002,
e   tï-. Sept. 1, 2009.



Current through the end of the 2013 Third Called Session of the 83rd Legislature


 (C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.


 END OF DOCLIMENT




                                   O 2015 Thomson Reuters. No Claim to Orig. US Gov. Vy'orks
WestLaw
V.T.C.A., Vy'ater Code $ I1.171                                                                                             Page   1




c
                                                     Effec tive: [See Text Amendments]


Vernon's Texas Statutes and Codes Annotated Curretrtness
  rffater Code (Ref's & Anrros)
          Title 2. Water Administration (Refìs & Annos)
             Subtitle B. Vy'ater Rights
             Ñtå
                   Chapter 11. Vy'ater Rights (Refìs & Annos)
                \¡   Subohapter E. Cancellation of Permits, Certified Filings, and Certificates of Adjudication for Nonuse
                (Retìs   & z\nnos)
                     ++   $   ll.l7l.   Definitions


As used in this subchapter:


    (l)  "Other interested person" means any person other than a record holder who is interested in the permit or certified
    filing or any person whose direct interest would be served by the cancellation of the permit or certified fìling in
    whole or part.


    (2) "Certified filing" means a declaration of appropriation or affidavit that was filed with the State Board of Vy'ater
    Engineers under the provisions of Section 14, Chapter 171, General Laws, Acts of the 33rd Legislature, 1913, as
    amended.


    (3) "Certificate of adjudication" means a certificate issued by the commission under Section I I .323 of this code.


    (4) "Permit" means an authorization by the commission granting               a   person the right to use water


 CREDTT(S)


 Added by Acts lg77 , 65thl,eg., p. 2207 , ch.870, $ I, eff. Sept.          l,   1977 .   Amended by Acts l99l,72ttd l,eg., ch. 309,
 $ l, eff. Sept. 1, 1991.

 Current through the end of the 2013 Third Called Session of the 83rd Legislature


 (C) 2015 Thomson Reuters. No Claim to Orig' US Gov' Works.


 END OF DOCUMENT




                                        @   2015 Thomson Reuters. No Claim to Orig. US Gov. Vy'orks.
WestLaw
                                                                                                                      Page   1
V.T.C,A., Water Code $ 11.172




c
                                              Effective: [See Text Arnendments]


Vernon's Texas Statutcs and Codes Annotated Currentness
  Water Code (Refb & Annos)
     Title2. Water Administration (Refs & Annos)
       Subtitle B. Vy'ater Rights
         ÑE Chapter 11. Water Rights (Refs & Annos)
           ñË Subohapter E. Cancellation of Permits, Certified Filings, and Certificates of Adjudication for Nonuse
            (Refs & Annos)
              ++    $   ll.l72.   General PrinciPle


A permit, certified filing, or certificate ofadjudication is subject to cancellation in whole or part for   10 years nonuse as

provided by this subchapter.


cREDIT(S)


 AddedbyActs 1977,65¡}-Leg.,p.2207,ch' 870, $ 1, eff. Sept. 1,197'l'


 Current through the end of the 20 13 Third Called Session of the 83rd Legislature


 (C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works,


 END OF DOCUMENT




                                  @   2015 Thomson Reuters. No Claim to Orig. US Gov' Works,
WeitLaw
V.T,C.A., Water Code $ 11.173                                                                                          Page I




c
                                                 Effective: September       l,   2013


Vernon's Texas Statutes and Codes Arurotated Currenttress
  Water Code (Ref's & Annos)
    Title 2. Water Administration (Refìs & Annos)
         Subtitle B. Vy'ater Rights
          \ld Chapter 1l Vy'ater Rights (Ref's & Annos)
             ñ13
                   SubohLrpter E. Cancellation   of Permits, Certihed Filings, and Certificates of Adjudication for Nonuse
             (Refìs   & Anlos)
                +.+ $ ll.l73,     Cancellation in Whole or in Part


(a) Except as provided by Subsection (b) ofthis section,        ifall   or part ofthe water authorized to be appropriated under
a  permit, certified filing, or certificate of adjudication has not been put to beneficial use at any time during the lO-year
period immediately preceding the cancellation proceedings authorized by this subchapter, then the permit, certified
filing, or certificate of adjudication is subject to cancellation in whole or in paf, as provided by this subchapter, to the
extent ofthe 10 years nonuse.


(b) A permit, certified filing, or certificate of adjudication or a portion of a permit, certif,red filing, or certificate of
adjudication is exempt from cancellation under Subsection (a):


    (1) to the extent of the owner's participation in the Conservation Reserve Program authorized by the Food Security
    Act, Pub.L. No. 99-198, Secs. 1231-1236,99 Stat. 1354, 1509-1514 (1985) IFNl] or a similar govemmental pro-
    gram;


    (2) if a significant portion of the water authorized to be used pursuant to a permit, certified filing, or certificate of
    adjudication has been used in acçordance with a specific recommendation for meeting a water need included in the
    regional water plan approved pursuant to Section 1 6.053;


    (3) if the permit, certif,red filing, or certificate of adjudication:


      (A) was obtained to meet demonstrated long-term public water supply or electric generation needs as evidenced
      by a water management plan developed by the holder; and


      (B) is consistent with projections of future water needs contained in the state water plan;




                                 O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V,T.C.A., Water Code $ 11.173                                                                                         Page2




  (4) if the permit, certified hling, or certificate of adjudication was obtained as the result of the construction of a
  reservoir funded, in whole or in part, by the holder of the permit, certified filing, or certificate of adjudication as part
  of the holder's long-term water planning; or


  (5) to the extent the nonuse resulted from:


    (A) the implementation of water conservation measurçs under a water conseryation plan submitted by the holder
    of the permit, certified filing, or ccrtificate of adjudication as evidenced by implementation reports submitted by
    the holder;


    (B) a suspension, adjustment, or other restriction on the use of the water authorized to be appropriated under the
    permit, certified filing, or certificate of adjudication imposed under an order issued by the executive director; or


    (C) an inability to appropriate the water authorized to be appropriated under the permit, certified filing, or cer-
    tificate ofadjudication due to drought conditions.


CREDIT(S)


Added by Acts 1977 ,65thl-eg., p. 2207 , ch.870, $ I, eff. Sept. l, 1977 . Amended by Acts 1986, 69th Leg', 3rd C.S.,
ch.33, g l, eff. Oct. 15, 1986;Acts 1991,72:ndl-eg., ch.309, N 2, ell'. Sept. l,l99l; Acts 1997,75thLeg., ch. 1010, $
4.06, eff. Sept. 1, 1997; Acts 200l,77Ihleg., ch. 966, þ 2.12, eff. Sept. l, 2001; Acts 2005, 79lhLeg., ch. 1044, $ 1,
eff. June 18, 2005; Acts 2013, 83rd t.eg., ch. 1020 (H.8.2615), $ 2, eff' Sept. 1, 2013'


          IFNl]   16 U.S.C.A. $$ 3831 to 3836.


Current through the end of the 2013 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.


END OF DOCLIMENT




                              O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
WeistIaw
                                                                                                                Page   1
V.T.C.A., Water Code $ I1.174




c
                                             Effective: [See Text Amendments]


Vernon's Texas Statutes and Codes Annotated Currentness
  Water Code (Ref's & Amos)
     Title 2. Vy'ater Administration (Refìs & Annos)
       Subtitle B. Water Rights
        ÑE Chapter 11. Vy'ater Rights (Refs & Annos)
           ñll Subchapter E. Cancellation of Permits, Certified Filings, and Certificates of Adjudication for Nonuse
           (Retìs   & Annos)
             ++      $   ll.l74.   Commission May Initiate Proceedings

                                                                                                               the past
When the commission finds that its records do not show that some portion of the water has been used during
l0 years, the executive director may initiate proceedings, terminated by public hearing, to cancel the permit, certified
filing, or certificate of adjudication in whole or in part.


 CREDIT(S)

                                                                                                       ch' 795,
 Added by Acts 1977,65thLeg.,p.2207,ch. 870, $ l, eff. Sept. 1, 1977. Amended by Acts 1985, 69th Leg',                     $

 1.016, eff. Sept. 1, 1985;Acts l99l,72ndleg., ch' 309, 5s 3' etT' Sept' I,l99l'


 Current through the end of the 2013 Third Called Session of the 83rd Legislature


 (C) 2015 Thomson Reuters, No Claim to Orig. US Gov. Vy'orks.


 END OF DOCUMENT




                                   O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
WestLaw
V.T.C.A., Vy'ater Code 6 I1.175                                                                                     Page   1




c
                                             Effective: [See Text Amendments]


Vernon's Texas Statutes and Codes Arurotated Currentness
  Water Code (Ref's & Annos)
     Title 2. Vy'ater Administration    (Ref-s   & Annos)
        Subtitle B. Water Rights
         ñ[3   Chapter 11. Water Rights (Ref's & Annos)
           ñlå Subohapter      E. Cancellation of Permits, Certified Filings, and Certificates of Adjudication for Nonuse
            (Retì & Arnos)
                ++      $ 11.175. Notice


(a) At least 45 days before the date of the hearing, the commission shall send notice of the hearing to the holder of the
permit, certified filing, or certificate of adjudication being considered for cancellation in whole or in part. Notice shall
be sent by certified mail, retum receipt requested, to the last address shown by the records of the commission, The
commission shall also send notice by regular mail to all other holders of permits, certified filings, certificates of ad-
judication, and claims of unadjudicated water rights filed pursuant to Section 1 1.303 of this code in the same water-
shed.


(b) The commission shall also have the notice of the hearing published once a week for two consecutive weeks, at least
30 days before the date of the hearing, in a newspaper published in each county in which diversion of water from the
source of supply was authorized or proposed to be made and in each county in which the water was authorized or
proposed to be used, as shown by the records of the commission. If in any such county no nowspaper is published, then
the notice may be published in a newspaper having general circulation in the county.


CREDTT(S)


AddedbyActs 1977,65rhl,eg., p. 2207,ch.870, $               1,   eff. Sept. 1,1977. Amendedby Acts l99l,72ttd Leg., ch.309,
g 4, eff, Sept.   l,   1991.


Current through the end of the 2013 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.


END OF DOCUMENT




                                O 2015 Thomson Reuters. No Claim to Orig. US Gov, Vy'orks.
WestIaw
V.T.C.A., Water Code $ 11.176                                                                                        Page I




c
                                                Effective : [See Text Amendments]


Vernon's Texas Statutes and Codes Annotated Curentness
  Vy'ater Codc (Refìs & Annos)
     Title 2. Water Administration (Refìs & Amros)
          Subtitle B. Water Rights
            ñE Chapter 11. Water Rights (Refs       & Annos)
              \ttå Subchapter     E. Cancellation of Permits, Certified Filings, and Certificates of Adjudication for Nonuse
               (Refi & Anlos)
                 +-)       $ ll.176. Hearing


(a) Except as provided by Subsection (b) of this section, the commission shall hold a hearing and shall give the holder
of the permit, certified filing, or certificate of adjudication and other interested persons an opportunity to be heard and
to present evidence on any matter pertinent to the questions at issue.


(b) A hearing on the cancellation ofa permit, certified filing, or certificate of adjudication as provided by this chapter
is unnecessary if the right to such hearing is expressly waived by the affected holder of a permit, certihed filing, or
certific ate of adj udication.


(c) A permit, certified filing, or certificate of adjudication for a term does not vest in the holder of a permit, certified
filing, or certiflrcate of adjudication any right to the diversion, impoundment, or use of water for longer than the term of
the permit, certified f,rling, or certificate of adjudication and shall expire and be cancelled in accordance with its terms
without further need for notice or hearing.


CREDTT(S)


AddedbyActs 1977,65thLeg.,p.2207,ch.870,                  {)   l, eff. Sept.   1,1977. AmendedbyActs 1991,72nd Leg., ch.309,
 S 5,   elÏ. Sept.   l,   1991;Acts 1997,7sthl-eg., ch. 1010, {i 2.l2,etf. Sept.      l,   1997.



 Current through the end of the 2013 Third Called Session of the 83rd Legislature


 (C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.


 END OF DOCUMENT




                                    @ 2015   Thomson Reuters. No Claim to Orig. US Gov. Vy'orks.
WestLaw.
V.T.C.A., Water Code $ 11.177                                                                                           Page I




c
                                                   Effective: September 1, 2001


Vernon's Texas Statutes and Codes Annotated Curentness
    Water Code (Refis & Amos)
          Title 2. Water Administration (Refìs & Annos)
             Subtitle B, Vy'ater Rights
             ñlfl Chapter 11. Water Rights (Refs     & Annos)
               \il   Subohapter E, Cancellation of Permits, Certified Filings, and Certificates of Adjudication for Nonuse
                (Refìs   & Annos)
                     ++   $   ll.l77.   Commission Finding; Action


(a) At the conclusion of the hearing, the commission shall cancel the permit, certified filing, or certificate of adjudi-
cation in whole or in part to the extent that it finds that:


    (l)   the water or any portion of the water appropriated under the permit, certiflred fìling, or certificate of adjudication
    has not been put to an authorized beneficial use during the 1O-year period; and


    (2) the holder has not used reasonable diligence in applying the water or the unused portion of the water to an au-
    thorized beneficial use or is otherwise unjustified in the nonuse.


(b) In determining what constitutes reasonable diligence or a justified nonuse         as used   in Subsection (a)(2), the com-
mission shall give consideration to:


    (l)whether sufhcient water is available in the source of supply to meet all or part of the appropriation during the
    lO-year period of nonuse;


    (2) whether the nonuse is justif,red by the holder's participation in the federal Conservation Reserve Program or a
    similar governmental program as provided by Section 11.173(bXl);


    (3) whether the existing or proposed authorized purpose and place ofusç are consistent with an approved regional
    water plan as provided by Section 16.053;


    (4) whether the permit, certified filing, or certificate of adjudication has been deposited into the Texas Water Bank
    as provided by Sections 15.703 1 and 15.704 or whether it can be shown that the water right or water available under
    the right is currently being made available for purchase through private marketing efforts; or




                                    O 2015 Thomson Reuters. No Claim to Orig. US Gov. Vy'orks.
V.T,C,A,, Water Code {) I1.177                                                                                     Page2




  (5) whether the permit, certified filing, or certificate of adjudication has been reserved to provide for instream flows
  or bay and estuary inflows.


cREDTT(S)


AddedbyActs 1977,65thl.eg., p. 2207,ch.870, $ l, eff. Sept. 1,1977. AmendedbyActs 1991,'72nd Leg,, ch. 309,
g 6, eIL Sept.   l,   1991; Acts 1997,7sthl-eg., ch. 1010, $ 2.l2,eff. Sept. 1, 1997;Acts   200l,77thleg., ch.966, $ 2.13,
eff. Sept. 1,2001.


Current through the end of the 20 13 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.


END OFDOCUMENT




                                 O 2015 Thomson Reuters, No Claim to Orig. US Gov. Works.
WestLaw
V.T.C.A., Vy'ater Code S I1.183                                                                                Page I




c
                                            Effective: [See Text Amendments]


Vernon's Texas Statutes and Codes Annotated Currentness
  Vy'ater Code (Refb    & Aruros)
     TiIle 2. Water Administration (Refìs & Annos)
        Subtitle B, Water Rights
          ÑEl
              Chapter 1 1. Water Rights (Reß & Annos)
            Ñtå
                  Subohapter E. Cancellation of Permits, Certified Filings, and Certihcates of Adjudication for Nonuse
            (Relì & Aluros)
              .++     $ 11.183. Reservoir


If the holder of a permit, certif,red filing, or certificate of adjudication
                                                                     has facilities for the storage of water in a res-
ervoir, the commission may allow him to retain the impoundment to the extent of the conservation storage capacity of
the reservoir for domestic, livestock, or recreation pulposes.


cREDTT(S)


Added by Acts 1977 , 65th Leg., p. 2207 , ch.870, g 1, eff. Sept.     l,   1977


Current through the end of the 2013 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters, No Claim to Orig. US Gov. Works.


END OF DOCUMENT




                              O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
We\tLaw.
V.T.C.A., Vy'ater Code $ 11.184                                                                                   Page I




c
                                             Effective: [See Text Amendments]


Vemon's Texas Statutes and Codes Amotated Currentness
  Water Code (Refìs & Annos)
     Title 2. Vy'ater Administration (Refs & Annos)
        Subtitle B. Water Rights
         Ñlf,
                Chapter   1l   Water Rights (Refs & Annos)
            Ñli Subchapter E. Cancellation of Permits, Certified Filings,
                                                                          and Certificates of Adjudication for Nonuse
            (Reti & Amos)
                 ++   $ 11.184. Municipal Certifïed    Filing

Regardless of other provisions of this subchapter, no portion of a certified frling held by a city, town, village, or mu-
nicipal water district, authorizing the use of water for municipal purposes, shall be cancelled if water has been put to
use under the certified  filing for municipal purposes at any time during the lO-year period immediately preceding the
institution of cancellation proceedings.


CREDTT(S)


Added by Acts 1977, 65thl,eg., p. 2207, ch. 870, $ 1, eff. Sept.   l,   1977


Current through the end of the 2013 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.


END OF DOCUMENT




                                 O 2015 Thomson Reuters. No Claim to Orig. US Gov. Vy'orks.
wctäw
V.T.C.A., Water Code $ 11.185                                                                                     Page   1




c
                                             Effective: [See Text Amendments]


Vernon's Texas Statutes and Codes Annotated Currentness
    Water Code (Refs & Annos)
      Title 2. Water Administration (Ref's & Amos)
        Subtitle B. Water Rights
         ñfl Chapter 11. Water Rights (Refs & Annos)

            \lSubchapter E. Cancellation of Permits, Certified Filings, and Certificates of Adjudication for Nonuse
            (Reti & Arnos)
                 ++   S 11.185. Effect of   Inaction

Failure to initiate cancellation proceedings under this subchapter does not validate or improve the status of any permit,
certified fìling, or certificate of adjudication in whole or in part.


cREDTT(S)


Added by Acts 1977 , 65thLeg., p. 2207 , ch. 870, $    l, eff. Sept. l,   1977


Current through the end of the 2013 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.


END OF DOCUMENT




                              @   2015 Thomson Reuters. No Claim to Orig. US Gov. Vy'orks.
WestLaw
V.T.C.A., Water Code $ 11.186                                                                                      Page I




c
                                          Effective: [See Text Amendments]


Vernon's Texas Statutes and Codes Annotated Currentness
  Water Code (Ref's & Anuos)
     Title2. Water Administration    (Ref's   & Annos)
       Subtitle B. Water Rights
         ÑE
              Chapter 11. Water Rights (Refs & Annos)
           Ñ[å
                 Subchapter E. Cancellation of Permits, Certihed Filings, and Certificates of Adjudication for Nonuse
           (Rel's & Annos)
               +.+   $ 11.186. Subsequent Proceedings on Same Water Right


Once cancellation proceedings have been initiated against a particular permit, certified filing, or certificate of adju-
dication and a hearing has been held, further cancellation proceedings shall not be initiated against the same permit,
certified filing, or certificate of adjudication within the five-year period immediately following the date of the hearing.


cREDrr(s)

Added by Acts 1977,65th Leg., p. 2207, ch.870, $         l, eff.   Sept.   l,1977

Current through thc end of the 2013 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.


END OF DOCUMENT




                             O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works
WestLaw
V.T.C.A., Water Code $ 16.012                                                                                    Page   1




Þ

                                                    Effective: June 20, 2003


Vernon's Texas Statutes and Codes Annotated Currentness
  Water Code (Ref's & Aturos)
    Title 2. Water Administration (Refìs & Annos)
           Subtitle C. Water Development
            ñ{il   Chaptcr 16. Provisions Generally Applicable to Vy'ater Development (Relìs & Annos)
               ÑlÉ
                     Subol'rapter B. Duties of the Executive Administrator
                    ++   $ 16.012. Studies, Investigations, Surveys


(a) The executive administrator shall make studies, investigations, and surveys of the occulrence, quantity, quality,
and availability of the surface water and groundwater of this state and shall, in cooperation with other entities of the
state, guide the development of a statewide water resource data collection and dissemination network. For these
purposes the executive administrator shall collect, receive, analyze, process, and facilitate access to basic data and
summary information concerning water resources of the state and provide guidance regarding data formats and de-
scriptions required to access and understand Texas water resource data'


(b) The executive administrator shall:


    (l)   determine suitable locations for future water facilities, including reservoir sites;


    (2) determine suitable, cost-effective water supply alternatives on a regional basis, including voluntary means of
    encouraging aggressive water conservation;


    (3) locate land best suited for irrigation;


    (4) make estimates of the cost of proposed irrigation works and the improvement of reservoir sites;


    (5) examine and survey reservoir sites;


    (6) monitor the effects of fresh water inflows upon the bays and estuaries of Texas;


    (7) monitor instream flows;


    (8) lead a statewide effort, in coordination with federal, state, and local governments, institutions of higher educa-




                                  O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Water Code $ 16.012                                                                                             Page 2




  tion, and other interested parties, to develop a network for collecting and disseminating water resource-related in-
  formation that is sufficient to support assessment of ambient water conditions statewide;


  (9) make recommendations for optimizing the efficiency and effectiveness of water resource data collection and
  dissemination as necessary to ensure that basic water resource data are maintained and available for Texas; and


  (10) make basic data and summary information developed under this subsection accessible to state agencies and
  other interested persons.


(c) In performing the duties required under Subdivisions (1), (4), (5), (6), and (7) of Subsection (b), the executive
administrator shall consider advice from the Parks and Wildlife Department. In addition, the Department of Agri-
culture may provide advice to the executive administrator, where appropriate, regarding any of the duties to be per-
formed under Subsection (b).


(d)   All entities of the   state, including institutions of higher education, that collect or use water data or information shall
cooperate with the board in the development of a coordinated, efficient, and effective statewide water resource data
collection and dissemination network.


(e) The executive administrator shall keep fulI and proper records of his work, observations, data, and calculations, all
of which are the property of the state.


(f¡ In performing his duties under this section, the executive administrator shall assist the commission in carrying out
 the purposes and policies stated in Section 12'014 of this code.


 (g) No later than December 31, lggg, the commission shall obtain or develop an updated water availability model for
 six river basins as determined by the commission. The commission shall obtain or develop an updated water availa-
 bility model for all remaining river basins no later than December         3   1, 200   1   .




 (h) Not later than December 3l,20}3,the commission shall obtain or develop an updated water supply model for the
 Rio Grande. Recognizing that the Rio Grande is an international river touching on th¡ee states of the United States and
 five states of the United Mexican States and draining an area larger than the State of Texas, the model shall encompass
 to the extent practicable the signifìcant water demands within the watershed of the river as well as the unique geology
 and hydrology of the region. The commission may collect data from all jurisdictions that allocate the waters of the
 river, including jurisdictions outside this state.


 (i) Within 90 days of completing a water availability model for a river basin, the commission shall provide to all
 holders of existing permits, certified filings, and certificates of adjudication in that river basin the projected amount of
 water that would be available during a drought of record'

                                                                                                      provide to each
 O  'Within 90 days of completin g a water availability model for a river basin, the commission shall
 regional water planning group created under Section 16.053 of this code in that river basin the projected  amount of




                                   O 2015 Thomson Reuters. No Claim to Orig. US Gov. Vy'orks.
V.T.C,A., Water Code {i 16.012                                                                                        Page 3




water that would be available if cancellation procedures vr'ere instigated under the provisions of Subchapter E, Chapter
I1    [FNl], of this code,

(k) Within 90 days of complèting   a   water availability model for a river basin, the commission, in coordination with the
Parks and V/ildlife Department and with input from the Department of Agriculture, where appropriate, shall determine
the potential impact of reusing municipal and industrial effluent on existing water rights, instream uses, and freshwater
 inflows to bays and estuaries. Within 30 days of making this determination, the commission shall provide the pro-
jections to the board and each regional water planning group created under Section l6,053 ofthis code in that river
basin.


(1) The executive administrator shall obtain or develop groundwater availability models for major and minor aquifers
in coordination with groundwater conservation districts and regional water planning groups created under Section
 16.053 that overlie the aquifers. Modeling of major aquifers shall be completed not later than October 1,2004. On
completing a groundwater availability model for an aquifer, the executive administrator shall provide the model to
each groundwater aonseryation district and each regional water planning group created under Section 16.053 over-
lying that aquifer.


(m) The executive administrator may conduct surveys of entities using groundwater and surface water for municipal,
industrial, power generation, or mining purposes at intervals determined appropriate by the executive administrator to
gather data to be used for long-term water supply planning. Recipients of the survey shall complete and return the
survey to the executive administrator. A person who fails to timely complete and return the survey is not eligible for
funding from the board for board programs and is ineligible to obtain permits, permit amendments, or permit renewals
from the commission under Chapter I l. A person who fails to complete and return the survey commits an offense that
is punishable as a Class C misdemeanor. This subsection does not apply to survey information regarding windmills
used for domestic and livestock use.


(n) Information collected through field investigations on a landowner's property by the executive administrator after
September l, 2003, solely for use in the development of groundwater availability models under Subsection (l) of this
section that reveals site-specific information about such landowner is not subject to Chapter 552, Government Code,
and may not be disclosed to any person outside the board      if   the landowner on whose land the information is collected
has requested in writing that such information be deemed confidential.        If a landowner   requests that his or her infor-
mation not be disclosed, the executive administrator may release information regarding groundwater information only
if the information is summarized in a manner that prevents the identification of an individual or specific parcel of land
and the landowner. This subsection does not apply to a parcel of land that is publicly owned.


cREDTT(S)


AddedbyActs 1977,65thl-eg., p. 2207,ch.870, $         eff. Sept. 1,1977. AmendedbyActs l985,69thLeg., ch.795, g
                                                        1,
1.045, eff. Sept. l, 1985;Acts 1997,751h [-eg., ch. 1010, $ 7.01, eff. Sept. l, 1997; Acts 1999,76th.Leg., ch.456, ss 3,
cfÌ'. June 18,1999; Acts l999,76thLeg., ch, 518, $ I, efÏ Junc 18, 1999;Acts 1999,76thLeg.,ch.979, $ 3, el1. June
Itì, 1999;Acts l999,76thLeg.,ch.1222, $ l, eff. June 18. 1999;Acts 200l,77thleg., ch.966, $ 2.15, elï. Sept.                l,
2001; Acts 2003,78th l.eg., ch. 1057, $|i 3,4. efT. Jru:e 20. 2003.




                             O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.
V.T.C.A., Water Code $ 16.012                                                           Page 4




         [FNl] V.T,C.A., Water Code $ 11.171 et seq

Current through the end of the 2013 Third Called Session of the 83rd Legislature


(C) 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.


END OF DOCI-IMENT




                           O 2015 Thomson Reuters. No Claim to Orig. US Gov. Vy'orks.
E
                            oENER'[fr    rrÀws'                      zll
             N,dVISION OT' IBTìIGANTON TJ¡'WS.
E. B. No,   23?.1               Crurtrmn 88.




 Bø ôt amctø(I,   h1¡   the Lcgìslotuta of the State   of   fenøs'
zLZ                     GENERÄIJ LAWS.




appropriotion
 -
              of ìveter   for irrigotlon.
  Sno.   S. A¡ bctrveen opproprintorr,      tbo flrst in time Ís ths flrst in
right.
  Sno. 6. For tho Dur?oÊe of this Aot, au app
son, association of persous, corporation or irr
ha¡ herotofore mnde bencfla.ial uno of ony rvator,




rvator engincerr,
  S¡o. ?, NcithOr tho foregoiug Section nor ûny other provinion
of thia Àct ¡lrall l¡c conntrnecl 'n.s intcndcd to impnir or to work or
authorizc the folfeitr¡re of, or shnll impair or worlt or nuthorize the
forfcitur
rleolnrati
hns bcgu
cìcelnnuti
nnclcr   rv
              .'          GENERAIJ   ITAWS.                      218




Section 33 of this Act.
  Sno.   8.   Tho St¿te sholl be ancl js lrcrcby divicleil into thres
2L4                     OENERÄIJ L¡ÀWS.




mê¡¡ta, upon the preeentotion of solory vouohers, approvcil by the
board.
 ' Sno. 12. îhs membsrs appointetl shall meet ut.{uetin and o}gsnize
end elect one of their number ehairman of saitl board. Ä majority
of iaicl boartl shall conetitute o (ttorum to trmsact businoss. Soi,l




ing orpenses rvhile trovcling on the businegs of tha l¡oarcl' upoû on
ttemized stotemcnt, swom to by the party who incurt'etl tho expente
                       GENERAÍT    liÄws'                      216




othor sourco of woter aupply; the position ancl area of oll lakee'
ro¡ewoirs or basins jntontlcil to be used or creatod, ond the water
216   GENDRAIJ IJAW$.
                       GENDRÀIr     IJÀWS.                       217




locatc¡i, Iu addition to ¡uch publicatioq, o copy of sueh notics shall
bo transmittect by the sccrotary of ths board, by regieterctl mril arl'
                         GDNEB.AI¡     IJ.AWS.                         219

                                                          r that PurPoso
                                                          o none of the
                                                          ancl thcroupon
                                                            Sueh permìt,
                                                          be constmctive




  Suo. 34. *\ny pc                                     cotporotion, tvotor
improvamcnt oi irri                                    oflcer, employe or
reprcscntativo of nn                                  ons, corporation or
irrigntion   dietrict,'w                              or npproprïato any




rntion, irrigation distriot, ot tho agcnt, ofllcer, employcs or reftrcscntn-
tivas of &ny person, aesoci¡tion of pcrsons, corporotion or irrigation
district.
   Snc. 35. In uldition to tho puniehment prescribccl in tho last pre'
ceding section, ûny personr nnsocintion of pcrsons, corporotion, wotor
improvemcnt or irrigntion tlistrict, or any agent, officer, cmployo or
represontofive   of any such þersons, arsociotion of     persons, corpollt'
220                      GENERAIT L'ÄWS.




lows as tho information and expcrionee of ihe board may suggcst'
Tho lroard shnll lreep in its oflco-full ond Froper rccords of ite rvork,
obeervntions onil erlculations, ull of which shalt bo the propcrty
of tho Stato.
   Seo. 38. It shnll l¡o tho duty of                           ths tluty
of water, a¡rd to tlctcrmino tho þrop
                                  -tho                         or irriga-
tion and othcr lnrvful uses in                                  statc in
orclcr to sccuro the highest beneflcial upo of ruch rvoter, pueh rvollr
 to be flrgt conductctl iñ thoso sections lvhere in the jtrdgmcnü of the




oppcal,
 -
  S¡o.    40. The þoard mny atlopt'   promulgoto antl cnforte sttch rules,
rogulations and i¡rotles of-procôttuie ar   it   moy dcem propor for the
                           GENERA!       IJAWS.                         Z'Lt
                                                  -un¿or
rlischargo    of ihe tluties incumbont upon. it            the provisions of
this Act.
  Suo. 41. The boaril rhall charge antl eollect, for ths beneflt of the
State, the following fcee:
  Foi flting eoch ãnd ovory application for ony prrrpoBe' a fce of
sovon an¿l ono-half ilollnr¡, rntl in otltlition thereto:




flvo ucrc.feet,
   For ffling crch applicrtion eontomplating anil proposing the tohing
or division of rvrtcr for the plrrposo of ilrigntion, ten ccnts for enoh
and cvery     ncro                       tl.
  For flling ea                          g nnd contcmplnting the uss of
rvotcl for Lhc                           hydrnulic potvcr, a fcd of two
cents   for   cnch                       cubia foot of n'otot' per sceontl
it is proposed to use.
  For ffling    eueh application contcmplating nnd proposing the tnkirrg'
clivcraion, or r¡se of flowing rvntcr for any
irrigotion of land, or the developmcnt of
boforo providod, flvo cents for cnch ncre'
ünnl¡m.
                                                     ntttlition¡I fees on n
                                                      of wnter for trvo oÉ
                                                     d sholl be aumnlativti,
                                                     quontity propoaecl for'
each sopnreto     use.
  For the fiìing of each, nnd cvary exhibit, mop, nffidovit, or othar
pnper outhorizccl to bc filail in the officc of tÏe boartl of n'otsr cu-
gincora, o flling fco of trventy-flvo cents'
   fior rcco¡ding cnch ond ovory popor outhorizcd or required to be
recordecl in tho reeords of the offico of thc boautl, a, feo of ono dollar,
and in adclition thercto, o fce of flftecn ecnts per folio of ous hundrcd
words, in oxcesg of trvo hundretl.                         !
   For making antl cortifying cach and every eopy of an i¡rstrument
ot pnper ¡uthorizecl to bo cortiflecl undcr ths ¡oal of tlte l¡onrtl a
fee of one dollot', and in ¡ildition thcreto, a feo of flfteen contr per
folio of one hundrod rvordr, inelucling tho ccrtiflcote.
   !'or making and ccrtifying copios of any mop ot blue print there.
of, o foe of one dollar; and in oildition theroto a fee of seventy fl_ve
conts for crch hour or fraction thercof necessqrily employetl by the
 clraughtsmuD     in making such copy.
ZZZ   OENEßAIJ IJÀWS.
GENEHA.IJ   ÚÀWS.   '¿28
22L                        GDNERAIJ L¡AWS.

the  ea,me, such'user ahall puy for tho rus thereof suah chcrgo or
rentol ae the boartl ehall flntl to bs iuet oucl renBonoblo, and subjeet
to revision by tho court, as horein provitlod for. other watcr rotcs and
charges.
  Sno.   60, For    the pulpose of conveying antl dolivoriug storm, flood




ugo   or tlivort   eume,
                       GDNDR.A¡     IrÄWS.                            226




in thc county jnil for any pariotl of time not to   oxceccl onc   yenr' or




   lõ-lnrl.
226                      GENER¿\L¡ I:ÀWS.

hblct      au
        to præluclo                                        r   -or
                                                                     oorporo'
          con
tion orviing or                                            tlto som.o to
u¡f person-having                                          tho la$'s of
thi¡ Stato.
   Sno. 68. Tho permane¡rt rv¡ter right sholl bo 0n cns-cment to tho
land sntl puss rviih thc titlc thercto; tho orvner thoroof shnll bc on'
titled to dho n¡u of tho wotor tpon lhe tormr proviclcd ilr hig or




land.




  cler     -eã. in rvriting.
        clecisiou
  ---inõ.
                 ¡\ppenl frim sush.clccision of tho boortl-m-ay be tokcu
  rvithi¡r tho tim-o'nnd in ths ¡nnnncr tts horoin providetl for othor op'
GENEnÂIJ   L¡ÀWS.     229   '
                 ,'
2gO   GENEBAL I:À.WS.
                          GENDRÀIJ         IJA14IS.                     201




county jtil, fol sny torm not excceding rix months, nntl coch doy tha_t
euch iutling or diversio¡r chnll aontinuo ¡hnll con¡titute o aopnroto of.
fouso.
  Seo. 83. Whenovor trny Dppropriu,tor of rvotor from sny Btrenm
or othcl sonlco of rvntcr sripply loc¡rtcd in wholo or in pnrt within thh¡




Borrd of 'Wttcr Engineers
                        o eertificil rccortl of such appro¡rriation, ar
roquircd by Chnptcr 1?1 of thc Acts of tho rcgulor ¡e¡sion of thL'
Thirty.thircl Lcgisloturo,   ancl   slì¡ll huvc madc use of the lvateu, under
 tho tòrnrs of suoh filing or pcrmit for tr pcriod of threo yearr oftct'
 this .¿\ct nliall tnko cffcct,'ho shall ba decmctl to hove aoquircd o titlc
 to such tpproprintiotr by limitotion, ns ngainst any nntl nll other claim-
 ¡nts of rvatcr from the same Btrcam, or other rourco of rvoter supply,
'nnd as ngninst nny'and oll riprriun owncrs r¡pon raitl ¡trctm or othor
 sor¡rco of rvatcr rupply.
    Seo. 84. Unlcss the pcrson, n¡¡oeintion of porsons, corpor&tion,
 rvntor irnprovcmcnt or irrigation clistrict oivning or conholling any
 ditch, cnnol, roscrvoir, tlom or lako, rhall l252                          GENDB,AIT IJÄWS.

all fiotitlous   incronscs   in etock or indobtctlne¡s shall bo void; pro'




Verdo ancl Snn
   Seó.    .An
          sO.                            tlcfined, for the purposol of thfu Act'
to bs anortifici                     ,    if proporly casccl, the waters will ri¡s
by natural pres                      irst impcrvious etratum bolow the sur-
                                                           ightly cued, eapped
                                                            os rvill rcodily and
                                                            well, either ovor the
                                                           rom tho rvell through
0ENERA]J   IJATTS.   238
23[                       GDNEB^IJ IJA\VS.
trollert antirely by thc llourd of Wntcr Dngirleors' or its agouts, sor'




of thie Âot.




                                           in thorlnrv.
                                            or knorvingly pclmits wunte,
                                            guilty of n misdcmonnor, and

 h'ndrcd clollnre, or shntl t o im prironc,l i'iit'iä,,îil, :Xif 'fåi   tiiå
 thnn nincty dnys, ol by both sueh fina nnd imprironmcnt.
                       GDNEAAIT     L.A.WS.                       236




of such use,
  Sro. 108. On or before tho flrst day of l\[orsh of eßoh y00r' cvcry




  Seo. 1
rvells, slt
such oil
do¡ed oi
Act.
  Sso.                                                ter   Engi[ærs,
rigned                                                ol othor   sourcs
of'wat                                                relative righte
of thc                                                or other source
236                      GDNDR'AIr IrÄWS.
                                           ch ¡treom may flow, or in
                                           tuatcil.   Such hearing mny
                                           the Bbord of 'Wator Engi-

                                            #llå iååT'i*"'åÌl i'll;
hearing.                                             'Water Engineem
  Sso. 107. It ehall be the duty of the Boartl of
to @uge o notioe to be ¡ent by registeretl mlil to each porson, flrm or
corporotion shown by ths Reeords'of ths Board to tho Bourd to bo a
user or cloim¡nt to the use of water upon such ¡tream or othcr source
of water supply, which said notico sh¡ll set forth'tho clote when o
member or mcmber¡ of thq boaril will sit within tho cottnty of ¡uch
cl¡imant's reaidonco, or tho eounty in rvhich may bo situ¿tacl tho lanil
to which ¡uch water right may be appurtenant, o^nd also rot.ting forth
tho rlato when tho exomination of tho stretm or other sou¡ce of wotar




owner eh¡ll present in writinþ all the particulers necessriry for the
determí¡otÍon of his right tritho wnters of thoetretm or othc¡'sourco




 eoil, ancl the kind of crops mrltivatetl, andl eueh other foetq as will
 show a eomplinnec with tho Inw in acquiring tho iisht claimetl,
   Sno. 109. Ench cloimant or owner shnll be requirecl to cortifv to
 hie ntntement r¡ndar onth, and. flny mcmbcr of the Boaril of 'W'ater
 Engineers, or'tho ¡ecrctary of thc bonrcl, ir hereby ¿uthorizocl to nd-
 minister sueh oath.s, which shall bo done without chnige, a¡ also shall
 be the fur¡ishing of blank forms for sni¿l etotoment, above provilled
 for.
    Suo 110. Tlpon tho dnto.nnmotl in tho notico abovo provided for,
 for  the tnking of teetimony, I member or membera of the Ro¡rtl of
 'Wntcr Ensincers shnll begin tha t¿kina of sueh testimony, nnd shall
 eontinrre tho snme until complotcd. Proviclcd, thnt the mcotincs mRy
 bo ailjotrneil from tim's to timo antl plneo to ploae, to ¡uit the con.
 venionce of the pnrtiæ. fn oase any member of tho Board of 'W¿tcr
                          GENERAL Ir.ÀWg.




cau8e.




to examiuo t¡o   sa¡no.




 st¿tement nhnll be vcriflod by the affidavit
 ag¿nt of attorncy, ¡ntl the snitl bonril, or
 thoreof conducting euch henring, shall notlf
 the person, corporation, water improvçmen
 or associntion whore rights alc eontestod, to
240                     GDNERÄIJ I:ÄWS.




tormination, nnd the originole or   o
ovidoocs ofrcrecl ¡sfs¡6 fho board,
ing tho meusuroments of stroo¡nl,
rvith ¿ petition Êotting out tl¡e ca




othor    unses.
  Sno.  12?. Pending flnnl dotermination ol tho
ordor of ths Bonrd of \Yator Engincers ahall
cfrect, ond the opcrntion thercof sholl not b
appcal.
  S¡o. 128, The delermination of the Bolrd
a¡ oonflrmetl or modificd on nppcal, os providcd in this Act, eh,all
be couslusive as to oll prior rielitg, óntl upon the rights of all exist'
ing clnimants, upon thä etrcnm or'other boily of rvater ombr¡cetl in
such determínatioa,                   'Wotcr' trlnginoors shall, ns pro'
   Snc, 129. Whencvcr tho Bonrcl of
vitled by larv, and aftcr publicution of notiso, us heroinbsfore pro'
             GENDIìAIJ   IJ,II'WS.   211




¡ll-tItr!.
242                     GENDRAIJ I/AWS.

Thoueaud ($5,000.00) Dollnre, contlitioned for ths faithful parform-
auce of his duties.
' Sno, 182. It shell l¡o tho tluty of such rvator commissioncr to
divido the water ol tlto stroamsr.conah, ditohos, or othor sottrces of
weter supply of his district, among tho soveral u¡crs autl lpplo-
priators [horeof, accordíng to tho prior right of cnch, r'cspcctivclx,
àe detormincd by the ordor    of tl¡e Bo¡rd, of 'Woter Dnginoerr. IIo
shall ¡hut and faìteu or causo to bo shut and fostoned, the headgates




entl any porson who inay be injurecl by the action of any rvater
commiesionor or hie failure to oot pursuant to this .{ct, shall heve the
right to appeal to the. Bonld of 'Wntcr Dngincore, and from the dccie-




authorizo tho rvatcr comnissione¡ to cmploy an as¡ietnnt or ¿esist-
ant¡ to aiil
nesistnnt   sh
to him by
sh¡ll bc iu
¡ssigtnnts.
bo allorvod by the County Commiosioncrs' Court, nnd tho timo nnd
mothod of piying the eamo shall bs settlod by the Commiesioncrs'
Court in au ordor or re¡olution authorizing their nppointment. Such
oesistant or assintonts may lle ilieehorged by tho tvotcr comtniesionef
at any time, for nny rcoson satisfnetory to himsclf.
                         qENERAL       LA,WS.                          243

  Spo, 136, The provisions of this Aat shall opply to oll etreams or
other souroes of rrater ¡upply lying üpon or forning e part of the
boundario¡ of this State.
  Sno. 136. Nothing in this Äct containetl shall be con¡truetl as a
reaognitlon of any riporian ¡ight in the ownor of any lond¡ tlto title
to whioh eh¡Il hove paseed out of tbe State of Toxas tubrequout to
                                                             reltl or con-
                                                             to or invali-
                                                              at tlto tlate
 when this Act shall go ínto efreot.
    Suo. 138. If any Section or provision of this Aot shall bs held
 unconstitutionol, it shsll not be heltl to invnlidate ony other pro-
 vision of this Aot,
    Sso.                           eneral I¡arvs of the rogular see¡lon
 of the                            anil all other lews anrl parte of
 taws in                           s of this Act, ore horoby repealed.
    Sro. 140. The arowetl aontlition of the calendar, eud tbe near
 approach of tho end of the                                    that the
'irrigotion laws of this Stato                                tion, anil
are retardlng developmont,                                   necosrity
thot the oonstitutional rule, requiring bill¡ to be reatl upon three
severol dayr, be euspondetl,'anil that this Act take sfiect from anil
ofter its psssego, antl it is so enacted.
  Âpproved Maroh 19, 191?.
  Takæ effost 90 tlayr after nrljournmcnt.



TTIRISDIOTION       OF   COT]NTY AND DISTRICT COUN,TS OF
                          FÂIJLS COIINTY.

IT. B No. z3g.l                Cnlrmn    89.

An Act to rllmtntsh the clvll Jurlrrllctlon  ol the county court, of Fall¡
  county, Te¡aE, conforrlng rald ctvll Jurl¡d¡ctloû upor the dlstrtot court
  of s¡tcl county anil contormlng the Jurlsdlotlon ol s¿ld tllstrlct oourt
  to ¡ald ch¡Dge¡ repeollng ¡ll lewE a¡il p¡rt¡ ol lews ln co¡f,lct o¡ ln-
  consl¡tent hsrewlth, and ileolarlnB 6û ornsrSotrcy.

Be ôt enactecl, by the Legíslatu,ro of the Støte of Tøøat:
   Sscrtor¡ 1. The county court of Falls còunty sholl he¡eaftor have
juriscliction of eminont ilomain proceetlings o¡tl of all crimi¡ol cou¡es
ór prosccutions euch as county courtn gcnerally norv har¡a or wbich moy
bo hereafter conferrod upon them by the Constitution a¡tl General
I..¡aws of the State of Texns, including the appellate juristliction pos-
sosrcd by county courts gcnorally in criminol cauees or prosecutionr
originating in the juetico courts and othor inferior oourt¡ of ths aoun-
ty. Said county oourt of Folle corfnty shnll ¡lso hovs tho general jur-
Ístliction of a probate court; it nholl probote wills, appoint guarilian¡
of minors, idiots, lunttics,   psrsons non compos mentis andl common
F
ch. 406, $ I                                      TOth LEGISI,ATURE-REGULAR                SESSION


                                           CHAPTEB 406
                                            H,B. No.     1?88
                                               AN ACf
relatlng to the ls¡uance ol term P€rmlls lor water rlghls.
  Beìt enacted by the Legísloture of thø Stote ol Teua*
  sEc[IoN 1, Chapüer 11, water code, is amended by adding sectíon u.1s81                   üo   read as
follows:




areù,




  kt) A permít hsued under thíe secúìon ís subordínøte to øng senior oppropríøtfue
wøter righb,
   SECTION 2. Subsection (e), Section 11.146, l{ater Code, is amended to read as
follows:
                                                                        [fl   a permit has been issued
                                                                        priatlon until the permit has

   SECIION       8.    Section 11.124, Ìltat¿r Code, ia amended by addlng Subeection (e) to read
 as follows:
  (e)                               for ø torm p?l,rlltt" the.applìcation Í9ry wed mßt     also
 etàie                              o t¿rm pørmit     the opplìcdnt doe¡ not høae øn auto¡notia
 ríght
   SECIION        4.   This Act t'¡kes effect Septcmber 1, 1987.
                                                             on.end the crowded condition of the
                                                             an imperative public necessitX' tlat the
                                                             three several days in each house be

    Pesaed by lhe Houeo on Aprll 30, 1987, by a non-lecord vole. Paseed by the Senate on
        May 21, 1987, bY a vlva.voce vote.
    Approved June 17, 1987.
    Effectlve Sept. 1, 1987.


                                             CHAPTER 406
                                              H.B. No. 18?õ
                                                  AN ACT
 relatlng to the regulatlon   ol on-Bll€ s€wag€ dleposal syolems; provldlng penaltlee.
    Ba   íl   cnact¿d by tha I'egisløture of the Støte of Tera.s:
    SECTION        1.   Title ?1, Revired Statuter, le amended by adding Article 44??-7e to read
  as followg:
     ArL 4ll7-7e, ON-SITE SEWAGE DISPOSAL SfSrr'¡/S
                                                    1932
G
Ch. 1009,          | 1l                              ?õlh LEcISLATI¡BE-BDGuI"aB gEgSIoN

  Sec    48,                                                           ìnn maY not, PWJu o Pffi?n Ylto
lwâ,ßtd   o                                                             ol{,licøtìonfotllw rcnnnl qltlw
lícewe üwl,




  (b) Not lster                                                                               Pt ruler under
s.õíon iéi Ètn                                                                                ar amended bY
tnllliçïãiiu;                                                                                 dlstt'lbutlon or
pruæeds for eh¡rit¿ble purposss.
  SECTION 13.                                          ncll ahall p¡epare a nonsubstantlve ¡pvlslon of
tfrãningãinabtt                                        s lexas Civitþt¿tut¿s) for conslderatlon by the
76th   Leglslatut
                                                                       and the cowded condltlon of the
                                                                      lmporatlve publlc neeeeelty tlrat the
                                                                      ee-several dayr ln eaeh house bo
                                                                       thls Aßt t¿ke effect ¡nd be ln fo¡te




       r€port on H,B. No. 2008 on May 31, 1997: Yeas 30' Nays 0.
  Approved June 19, 1997.
  Eflsctlve June 19, 1997.



                                             CHÂFTER           1O1O


                                                   S.B. No.    I
                                                     At¡ ACf
                                                                                         ponaltler,
relatlng to th€ devolopm€nt and månagement ol tho wåtor ræoutcso of lho stqtci provldlng

   Ee   it   enanlpd, bU I'he   Legìrlulun oltlu   State of   Temt:

               ARTICLE          l,    WATEB PLAI'INING: DROUGHT, CONSEBVAflON'
                                     DEVELOPMEÑT, AND MANAGEMENT

   SECTION 1.01. Sectlon 16,061, W¡ter Code, i¡ amended                   Co   read as follows:




                                                      8010
?õth LEGISI./TTURE-RDGT,I,Ia SESSION                                          ch.    1010, 0 1.02

 (bl Thp stute untsr ple% øe fonmlly adaplßd fu the bwd, elnll, bc û gLitlo tÐ 8t4lß unlû¡
polícy, The comml.sslon elnll talc¿ thÃ plnn íntn cowídprotìon ln maü¿¡z conlin4 Wvti í1,
   fc) The t,rløtd,bV rultlplæ.lshall deñn€ and deelgnaüe rlver ba¡lne end rv¡tonheds.




wtd,sr tkis seali.ott"
    (fl Tlw legiÃlalut\e tut'V deai0nate u
       (1) rlw¡ m strruorn eegmmt of unlqta ecolqìnl ualun; or
       (Ð cite of u,nique wlw þr the cønstt:.tÍliot¿ d ø ttaerwir,
    (Ð A ctøle aqøneil ot politícøl aubd,iui¿ìon of llw nlalø may nnt         oblø;ín a   lee ti,lle or   øn.
e s^t   ûn eil,t t h.sl   rDryt   úd"
       (1) dealmy tlw utliqu ecologitøl wlue of ø rhnr or tlrcøm wgmnnt designated W llra
    IegfuIahm under Su,baeclöon 0 olthit æd'iott; or
       (2) aìAnifrcantly ptvenl tkø conatructìon of o, rcemnìt on a. aíle dwíçnated' W tha
     legialal,un und.er Subseçûian Q of fhi.a sedion"




iffir-
    SECTION 1.02, Sectlons              16.0õ3   through 16.0õ7, ÏVaùer Code, are cmended þo rc¡d a¡
follow¡:




        (d   No loter thnn 60 døyc ofln tlw deúgnatíøt ol Uw rugiqÃ unfur Subeecl,ìon (b) of lhít
 sectionn      the boørd ahall datigiuttp wprvtmlnl;iaea within ela¿h'regimøl tnaler plannhrg ø'wø
                                                  s011
Ch. 1010,              | 1.02                                 ?õth    LEGI¡IJITIJßE-¡EçSI¡¡R sEtSloN




dtstttqtÅ, øud        wala utílittna




thh      eoctNon
   (e)     Er¡¿tt wgtorlø,t      unlø       plonning   gwry   ehølt   whnll h uß      fuñ     ø
                                                                                                  'f,gìoml
                                                                                                             utalor plan
tlwl,:
     (t) ía conaittml with the ryììance prìnaíplna                     tor tlu    alnte   utaln plon adopbd W tlu
   bootd under Section 18.051(d') oÍthíe cod¿:
         ø      prwídna ínlormalion baaed on ilatø pwitt¿¡l           u' øWoud W lrtß bútd tn o lømol
   t^:;iÃ^i ,¿n ¡i" guìlalìnßs pltülod                     ba-llu boañ undir Sttbæction (d) oÍ üúe oeclim';
         (8) t nt     apeffi     prouít{urlru   tm utatø muwgemml etmlagiet ta bc u¡ed;
             (A) dutùW øùvtrghlqf ¡vcoñ;
             (B) wlwn tlou ø¡u ot 16 Wrvml of nonna| ønd
             (C) wlwn jlouta on at 50           Pavnl olnmnnh
         Ø) inohdae fut        l¿mibd ln co¡uilr'mtíon oÍ ün ÍoÜou¡Ûng:
                                 ì.rt nol
           (il anu øi.ehin4 utots m ùoughû plnnnitw efui addweatng all or o poflrpn qf tlu
         runon;
           ß) enrified gtv:.üIdu,alßt comenntimt d¿stfìßt mun$m,nl plou øru| othcr platu
         wh¿iäßd uldlsÌ S editn 1 8,06 1 ql l,hh cú1
                                                                                                             llínílad     to
                                                                                                             ar,çlttisìltatt


             (Ð     Vrol¿cl'íon of *ielìtt1 tnlar riOhh ín llw ¡zg¿on:
             (E)    oppotdr,mílua for ønd ttß bsîtøfrlÅ qÍ d,suol¿,pì,n|.tlJflìonal ualar          wwlu Írilìtì¿a oî
         plvälíàà ngiaml tttanagswtú qÍunl'sr aUPPW Ílßililiosi
           F) opprprinla WUüim lor nuùwmental tttabt-¡ued¿                                  ?Nlgt !t" W4            qf   yp:

         olplana on¡wígat'ùn;
             (O) ptvtiaiønÃ        in   Søstíon 11,0tõ(h)(1) of l,hh cada    iÍ   í¡tlr;ùaaín tlroøllqfen    w   cønlen'
         plnlßú
             (il    wlunlaru lfilnqlØ of uoter wüür.             ¿h4   ngion uin$, but ttd \ryd b r'f/gional
          wä,',     Uùt,       tälnc,   t;',o'    optímA   wgind[ion        WvonanlÃ, ud ffnanoín4 a$^e'
         nvnl*        o¡td




                                                                      W,ffiYH;Wtr";{ffi
                                                                  tlüíEde
    (!) No       Int'er   llwn       ße& Clg l,oa¿d alúU olopt ntlau
                                 Septatnbet 1,
          (il
           ln o¡vt¡id¿ for tlw mocodu,r¿a Íor adoptinn of ngb¡nl unlet plnna bU ¡Bgionnl uolßt
      ptlt     gr*pí ond Íi øpprowl tíl r,r¡giottßl lttalßî Plens W tlu bou/¡n; o'td
             "¡',*í                                           3612
?6rh   LEctsl"an nú-REGrrLl[ß                 sEsgIoN                                       ch.   1010r    I   1.02

     Q) to goærtt prweda:rut la          be   îolloußd ôn cøç¡|lå¡W ut             tlu   l,r,ryoncihìltlbe   S thlt
  eec,l,iott




 (h)(Ð Priot b üø prepaml,íon of tln ñgùonul tlolp¡ plan tha ryürr,al utabr plnnnông
çoup ehnll, fiu røtíàa, hûU al lßast one púHb mnetittg al eone csnl,rul Incalümwílhí'n the
tzgìonnl plañniíg otuo tn gal,hñ atggestìont anl' rccorunwndnlìow frwt¿ tltc ptblic qt ø
¿snue ahul alwuld be add¡vase¡l tn tlu plan or prwìtiotu tløl chould h cuuitared tm
hdwim,bt             ühn plnn"
       @)  ngìonal rutur plnnnìn4 gwp elnltr ptottìlp on ongoitr4 opportunily tor pttblic
            Tt A
  ínWt durìW tlæ pvpanl'öon ottlw ngiø.rul ntolorplnn




       @  {flßt                                  tâ    ö
  grvu,p   rlwll                                 tL.I
  tha   r,r,gìoml                                thî
  thi"e aesl¿mL
                                                 t, üto     twiotd uattr
                                                 ß rrvísc a"tdadop,
                                                 otd i'¡æhnionðntlv




    (û Tlu booñ møA øppntln o tWìo¡nl uolet plan only qlln il hu tht¿¡mt¡ud llnl all
  ¿¡tlp¡ngíonol cottfrict's åit'wlaüV thnl ng¿ornl tuator planntng arø lnnn bem rrleol1ue,d,
    (s) Nolloa rcquírcd bV SuMit biott (1), (il, ot (0) qf lhis ¡¡¿heeotìon rutsl' be:
                                                                     cùLailalùrfi in saßk couttl,u laaalpd in
                                                                     arco belwc tlß Shlk tloy rnweding lhâ

         (B) nøiled tn:
               (ì)   eaok mayor qf ø munbípalíty with ø           pptthlion   of   l,ilfi   úr ttuotc tlnl ie lacated
         in whab or in ptrt tn tlu ngìornl ualat plønnlng uv,a;
           (ìt) oa¿h cøtttly j'udge qf ø ættnty lacolnd ön wlwh or in poú in llw n4íonal u)alßt
         phnnln4 øt,rla;
            (íi.í) w¿h epecial or gsrtßral løw tliultrict or ¡fuq oullwily with naplæiMily tn
         mrrnaec m mpply ttmler int'lættgiowlualot phnnùq ønu
               (iù  ørch n,tníl puhÃc nlíIítY llwl^
                 (a) senns any pørt ol tln ngìønl u,olÊî plmn¿ng øt ca; ot
                 (b) l,viceitna unln ftwn tlu ngionnl uúæ plnnning orea; s',td'
               (u) each ltaldo¡ ol tnøcod- ol ø perwit, certi,fiid filhtg, ot culifimln of úittdìcal'ion
         þî tlw we ol nrfaae untar tlw                 diuctdtotù   of utltuh   occ:un ðn l,læ      ngíontl unlst
         plonníq arau
                                                           86r8
ch.    1010, $ 1.02                                      ?õth I.EGISL/TIII'BE-NDGULTR                  SESETON


      (g)  NoJàcs pnblìnhd, o¡ mníId tndn fuhditÌítlon @ of thÍs etû¿eÅìor mnJ aontal'n:
         (A) ¿lß dnto, tinw øMt lncallon q¡ ¡¡n pbl'k maelín4 m lnorÚna;
         (B) o, tu¡ttnr¡rU ol llu plposød aßtwt rþ be tnhn;
         (C) tlu nanß, tßlÊpLanß number, øtt'il úreu of llu pawn tn whmt qtualíotu o¡
      rriqnatn lor addìltonal hfvrmalton mary be cubnitl$ orú
         (D) íttomalíor on lwt tlø pttbl'tn nwg aùmíl' csm¡nmh,




                                                                     wlíltød tubdM¡ione under Subclnp.
                                                                     F, øttl J, Clnp¡¿r 16, øttd Subclrtptsrt
                                                                    lg prgjøüonlg if
      @ flß    boo;td   dntsmúma     tlnl   thß   weth   b   be   aünssed bV llw pmiøst will, ba ún¿ssd
 ln a mønnæ l,lwl t¿ consistøitt uilh ttg ctale unht plßu atd
   (2) bagínnùw SqnJtmbæ l''ÙNt' thß bætd:

                                                             ffiw;r,:*ffi'H[H:f#tm
        (B) ¡htsrmlws lttf¡t tttz nnù ta b údroæed, bu utß wiad wlll                          be   aünssed àn    a,

   trnmw tlnl la cowhtnú uith that l,rlgionrl                   tlm;hr   f,m.
                                                                                             gectlon   lhß bwrd
 ft) Thn bootd nary ¡;m¡iw tln nnùçnßús                           Suhseûíon            lhu
datsrnlw üløl condttipns wtrøú Uu t¡rliüeî,




@



  (b) LoæI      pløna moU bc       ubmìttnd ta üw øppwyrüle                rylawl tttaln plnwing gftltp lw
llw   øreøuþIl'ue
                                                                                        Hyffi##,
      (2)   retßåI ønd wlwbaqt¿       pthtíc uatsr tuppl,bn              wd     år¡igal'l,on dìtttìstt mog   ilbítìl
  plaru     nWí¡d       by Sactim'   tlun
                                    ollhis coda;
      (J) grvznnfu)ateî dtsttìßtt moy utbmit managemmt plma                             caffiil mtlm Secttmt
  80,1072     ol thìe cod¿: ond'
    (il apøcìaldìltrictt,ølagnùni,lco¡uennlíonotmmagømnúplarwnqtìrd'bygewal
  ot qecíal lnut,
  (c) Ttø ngìowl tntn pln¡níW gmup elnll coneidar ønA plon Nhnilld"ttttd¿r thìa
saòtion     wtmt-plporitW t)u'rWb¡¡d' ualsr p|øn             tuùt        Sectím 16.058   oÍthll cúa
                                                         8614
7õth LEGISI,ITT,RE-REOT,IJTR SETISTON                                         ch.   1010,    0    1.02




  Sæ. 10.066.      D                                     (d Tlu   dtulsíDtt qf ensrgauV mmogemaú
ql the ofru ql     t                                 öb    lm     aooñìnotín'C a,w drouOht   nsrysa
cmt¿pow¡tl, oltha
  @ fhê        dmugl,r
Ìtßccstoiry   ln cønV
nprcwûatiw        fltn
tlnt mtíta:
     (1) tlw ttiuí¡ion oî snßwsnßA manøgemanl, of tlw offi,u of tln gortemnn
    (2) thabwd;
    (8) thp cmtmlsúùt;
    Ø) tlu Parkc ørdWíldlife Depørhwn't;
    I È I Uæ o eput ment b! Agîicuttutu;
    (0) tlu Tcsw Açric*u'røl Eutaßion Serl¿be; qrú
    (û t'1,ß SlÃlß 8oíl o,nd Waler Cotttønntim Boo¡d,
  (c) Th¿ gournm mßry dsaignafo øny othn penon ot t, npreemtntiw qf aw othÊ entùtu k)
$rúe on lh¿ wt¡ttnìll¿e
  (d)   The   nprcentalíuqÍtludtt)tsionof entrgenrymamgenmtshúleen)e aechøbottlu
commlllpe,
  (e) Tlu commíltne elnl,l h neryn'eiblotm:
    (1) the øasecntÊrú øntl puhlic tvryfry           ol    d:rought monìlminO ønd     unlot      n'ppl;y
  condålianu;
     (Ð adahing  tlw gouenm on eignifißønt ùvtghl condítlonð;
    (8) nconme¡tdtng rpoific prnhìou lor ø dafiwd etnle rcapoua lo drotWht'nlntad
  díaaúen Ím ìmluelrll.'|ln ¡,1ß itÃ10 emÊrgeney managcment plaÍ. øttd tlw afulß uabt pklw
    $) ùtthing tlw ngíornl utalør plonnh4 grLry on dwttght'tulf,td í.satns ìn llw
  rcgionßIutalørpfunu uú
    6) enmring eflecl,íao coodhntím' Ønong úole, Iocal andÍedeml agnciaa ln drutqlú'
   t\EsponEe   plønning,
   Ø In wúømtína Ìh         ilulöee   mfur thìt   eeetiÃr" tltß    dtvugV rrlsryua ønd monítoritt4
coinmítt¿à shøll cotutd.nthaloüoutíWlaatønwlun dtbnnining wlwthsrø drought                   ctbtelor
tlw ptnpoeea qf thio eedíon;
     (1) m¿teorclqical co¡tdíliow o¡tì' Íorceath;
     Ø kUùnl ogíca.l' condittut¿ ønd førecaata;
     (t) unlpr use ø¡td datn'and løpculni
     Ø) tnW nt'Wlu conditimn ønd foncail*
     (5) tlt¿ potmtíal ìmpacte of tlu unler ehmto4e on; tlw pblìt heútlt, aofety, and wel'faæ;
   eco¡ømic dtwlnpmant; ond' açricultuml and natu¡vl ¡pstuaea; ør.Å
     (0) othtr lcrjtots    q*!.oryy*          WlP        :y\1*t]ffi
                                                  8616
0h. 1010, $ 1.02                                          TõTh   LEGTELATUND-NEGUI.AA BESBION


tr+et¡sem¿-hrt¡e+¡¡*




  t(e) A¡v ¡nenCment rþ
  tsee-10,06?,1 FEDERAL ASSISTANCE IN FTNANCI
tPLA¡ll, The executlve admlnl¡tr¡tor muy take rll nece
a¡sl¡tsnæ ln flnunclng the development rnd lmpruvement
  SECTION 1.08. Subchapüer D, Chapùer 11, W¡t¿r Code, i¡ ¡mended by amendlng
Sectlono 11,122 u¡d 1l,l27t Ánd ¡ddlng Seetlon Ll.l272 to resd ar follow¡¡
                                                                           derr of
                                                                            of thls
                                                                            of uao,
                                                                           r rlght,




MwndmenL
  lc) The commi¡olon rhall          udopt   nles   ùo   effectu¡t€ the provlelonr of tåi¡ ¡oc6on.
                                                                               CONSEBVATION PLANS.
                                                                               nÃlo ot arumdßd uater nght
                                                                               d the adoPtlon of reasonable
                                                                                Sectlon 11.fl)2' of thls eode.




  (c) Tha cmnmheian, ehatt adopt rulaa eetablìlhûn4 critarìa øú dnodlùwc                    þ        nhnteelnn of
uolør   con   a   ennlion, plana,




                                                                            ínigfùw    diatric,l,s   alnll' prwìda
                                                                            r druqht ønlingmcy          pløn'e and


  SECTION 1,04, Sectlon lõ'401, lVat¿r Cods, ls amended                    ùo resd a¡ follow¡r
  Sec. 16,401,                                                          and plannlng prog¡¡m l¡ crosùed to
                                                               r',Beeurch
proviâe mon"y                                                 f tlre proper doneorvltloq t¿orygelgnl,.ànd
àevelopment óf                                                 ngløwl plannìng by polìtirdl nu¡dlt¡lei'nt
                                                          8616
?6th LEG¡STI\1'TJRE-REGT'LAR SESSIION                                          ch.   1010,   0 l.o7




Wnlita olunler in Tera.s,
 SECÎION 1.06. Subsectlon (¡), Sætlon 16.404, Wator Code' ls amended to ¡tad n¡
follou¡s;




Ter,u,
  SECTION 1.06. Sub¡ectlon (f), Sectlon 16.400, Water Code, l¡ amended ùo rcad æ follou¡¡:
  (0 The board shrll adopt n¡les e¡t¡bll¡hlng crlterlo of ellgtblllùy fc reglonal faclllty
plannlng money that con¡lders:
    (l) the relotlve need of the polltlcel subdlvlelon for the money;
    (2) the legal authority of the polltlcal ¡ubdlvlslon to plon, develop, and operaüe rcgional
   facllldes¡   [¡¡dl
     (S)  the                       lll$plannlng by the polltlcal eubdlvlglon on overall reglonal
   factllty pl                      and operatlon ln the ststê ¡nd wlthin the area ln whlch the
   polltlcal ¿                     o¡td
     Ø) tlu dpgree lo     wkích llu ng¿onal lacílíl,U planning by tln polítiwl ntMiubíon i¡
   consìßtßnt, wíth øn øppowtl      wgíØtnl walør pløn     þr tlu o"nø in u.th'ich tlu poltticol
   subdfuisiott, h l,wal¿d,
   SECTION 1,07. Subchspter F, Chepüer lõ, Wo0er Code' ls amended by addlng Section
16.4001 t/o t'ead a¡ folloun:
   sec 1õ.4001. FUNDING FOn fuEGION¡L WATER, P¿.4]VS, (o) Tlt¿ bmtd mag mter
inln ctnt¡opta w¿th pol¿tirol auhdívìrtiotw dneìgwted oe nryeentalù)ee d ø nglotwl' water
plønníng gtvu.p úndû Sectíon 16,05s(ù ol thle co¡la to pøA fivm llw waeo,ln,h md plan'nínï
þnd øti ón poñ of tha coct of døuelapína oî rsuísíng wg¿uno'I rtalar pløno at dßrtnßd in
Section 16,06C    olth'h cúa
                                                      öndìuidudly    o'r   iointlg tuth other polilícal
                                                      for tlu   purpoae of    ttwlin4 ngioml uolnr
   ß)   Thc opplbal,ion ettrll be ln tlw mønn¿r ondform reryìnd bg boørd rulna onl inchtdp:
      (D            ol'tlw polítical eubd,iulsí¡l¡t' m politìcal rubd'ìuhìonq
            lhe na¡np
     (2) o cítcttion to tlw lawe unlø which lhe polítìcal euhdåuìsíon. waa Øvoted drnd ie
   qtml,ing, írwl'udíng ryøclfrc citatåon of a.ll løne prcvkling wthmålg to tlnelap ond
   implzment o rcgionnl, watnr plou
      (Ð                      fmm tha bovn' fot rcgìond wotnr plnnní,n$; arul
            the anwunt rcqtnútd
      ft)   øny other nlannt íqþm'alìon mtpirzd' hg tÌw board.' in ita rulae m ryæificallg
  rcqrnetnd bg tlu boañ"
  (d,) Afl,er natice o¡td lßørùnq, tke boatd mag owtd tlu applbant all ot pwt' oî tha
nqwetad funfu tlnt thß hootd eøuìdøs rucesaary fw tlw plìl'ical suMilrisíon tn carry               ut
rcgìanø|, untzr plonnin,g,

                                             ffi '!#H,'Trif,ffirHY,,{ä#{H*
      (1) a dploilpd atnlmwnl of the pnpoae þr whì'ck tha money le tn bc wed;
      (2) lltc lntol ømount of mancy ln he puid by tlu boad ftv¡n t)u tr,aeøwh and' plormín4
   frud, nndzr tlw conhvt; øtti
                                               361?
ch.    1010,     $     1.07                          ?õth LEGISLATUNE-NEGUII\ß SESSION

      (s) onU otfur lpn¡u onil eond'àtlotw rcqu'iwd by tlw              boa¿d'a    nthc m W¡veil ta bV tlw
  contnc4íng paúâea
  (f) The boañ shßtl adopt nfiae eatøblí.shlng frítøf¿o                îm      alíwbílitu   fu   ngtonal utalør
plnm,ìW money tlnl ínchtfu:
    (1) the r,rilolíw næd qltlw Nüfcd rubillabtøntor tlw matuU:
    (g) tlw lagal wthontU of Jtw plílical nthd,tùIeton tþ ¡lpralop wrd,lmplatrunl ø nglonal
  utalo¡plow ond,
    (!) tlu deOrce to whtch rzgionatr wakr plnnning by tlæ polilícal suMírøælían or.polítåcal'
  atffi¿ui.aion"s will addncs tñ,0 ttnte¡ ruWlA wade tn tln rr¡gian'a| walø plnnning or¡ru
  (g) Tttß boañ maa not provtdn funfu unlnr thh aacl,ion tæ acl.íuåttø fm whbh erhttng
                        fficíaú foî ilw plam'l'ng sføt, ìtwhtdíW:
¡nto¡mat¿ø¡t, ot tløln ía t
    (1) tlzteítd euluatá,on ql coú of untg¡ rupply altom,arlwa whøn rccent áqformallnn ia
  amålnhlp ln untrtntp tlw cost a$æìaradwür'tlw altcnattae;
    (Ð anluntion of gvanùmtør neønuet for whíth q,rnnl bllormølíon ös oua¿la,ble Ílom
  t w bowd    m other mtíty at4fficímt þr anløø;tíon of tha tes.nutcl;
      ($   ùtmnìnation of untw twrlnge nwfutng lrffiù sla,ndÃ,rd cqnsenml,ìDn                      pmnlícea   ftr
  which    atnmt ínþnmüotu ìa øvoilabla ftwt tlß bw¡ú
      ø)   roùåa¡Dt¿   of   bud   dÊîte?,n ønd   poplatton   rlry1iectio¡¡t;
    (6) wudsirln ol cnahvtmmJal planning crttwöø fw y4u wr{one untor ntWlU .poiactt u
  dafitufl ín tlw itatß tntat plon ¡p¿dplíNrßE eetahlíahÊd in Sectlon 16,061(d) o¡'thh eectìon;
  o¡td
      (6) coltacttut of daladaacribiW grØnd:unlet û mlrlwe u¿aln rr,suûveau,hþrv ùnfmß'
   tion îor waluntíon oltht reløorl u atnattly øttøilahla,
   @ mA boañ shall lrlqlli:ra lhal ¡egìolrll ual.er plana d'9rvlopen or nuiaed.-wtdet csnt'¡nntn
 eni,en¿   l¡ø u¡td¿t thin'eact¿øìt bo inadp owilat;lß to th¿ conmlsúvn o'nl thn Pøtû¡s ond
Wildltle Depul,mnl
 SECTION 1                                            Y SubsectJon(b)                                       waþr
           o
olan ln effect                                                  efrec
                                                       remaln¡ ln                                          plan ls
irdopt¿d under                                        WatBr Code, as                                       of tùl¡
Act
                                    shall lnclude ongolng waùer developmenù proJectr             th¡t   have been
                                    a¡ N¡h¡¡al Resource Consenation Commlssion or e prtdecossor
                                    supply plannlng ahldy.

         ARTTCLE        2. WATER       MANAGEMENT, MARKETINO' AND TRANSFERS
  SECTION 2.01. Sætton ?91.020, Government Code, ls ¡mended to ¡tad a¡ follow¡:
  S€C. ?9I.026. CONTRACTS FOR WATER SUPPLY AND WASTEIryATER TBEAT.
MnNT FACILÍIIES, (a) A municlp¡llty, dlstrict, or ¡iver rutlrorlty ol thle statc.may
contrac't wlth anottrer munlclpaliùy, detrlôt' or river authority of thle sbst€ to obt¿tn or
prcvlde part or all of;
     (l) wat¿r eupply or waetewat¿r tre¡t¡nent fqcllltles; or
     (2) a lea¡o or operatlon of watcr rupply faellltlee or waateìr,at€r trcatment facllltles.
   (b) The contract may provlde thaü the munlclpallty, dlstrlct" or rlvor authorlüy obtalnlng
onà of the Eervlc€s miy'not obtcln thoss eervlc€E fom a soute otl¡er tlr¡n a contractlng
ps¡ty, exc€pt as prwlded by the eontracL
   (c) lf a cont¡aet lncludes ¡ t¡nn describ€d by Subseetion Ô), p¡yment¡ m¡de under the
contract are tho p¡ylng party'¡ operatlng expen¡€B for it¡ wa0er supply system, w¡sùewater
t¡eatment f¡eilltles, or both.
   (d) The conbut ruaYl
     (1) cont¿tn termg and exiend for any perlod on whieh tlre prrties agree¡ l¡ndl
                                                      3618
?õth LEGTSI,/TTURE-REGTJIÁR SESS¡ION                                   ch.    1010,   $   2.06

      (21 nØirc tlu pu,tzha.sæ to druelnp albmal,ìu o¡ replæemanl rupplíea Wíü ta thþ
    ø*Viwliwt dale of the conttuct ond møy eø,ida ltì ølorcens¡t of nnh terms bU court
    o¡dø; anil
     0) provlde that tt wlll continue ln effect until bonde rpedffed by the contract and any
  rcfundlng bond¡ l¡sued to pay tlrore bonda are pald.
  Gl Www a conhud, soú foih e¡4ilöctt etpìmtíon p¡w¡åeim*, no eonl.inrntion of th.e
aerù¿cø oblìûslíon will be implieù
  (Í) Tu revenu€ mry not be pledged to the payn."nt of smount¡ rgreed to be pald under
tìe contract.
   @ l$l The powerr Crsntd by thle rectlon ptvall over a llmlt¡tion contalned ln another
law.
  SECTION 2.02. Sectlon ll.ü)2, Water Code, l¡ amended by amending Subdlvl¡lon (4) and
addlng Subdlvl¡lon¡ (9) and (10) 0o read ss folloun:
       (4) "Benefrcl¡l r¡E€" m€en¡ u¡e of the smount of wat¿r whlch i¡ economically necessary
    for a purpose autùorlzed by thls chrpter, when ¡essonable lntclllgence and ¡e¡son¡ble
    dlllgence ¡re uæd ln applylng the wot¿r ùo that pupose ond slr.ll i¡ulud¿ co¡usruoilunler,
       (0) "Couerved, ttnt¿r" mBøne thot amounl ol tt.r,ler wnd, by o lwlfut of øn whtbW
    pennít, cwtified filíttg, vr cnlificale qf a4iudical,ion thtough ptwlbeq technhtnt and
    tecbølngiea thal wtûd otlttrwiae be írnbìnøbly lwt ta all cvtwumpthtø bmefieíal wet
    øriníng îrcn ntoru.ge, tru¡æportnl,iot¡ diEbibtttton, m aplícal:ìon
       (10) "Sur?lw ualeî" mnane unler ìn enceac of lho ìnilìal æ wntímud heneftclnl we qf
    tha   aprcpriølnr,
    SECTIoN 2'08' Subeectlon (e), Sectlon ll'0å9' tÀfatcr Code,      l¡   amended   to read ql
follow¡:

¡
I

                                                    i,#":Y;#Y,!P"u'P,#,ffi#"x
appwìdd.maytøteæceed'tltotntolomoml'o|untø
    SECTION      2,U,
                    Subchrpter B, Chnpter 11, Water Code, i¡ ¡mended by addlng Sectlon
11.02?6 to    ¡t¡d
              a¡ follows:
 See. 11,027õ. FNn M¿nKgT VALUE, Wwøaæ tlw lM rcqníwe tlu pagment ol lølr
markct valtæ fm ø walø right, faìr nøilc¿t wlw alwll be dntmniwd, bU tln amauú of
mattey tlnl ø  wtllìW                                             wklßh iE undæ any
conpthðon to hry   m                                                      im. ond alnll nal bø
l¿mitßd to tho a:ttwnt                                                    poW m ìa poving Íü
lhp walßt
  SECTION 2,06. Seetlon ll.û90, tiV¡Er Code, ls amended ùo re¡d a¡ follow¡:
  Sec. 11,080. CONSERVED OR STORED IVATERI SUPPLY CONTRACT, (a) A pen
eon, areochtlon of peraonr, corporutlon, or watßr imprcvement or lrrlgatlon dlstdct havlng ln
posoerelon and contml any etorm water, flooduntcr, or ralnweter that l¡ conseryed or stored
as ¡uthorlzed by thle chaptcr may contract bo supply the wrter to 8ny person, ¡sooci¡tlon of
pôr€ono, eoqror¡tlon, or w¿t¡r lmprovement or lrrlgatlon dlrHct havlng the rlght to rcqulre
u¡e of t¡e wster.
   (b) The price and torms of the conùract shaü be Jurt and rearo
discriminatlon, ¡nd tlre cont¡act la subJect 0o the ¡ame ¡tvl¡lon and eontrol
code for otåer wsûer rtùe¡ and charger. If tlw cotú¡u¿t eela lortlt
pwíeima no contirutalìo¡t oltlw amice oblògsltm willbe ímplíed
   (c) Thp lørmn of ø contnctt                                                             or
conlen¡ed untpr i¿ wquir,r;d,  t                                                            lru
erpirntíon of tlu contrual   ond'                                                          utt
otden
                                             3619
Ch. 1010, $        2.06                        ?6th LEGtSL/\rrJRE-REorrLl|R             sDsstoN

   fd) If any perlon ures the sùorcd or consew€d wster wlthout ñrst entcnlng lnto s conbnct
sdih:tñ l¿iti t¡tsa c"r"srve¿ or storod h tþuaer gþall pr¡r for F oq" at a r.ate detemnlned
iiy ihs .õmñt¡lãn to be Ju¡ù and rt¡¡ón¡ble, gubiect to court rwlew a¡ ln dher c¡¡e¡.
  SECTION 2,00. Secdon 11.042, lVatcr Code, ls ¡mended         üo   re¡d a¡ follow¡¡




 Wceed¿nq,
   (d)   No¿híng   tn thì¡ udìpn alrcrll be conatnuil lo qf-ect on, erlutìtW nuiect for whlch unlet
 aìút-räi|å6i        øütt-¿rotloru lwte bepn gmntd-by tlw com¡nitslan beîoy Sspta7.hsr 1,
 199f,
   SEC.IÍJON   2.0?, Secüon    11.(X0, l4rat¿r Code, ls amended to   re¡d a¡ follow¡:
   S€c. 1r.046. RE
 dlveÉs w¡t¿r from
 code sholl conduct g
 the wst€r can b€




                                                8820
?õth LEGTSLATURE-REGUTIIß SESSION                                            ch.    1010, $ 2.08

  (il) Wøln oppvpriafed und.cr  o pmtil, ceil'ifrad frlìnø ot cgtltfuala oÍ a4iúIßollan
whíahís rcArèútatn¿ withìn o rueerinÞ føt æoWttg WpoEeE aLdl, ,1,o1' be corcid¿rod la he
surytwfu Wryoeeo {thit chopln
  SECTION 2,08, Sectlon 11,085, W¡üer Code, l¡ emended          üo   re¡d es follow¡:
  Sæ, 11.086, INTEBBASIN
take or dlvert rny únle tef.thel

Íntel sny other ríue¡ boiln

                                                                              wlthout flr¡t ¡pp$ng
                                                                              filítr4, or corlifræ,to oÍ




   (b) Tlß opplìcalìott rmut l¡ul,uda:
     (1) llw co¡ttmat Vrico oÍ thB wàlnr to bø ll n$e¡wl;
      (2) o atttßïtont, ol eæh gmcml æhgorg d propoeed uaø of tho utatcr ln be tlrornslerrad
   øttd o d¿tøihil fuecriptüon of üw propoæiltnes ond,werru undn¡ saah ca'tegory;
      (t) tho coat ol i!íaatûíng, connyhq¡ dütrifutìxg, and, utWlUíW thß üal$ I'o, ond
   lrualíW üu unln Ío¡ ilw propooed werc; and
      $) tha p¡t|ednd effect on tne¡ mhe otnÅ teee lw edah clar,e ol ¡ulpWUøn,
   (c) Tlwapptícmt,alwllpttlvidatluð¡tormotiondzzaarlbedbySttheeclìon(b)oÍthìlsectíon
ln any pætm on tr,qr.uel øttd' wílJmd' coaL




                                                                              of thi.a eeclìott   if   tha
                                                                              tutdÊtthß tttho of tha
                                                                              ¡V luørhg, ín aacm-

  (î    Notìte of an oppti.cdtlon lor øn inløbo¡Ùn   lñncfû úwU be moìlnil la llw Íoilou¡àng:
    (t) olt holdfia ol ponnítÅ, ceñifiß¡t    frl,íttgs,aî cørliftiotee ql adiuúbalùan localßd ín
  wlwln or in Wf in llß baeðn oÍ orlgíu
       (p) eonh county judge ql o cuû¿ly loealsl tn ul¿ol¿ or ìn ø ûn tlu bøu,ìn of CIrùgÙu
       (E) each møym of ø cíty wíth o populal,ion ol I,NO (n ftttt 0 lacahil ín wløI¿ or ìn        Wt
  ìnthßbssìnofmW             ø¡td,

    $) alt grcwnunlæ cotuertøttøn dt¡lrists          lomld ìn   wlwl¿    ot ín pø¡l in    tha bwùn      ol
   æígín; s:rtd
    (5) eæh slnle lcghlnlnr ìn bth bailw,




 apptìnafion ond         meetinge slr.ll be comùi'twtl ín thc t¡uü's¡l ønd prblìthd twl;icøa,
                    ptbltt
   (h) Thß twtfue     opplícatìan muat ctata hnut ø peraon mnry oblnln üw iqfomd'løtt
                     ol
fuacîtbøilby Subaecttnn (U of lhì¡ eøctiatt
                                               3621
ch.      1010, $ 2.08                                         ?6th LEGISI,/TTURE-RDGTJIIIß SDSSTON

  (il   The øWl\¿øttt alntl poU             tlw   coet   of mtloe rrzWörpil to be Wwittod undsr     thìs   eeclilo¡t"
The commiiiíon bv mla tù,g eelablith' procerkme                    lm   pa'yman't qf üwao coata'
                                                     tß   qf thtt coda nløting to tlw tevlatt ql ond adlon on
                                                         or omsnd.ed pømrìt, aefl.1fied ftlíng, m ceútfuafe qf

      tvqu,oal
      Q)                                                     øPPlÍnul
       judge
  cutntU                                                     le or in
 judge slwrlÅ                                                aeekíng
  wlu,l; øtrd
    (Ð ghn eonú¡bmlíon.                  to th¿ cotnmenh ql eaoh coutll,y ttñgø of ø_county -lncalad ín wlnla
  u  ånþan ìnilw            bga,in of     migìn prim to tihin| øcttm on on opplicationfor o't lnteúaún
  tron4fn



      (1)   th.e   ¡uett   lor   thewatfi in llw kaln ol oriqtn ønd ín llæ ptopoeed ncelvíng badn
  fuaed     on tlw period         lor uhith tlw ualør wpplg in nrynalnd, Uut ¡nt ln enceed õ0 Ueors;
        (2) la¿ton ínÊúWd ín ttu opplícabta øpplttctl t,riglonal rualøt plnw whích odl¡eas Uß
  Íollawiw:
          (N the øwílnhl.lit1 of feuìbla ønd prorltaobla dll,emal'lue tuppl:iee ín thp nceiuíW
        futin ln tlw utaln propoultor tmn4fe¡
          (B) tlto ammtnt dnd, yrnpoeea olwe ín tlw rccetving boñnlot whlch unlsr ít ¡æed¿ù
          (C) propoeøit nethds att'd effwtt W tha t,v,ceíaì.W baún ta woìd waste onn åmdß'
        mtnl unle¡ conser.,alíon øMl ttfivuglú corll'lngsnßU nøorrunl;
          (D) pmpeed m¿thndt and erfotfa by tln nceìnti'ttg fuAn ta pttl tlw tmbr popoætllot
        hwqfer þ btufæìal uae:
          (E) tl,ß projected econamíc öntpaat tlwl ís namnlly erpeúal to ocsttt in eaù baún
        at a rlantlt of tlw trunafe¡f øru|




        whìch omBnd,ntnt íe sughl;
        (s) ptpoeed mötþolìon or eompenaalia',\                  1f ønU,   to tho baún of migín by thø   aplìcotrt
   Ø)                                        uae lhe watst     ltr tlæ ptupoeee wlhûrtted   u'nfur the enútþO
  perni                         esrtífuatø qÍ dd¡udíc.ilìott, if                 øn' amm'ilment la øn eúetìn4
  unleî
     (Ð lh'e inlormalían rrøqulr,d tp be nthnåttd bU llw a'WlbønL
  (t) Tha cwnmhdon mory W¡tt tn wlwln m ío port" an applìcation fm                                 w     ínlaúøøltn
Fffiqfer only I'otlu ørtpntthal;
     (1) tlw il¿trima¡úa to tlw badn of orígin ùLriW the ptp'poaetl tmnqfer períod an laao
  *ài tn funßfr\Å tn thø nceìuinù ba.tin ¡luriw tlw propaed tmncfw petìoú wtd
                                                                                                                  w
                                                                    i                                             the


   (m)      The com¡níaaian            tnay grant nau æ dnrunùd walsr rt4hts mdor thì¿ ecctím wåth ot
u,iih;eú ryeclfrc tprm¿           u      eetit dt ol uae and wilh epeciftc crmdítton¿ unìn which ø hw{er
dutalørmøy omn.
                                                               Bß'o
?õth LEGTSIIITURE-REGTILAR SESSTON                                          ch. l0lo, $ 2.0Ð
   (n) Illlwhønaþqîwqleri.sfuædonow¡tttd,ualaalßqîutalff,tluttsutuolarrþhtot
ar¡undod permil, ceñWil frl,inA, or cørtíf,uale of a$uÅicalíon wllmhí¡tg Lhn lrunqþ¡ alwl,l,
cm,tøån ø cond,ìlíontmø tmnmperiodwt greater lhm tluconhnntbtm.
  (o) Tltp puliet      lo o conl,tvrlt îor an ìnteúaún tmn4før moA imluda prollthñont lu
eompe¡ualínt øruL      nítigaliut If th¿ punU fivt¡t tlu barln qf orùyùn l"a o gouerwnnt m.lìtry,
euh     oownlAjtùee oto cur,nty lacql,ødinwlwlp o¡ìn poú ln llw boaln of origlnmoU pmldn
ì.nN   on tìw opprcprínla comperwal:ton ondmìl,igalion,lor tlu ûtústfusín hwqfø,
   (p) Før tlæ ptnVoeee oÍtlún eeûlutt, ø bo¡ln fs dßsl¡nalpd at pv¡ldad ln dtcoúa;næ wllh
Sectían tí,06l ql thir codp, A hein mary wt be ndaeþnalal in odsr b ollott) o tmn4fø or
d'íasrcion qf watsî ol,lwfltiße in uìnlatìpn qf thh aectíon
   @       l$l      who
                 A penon                                                tlrl¡ soctlon ls grllty of a
mlsdemeanor           co
                   rnd upon                                              [le¡¡S¡p$lCÈ¡erl more
than t1,000 [$5001 or by                                                ot more tlr¡n ¡h month¡.
   ld  t(d)l A penon commlts a reparate ofienee each day he contlnuee       ù0   t¡ke or dtve¡t w¡üer
ln vlol¡tlon of thls sectlon.
   (n) AnV pmpoeed |,mruter ol all or ø po¡7íCIn of ø     tnttr righl undû lhis aecl,ìon ia jmím
in priarify b waler rþhla          gmú,ed belon tlu ttme applícal,ion lor tmnqfen h ucopltd Íor
frlìtta.
   (ü Any   prvpoaed t¡unqfer of all ot o potliøn ol o untsr right uttßî thia tælíon fmm o
nut   bor;in in whlch htn o¡ rløn ríiler aulhm¡høs m unlø:tbtricte nBal¿ttr uudar Sectìan
50, Artícta )(VI, Teuu Cotutitutlon lnæ tnitt¿n agæenenl.e ot ponr,ih tlnl, pmaida
qudlrnld opemlìon of thøir r,riepeal;íu rcaerwírru ln morlnhe tllø ømouú of ualar for
                                                                                        tlu   þ
benerfrcíalwe wilhínilwör rt,ryectíae unlør amtben øtvu ernll be junim inprtorlly tounter
righf¿ Wnkd belorc llw Li:na applícal,ianfor hualn h æcqladtmfilìn4.
  (u) An øVplprialøt of utalæ lor mmúcþal WrryoæE in tlu futín qî orì.Cin mary, at tlu
app'roprlalor'a optío¡¡ be ø pøriy ín dny ltøringa under thi"e ceclíatz-
  (a) Thø plvbìons of thil aectio¡ ercepl Suheectìm (o) da not applg to:
     (1) ø ptpoad' ttunafw which ìn conbí¡ulion wilh oW exiatiW tlùnlçlro talnh lB$
   thnn 8,il)0 anv-feet of uabr pøt úmil,m fnm tfu aama pørmì[ cedified frli¡tg, or
   crttficøln of adiud,öca.ltow
     (Ð o nqwel Iu an enþwstq ttutuþ otutalnq
     (E) a pmpoee¡l tranalet fivtt o badn tn itn ad,ioíníng cmtal ba¡i,u ot
    ß)
   rutnil                                                                                         u'E
                                                                                                   or
   mtní
   SECTION 2.00. Subssctlon (a), Sectlon 11.1%, lV¡ter Code, le amended 0o read a¡
follow¡:
   (¡) fui ¡pplle¡tlon to rpproprlate unapprnpdat¡d ¡t¿t¡ w¡t¿r mtut
     (1) be ln wrltlng ¡nd ¡wor¡ to;
     (2) contain the n¡me and poatoffice ¡ddrc¡s of the applleant;
     (9) ldenttfy the source of water aupply;
     (4) ¡taø the n¡turc and purpoaes of the propoæd ule or r¿sas ¡nd the amount of wat¡r to
   be u¡ed for eaeh ptupoæ;
     (6) ¡tst¡ the locatlon ¡nd de¡crlbe the pmpored facllitle¡¡
     (0) etsts the tlme wlthln whlch the ptpored conatructlon t¡ to begln¡ [endl
     (7) st¡üB the tlme rcqulred for the appllcatlon of waüer to the prupoeed ue€ 07 wee; ønd,
     (8) conlnin lho nøma onl ølùttea otthn lwlder of otr'g lì¿n otu
       (A) øny walæ rþht permit, ceúffiedfiling, m ceflifiule of afljudtcal,ion to b gnntad
     under Che permil tot whích applåcalion, h nwda; or
           (B) øng lønd ta which       tlnl unlar rþht   pmtl, cttifid     frlt'nq, or eonifrcal¿ qf
      odludtcation utoull     be   appnlcnoú,
                                                  8628
ch.     1010, $ 2.10                                  ?6th LEG¡SLAfl'NE-REGT¡Lü SESSTON

  SECTION 2.10. Sub¡ectlon (b), Sectlon 11.186, l{afer Codo,                         l¡   amended    t¡ rt¡d    a¡
followsr
  (b) The permlt shall be ln wrltlng and atte¡ied by the real of the commts¡lon' end lt shall
cont¡ln subgtåntlalty the followlng lnformatlon¡
     (1) the name of the pereon to whom the pemlt ls lssued;
     (2) the d¡t€ the permlt h lsrued¡
       (8) the dsts the orlglnsl appllcatlon wa¡ f,led¡
       (4) ths uso or purpose for whleh the approprlatlon l¡            bo   bo made;
                                                                       eppruprl¡0ed for each purposq {/ruo
  qf                                                                   ptn7r,aeq tln permíl shnll cwlein ø
  tp                                                                   ilnimaU aclwllU      be   diwúedlw all
  of
       (8)   e ænerd deecrlptlon of tl¡e sou¡ce of supply f¡um whlch the                         approprletlon ls
  proposed to be m¡ds¡
       (?) the tlme wlthln whlch constructlon or work must begln and tl¡e tlme wlthln whlch tt
  must be eompletod; and
       (8) uny othor lnform¡tlon the commlsslon prorcrlbes.
   SE(iIIQN 2,11.                                               ls amended to read a¡
                        Sub¡ectlon (e), Sectlon 11.142' lVaüer Code,
follow¡:
                                              I
   (a) lVlthouü obislnlng a pormlb pen{rn may eonrhruct on hls own p¡lpetty a d¿m or
rrserîolr ú¿th wrmal ltoxige o/tt+eiper¡nd+¡¡ent¡¡*l not morc th¡n 200 rc¡+feet of wnüer
for domostlc ¡nd llve¡tock purpos€t,
   SECTI0N 2.12. Ssctlon¡ 1l,l?0 ¡nd ll.l??, lVaüer Code, are amendod to ¡t¡d a¡ follow¡:
   Sec. 11.1?0'     HEAßINO.                                             thí¿ eøc¿tot\ the
                         a
lThel commlsslon ¡h¡ll hold                                                certlñed frllng,      t
                          ¡
òr ce¡'tlf,cat¡ of a{Judlcrtlon                                          be he¡¡d and tp
prorent evldencs on any matfe
                                                         11,                                                    grl'
                                                         lw                                                     bu
                                                         (rî
                                                                                  ø terÍc d'oea nat tnst ¿n lhß
                                                                                  ønU rìglú, ln lha dfuersiol¡"
                                                                                   pø¡'¡niL ce¡lfud frlìng, or
                                                                                   o¡cotdnnae with íb lerm'a

  see. 11.1?7. COMMISSION FINDINGi ACTIoN. (e) At ths concluslon of ths he¡rln8,
ths 6mmlsslon ghatl cencel the permlt, certlf,sd flllng or ce¡tlfreat¡ of ad,ludlcatlon ln whole
or ln purt te the exCent tlrrt lt flnd¡ th¡tl
     6) ths wat¡r or rny portlon of tfie waùer epproprlslod r¡nder the pelmlt, certlfred f,llng,
  or ædlflc¡ùe of a{¡urilc-atlon ha¡ noü been pui to-an ¡uthorlzed beneflclal uae durlng the
   l0-yerr perlod¡ cttd
     (2) the holder ha¡ not uged rca¡onable dlllgeneo ln spplylng the w¡ùer.or the unuæd
   por"tion of ths waùer to an ¡uthorlzod benef,cl¡l uso or i¿ otlwruho unjuntlfted ìn tlw
   nmlueli+à


   (b) In deüennlnlng what con¡tltuùe¡ marcnahþ dìligewe or a Justlfled nonu¡e [¡n'd-e
 rerfuh:¡ml     as ulsed ln Sub¡eetlon (oXù) l(t)t&llof thls ssctlon' t¡e commleglon rholl givo
 conslderatlon tor
       Q) wtwttwr    al4fficíant unter   i¡   owì,Iabtø !,n   tlw   aou'f,e qf eryrpla lø mnet   all m   patT of tha
   appvprialìon duríW        I'ha tÙ"yeør porüad of      nontua
                                                       882/
?õth T.EGISLATURE-REGUII\R                 SESSION                            ch.   1010, 0 2.14

        (2) wlt¿thar tha wnust ia jwtifr¿d bA tlw lwldn's prlbípalian ín      thn fuleml Co'l¡enw
 tivn      Raa*rrro   Prcgvm       w ø címihr   goaennwntal    rm1gmøtù   u   prouìdtd by Seotðon
    1 t E (b) ( 1 ) of thi.e codn:
 t 1,
   (s) ukethßî llw permìL cerliftd frlìnS, ùt ceùrtcah of ú,jnd,ítølion uae obtahpd to
 meel damm,stralzd', btr4-tarm p,blðc utaler wpplg m ebctric gerr¿wl,ton ¡tp¿dt u widatæ.ed
 by a utaln managemonl plan danlaped bX ,læ lwldÊt and cotuaislßnl úilh              ñections ql
       tløbr rceda contaìnsd ìn tlw stols ltnl,er plßw
 ful,tttlø
   (Ð wløh¿tth¿WníI                                                                        utlu
 trdt{thz cowtrucllon                                                                      of tlu
 pmníL cerllfiedfiIíng, m                                                                  untßr
 plonniW;
   (5) whotlær tha erhtíttg ør pwpoed ølhmìnd Wrrrlr,s ørd plane $ we am eotlæhtent
 wíth øn øpprcud rcgìo'wl uatar plan. at proùdad by Saclian 18,058 oI thìt coda
   ß) whatlwr tlw pmí[ ærCWd frlìng, or corlifrcalo qf ad@ütal¿on ln¿ heen dryEilßd
 into tlu Tem.s Wab¡ Bonh ae pñvùdød by Sedío¡ro lí,fNl and 15.701 qf thìt wIB æ
 whelhn¡ìl øn be ehoumtløltlw u,alßrrìqht w utaln owílablß wndn¿lw tlghlh w¡renllA
 beíng mdß øuoílabb fø p.rclløure thmqh prhnla modcatíW qfotu; or
   (f) tulwthartlw rør'øaí\ cerlifiølftlín4, m                   lw bamnaefl)edtþ
  plvida      lw     ìrwl,reøm,   tlmta o¡ fuU otd attwry

        [(3) tlr¡ pr¡pe¡¡ þ wHeh tl¡¡ w¡t¡r l¡ te be ¡pp[ed¡
        t@


 SECTION 2.18. Seetion 16,701, 1¡I,¡tpr Code, l¡ amendod ùo ¡e¡d as follow¡:
 S€c. 16.?01. DEFINITIONS. In thl¡ subchapten
    (l) "Depoelt" means the placement of r waûen rlght or tle rlght to uae w¡tar ln tìe w¡t¿r
 bank for transfer.
    (2) "Deporltor" melns I pe¡ron who depoelte or hn¡ on depoelt r waüer rlght ln the water
 b¡nk.
    (8) "Peraon" lncludes but l¡ not llmlt¿d to any lndlvldual, corporatlon, oryrnlzetlon,
 government, or governmental suMlvlslon or sg€ney, lncludlng the bo¡tdr bueln€ss trustn
 e¡taùe, tn¡st partnenhlp, assocl¡tlon, and any othor legal entlty,
    (4) 'Tt¡r¡¡fert' means the conveyance of c ìvutsr r"lght or tlre dght to u¡e wrüer under e
 w¡t¿r ¡'ight ln any of the following mannem!
       (A) the conveyancs of legal tltle ùo a w¡0er rlght; or
       (B) ¡ contract or optton eontract to allow u¡e of e wuter rlght.
    (6l "Tnnt" moms tlu Tesor Wølcr TnnL
                             ub¡nk' meens the Tex¡¡ liV¡t¿r B¡nk.
    fd) "tffetcr bank'or
    (7) L(gll "l,lVater r.lghf' megns a right acqultrd or authorlzed under the l¡w¡ of thle sts0e
 0o lmpound, dlveÉ, or u¡e staüe water, underground w¡têr, or water ftom rny ¡ouree üo the
  extent authorlzed by law.
    SECTION 2.14. Sectlon 16.702, lVat¿r Code, le ¡mendod to re¡d r¡ follow¡:
    Sec. 16.?(12. CBEATION OF BANK, The Tex¡¡ Water Development Boatd ghall eetsb'
llsh the Texa¡ ïVatcr Bank. The bo¡¡d shsll admlnl¡ûer tl¡e w¡t€r b¡nk 0o facllltat¿ ml¿r
 lrunæ¿tìona     t                                                 l tn provlde souree¡ of
adequa0e wetor ruppllee for u¡e $'ithin the St¿0e of Tex¡¡.
                                             8626
ch.       1010, 0 2.16                        76th LEGISI,¡III'ßE-ßEGTJI.IIS gEggTON

   SECTION 2,16. Sub¡octlon (¡), Sectlon 16.?()8, ltr¡tcr Codq l¡ ¡mended to rc¡d ¡¡
follow¡l
   (a) Thc bo¡rd mry teke cll ¡ctlon¡ nsco¡ssry üe oporeùe the w¡ùer bank ¡nd to faslllt¡t¿ tl¡e
hen¡fer of w¡t¿r rlghis ftom tìe w¡ùer b¡nk for ft¡ture beneflcl¡l uee lncludlng but not
llmlt¿d    0o:
     (l) negotl¡tlng r rele prlce and ûerm¡ rccepürble üo tùa deporltor and puthrrer;
    (2) mdntehlng ¡ r€slstr}' of w¡üer benk deposlte end tùose w¡ter us€n ln need of
  rddltlond ruppllæ¡
    (8) lnformlng w¡ter u¡en ln neod of ¡ddltlonel aupply of weter dghta cval¡¡ble ln the
  b¡nk;
     ({) encouraglng watcr r,lght holderr to lmplement w¡ter con¡ewrülon pmctlcur           and
  depoalt the rlght to u¡e tl¡e con¡e¡ved w¡ter lnto the bank;
    (ö) estebltrhlng rcqulremente for depoelt of ¡ w¡t¿r rlght lnüo tl¡e w¡tcr bank lneludlng
  mlnlmum teme fon depoolt¡
    (0) pr¡rchaslng, holdlng and aelllng water rlghte ln ltg own na¡ne¡
     (7) eeùrbllrhtng reglonel w¡ter bank¡¡ [¡ndl
     (8', ont¿n¡ u o clnorinqlwue fw unl,er mu*ßl¡!¡,g inlormalìon including utalø uníl-
   ahililg, pr¿cin1 qf unlßr trun¿odìma envi'tonmenlal concìleml.ionâ, and pottntid fuyere
  ønd sellßrt qÍ l¿m;l,eî ryh,tc;
     @ pwpøríng øru| publi.ehir4 o mømnl on. otrtrcfurèng waler trro,,wactíone;
     (r0) aßceplírv wú lwltiW dtmnlìonÃ øf ualu nglús tn meet imhu's:nt', r¡plot qnlily,
  fuh ønd wildlift habitnl, ø bøy and, eehnry inlaut nneù; and
     l¡Il ot¡er acdon¡ ùo faclllt¡ta uslar ttunÅadCotr¡ ttnndnrl.
   SECIION 2.16. Eubcheptcr K, Chapter 1õ, ltluter Code' l¡ smendod by ¡ddlng Sectlon
1õ.?081 to       ¡t¡d ¡¡   follorv¡:
    Sæ. 1ã.lo9t. TÐUS WATÊÈ îBUST. (ø) llw Tæat Wale¡ Tru.at h eelùltahd u¡tthtn
 ürß wabî ürl,,nla lÐ lwld 1üalõt righfÅ .ledíßaled ta ønvö'¡vrmmlnl rcedc ítwludínç ìn¡lrcam
llouts, lml.cr qnlíty,fiehandwildliß hnhìlú m hoy and cehøra íqflautc,
   (b) Trtß boond, ín wtnúlalim utith I'lta Patke and Wldlife De.p¡tmmt wrd flß eonmh-
ailolt,thøl) odopt rulae gotofltintg lJw rlrotoøas lot lwl.dtnC a.nd truqfenìng anlßr righlt,
   (c) Tlu ilsdinltàon aI øn! u¿aler ñghle plaaed ln tnut mwt ln nvíwsd atul øpptuú bg
tlw æmnheion ìn oumtltnlim urith tlw bañ' and' tln Pørk¿ ønd W¡WW DeWtìtßn'L
   (il WalÊî riOhú¿ nury bs LaW in ùa I'nnt lor ø tsnt epeffid bV conlmdnnl agreemtnt m
in petptutty.
   SECTION 2.1?. Section lõ.?04, \it¡ter Code, l¡ amendd by amend¡ng 9ubseetlon (r) and
sddlng Sub¡€ctlon (e) üo rcsd rs follow¡:
  (a) .{
ùe¡m of
Sscti¿¿
the com
ocmpt
rcdepoalùed,
  (c) A conttncl or option cotútect lo allout we ol o tntat rbht undar thh aubclwplor:
    (1) may i¡wlude ø nqiwmant lhnl thê ¡runlwaer clwut dilìgmce in p,rcuüng feañhla
  andpmntìcahlo all¿nwlíw ualer atrylizo; ond'
    (9) ¡hne not aeet ony right in tlu pulll,lwaer begond tha etnlød tcnnt and condítione of
  tlu     eønt¡vr't or     ofiìon conf¡ul,t
  SECTION 2,18, (¡) All permlte epprcved by the Texar Nrtur¡l Re¡ourte Con¡en¡tion
Comml¡slon befom the efiectlve daùe of tlrls Act th¡t ¡llow the multlple uas of the
upproprhtlon of r apeciflc ¡mount of w¡tcr ¡nd whlch are no longer aubJect üo ¡ppesl ry
vâildu-t¿d ln ell rerpects ¡s lf they or.lglnslly hsd b€€n legelly authorlzed or accompllrhed,
                                              8628
?õth LEGISI./\flJNE-RDGUL,¡Iß SESSTON                                                 ch. loto, c         g.o2

  (b) Thl¡ ¡¡dclo doe¡ not rpply t¡ ¡n ¡ppllc¡don for ¡n lnüorb¡¡ln Ecrufbr or rrouss ptþJoct
ualng pr{vrùely owned grourirhrrtor rtcdved ¡nd pendlng b€fone Mr¡c¡ & tg0?r 4ùV
aubreqtent ¡r-new¡l¡ of-¡uch rpptlcrdoru ¡h¡ll be suhlsst ûo the pvlrton¡ of tll¡ Act
  (c) Notl¡lng ln thi¡ A¡t sh¡[ rfisct the vallrtlty of rny lnùerùreln b¡n¡fen permltted or
ruthorl¡ed bstcr tlre sfeedve d¡to of tht¡ Act.

             AATICLE           S,   E!¡iEBCENOY AT THORIZATIONS¡ ENFOBCEMENT
  SECTION 8.01. ßubescdon (¡), Secdon 11.08C' lVrùer Code'                           h   smendsd üo     rc¡d ¡¡
follon'¡:
  (r) A perron who wllfirlly teker, dlvertr, or rppmprfuùer ¡t¡to wsts¡ wlültout _conplylng
wlth the-rppllcrble mquheinent¡ of thlr ehrpùer t¡ al¡e llrble to ¡ cMl penalty of not mor¡
thr¡ l4ooo- tltf00l for ee¡h dry he condnuc the taHng dlvenlon, or rppmprl¡ülon.
  SECTION 8.02. Eubchrpton C, Chrpùer 1l,lVrùen Code, l¡ amended by eddlng Secdon¡
11.0811, 11.08{4         ¡nd   11,08{8 üo need   ¡¡   follorve:




                                                                  thttube rcdtrret onlniuX.




o wla @ad W¡&orlt b fhh choptn
    Sæ. 1r,0812, ADMINISTRATNE PENALTY. (o) It o rrnon vìolalne lh'b clwilnr, o
 ¡tttt or ordæ adoûd utúsr thìt chopln ot $ed'iott fi,280 ql thit øtlq ot o po¡mil ce¡lifrad
frliq, o¡ eütifrMlß of ad,júinlion hetud undtî tklt choptn, tln coÍtm;hsíøn tw! ønssse on
 admìnhtlmlìaa pewlly oryoìrut Jlwl psnon øa proúM by lhhlectimt




onoúad uttdsÌ Sectìon 10,28û ol thit cdß'
muide¡wl ø Eolrox.lo udr,lotìontor putpoue of panally araecrmøni.
  (c) In dalenninùq lfu øtrwrnl oltha pnal.ty, tÌw eommheiø,n alull cøwidan
    (1) tlw nalun, circumalanaes, e6.lßn1,,
  epecial nqlnch on tlu irnlnitwml, ol
  adþdbnlün ot tln luzø¡d or pbtúinl
   rtuphlíc
     (S) tlw impaf ql f,ß u¿olatim on, ilu í¡ul¡som l¿r,ee, unlor qtlølilt,                   fuh ud,   ruìHhfe
   hubì14 or h;n4ftaöalf*,v,shualor indloutt ln boge otd" eetuerißl;
     (s) u)ìth rf,qnc| lo tlw aueged uiololor:
            (A)   thß   hittûl, Md eisú of yrq¿uôoan ttùalalto¡u;
            (B)          of culryh¡líly, inaludåna wlwl'lwr llu viololíon uu alfübulnhh ta
                  lrtß dagrec
      maclwtícol dr elasirúcal Íaíhms ø¡d wlwtlør tho vlolalìot cmld lwac beon ta'øeotroi,lg
      mtìcipoledord owidsd;
         (C) dßÍtant tetßd Cood løìil\ inahdli¡tg ødìons tolcm fu llw alhctt t¡þlalot to tr,ctif1¡
      lln cuuc of lfn uialaltøtt otd' lo conpenet' qfecbd penoua;
         (D) onA æononlc bewfit goåned lhwqh llu t¡tolntio¡u ø¡d'
         (E) t ß omaunl, nnceenry lø d¿tn lulun vinblìMq, ønd
    fi) ong oüw maltan tlnl iwtiu mny æguin.
           -tln aw¡nlnallon ol o poeeihb úìalnftoû ond, ttn læQ outrottnditrg ttlnt pouìlla
  (d) Il, úEt
ulalnllùt\      eseail,ttuc dílr¡n'lot connluìot llnl ø aiolnlion ln¿ æan¡wù tln eoeaû'læ
d¿twltî elwtl itnn ø prrzlimånary nfi etal,ì.ttg tß lactâ on whirh tlwl cotæltnimt atæ
                                                            3827
Ch. 1010, $     3.02                              ?õth    LEclgIrlruBE-RDcllIlIR sEgsIoN




Mdahß ømnunl qlûu pendfv,
                                                                            nollae h rposlw¡L, llu penon
                                                                             lln søeaúitø dinclot'a nPmt,
                                                                            lÍor ø haørüq,




                                    ímmed,tnlely ldlmíW tlu W on whl¡h llß wmmbslon'e
                                   &thcl.ønlar F; Ctwptn 2001, Gowrnmenl Code tfu petam'

    (1) pa! ttß t¡tall,U ín fuü;

                                                          i,Y,åffi,trtY#Hffiffi:'T,'h
   (s)                                                           filp a' petðtton îor     tttd¿cìal Mtís,t)
  conta¡                                                             qf   tlu penaltU' m bolh tlu oatwm¡æe
  út r'o
  (b luithín ttâ 80-døy wioL      o pnwn wlø ætt unde¡ subasctí.on (ilØ qf thiá cect¿m
rura:
     (1) staU enlorcam.enl oltlu penoltV bA:
       (A) WIW tlu ø.t¡tøunl, qf lhe Wnnlty tÃ ll,ß cwtf loî plnaenenl ìn an esctttu o¿cwú;
    tt
         @) çfuíw to   ttu mnt o wpenedau bond tlærl h opptwed bV -tlu cmt'rl' fo¡.thp
    o¡n¡ruit, ql iho pondtU øtd tlrærl'¡s eîas¿hn wtll oll iudlnial naísut of tln cmtmhúmrb
    oña¡bfrtøl ot
    (2) NqßEl tln coul lp cle! enforcenunl qî tho psnall'V bU:
                    ths eø¡'t o ntxrtn qffideuit ol tlw percon alal'ång                  tlnl llu penofi þ
                        la   pøy ttw a.¡nou¡tt   tiiltn   pewilt'u   w;¡*t frnancAlu unahh ln giae tln
                         øtd
                                                  8628
zõIh LEGISLATUBE-REGUL.¡IR SESSION                                             ch.    1010,      |   9,08

            (B) gía¿n| a cw of lhe qfrfuvttl tn tlw colr¿mìecìon by cniifiad   notl




                                                   nl ql tlu peffillu ottd tlu eafonenml' ql llu
                                                    t$n ¿lu ntilEt to llß artÐtttiy gentml tm
   (n) ,Iudìcìnl, miru of fha ordsr m ùcìsìrrn qltlw co'øllnlsa{æølr' ueaqlW tlw pnallg alnll
be  rml¿r Uu attutoú¿A aide¡uø rula ond aldl M i'natttulad W flù¿g o pelltìott' wilh o
¡ttstràct æuú ln Ttwña Cønlg, o.s pwttìdart bU Subchnpo¡ G, Charplßr 2(nl, Gutsn¿mßnl
Cdß,
      A pcnalty col,lad,ed wdst thìt aectíon alwll bc thpoaihd in llu atal'c tnanny to ilu
     (o)
      dün genrral mtemnfund.
c'rulilít
 (p) Nohaíl,hd¡a'ndð¡tg o¡tV otlw plrufut ln üu contn:ry,,tlu cwtmieaðü! rya^ ctìrùptu'
mlic, ñiQy, o¡ nmll, uù* or wíilrlal condition ony ptøIlg itttpweil undßî l,hís aoctåott
     (q) Poyt¡unt     ú
                   ql tlw
aaliafad,ton
yrochtd¿ ong oütsr




       (1) túllrr¡¿l oÅtruíl,tíng tn or                                                                   lu
     pemltg in æætdawa uílhl,lu                                                                           ec'
     t¡on (b) ol thb aedim¿ ottd       t                                                                  ør
       ß)   rcWaatíø.g o trærin4 on tlw    alhgeil løolalíon ln wwdanae wòlh         Sasaiotu   ll,08l9    ú
     thìt coda
  (b) BU tul¿ ttw commìadon alnil ettùlüh pe¡nlly ainomfs cotwtpottdtttg to typa-of
ü¡nlali{ttß qf thic chAtar m rube m arden úoplnd m unlsr nqflÃ hnÆ¡t uttdor lhh
chapbn
  (c) A penalfy cobctad u'ndor l,hit aedtm alwll be dnpaìt¿il òn üu atnl¿ tnam¡V tn                    llu
ctsilåt ql llß gawvl mnmn funù
  SEC'T[0N 8.0$. Secdon 11.189' lV¡t¿r Code' l¡ ¡rnoded to rcsd as follow¡¡




     (bl    A   psrcon daoirh| ln obloín a,n cmetvencV oullwrizalinn n¡fur thie aedion elnll
 euhm¡t        io ttw comnti¿ìon o nl)orn øyplíoalion conløbnng tlu tolloañng tt{omøfíou
           (t) a ùsñplbn oltha condition qî cnßtvenc| jwtWw tlw gtwl'ínï qltho ûnñVenq
     aullmìzdtimu
       (Ð a etal¿ment eetlìng toúh fade which            tuw¡t   thc   fr¡ttiWa rquind unde¡ lhis
     aecliott;
       (S) on, oatimale qî ths datgt on whích tlæ ptopoacd   oullmiml'ion ehmld begln oud md;
           ß)   otheæåfl,tm,eltlwoßtton,awlrtalndth¿ul'ìt¡ltUpopaedtabeol,hætl,nnndalnd
     orprohibíl,e{, and
                                                  3629
ch.      1010,   fi   3.08                     7óth LEOTSIITTURE-REGTJLIIß SESSTON

     (8) øny oütt¡ atalzrtonte w informal,öon reqthd hy tlß cnnmí.atlon
  (c)    Il
         tlw æø;mì.esìon frndt llß øpplieonlb etnlnmonl mada unfur Suheestion (b) ol lh¿s
aøclìon lo bc conpctn lln csmmbdon ûnA gffi.t ûnorynq uúhmízatlnt"s u¡d.st thlt æclíon
wilhøttl twtíce o,nd lw,ring or with awh ,totbe ønd lnaring      u
                                                               I,lt¿ co¡ttttt;h¡ion eonaìfure
pm¿tinanb unfur lln citç'u,milanæct,
   (d) IÍ îìn conmi.súon gmnts an emoryenry wlhodmtåon ml,e¡ lhí¿ æctìon withwl a
luorùng, tha øuilnrt¿ation alnll fu ø límt attd plaæ fot ø lnwína ln be lwld heîm lln
 calrnnuhsion Tlß haaröng shall bc lwld ot swt, ofier lhe emfigewy uilhmìzøl,irm, ie gre'nlcd,
aa h pmdicabh bul nnt hfsr thûr¿ 20 days qfrsr lhe ernørøenq aúhmlzalbn íe grunlad
  (e) At llw lwaring, llu conrlr,;írrríon etall qffinn, rnoffi, or sel, a¡ld¿ tln ønørgenßU
øuAhorizaliot AW lßsrìny on, on qmaryary øwChmizalim alwll bo eonduntnd ín dneor
dnwc wilh Chaplßr 2001, Goumm¿nl Cùa, ond rnlao otChe connüúm"
  A Iî on ímminant tfuval Lo tlæ publ,ia hâallk ønd aofety enislt whíck nryìnu emûtgcnry
ætíon Mfon tlæ commhclon, csn lakp aatåon, u prouùlad by Subcecl,iow (o) Uvrøugh, @ of
thí¿ aøctìon and lhÊ1v on w fcañbla a.llemntíaec, the eseaû,itn dít,r,cto¡ mary gronl on
orßtgencA anlhorizølim qfl,n nnlôcc lo tlu goaernm, If tlu eæntùn dírlr,clcn ìemnn an
omoûEtry utlhmízal,ion undet thic wbeectìat\ llt¿ co¡nmi.ssion slm,ll lnlt ø lua,rùW as
ptwidatl for ítt. Su,baecliow kI) uçud- (e) of thit sectìøt^ Tha rcqrinmenh of Sttheecllon (b) ol
lhì,s section shall, be wl,ìsfied by I,lw appl'icønt @we antìon h talæn by tlw eneaútac dirr;ctor
on lha nqnetfw enwryenq wthmiøul,ìon




aønaifurt plcl¿cabla wnla¡ tlw eù¡wmilanaet
  (h) Tln eonnus¿on mog gvnt on enârysnqt ou'llwrimlion und,n thit aecCìm fm thc
tnntporury hunqfcr a,nd, use of oll m ps.ú, ol ø pmnil, csttifrod filing, or ceúifuala of




                                          flnt, any ønd all lìobílìty før I'lu aathmizalìon
lh¿ eseanl,íæ dirl,cl,m, a¡td the cønniaaìnn
tough| Tlu  co¡nttthrim, n&.y o¡d¿¡ bo¡td, w oth.q mdg ín ø totm aacet¡lnhlp tn tlu
ømm.ìleíon aa ø cond.itkm lor næh wærysn¿,y wthnrinlíon Tlu con'miaeí¡m rn'ay rurl
g:wnl øn emßryency øtûhorízal,ðr¡n undor thin sed'ion which umtld, catne o vinlalíon d a
fodnnl'rcnilnlipn
    (í) In Lmnaleníng tfu anmnl of unlar rcguabd W tha oWlíctnt, tlw eaewliw ditsclÐr
 m Jhe commiarb.n ahal.l' allocolc î,lw nryaúnd amounl amang I'tn Ø tuns rerøltits, ceúiftad
frlíWu or eertificølte of ad,itrdicøtim,for otlw lhan dønwslic or manbipol we,




poceduwa lor ø contploinl fikd. undcr lhía nùaecl'ian^ Aflp¡ crlwßt'ing all adninißtml,iw
,tBt¡t¿díøe und¿r thic wbueclíon, øn ønsr ftrn whom lh¿ we is l'røì.Aîefied may fila ruit ln
recutlt or d¿Ì,ennðne lhe ømaunl dw ín o díelri¿t c,ourl ín tha county when thp oun'er
núdes or hÆ íl¿ lnad,CuøúerE. Tlw prewiling pørtg in o núl filad undæ lltit srøbsecliút' ìs
entitlad, to tpcw¿r cwrl wots ønd ¡va¿annhla altomey'e feec,
   (k)

pemlt
                                               86Ít0
?6rh LEctsr,/rruRE-REGULAn              SESSTON                       ch.    1010,   0   8.06

  t                                                                             r----^r L-- ^L-
€emmi¡¡¡e*
   t6)l The commlsslon Fsy pltscr.tb€   n¡les ¡nd adopt feee whlch ¡re noee¡Bsry to carry out
tle provlrlonr of tùls sædon.
   l¿) t(g)l An emergency uûlørlzalion tprrmltl does not ve¡t ¡n th€ grun'taø tpemltt¡el any
¡lght  üo the dlvenlon ¿;qrøndn¿nt, or i¡¡dl uå€ of wstor ¡nd shsll explre and be e¡ncelld
ln secordsnee utlth lt¡ torm¡.
   SECTION 8.04. Sub¡ectton (c), SecHon 12.0õ2, Water Code, l¡ amended !o mad a¡
follows:




  SECTION 8.0õ. Sectlon 16.296, tffsüer Code' l¡ amended to rtad as follows¡
  S€c. 16.&38, CONSTRUCTION 0F LE\¡EE WITHOUT APPROVAL                          OF PLAÌ'lg



the planr by tùe commlrrlon.
  (b\ ThA   co7¿7,issicrn ehøll mnhe and, entone rulet and otd¿n ond thal.l perfont, all othsr
oah   nacøaeøq1 ln prwide lor tlw ea{e ctnwl,rual'ioft mnínlp¡wnce, rcpain and rcmmil ol
leueea lnraled in I,hh atate,




prsrtícaìIß mdßr th¿ citatmetaweu




      a Nothiw ín thìa sec|iøtu ar ìn, ¡aloe or otd¿rs ad@ßd bg lha 1ompíneion ehgll he
c,oiutrued ta- wtìow ü1, outnar or qemlør ol o leue of thn lngal dutíet' obltga'tionq m
liahilitias incid¿nf b mntnhl1t or opetullort
                                              3681
ch.      1010,   $   3.06                     ?6th LEGISI,TTTJNE-REGT'I,|N SESSION

  @ Any penon    who vlolatee any ptwlslon oI Suhaed'íott' (ù ql lhte secüon ls gutlüy of a
Cla.ss C hlàdemeanor an{ upon cônvictlon ls punlahrble by ¡ ñne of not mo¡s than $f'0t?0
lS¡001. A æpårrte ofrensê ls-commltüed eæh dry a atmcture con¡t¡ucted ln viol¡don of thl¡
¡ectlon ls malnt¿l¡ed.
  h)     Subaectton (o)




  t$-+hl¡l geetlon     doæ not apply to:
    lD øW                            cønal ayaltnt a$osìnlßd tatl,h o   wl,n          haußd ct


     (2) dams ¡uthorlzed by Sectlon 11.142 oftltls codel




  lerl




      G) øny lowe ot oüw ìrnprctentmt cowtnætnd udsùIa of tlw 100'yeor tlmduny, Fæ-
   tha pupõaea ol thh aecl,lotq-"1(N-yeat tlanduto,y" ie dtfitted' aa llw clnnn¿l of ø etnwn ond.
   tha'ofilarent     ktløna"s lhat mtnl, bã r',sentod ín otdæ ln dhcharye the 100:year tlnod
   urithøtrt wmulattuely inercaahg the unlø'rurtaae elowl,ìonmmu lløn ona foot ahotn tlw
   llÛ-yeør tlood. elptøtion príor ta enøpøch'mpnl,




reclamatlon ¡roJeete.
                                              8682
?õth LDGIS¡ITTURE-BEGTII,AR SESSION                                        ch.   1010,   $   4.08

  SECTION 8.06. Subehaptcr G, Chapter 16, lV¡ùer Code, l¡ emended by eddlng Secdon
16.287 to rcad as follows:
   Sec. 16.287, ADMINISTRATIVE PENALTY: CNIL ilEMEDY, (ø) Iî a puaon nio-
lales ø cornmíaa¡on ruh or o¡der adoptad und¿r Section 16,28s of thia øda thp commi¡eion
mail eaaels an adnûníatmtíw panalty agøitut that percon at proaìdad by Seclilm 11,0812 oÍ
thie codø
   (b) NothåW ín thí¡ ch,optn qføch tha rìAhl, of øny Tniaole cm?orutìon, ittd.iaidwl, m
polìlícal aubd,ìüì.aion ünt lral ø iwltciøbl¿ írú,eßet in puruöng ony owöla.bln commnn-laut
mmady to erlforce ø rþht æ tn prcumt or acøh ledrcffi rn conpewolion lø tha violnl,ìm of a
rigLt m othßrwiao rcdrcee an ìnju,ry,

          AßTICLE       4,   SURFACE WATER AND CROUND\T'ATER SUPPLIES
  SECTION 4.01, Seetlon ll,lil4, Wat¿r Code,       l¡   amended by amendlng SubsecHon     þ)   and
addtng Suboectlon (e) to read a¡ follow¡:
  (b) The comml¡¡lo¡ ahall grant the appllcatlon only lf:
    (l) the appllcatlon confonns io the rcqulrrmontr prceedbed by thls chapter and lr
  æcompanled by the prescrlbed foe;
    (2) un¡pprop¡'l¡ted wat¿r l¡ ¡vall¡ble ln the ¡ou¡re of aupply;
    (3) the propoeed approprlatton:
       (Alìs ínt¿¡td¿tt/or ø t                                           l benefrcl¡l uee;
      (B) does not lmpalr edetlng waùer rlghts or vesùed ¡tpar'lan ¡tght¡; l¡ndl
      (C) ls not det¡'lmental to the publtc wellare; [¡nd]
      (D) con¿ìdert ffu efrects ol øny kytholqical' cowuction bettnen w$aoe unl'ør ø¡td
    gmunÅunlþr; oni
       (E) addnase                                                                tlw etal¿ utslør
     pløn and an                                                                   llu   plponed'
     appvprìalìon                                                                 iliø¡u unrtwt
     uniwr of   this   nqtìrcmznN   ø'nd
    (4) the appllcant haa pruvlded evldence th¡t rea¡onable dlllgence w'lll be used to avotd
  wastß ¡nd schieve water con¡ewatlon a¡ defined by Subdlvlrlon (8XB), Sectlon ll.ü)2' of
  thle code.
  (ù   BeÙínníng Søptamber 1,       200!,                                                      Iw
mnmícipal p,ûpolæ in ø rugím         thal                                                       in
accordenre with Secl,üm 18.055(i)      ol                                                      høt
cottdìlìons wanunt twiacr of tkis requìrønmL
   SECTION 4,0¿. Subchapter D, Chaptor 11, lV¡tpr Code,          lr   amended by addlng Sectlons
ll,lõ01 and ll.16l üo ¡e¡d as follow¡r
   Sec,   1t.1501. CONSIDDP'ATION AND REVISION                Of P¿¿NS. In       ctmúdering     a'n'
øpplicøtìon,for a ponnil      lantorr- I,ahe, w d.ìuert eudate unfun æ Ior øn anwndm¿nt to ø
pcnnil" cedifr.edfil.i.ng, or ceñi.fuotn of odjud,icalìan, lhe cunmlaúon ehall' consldßr th¿ elole
wolar plan ønd øny øppoued regionol untet plur. tw th¿ anø or aîeol ín wh'ìeh th¿ wler i'e
pwpoacdln be stltvü dùwted orwoil
   Sec, 11,1õ1, EFFDCTS OF PEBMITS ON CROUNDWATER. In corwidnlng an applì-
ca.tion tor ø yterm.it h abta, talæ, or dfuul aurfane utalen tha commieelm, shall constdar the
cfrecla, if an,U, øt grcund,utalcr or grutndunler wcharge,
   SECTION 4.0¡|. Sectlon ll.l&3, Waber Code, ls amended by amendlng tlre sectlon headlng
¡nd Subsections (a) and (d) to read as follon¡s:
   Sec. ll.ró3. tPtleÐ PROJECTS FOR STORAGE Of APPROPRIATED ltfATER IN




                                              gG98
ch. lolo, $ 4.08                              ?õth LEGISLATTJRE-ßEGULAB SEs8¡ON




    t
  eer¡¡Seåf
     [{8ì the Hlehery ¡nd Ellcnhsgpr rqufen ln Clllc¡pteCsuaty¡+n¿
     rl.
   (d') Tlß cmn¡nbs¿on elnlJ onlg àeaue a!$ fln¡l oder granülng a petmlt or ¡mendment üo a
 permlt authorlzlng the aüomge of appmprlated water ln nqulfers for auboequent beneflclsl uB€
 when conpletnd pilat ymjætt or hhlorically dafloflshúßd pujech hau bem slwnn¿ ta be
teuíble undn lln øôt¿riø ptoúdßd ln Soc,l,íotu ll,1í4þ) ond ld,,tr+theetå¡n-fe¡+he+llet
                                                                          1,

   SECTION 4,ü. Sub,¡eetlons (¡), (b), (c), and (e), Secdon 11.1õ4, rrV¡t¿r Code, a¡e ûnsndd
to read ss follow¡:
   (a) Ar appllcatlon lled wlth the eommlsslon to undert¡ke a tpûbl ptdect under Sectlon
ll,168 must lnclude:
     (1) the lnformatlon ruqulred for an appllertlon for ¡ p€mlt or pennlt amendment t¿
   epprnpr.laùe ¡t¡t¡ w¡t¿rl
     (2) ¡ll lnformatlon r-equlrcd for an appllcrtlon for ¡ psmlt for ¡ Cla¡s V lqleetlon well
  wlthout requh"lng a eeparate hearlng or notlce¡ and
    (8) I msp or plrt showlng the lqlætion facllþ end the aqulfer ln whleh the wat¿r wlll be
  storcd,
  (b) If the eppllertlon ls for r permlt or ¡rennlt am€ndmont þo store appruprlatod water ln a
grmu,nduntæ t¡p.¡ndeupe¡¡¡d-+nt*l t¡¡enob or            ¡ subdlvlslon of o Wrundualar       Ís
                                                               thst ls under the Jurl¡dletlon of
                                          Hr$ifofi.ilrrlil,
     (l)   the ¡ppltc¿nt ¡h¡ll:
       (A) provl¡le a copy of the rpplleadon ùo e¡eh gnrunduúw lunde¡gleun+¡m¡erl
     consenatlon dlst¡lct that hrs Jurlsdlcüon over the rceenoh or subdlvlrlon¡
       (B) eoopente wlth øøcl¿ dielråcf t¡he-dl¡tdet¡l that ,u¡ th¡ncl Jurlgdlctlon over the
     ¡rs€nolr or ¡ubdlvlslon to ensurc compllanee wlth the n¡les of eæh dlstrlet;
       (C) eooperate with each dlst¡'lct thet ha¡ Jurlsdlctlon over tfie rcsenolr or suMlvlelon
     üo develop nrles rcgudlng ùhe lqJecdon, Bùorugp, and wlthdraw¡l of apptprirted wat¿r
     ¡Cored ln tÌ¡e ¡qulfer; üd
       (D) cr¡mply wlth the n¡les govemlng tlre lnJectlon, aùorage, and letl wltltd¡¡wal of
    appruprlated water etnred in the r€6eñoh or subdM¡lon that are adopted by øocå [r]
    dlstrlct that has lurtadlcùlon over the rcsenolr or eubdlvl¡loni and
    (2) the comml¡slon ¡hsll requlre that any Bgroement the applleant rcachsr wlth a dlstdet
  th¡t ha¡ Jurl¡dletlon over the rc¡ondr or subdlvlslon rcgardlng the tn¡me for the lqJeeùlon,
  atorage, ond wlthdrawal of apprcprlatnd w¡ter bs lncluded a¡ a condltlon of the permlC or
  ¡rermli amendment,
  (c) On    [@l                                 recclpt of ¡n lrpp¡epd¡tcì appllcatlon for    a




     (1) the lntrcducdon of w¡üer lnto the aqulfer wlll alter the physlcrl, ehemlcal, or
  blologle¡l quallùy of natlve groundwrtcr to r degree th¡t the lntmducHon would:
       (A) rcnder greundwrtar prcduced from the rqulfer harmful or det¡'lmentsl to people,
    anlmala, vegetrtlon, or prcpoÉy¡ or
       (B) rrqulre t¡e¡tment of the greundwrüer ùo a greaùer exùont than the n¡tlve g¡eurd-
    wuter rcqulres befort belng epplled üo that, beneflcl¡l u¡e¡
                                             8684
?6th LEGISLATUBE-NDGUI.J\R SESSION                                         ch.   1010,    [   4.07

     (2) the water stored in the rccelving rquifer can be euccersftrlly hsrvest€d lhom the
  aqulfer for beneflclal use¡ and
     (8) [the'eÌmtlhelCer h¡¡ prevld€d evldenoe th¡tl ¡easonable dlllgence wlll be used to
  protect the wat¿r sùo¡td ln the rccelvtng aqulfer flom un¡uthorlzed wtthdraw¡l¡ ùo tl¡o
  extpnt neæ¡saty ùo ma:dmtze the pemlt holder'8 abillty to ¡et¡leve and benefrclally use the
  ¡to¡ed w¡t¿r wlthout experÍenclng unrcasonable loes of a¡rproprlqtßd water,
                             approprlatæd water ln ø grcuufuntnr lrn"+ndc¡gæund*¡¡tetl
                           as defmed by Chaptnr Jd [5¿], rhall pruvlde aa a eondltlon to the
                           lder sh¡ll:
                            Itholder's lqjectlon and rccwery wetls wlth o gtutuhlolør ln
                            n¡ervatlon dl¡trlct that has Jurldlcùlon over tùe ¡e¡e¡volr or

     (2) each calend¡r month, prrvlde the dlstr.lct, lf any, wtth a wr.ltt¿n report rhowlng for
   the prevlour c¡lendar monthl
        (A) the amount of w¡t¿r l4Jected for aüorage¡ rnd
        (B) the amount of w¡t¿r rccaptured for uae.
   SECTION 4.0õ. Sub¡ection (b), Seetlon ll.lõõ, W¡ter Code, le ¡mended ùo rr¡d a¡
folloun:
   ö) The boa¡d ¡hall make ot
st¿tc a¡ lt eonsiders neceBBùJ
of otJ¡er aqulferr ln whleh waùo
The boqrd shell undedåke the
pdorltyl
     (l)  the aquifera daacrib?d tlden¡Hedl in Sectlon ll.lõ8(s);
      (2) areqs tleslgnated by the commlrslon ar "¡rrdority gruurrÅunle? mo/nagqnønt tsdt¡e¡¡l
   srer¡" under Seetlon JJ.008 [52S5311 and
      (8) other a¡ea¡ of the ståt€ in a prlorlty ùo be determlned by the bo¡rd's ranklng of
   where the gr€at€st neerl exlst¡.
   SECTION 4.m. Subsectlon ö), Section ll,l?il, Water Code, ls anended ùo ¡e¡d a¡
folloun:
   b) A permlt" cetüfletl flling, or certlflcate of a{Judlcatlon or a portlon of r pennlÇ ce¡tlfred
fTllng, or certlflcate of adJurllcatlon is exempt from cancellstlon under Sub¡e-ctlon (s) of thl¡
seetlon:
    (l) to the extent of the ou¡ner'¡ padclpatlon in the Consewatlon Resen¡e hogram
  ¡uthorized by the Footl Securlty fuL Pub.L. No. F198, Sece. 128l-1286, 90 StsL 1864,
  1609-1614 (198õ) or a slmll¡r governmenbul programi or
    (2) lfany portlon ofthe water authorlzed to be
  or ce¡tifleaüe of a{Jutllcatlon has been ue€d ln ac
  mentl plan apprcved ¡nnttøn,|, lo Secllon 18,
  SECTION 4.07. Subdlvtslon (6), Section 15.ü)1, lV¡tor Code, l¡ anrended to read a¡
follow¡:
     (6) "hoJect" means:




       (B) any undeftaklng or work out¡ide t'he ståtÊ to provlde for the malntenance and
     enhancement of the quallty of unter by ellmlnating¡¡llne lnflow thrcugh well pumplng
     and tleep well lqlectlon of búnel or
                                              36Í¡6
ch.   1010, $ 4.07                                       ?óth LEGTSLITN'NE-REGT'LIIB SESE¡ON




     Tena¡.
  SECTION 4,08. Subsocüon 6), Sectlon ló.002, Watar Code,                           l¡   amended ùo   rc¡d ¡¡
follows:




  SECTION {,00. Sectlon l?,8Ð6, Wrüer Code,                  l¡   amendod by amendlng Subsectlon (a) snd
addlng Subeectlon (c) üe ¡r¡d es follow¡:
  (¡) The bo¡¡d or lender dlstrlctr mey make eon¡ervatlon loan¡ for eapltal equlpment or
m¡üerl¡la, labor, prcparatlon coltt, rnd ln¡t¡lt¡tlon co¡t¡r
     (l) to   lmpruve w¡ùsr ure efñclency                of w¡tor dellvery and appllcatlon on edrtlng
  ln"lgetlon sptsmri
   (2) for prcputng lr¡{gaüod lsnd üo be converted üo dryland condltlon$ [erl
   (8) for preparlng dryland for morc efficlent use of n¡turs¡ preslplt¡tlonl
   &) Íor pnWríng ønd mølnlatníng lúnd tD be weiltm bnnh conl,rcl ac¿åaifi¿q íwlud-
  W tru, ¡wt lnút¿¡lto úíuítí¿e co¡td¡ælnd ymnnt tD Chu?tÊr 2N, ArríÊ1ùtut¡e Cod¿; m
   (il lot implementing prvlcipitalíon enha¡æeme¡tt øtì:vilhe ín orcu qf tlu slnte wlwn
   aurh    ætitílíu   ututld, bo,   ìn ilu   boatd'e   jun$nnt,   moet efectírtc,
  (c)                                                                 dàstrìote lor tlu cott oî pu'tthu'
                                                            ta bonvuter.
ìnga                                                        pryeñUi dßs¡{tndtnðnd'iaaløthewnnunl'ot
             lm ini.gal'ìon pupoæ&
walpr withdtwun
  SECTION 4.10, Subdlvl¡lon (12), Sectlon 86.üt2, \Vat¡r Code, ls amended üo re¡d a¡
follow¡:
      (12) "PrìDrílg gtvundruntæ mawgemml tedt¡e¡¡] area" means tn ¡¡eB deslgnated rnd
   dellneat¡d by the commle¡lon a¡ sn a¡¡a that lr experlenclng or lo expectad ùo experlenee
   erideel gmundwaùer problema,
   SECTION 4.11. Secdon 86,ü)?, W¡t¡er Code, ie amended üo re¡d a¡ follow¡l
   S€c. 8õ.(M, IDENTIFYING, DESIGNATINC, A-I.ID DELINEATING PfuIOÈITY
1ÀOUNDWATEB MANAGEMENI ten¡4¡€å"Ll AREAS. (a) The executlve dlrector ¡nd
tl¡e executlve admlnl¡tr¡tnr ¡hdl meet ¡t least one€ I ye¡r ùo ldentlf!, baæd on inlonrnlion




cont¡mlnctlon of groundwatnr suppliee.
  (b) If the exeo¡tive dlrsctor coneludes thaü an area of the ¡ù¿t¿ ¡hould be con¡lde¡ed for
derlgnotlon    u
               tpríorilg lrvunùMtprnoilÃqcnontIefull ¡rea, the exocutlve dlrector shsll
prrps¡r r repert to the commle¡lon.




                                                         8686
75th LEGISIIITURD-REGUI.,AB SESSION                                                     ch. lolo, $ 4.r2
                 fteeíw natìcê                                                          tlu eamútu dlnclor
                 ot studiae tlnl                                                         of bøíng ùtnlifutl u
                 or ør:Tnciedta   e

  ld) The executlve dlrector shall beßln prcparation o1 t priority W,ndil,alcr manqøntsnt
lodt¡€o¡l unr rrport by rcquestlng a etudy ftom the exesutlve sdmlnlstr¡ùor. The shtdy
musb
  fr) lnclude an apprdaal of the hydrogeology of tùe srca ¡nd matt¿n wlthln the Texa¡
 Water Development Bonrd'¡ plannlng oxpertlre relevsnt ùo the arery
  (2) cææeellw arua,'aimmpdiala ah'stt-tamu and'long'tßntt'utabr mpply øndtu@ ond
                                                       tl¡e executlve dlrector on or beforc
 th                                                    If the rtudy l¡ not dellvercd wlthln
 th                                                    prcceed wlth the prcpantlon of tåe
  rcpoú.
  (e) Th.e euecatíaø dircctor clnll rcqwel a atnd,y lwn, tlu euecutiw d¡Nrrlfi of tlu Porlca
and, Wiltllife Depaúmant for tlu puwoee ol prcporing I'lu turyf nqulnd by lhb eectlon^
Tlw elud,y nunl:
     (1)   oml.ual,e the   potøtl,iol ffictn of lhn dcaignalìnn of ø prìmity gtwndtwølnr monago-
  ¡ntnl uBa, on an a¡vø'a nnluml wcou,rnea: ond,
    (9) be                                                                                elot l'lu 18{tl'h daY
 folloutìnA                                                                               thí¿ L9o.dag Pøtíod,
 th¿ etøat
  0 t(d)l The report shall lnclude¡
     (l)   the ¡tcommended dellneatlon of the boundarle¡ of any pro¡loeed ptìnrity gtw'ndiln'
  ter mnna4emeTtl tedt¡e¡¡l ¡re¡    ln the fom of on otdn¡ tr"-¡tt¡e! to bs consldercd for
  adoptlon by the commlgdon;
    (2) the rca¡ons rnd rup¡nüng lnformrtlon for or agatnst deelgnatlng the a¡es as s
  primity Øauruhwler managemnnl ledtle¡ll ¡re¡¡
                                  whetlrer ¡ dl¡trict should b€ cre¡t¿d ln lhe prìorily
                                   årel or whether rÀe pråoril,y gwunùttalsr ùuttqo'
                                               ùo an erdstlng   dlstrlct;
     (4) ø æco¡nmandation on            to   acti¡me Lhat nhwld be ønnidered to coneenn nalu¡d
  tp$(rurrcc8;
     (5) on etntuation qÍ ínfùnrwl,ìon or atuiìpc eubtníll¿il tn            I'Lw   ewøúìoe dírcclør undBr
  Subcecl,ion    (c); ottd
     (6)   sny other inforrnctlon     that the executlve dlrecùor con¡lders helpful to the eommlælon,




flwndutatþt      m.anøg    omøú owø
   (h) J$                                                                                   rsary etudles, hold
heuing¡,                                                                                     PrePnrtd bY tlre
executlve
  SECTION 1.12. Sectlon Í16.fl)8, lV¡tcr Code, ls ¿mendd to resd a¡ follows:
  See. sõ.ffi8, PBOCEDURES FOB DESIGNATION 0F PRTORITA GfuOUNDWATEÈ
MAI,IACDMENT AREu, CONSIDENATION OF CREATION OF DISTNICT ON ADDI.
TION OF LAND IN PNIONITY GROUNDWATEN MANAGEMENT AREA TO EXIST.
ING DISTilICT        teA¡+IeJ|L¡¡EåSl. (r)           The commlselon shall
uoltî                                 ueae uslng the                               by                   lieu
l,hnee
Subch¡pt¿r B,                         Gove¡nment

                                                     3e3?
ch.         1010,        [ 4.12                               ?õth LEGIEL/II'TJBE-NEGTJLIIn SESSION

  (bl Tlu          cønt;rùìasion ttoll, caL øn etidßtúìßtv lwøttW lø co¡t¿ldn:
       (!   )   llß datìgtnl'lm, oI ø priorilU gtetn fu)út monryanßnl úw;
       (9) uilwtlwr          o dìclrínt almild        be øwlad      u¡n all o¡ patl oI     t   pfn¡ilU   grstt   tfuafsì
  mßnagcfwtú,øtw; oî
       (s) wl¡ellw all orpø¡t oltlu lnndín                 lhß prìar¿W gtvwnwahr monqtmen'l' a¡çø shottW
  bc   úfud. ta øn eúdíttg diatrínL
                                                       hold al u local'lot   in   one of tho coultlus in which       tlu
                                                       aæø   h leate{ m propoæd           tn be lmlad, m tn          llu
                                                      Wnlß faril¿lísa u¡v nat onllahl¿           ìn   llløleo cowttlica.
  (d) At alß hß
Cfedodpentns,
h.l inîontßlün
 couìden lurthn
ltvtt, onA soulrce,              '
  (e) Tlte dealgnrtlon oî a prìmltV gtunùmtar mønnqemm,l tdtþ¡¡l area n4v ¡t9ü
                                                                                       -þ
appe¡led nor mry lù be challeng€d under tåe Admlnl¡tratJve Procedure Act, Sectlon æ01,088'
Government Code,
  SECTION 1.18, Sectjon 86.fl)9, trVater Code, le ¡mended te                         tsd   a¡ follow¡l
  Sec. 86,000. NOTICE                     AND HEARING,           6l   Thø




for tho commlsslo
ledt¡er¡l unq úlø
andüim of land
   (b) Tt€ notlæ mu¡t lnclude:
     (L, if øWlimbl4, a ststÊment of the generel purpos€ e¡rd efreet of deeig¡¡tlng the
   pmpos€d t            n:oa"t   I'u grott ¡ttwoln   rwnagontú      oæø   ledtierlryl;
       0l tf Wlitùla                 ø elntcmonl oÍ    llu genßNl Wrpole      ønd efrød of cæotittg ø tlitt¡td. í¡t
   Uw priori,W           gtwídunlæ monqemenl'              ørvø.;
        Q) if øpptínohla ø atalamml qf lht ggnsml wrpoaa ond qW of add,ítt| all m W¡f qf
   I,Ll     ktid   ii    tlu pttoñfy grcurriualør        narìtgÊnlßnt oîeø    ¿o   on ethtittg   dhtriû




        (0) Ktll a descrlptlon or tùe nrme of tìe loc¡tlona ín |,lw o$actad ønø al whlch the
   eommleslon haa provlded copies of the exæutlve dlrætor's rcport    to be m¡de ¿vsllable for
   publlc lnrpection;
     (f) llw nøme u/nd  aünoe of each ptbl;It libtr.lry, eoth cumlu clerhb ofwo, and caal¡
   dbtdcttnwhiahtlweswnhaionlnÃWnñnadcopùnoÍlluewanl'iætli¡vslm'e¡tput; and
     ls) t$l the d¡te, tlme, end plwt ol tlu lwøring tM
   @1,
  (c) Tlw comminüqn attltl, also gi'ae urritlßn twtitc d tlw dalß, I'iM" pl'æq an¿ ptpou of
üw lwørtng ta tha gØemì:n8 bodu ol ea¿h cunlg, ngíonal walor plonning gtw)'.dd¡went
gîtundunisr díst'rlat, nunlcipalí1,A, rfpø' uúlutríl'y, rnbr d¡shlct m olher enltly ttilúnh
                                                              8688
?6th LEGISI.]TTURE-REGULAR SESSTON                                      ch.    1010,   I 4.1õ


tlw haariW,
  SECTION        4't4,flubaectlons (l¡), (c), (d), and (e), Sectlon 86.012' Wat'er Code, are
rmended   üo   ¡t¡d
                  a¡ followo:
   (b) If the eomml¡slon find¡ th¡t the land and otl¡er pmperty h fhe prtority rtvtütdu,alßr
managwrcnl, tdt¡er¡l arcs would bendt þm tùe cltstlon of one or mo¡¡ dl¡b"lck' that
therr is a publle need for on€ or moro dl¡t¡.ict¡, and that tùe e¡e¿tlon of one or morc dlsb¡cts
would further the publle welf¡¡e, the comml¡slon shall ls¡ue an o¡dq rùrtlng that the crestlon
of one or mo¡s dl¡Het¡ l¡ needed.
  (cl Follnwing
under Subsectlo

mønagmunl teit¡e¡U anos msy:
    (l) ercate one or motr dl¡h:lcts under Subchepter B' Chapter 86¡
    (2) have the sroa ¡nnexed  0o a dlaHct thst a{þlns the ¡nosi or
    (8) c¡eate one or mone dlctr'tct¡ thmwh the leglalatlve pnoce$.




boundarle¡ ol lhe prinrity gtøtnùuler rnanagen¿nl ldtle¡ll sr€r.
  SECTION 4.1õ, Secdon 8õ.018, liV¡lor Codg l¡ emended t¡ re¡d ¡¡ follow¡;
  Sec. 86.018. ADDING PnlOnlTY GÀOUNDWATEÈ MANAGEMENT                              te8¡+¡eå¡l




                     shall
   (e) Tl¡e eommlsslon                                                               ùo whleh lt
ie r€eommendlng the prdori                                                            The bo¡¡d
¡hsll vot€ on th]e adäiüon                                                           are¡ io the
dl¡bict snd ghall advlse the cornmlsslon of tho ot¡t¡ome.
                                              8689
ch. lolo, å 4.16                                          LEGTSIÀN'BE-REGT'LAA SESTION
                                                   'õth
  (d)   If the bo¡r{ vot¡¡ ùo aceept      the ¡ddtüon ol the priarily qtvtûtfualfi nanagmnú
tdt¡er¡l    aru¡ to tlre dl¡trlcû the boqrd'




   (s) I                                                   hsll de¡tgn¡üe electlon preclncta utd
  polllng                                                   an ehstim unÀet thit stthsætian,
  (e) llre bou¡d shtl¡ gtve notlee of tùe eleedon ¡nd the pm¡roritlon to bo vot¡d on. The
bos¡{ Bhalt publlrh noüee ol tl¡e electlon st leasü one tlme ln one or moru neweprpen wlth
Eenenl   clrcul¡tlon wlthin the bound¡rte¡ o1 lhe priaril'X gtourthûab¡ mmagem+:nl ldt¡eCl
-a¡t¡, The   notlce murt be publlrhed belorc tho 80th day prtcedlng tìe d¡te ¡et lor the
electlon.




the dlsùrlct,"
  (g) Immedl¡tely ¡ft¿r the electlon, tùe prealdlng Judge o.l each ¡rclllng pl¡ce shåll dellvo
thJrsturn¡ of th-e electlonùo the bo¡¡d,-and the bo¡rd ¡h¡ll csnvass tle rcturns lor the




 (h)                               addlng the pìmitY                                         I qe"   tl
  d
the                                              the
                                   dts*1¿ tß whtclr                                          tdt¡e¡¡l
Bnst                                ¡t¡¡on¡ble FsPFato                                       wlth the
dlsttlct's eÉrtlng ¡eheme of rcpaentetlon.
  (t) If ùhe pmpoeldon l¡ defe¡ted, ¡nother electlon üo ¡dd the primily -grflLrlfualßt
manAemenl- l$t¡e¡¡¡ ¡¡s¡ to ur edrtlng dlrtrlct mry not be. c¡lled befo¡o tlre ñnù
¡nnþem¡ry of the d¡te on whlch tlre elecüon on the pruposlùlon wu¡ held.
  SECTION 1.10. Subs€etlon¡ (b) ¡nd (e), Seetlon 86,011, Wnùar Code, ¡¡t rmended bo ¡ead
as follows¡
   ft) ltrecpst¡of     snelectlonùo¡dd                                      efianltulaledl¡¡tß0ogn
exlstlng dlstdct ct which thevot¿rs                                     rouduals¡ monagønant
tedt¡e¡¡l a¡e¡ to t'lre dl¡t¡lct ¡hsl b€
  (c) Tlre costs ol an eleetlon to create ¡ dl¡trlct or add ¡ prioríly gtoundttx.lêt manngemønt
tc'll¡e¡¡l n¡e¡ üo an erdrtlng dl¡Het at whtch tho prc¡nsltlon l¡Us shs[ bo prld by the
commlsslon.
   SECTION 4,1?, Sectlon 8õ.01õ, lVater Code' ls ¡mended üo rcad            eE   follows:




   t$l A polltlcrl subdlvlslon         located   ln rn sns¡   dellne¡üed   ut    prioril'g
minagunßt t tedt¡er¡l      ¡rr¡,   and ln whlch quallñed voters spprove the c¡e¡tlon ol a dlctt'lc{ or
                                                   8640
?õth LEGIELITII]RN-REGULAR 8A88ION                                               ch. lolo,      I 4.lo
¡nnexatlon lnùo an eldrtlng dlsülct, shrll b€ Slven con¡lderrtlon to rccelve lhmd¡l ¡¡¡l¡t¡næ
ftom the st¡te under Ch¡pør 1? for fl¡nd¡ to be r¡sod ln rdùærlng l¡¡ue¡ ldentlûed ln tl¡e
ptiorìly tfiMdilnlßt                 tedHe¡¡l rrea rcport ln the mrnner           by Sectlons
U.1% end      I
SederUtll¡¡(d$].
  SECIION ¿.1S. Secüon 8õ.01?, lVetor Code, l¡ ¡mended to re¡d ¡¡ follow¡:




groundweùer on     th¡t ¡t¡t¿-owned    lsnd.
  SECTION             Chapüer 8õ, lryster Code, ls ¡mendsd by addlng Sectlon¡ 36,018 s¡d
                  ¿.fe,
8õ.0U ùo rcad a¡ follow¡¡
  Sse, 8,1.018. REPORTS.
commì.aaìø¡t, ln eoqjwúion
daliw¡ kt tlw gouernm, tlw I
tìtnt s coû,,Whe¡nútn rcFnt
lhe daúgnolinr o.f ¡niuily
øvalìon and o¡nmlim, oldtsttìî,s.
   (b) Thß tr;¡ml rnwl í¡tnluda:
                                                                               mana4emanl orea¿ ond'
                                                                               õ, 1916, thn effedì.w dnla
                                                                                Rogulø Seesínì\ n86:
     (Ð ùn outhority undar         whình sonh    prìmtly   grtttùMtn      managemm,t wva and dìstrisl'
  uae pvpoaadlor ercalíw
    (S) a dptn,iled' ønalyeia  of                                                                di¿lr¡cl,
  iwludiw    analyela     q[o]ßct¿oi                                                             9o\frrm
  the atalion oÍ a dtal,ricl, øttd                                                              ðn alvoa
  in. which atbtnph h cæatn dietrictt tøiløI;
     $)                     ol tlw ul,íviliø oI eaoh ilialrìnl, cnaled, inefudíng I'lwae dìstrìßtÃ
           ø, tlnløilnd ønalVcin
  ruhbh                    managemmt plnna cnlifutl u¡tdot Sccl'ion 86,1012;
           an in,plnunl,ittg
     (Ð a mrrlú on audita perfomted on ih¿l,ricta uttdnr Søclíut Ed,E02 ottd            Míd
                                                                                          ad'ìont
  tqken mdar Ssclion E8.8oE:
     (8) wcommnndalìone tm ehan4u in lhb chnptor ond Chøplnr s6 ahú uill lqailílßlß ltta,
   ctpotion of prìmifl¡ grduøüal¿r mnwgemanl o¡Bat and lfu cmation ønd openlion ol
  dhtrìcl¡;
   (û ø rqon on eduølìotnl efrwle ìn natuly thúgaalad ptiorif grotttùltnlÊî manq*
  mmlø¡sa!: and
   (E) an¡¡ othnr åttlormatlon ønd, nc¡¡mmenlal,iona Jhat llu eom,m.ileìon couìdefi nlß'
   uønL




       (A)    ctrøa.tion of a   gmwùnl'er      dì.cl'rict bU lha lagttlßlwa;
          (B) øwt¿uotìø¡t ol o fìmitU gwmdnalßr menn{eflant aroa íntn øn edilin4 dístrißl
     hU   tln legialalu'n; út
                                                      lm41
ch.    1010,       ü   4.10                                       ?ñth LEGTEIJ\T1'RE-NDGUI,IIR SESETON

        (C) managmwtl           ql lttß yr¿onfA $s.ndwatsî mnqenenl' W.W tlu nænet
    .rllgìonul   ofriø of ¿fu iorr,ln¡siìotr- ThÁ cowtì¿eìm¿ moy he oul'ltmiz¿tl to:
            (í) adopt ryacirto otul øwnnl prt tcït WUPtn| lr,alríE¡ìotuÈ
            (ít) iamo wll permiúr ìn utødonne wilh Sactì¡nu Eî,ilt a¡d $'11t1:
            (¿¿¿) p'ñ'il,efll utotb ottd putnct tlß wohta cf gtvundilnlfi ín wcotfuwe wilh
        S e ctìotu   t 0, M 1 (I ) (A) -(G ) :
            (fu) LeW admínhl,mlítn penall'ìseþt tttolal'lolrø,; o¡td
            (a)   cotlacl'løee ìn     wìth Sectlotu is.20A@) øni (Ð,
                                     awtlnue
    (2) Il tttß curmtûaíon it'rcØLílad bU llu bghlnhtn ln flnnag€ tlw príoñtg.gwuPW
 nüí"itmont o'¡,q o ¡w¡ alactíw¿ mãy mt be cølladfot thne yeo7" fwn tlrß dah qf hß
 I,anl, elaclìo*




  (b) TltB con¡nhtio¡un curT qf u ænttl4 in ø príoñlg gtqtntdtt)alßf mønngsnwú øteu
maa:
    (1) nqu¿n E psîriùn eeekÛry apPtfint of ø plnl, rcgtir,rid by Subolnpb                                   A, ClnpW 282'
  Local Gøueramnt Codß, b atwu):
      (A) compliawe uòlh llw üata¡ annilabttll,g nrytnmonte adoilpd by                                       tln cowl undâr
      thh soûìon; ørd
        (B) th$ronúocltÃtt ¡upptv qf utatn orqffi¡íentwtúúr                                      ond'   qulÍlv b annilnhla ln
      tup¡y tn nrmbsiqf lolÂ propoeadfm tln phl'ladønu




eeclåon.   mo4 r,r,quìn t'ln*
       (1) o peßotl aeebítq øewn¿ qf o plß, m allentptÛry to                            aell,tn ø tubdì¡tì¿ìon:
                                                                                                ø Inl
           (A) rctlfu ø ptnhaaø             {    o   tot   ìn   ilu   cübdìüìtißr if an øpprowt ttnlet uwlv Íor tlu
       ruMluì¡ion      bu      ¡td' erhl; ot
           (B)   tthß pmon           attsrnpta to      fuìn       ø wabt eupplg eyaþ¡n to ssrw o¡to                ø non     lnh
       wdlhìnlhoctthd;ünmq,e
           (í) comfl,g w¿thÍedßId, etnlß,                   ttú   lncallnnu a;nd
             (lü   eetabtßh la as¡utnnt øtrd opemle tln evatzm; m
                                 m    enlìl,U
       (Ð ø ptomwl or opmråa uatat wpptg. eyeltnt, ealsíltg w. T                                          ry.lnte  uttthin ø
  *'ió,¿o¡"ion be buíll ,h¿ ,pt*¿ ån cdñpilìøwe u¿lh îldßml" 8tnl4 øî'n                                       bcd lnwa and
  rulet rplnlpdta Wiric drí'¡thöw wfs¡'
  SECTTON 4.20. Sectton 80.fl)1, lVsùer Code,                                l¡   smended   by emendlng Subtllvlslon (U)




   Secllm E6.lfl.
       (17) ,Awthottt' mzo,nß ø ttsuilg confirmod distfict apúuinc                                 Íot o   laøn   ftvn   t'lu I'mn
  Iuni.
   $EITION 4.21. Subchapter A, chaptor                                80,   water code, ls emended by addlng sectlon
36,0016 üe rcsd ss         folloç'¡¡
                                                                      g*z
?óth LEGISI./ITTJRE-REGI]L/I.R SESSION                                   ch. lolo, 0 4.uo




  SECTION 1,22. Subs€ctton (e), Sectlon 86.014 l4taùer Code,           l¡   amended üo   reld   8å
follow¡¡
  (c)    bound¡rles of s dleb'lct must b€ cotermlnous wlth ø ln¡lde the bound¡rlee of ¡
        llre
management aroa or súotitU gltutd,rtatsr monagen'tttt ledtle¡ü are¡'
   SECTION 4.28, Subsectlon (d), Sectlon 96,018, lVrÞr Code, l¡ amended |¿ ¡e¡d a¡
lollow¡:
                                                                                             or8
                                                                                             also
                                                                                            8rs8
                                                                                            nby

  SECTION 4,%, Subchrpter B, Ch¡ptor 80, W¡tor Code, l¡ ¡mended by addlng Seetlon
        re¡d a¡ follow¡:
86.01õ1 ùo
  Sec E6,01õ1, CREATION OF DISTRICT FOn PnnnITY GÀOUNDWATEî MAN'
                                                                                                øn
                                                                                                ba
                                                                                                to

  (b) Thß com¡wi¡úon etnll mtìfu tlw county co¡¡¿miaclonez¡ c¿1trtr gf ewh, cwnly wíth
tenltory ínth¿ ifi¡ùrict qf tlu tthtíict'e c,rcatìon a¿ ocløn øs pmatàcabb ofrn ícfl,íng t'tw oú4?
etal,lttg tlu dösl'ric|
   SECTION 4,26. SecHon 80.010, Ìltrter 0ode, lr ¡mended ùo rcsd as follom¡
   Sec.    s6.016.                                                               the commlsslon
grantr e    petltlo                                                              úon di*,aolwa a
tlìattìcl,'a boattd




  (d Tm,punra ditpctprs øppointail und¿r thit section Í+vhel ¡hall ¡e¡ve untll the lnlti¡l
¿trector¡ åre eËcød ¡nd h¡vb qu¡lifled for office or untll the vot¿n fall to apprnve the
ctestlon of the dl¡trleL
 (d) I                                                                                    f¡ils to
quatify                                                                                    o¡ tlw
counly                                                                                    ac¡ncY'

  f¿) t$l As ¡oon ao all tcmporary    dlreeüor¡                                          t¿ke ùhe
o¡ùh oì oi8ce, ¡nd eleet ¡ chitrmrin and vlee                                            iq. Tle
ch¡lrm¡n rhall prtslde at all meetlngr of the                                             the vlce
chairman ahall prealde'
   sEcTtoN 4.20. subehapter B, chrpter 80, lv¡ter code, ls ¿mended by addlng sectlon
 8ß.0101 tn    re¡d ¡¡ follows;
                                              8648
ch. lolo, $ 4.26                                         ?óth LEGIELITN,nD-REGT'I"Aß SESSION

  Seo. 80.0101. ME1HOD FOn APPOINIING TEMPOHAÈY DInEeIO$t FOn DIS'
TàICT IN PRIOHTY GROUNDWATEî M$ÍAGEMENT AnßA" (s) If o dbt¡M ín t
pbrilV trutndu¡alsr nnnagt ìßnl, u¡'tø lt:
    (r) contaíw| wòlhk otu ca'tttlv) tha ønlv cvmn'hdonnt mni d tlnl cottnl'y alnll
  oWl¡tlfrw lørnponry dhzdon                  fvr tlu   dìslrìú
   (Ð conto                                                                        wh crtttntg clwlt
                                                          outtty cotttttt'ìttìoß+n æuil, of
  øppotnlal                                               wòth tlß øppoinlmmb qÍ üw lhne rcmnìníng
  dtncløz ln                                              Suhæctíon (b);
    (s)                                                                                   cutú of    wh   couttlg
  stnll                                                                                    qf   tlnhnmwlníng
  dìnc

                                                                  'ffiffi:r'!ffii'{';#!'åiWT
    (il conlnhutl uilhin fia Ø mn\o mnl'ìaq                       üu cwnty cørcmhslonort eutrl of ewh
  counlg elnll appí.nt one t'srtuWwy dítr,cl'ttr,
  (b)(l                                atìnalotl gtvtl',lthüatsî rÆ"     moo,no   tlu   est¿ntnlß cî gtvnniltalâr
tuoìn                                  tlu   cun¡¡tå¿aian   utd¿r Sabuclìmt       tc)   lw fu    orrzo ol o counlg
ilwrh



  will ws ln ìmplenont thìa euMìùìtìorL
                                                 dìnclnn otp to bo oppoíntad h conlatnd wìlbin lun
                                                  ehall btnlop on eal'imala olunwl gttltttdtunln uso
                                                  ]lu dtstr¿ct,
  SECTTON        4,8l.    Sectlon 80.0õ2,     W¡tor Code, l¡ ¡mended to read ¡¡ follorr¡:




  (b) Notwíllntandlry Stùaætìon (o), llu þllouting fouìr¡fons pranll ov* o co¡úlffit¡W or
íncomletøú pwvt¡lon of ø apcW Imt tlnl                   gnna     ø   qeffi dtstrict
      ( 1)   Sed.íme   80, 10f-9A.   fi&;
      (2) Sod,ìmu 80.169-98JAI: ønd
      (E) Subclwpler I.
  SECTION         428.    Subchapt¿r D,       Chept¿r                                            amendfng Sectlon
80.1û7 snd addlng Secülon¡ 86,1071, 80.1()¡42,
  Sec. 88.10?. RESEARCH tâÀ¡Ð-P["AÀllttltG¡1.                          f(cl A     dlstrlct m¡y cûry out any
rc¡e¡rch projecta deemed n€c€sðary by the board.
   Sec. 80.t|n. MA IAGDMDNT PI¡AN. (a) [(Ðl Followlng noùlce and hearlnS, the
dl¡tr.lct shå¡l d¿ rrrirdlínntìon with wrfane waler møtwgtmtnl aúítìpa on ø Wiounl boaìs,
develop r comprhenrlvs mrnagem€nt plan whích addtta¡eo the lolløuin4 munqe'menl gool*
aa a,pplicubla:
      (1)    pwúfng      tlw ma¡t efieient we ol grtt¡tdttttolpx
      (Ð  contmllbry Øtd pmuenlírtg untt¿ ol g¡vunùnløn
      (0) conlmüìng tnd prelmtùtg nùsíd¿nce;
      $) addneoínA cmqjunctiw w{a'ce unlar nnnngentotr't i¿nßs; untd
      (5) add'nseiw nuluml flsørrce             ilnng
                                                          3644
?õth LEGISI,IIT.IJRE-BEGT]LAN SE$gION                                             ch.       1010,   $   4.2E

  (b) A    dístrícl                                                          dlsÞ¿d, metryûìßnl plott
onophd olßr   alß                                                            ngtaanl ualn plm for tlu
ßg¿on in    whìßh                                                            htø figíowl ualer plan
  (c) Tlw cowruí¡aím¿ ønd üw Tesøc Wolßt Dank¡p¡nottl, Boatd. alnll Wuitdr t¿chnìcal
oarhlnnce dÍ¡ttn a                                            lu     nßnngenmf plan ruWínd urndtt
         whôrh
Subaevlím (ø)                                                     tha .lhtriß|, a prelimhary   mieu      ond
contnntontluplon                                                  Ifmrhrotiswørulcomæntby
                                                              hoottd.
üu conmhsìon ìa nWoatad, tlta oottt¡tvir,don          elnil pmtüh cun'mmt mt lalæ thøn E0 daya
lltrrtttß dalp üß wqnal b nlceiwù
   (d,) Tha conml¿rion nlm'll Vrutôfu hchnbd or,rhloncs ta ø díntricl ùffìng ìfE inilìnl
openfímal plu.ee,
  (e) In tlu mnnagØnsnt plan, daanìbed undæ Slbsed,ìm, (aL lhn df¿bid ahall;
    (1) ¿drlntlf1 lln pøformance atnnlatde and managemonl obieclìnne u'nfltr whích tlu
  disariot u¿U oryalt tn aahløso tlu msnqenø.| goah ídon@d u¡tfut Subaøctíon (ù;
    (Ð ryecifu, ín o¡       ntntch   dnhil   u   poaaíbla   tlu   ør,tíonc rnrolcd,une, pørfotmancq, ønd,
  øwídøitts thal an oÌ Íut! be rwceenury lo etect lln pl.a¡ ödud'ìng apecifwatiow añ
  pvpoeedruhu
    (g) ituhtfu ealimoìaa qf thßlol,lowìng:
      (A) Uto enialíw tolal tuoila ømmnl, of gftunù,oator ìn üw dlslr¿ct;
      (B) tlw anmuú, qf grvt'ndualsr heing ued uilhín tha dìÃrricl on on øn'mnl bad¿:
      (C) llu onnwl omønt of nclørgø ú mV, to tlw grvu:ù/nl,sr terøursel wåthin tlw
    dtltric¿ and, hout nalu,¡d or arlificinl tr'clø;tgø mog be ùnneaaed; ond
      ( D ) tlu pttJ e ûad ualø nW lV and, dsmond lor unlsr withå¡t tlu ditl;t'rr,{; otd'

    6)     addrcaa utal¿r            nædo    ín s
  oppwed                u)al¿î         \f (,
  18,0õE

                                                                                       t.


                                                       The dlst¡lct ehall rdopt nrler neceesa$'           ùo
                 m8na8ernent
 @)                                                                                          aary. An'onb
mpnl,¿                                                            eløll ollunuíae
comply ut¿lh lhß nquírurrwn/c of lhb aectton
  See. 30,t0t2, TEXAS WATEÈ DEVELOPMENT BOAHD fuEVIEW AND CERTIFICA'
TION OF M¡NACEMENT PLAN. ld á tfhel dlstr'ict ghsll ttot lotn tlw tun geøn qfln
                                                                                               llu ølptttíon
                                                                                               w nqtimd
                                                                                               wvðøo     wd
certi,ftcalöon teemntertenl,
                        ol o mann4ena¡tl pløn ønßpþd undør Seol'lon 86.10f I, lhß
  (b) Wlþan 0o (hvs of æce.ípt
emcutì,u adnì,nlstrr.toi                    plan if Jhø phn ia adn¿níahatíuely
                              slnll csrtifl ø flutnwqnßnt
cotnplota A nntagem,enl                            wlm. il, aontaåns tlw infomo.
tíon nquitú ta be mbr¿í                            ereaúhte adminìelttlor may
d¿tpnnítt¿ lhal    c¡tntitöona                              ¿s undu Sectíon Eí.I0ltþ)$),
  (c) Onpe ø d¿lernti'ttalion lhnl o monngemanl plßn ts adnìn,í.sl,wtiwlV cotnplatø lwa bestù
mnd¿:
     (t) llw ereadiue adtnlnishalÐr mag not ¡ewke tlw futennínatinn üwl ø managemant
  plon ia úmíntul'mlíaelg cutt'plnto:
     (2) l,he ensail,iuo qdmì.nht øtm may nqueú addìlional ùdornal'ion frvtn' lho díe¡ríct if
   lhe ìnþmnlíon tÃ necellsry tn clarilq, madífy, m eupplamønl' ryevim.aly wbtn'öAþd'
  'mnlørioh ond
                                                    364õ
Ch. 1010, $              4.28                                     ?õth   LEGtgLl\luRE-BEGuIlw sEsgIoN

    (Ð ø nqt{r,t lm sdditionf,l irtafirulion                       daes   wt findsl   lhß nanagnwú pløn ítæon'
  plßta,
                                                                                tln ewwlún odmínietmtw ot' if
                                                                                 Boo¡d*
                                                                                ¡wtiw ond ¡vdfupt    th'e PIan   wìth




ceñi,fical,ion    oto nviaed mmngennnl                   plnn^




followu:
 (a)                                                                                          e srme mrnaqement
a¡sa,                                                                                         .rCul3g    bY Sectlon
38,10                                                                                         tlon of the Plan, eryh
dlstrl                                                                                         other dlsb:icts ln the
munagement         am.
  SECTION 4.S0, Seetlon 80.118, Wst€r Code, ls omended to resd ¡8 follows:
  Sec. 80.118. PERMITS FOR WELLS, @ A dlet¡lct shall r€qul¡g permlte for the
¿"llùng, equlpplng, or compleüng of we[sfrl or for subetantjrny alterlng the elze of well¡ or
well pumps.
   (b) A díatfi, chalt ¡¡qtìn tl;¡¡l øn oppkcatíon lor o permlt be ìn unìtòng ønd wøm tn,
   (c) A dìatrict mary                                hnchtdtd ìn ilø pormtt øyplicalíon;
                       'f,qtùt tlwr ilw lotlouting be
     (1) l,lw nnm¿ ond møiling addnee d lhe øpplícønl and lþß utntr ol I'ha lud on whìch
   th¿   unllwill      be localed;
      ø     if   thß   a,r¡ptrícøl¡¿t   h   othor thnn    th,e   ounæ qf tltc pmpeflg, dawmmlalion eatablishiw
   nt ipitt'lca¡ti        outMtU to conalnwl øttd                 opemia owlllottke prcpoeedue:
      (8) a statenwnt           of tlw ttøfun and pwoae              qf tlw plposød aæ ottd tlw omaunl of utatør
   tn be   weiltor eath          PluPoae;
      (t) ø untn           cvtamtol;ion plnn or o d¿ctamllon thal I,lß op¡tlicont wìll cwtply wötk lln
   dial,nc¿' a ttwnagemen't pløn;
     (6) 1lw tocøtíon ol each unll and the estimatpd, ratp at wltich unlø wìll be wilhd'tutt¡u
     (s) a unln well cbntn ptan ot ø dnclmúinn û,al lhß øpplicønt wì\tr complg with well
   pltóg¡ng guìdzl,íneo ønd nitort elnaulro to tlw aomttaisoiaw and
      (f) o iL¡vught          conlingmcY plnn,
   (d) Berq¡p frro¿nling w danyìng ø pertnit, tlw tlixtråct sh&ll ænsid.sf wlwlhn:
     (û tß                             tlu wquå'wmnnla puoeribed bU tltía chaplet                                md     ia
   oßcornwn
      (g)   llw                                          nruøtonably qfeda erìstiug gmu.nihwhr and autføce
   unler rcaotnvea;
     (s) the Wpoaed ute of ualer ìa ilalkaled tn øng benafi'cìal' we;
                                                                   8646
?õth LEGTSLATURE-REGTIIJTR SESSION                                                    ch.        1010,   0 432
       Ø) tlw propored   uee   ol utalor i¿   co¡t"sùttÊnt   ùilh thß   dl,al,ricl'e crrfifrßd   uator nanaga.
   mmtplnn;
      (5) llu oppl:lønt haa ogned tn owid utq,stp ond aßhiÊ1n wala¡ conaettnllon; oni
     (8) the opphcønl ltu Wued tlnt lrola¿onahla dil,þewe will h u.aed tn pmtpst gtwunduo,-
   tør Wality otd t,rÃl tlu aryplbont rørl, Íollutr well plWgiÌtg Wìthlinaa al tlw tùwe ol wll
   clantu.




  @ Adld'röctryUngutvthalchøngeeinthpwilhùnwalonduoeolgruundutatetunilo¡o
pørnútrøt bo nndo wílhø,ttthe prloø øppmwl of opwmitømeulmøúì.eawd by tlw díÅtríct
  SECTION 4.81. Subchrptrtr D, Chaptar 86, lV¡ter Code, ls ¡mended by adding Section
86,11S1 ùo read as follows:
  Sec, 80.118t. ELEMENTS OF PEHMIT, (o) A pemìr tenud by the dhtrict to tlw
øpplicanl' und¿¡ Sectíøn 30,113 alw)l stale tlrn termt onÅ povìalnm preeÁbed by tlw dìstric|
  (b) Tlß pmnlt moy i¡ælude:
     (Ð tlw wme ond odùBu oltln pønon tn wfuym llw penníl ie lannd;,
    (2) tha lacolion of tha nnl,h
    (8) the daln tha pwmit ia to erpht if no unll in drilled;
    G) o stalrm¿nl, ol tlw ptrpoee lor whích tlw utell it to be usd;
    (5) ø nquircment tlnl, lh¿ utalor withllwm undar tlw permì|, be ytl ta betuftcld'ute ot
  dl    tim¿s;
       (6) the lacotton of tha we of tlu u)al& fwt lhø wll;
       (D a wler tnll clarurc plorz. ø da.clømlíon ¿ry                                                       wll
                                       T                           !h" øpplì,:unt ulll       comply   with
  plugg¡ng guìdzlìnea ond      rcWi clontl       to tlw comnhúuq
       (8) tluco¡td.ìlioneondn,strìc,|,íonaìf,ony,plnnwlontluntøottd,w¡toutúotwithdruM;
       (9) ang consen¡aliono¡Ínle¡l m¿thd¡ of drì.llðtg onil opøtulttrg ymrcriberl by ttw
  d,Íatricl;
     (10) o dtwtgW contíngencg plan ynzacribed by üæ diahict; ønn
     (11) ol,ltn t¿rmr ond cottdilions o,t ptuìded by Sectlon 8E,Il3,
  SECTION 4.82, Secdon 86.11?, Water Code, ls amended ùo read as follow¡:
  Sec.   S6.117,                                    LIMITAT¡ONS. (¡) Á dutrí.ct ma,y erønpt
unlh Ítv¡n ¿lu                                      pxmtt, m opemltng permìt, or ãny otlin
ynnit    rcqrírz                                   rul,ee,   dlstrlct may not requlrr a permlt
for¡                                                               ^
       (l) driling or prcduclng   ftom a well elther dr.llled, completed, or equlpped so thaü it ls
  lnerpable of produclng more than 2ó,0ü) gallonr of groundwatcr a day;
                                                               ct the prcductlon of a well lf
                                                               or io be used 0o supply the
                                                                      a momber of esch hougohold
                                                                      or B member of the owney's
                                                                      an employee of the owner;
                          ¡lt¿r¡tlon of the slzê of ¡ well or to ¡tet¡lcü the prcducüion ftom the
                         duced or to be produced ftom the well l¡ used or to be used to pruvldo
                         llvestoek   rnd poultry      connected     wlth farming, ranchlng, or            dalry

    (4) wat¿r wella to eupply wat,er                                           on actlvlülec, regrrdleer of
  whether those wells are produdng¡                                            tny well permlttcd by tho
  R¡ilroad Commlsslon of Tex¡s drllled                                         ¡ or
                                                    8M7
ch.    1010,      $   4.82                         75th LEGISLATI.'RE-REGTILIR SESSION

      (6) let well¡ u¡ed for domestle need¡.
  (b) The bo¡rd shsll adopt nrles detærmtnlng the sppllceblllty                 of   Suboeetlon (¡XB) to
facllltie¡ u¡d p¡'lm¡rlly for feedlng llveeþock.
  (e) The dbHct ¡hall not deny tlre owner of a tract r¡f l¡nd
equlpped to prnduee mo¡t than 2õ,(M ßallons a da¡r on the
well on hla l¡nd or the pdvllege ùo produce groundwater ftom
the dletrlct.
  (d) A dl¡trlct rnay not reaür'lct the productlon of any r+æll equlpped ùo pn¡duce 2õ,üX)
gallonr or lesa r day.
  (e) Nothtng ln thlr chepter applles to well¡ drllled for oll, gal, aulphur, utanlum, or br'lne,
or for corc Ceetr, or for l4Jectlon of gus, raltwater, or other fluld, or for any other purymae'
                                                          Texa¡. A dlstr"lct may not rcqulre a
                                                                äilt- tril ffi i,l if; :ï.i#:ni
                                                                 the ¡ule¡ of the distt'lct. Waler wells
drillad qfin Seplmtbet l, t991, ta mWlry unler tor hyd,rccorbon prud,uclíon actittílíea mtut
mpet thø epadng requíwnnn,l,a of tha di.slricl unlp¿a          rn urye   ìc oas,ll,oble witlvin 8M tøel      ol
tlw pmd,wtìon unll or the cød,rc|ínjeetim slolíorl




ln any grcundwster ¡ercwolr,




ln any groundunter rcætrolr.
  (h) A unll, ln uqryly uatw tm ø nhtl,ltisìon oî land lor whíph ø pløt approuøl h nquind
by law ía ¡nl encmplad,wdet thís aecthn
  SECTION 4.&3. Subehapter D, Chapter 80, trVetor Code, Is ¡mended by uddlng Sectlon
90.122 ùo read e¡ follow¡:
  Sec, 10.122. TnANSFpn OF GROUNDWATEÈ OUf OF DISTRICT,                                         (o) A dí.slr¡rt
mary Ttronuþal,e rulas r,rlquúríng o prctn ln obtøin a pcrmít ftom lha diotricl            þr     the trcnqfer
of grtwndwalar        ml   of   llu d,htricl lo:
     (1) inc¡eaæ w                     Neï lhe amount of gruundumtar la be I'mn'qfenud
                                w qflar Mønh 2'
   under ø contåmtìng onvrqennnl, ht etfect belon thnl døl'e: or
     (9) lmnaln gxnmdual.w ortt of the d.ístrial on ¡rt qfl.fi Møtt'h g, 1091, *nlot o tww
   anvngemmL
   (b) The dhlrícl may impoae o rcamnnbll tee             lm   Tnweeaing   an   øpptlícøl'ion   tot a permil
rundsr   lhit   cection,
  (c) Belore irauíng a permíl und.er lhis seclion, lhe d,ùtricl muú' giae nnlíce of I'hn
applìcaliøt ond hold ø ptblíc heørüng,
  (d) In d¿terminíng whetlwr to i.sÈue ø ¡termiC und¿r lhia cecliøtl the dìslrict sLall
cona¡der:
     (t) the aaøilnbilíl,A ol u¡altt tn the di.¿lri.ct ønd ín tlw ¡tropoaed, rcceíúng ømo ùthtg th,e
   period,tor whicl¿ the wøtar wpply ìt reqæúed;
     (Ð the auoilabilitA olleañble øndprudìcable allamalíua mrypliea to tlw a¡tplbøn|
     (3) lhe omnu¡tl        utl
                             ptrpoaea of rue in lhe pro¡nwd rcceivíng arcø lor whtclt rwler ìt
   necd¿tl;
     ß) lhe pryiecled elfect of llw pxtpoteÅ t'mn$er on aqrtìlor coulilions, d'epleliw, aubni'
   dencq or elfectu on cthting Tnrmit holdzn or other gnruttd.unlc¡ tuen tuìlltiz tl¿e d,islriah
   ùnd
                                                   8648
?6th LDGTSLATURE-REGUIIIß SESSTON                                                   ch. lol0, $ 4,8õ
    (5) llu appmnd         rcgìot ßl unlet pla:n ond cet'l,tfred dül'rìnl,   mntqtmor'l plan
   (e) The dißlrôct may lími| ø pennåt ìaflßd undar |,hía sed,ion if condítípru in Subaecl'ion
(tl) w,nunt the lhmítal,io¡t"
    (fl In addil,tan ln cqndíL,íowc ptuidodfo Seclíon 88.118\ tlw pewíl ahall qaffi:
       (1) the øn¿sml of nntor l,hnl møg be tm'netenz'd, otrl, ttf l,lw diclrìc,l; ø¡t'd
       (9) the period før which tho unlw møy be t¡unSÍsfitù
    (g) A dißtflcl may nol, prchibil, |,fu erVotl of gwtndnnler tf lfu pu.rcln¡e wat in effecl' on
æbeforc J'un¿ 1, 1997,
    (h) This aectì.on applòee øtlg l,o o lrunqfw qf wolsr ttnl ìs ìnit¿otQd' or ìrunBaaed qfur t'lw
efrecliw dnle of thöe asctiotl*
    (ì) A dißlricl ahall odopt ntlos oÂ necelsol to impbmanl thís aeclion"
    SECTION 4.84. Subehaptar E, Chryier lß, W¡ter Code, ia ¡mended by addlng Sectton¡
8B,lõ9, 86.160, and 86.161 to ¡ead us followsl
  Soc.   ]B.Iõe. GÙOUNDWATEî DISTilCT MANACDMENT PLAN fU¡VDS.                           Tha Tør'
oa Waler  Dnelapmenl Bætd may allacab funda fiow¿ tlw u¡slßr oss¿alønee ltnd to ø diat'r¿cl
to æ¡tdttct inittal dnlø coll¿ctione undot this chapl,ot, Lo clawl,op and im'plement o Inng-tann
mmtøgemønl plan, u.ndæ Sectiott. 88,1011, and, to podiaipafo in rugiorwl ualæ plam'
   See. 86.160, FUNDS, Tha                                                        aion Utß Pørka
øttd Wìldlile DeryntnmL             ltw                                                        ínilltullme ot
highsr eduôoliØr, mag           allacato                                                      er ond' Choptsr
35, tohich  inchda bul, aw not lbni,tad la:
     0     cordnnting tnitial ø¡td anbaequenl úrlrlì,as oMI nlrre¡s undar Socliom 86,106, ûA,W,
  ønd 36,t09;
     (2) prwid,ing oppmpriale edtualiott'            in   o$eelød   anae     ídott't|fred   in Sectìon   35,007
  rcIalí'itg   lo   thà   fiblerw and   iaune enweming unler muw4em¿nl lhal may ørba
     (Ð    poceeeirry     pfoi\     gmmd,tmlø mønagemenJ orcø wdttølions ltldßr thia chøptßr
  ttdChøpter        E6:

    Q) ptouìdíW technÍcal ond, adrnìnlatmllue a¿shtnnce tn wwlU crcatod dislrích undtt
  this cLø.ptet ond Chopler E6;
    (5) couering the eosts of nnuryaper wlìcee wqdted' undn Secliotu 8õ,009 ond E6,0tl
  and loilnd eløclìoz.ø ln o¡co¡dnwø wìth Sectiotu 85.0t1þ), 1ù.Lrl(b, o¡td 38,010; ond
     (s) Waid¡ny          lor   arnintønællta
                                            firutu                                                   e Tesu
  Wøtet Deaelopttiønt Boa¡d m         diclrícl
                                            a                                                        tüildrlfe
   wlau.rce hahíinl, neoda aa they may apply                                                         biectiaee
  ottha dirlricL
  See, 86.161. ELIGIBILITY         fon FUNDING. (o) Tlt¿ Touot Woler Dewlopment Boord
maa                         und¿r                                     fi, and ll, ond,
Saüc                       chapler                                    Boatd deler'¡ninea
that                       U ailu,tt                                  wth prwíaionn ol
tkìa clwpter,
                                                                                                  diawnl¿nue
                                                                                                 ndn lhat the




shúll begíwn ín ooeo¡dance w¡lh tlß rulee ol the agsttcy.
   (ü Th¿ Tesas Water Dewlopmml Bootd, nny dzbgale lo llw Sløte Ofice ol Adminíetm'
tíue Heøringe th¿ tpsrysibìlity to øndnut o lwøring wdar thi¡ sectíott"
   SECTION 4.36. SubehapÞr G, Chapùer 86, l¡ttuÞr Code, is umended by adding Sectlons
88,206 ¡nd 86,20? ùo rcad us followel
                                                     3649
ch. l0lo, $ 4.3õ                                           7õth LEGTSLATTJBE-REGT'LIIß SESSTON

  Sea 86.208, DISÎHCT FEES. (a) A tempomry boud nary eet tz*let leea tn py for tlw
øuatìon and, inòliøl opemlðm, of o dhtric,l, unïìl m.ch tìmo ae thz diskìct cmallon lne bem
confirmad utd, ø pemnmnl bnñ ltu hen elad,ed bA ømoimitA wln of tlu fltnlífrpd aotelro
tntìng ín ¿rß disttict in on el¿ctíon cøllodlor lhaw Wrposøl,
    (b) Thß rtta qf feea wt lor ctop or liwatþck prvd,uctíon or otJwt agrìanl,lurul ueee ehnll be
no mnte than 20 percent of tln ml,e a.Wl,ittltn wuníciplwee,
    9ee, 88.207. USE OF PERMIT FEES AUÎHOHIZED BY SPECIAL LAW. A district
 maV uu fund.e oblntnad fion parmit feee collaclød prrnnnt to lhø epeeìnl law goumtìttg thn
 dtatt¿s, tor o'ny WrWBe cmaialþnt with aLz di.sttíct'a cstl,ifrcd utabr mnnagenwnt pløn
 ìnchr/ling, urtthout lìrz.;italíon malcin4 gffintq løøw, or cotútwhnl poymanh to aahioae,
tarilìlnlq u erydítn ¡uducliatu ín pvunduntw WmpiW ør tlw datnlapwnt or di.alribulion
 of allrrnaliac walet atrylioa
    SECTION 4.86. Subchapter I, Chapter 86, Watsr Code, ls amended to read as follows¡

 suBcHAPrEn              t     P E nFOnM      ANCE nEVI EW AN D DTSSOLUTION               toeD¡SEn¡gtl
  .Ssa Jø.JoI. FilLUnE TO SUBMIT A MANAGEMENT PLAN, It ø bwrd IaìlE tÐ
auhrnit o nwnagemant plon or to nceìoe eeñificølìon ol íte mana4emant pløn und¿r Section
s6.1072 or tøíls ta ruhnit o¡ receìw cedìficallon ol an omou.dmml, tû th¿ mana4mmt plm,
undor Section. 3il,rc78, the coll'l¡nìseion aldl tal¡¿ oppopríøte oetìon. tmd¿r Sectìon lû,Eui
      Sec, Ea$DP. LDGISLATNI: AUDIT                      &EVIEW DETEilMINATION OF WHETHEÈ
DISTilICI       ß    OPE&ATIONAL. (o)               A    díetrict ia eubjøct t,t tludtw bU tha etalß atúitnr
tmdcr th¿ tlìtuctò¡m of the legiclaliue oudít cø¡tunillpe pürcw¡ t to Chnpl.er E|I, Gowrnm¿nt
Coda
  (b) Thø comrøiseial6 tlu Tesoe Watw Dtulorymt Boaù, ond tlw pslrtr¿ aflt Wildlíß
Depuimnnl thall pvvìù technìcal aesißtønte to tlu slnlþ utditør'e qffice Íú the rwiew,
  ft) Tha atole aul,ítot shøll mnlæ ø d¿lemúnnlion ol whzther ø ilì.str¡ct ia odíaelg nqa4ed
in aahìwíng th,e obJecl,ioee of tht dblrictb mnnngemønt plnn, based on øn audrl ol the
dhlricl'e perførmnwe mdntlw plnn
  (d) Tlß cMe otdiþr tlr.ll confuæt aurh øu/;itÃ loÛoutíng tlu fint onnìuenorX ol the
ìnitìal cetTificalion, of tha plon ba the Teru Wal.er Detnlopnant Boord und.sr Sectlon
88,   t0l9 aú lollouting tlw sud of ewry fiae-yø,r pæiod tlwefian
  (e) The  etalÆ oud,itor olnll rcpod, findlnge of tlw tuvieut to the lngislntiw aud:il conuníttee
und lo tlw eotnmíeaim"
  0       U   it ù   dnkrminad undar Subces¡ion              ft) thal tlw dt¡t¡ict ia rwt opemlional,    the
comnission       únll tdlø ø'pprpríøle          aclòon   undû     Soctrhrn 86,!08,
      Sea   E0.E0t. ACTION 8Y COMMISSION.              h) If Søction N0.E0I or ,10.!024 uppliel, tttß
co¡nmi.eeìonn    ús          notbc ond heørin4 in aorotdøwe utith Ch'optw 9001, Gotnrnm¿nt Cúa
ahal,l    ta*l adion tlw com¡nìasíon ccm¿idpn ueryp:1al4 inaludinO:
         (1) ìeruing on, otdtr lrzqu,bing llw díatrid to talce ceúaín antiona or la tuftún frcm
  taking cnlahr, antio¡u:
         (9) díaæhtíng       the   bw¡d   ån accotdonce wàth Sectlona Eaß05 ond. J8.!07;
         (t) rffiwìnq    th¿ dìstricl,'e    tailng øulhar¿tA; or
    Q) d,ìesoluing the ¡llslrict ìn s¿cotúnße with Seetionn 36.804, i8,30õ, ond J6,J0a,
  (b) I¡t add,ition to actiott¿ idmfìfred md¿¡ Subaeetion (o), th¿ cmtmìeeion mt U rccorn-
mend, lo l.hp lagialotuw, baaed, upon alu tvporl rcquìrcd by Sec,t'ion 35.018, aclio¡u lh¿
comm,iasion dnema naceneorg ta accompliah cmtprchtnaiae managemanl ùt, üte dístr¿c|
  Sec. Jd.J0,l l3830f1. DISSOLUTION OF D/SfntCî. (al The tåSer+et¡ee+n¿h€¡¡ins
tåsl commioslon mey dlesolve a dlstt'ict thatl
     (11 ìs nat optuliotwl" a.a dnt¿rnined, und¿r Seclion, Jd.J09 lh¡s-åes+¡met¡v€fu
  @hand
       (2) ha¡ no outstandlng bonded lndebtedne¡s.
                                                           3660
76th LEGISLATI.JRF-NEGUI"AB SESSTON                                               ch. lolo, 0 4.s0
   (b) A dl¡Hct eompoaed of ten{tory entlrely wlthtn one county m¡y be dl¡solv€d wen lf úâ¡
 díeþiot ütl ha¡ out¡t¡ndlng lndebtadness thst m¡ture¡ aft¿r tùe year ln whlch the dl¡trlct l¡
dlraolved, whercupon tlre commlgslonen court rhall lery ¡nd csltect t$(es on dl t¡x¡ble
ptÐpotty ln the dl¡dct ln an ¡mount eufficls¡t to pry the prlndpal of ¡nd lnte¡e¡t on t¡e
{ndebt¿dne¡s when due. The t¡xeg ¡hall be levled and collected in the esme m¡r¡nsr ¡g
county taxeo.
    tW              ir.t¡rot hr¡ r be¡d
       [{l)   the                          r   ¡¡qulnd by Subch¡pþr D¡
       t
    m¡ctlngst
      t
    d¡ðtddr
       I{
       t(5)   tltlr¡'grst hs rn flo
       tt                         '
    Sec. ,td.,f0,l t8030S1.            NOIICE OF HEARINO FOR DISSOLUTION OF BOIßD On
 DISTRICT, (a) The eommls¡lon ehdl glve nodce of the t¡ll¡¡C¡¡t¡enì he¡rlngfn dr¡rohttim of
o dí¿trù;t u of a boord whlcb brlefy deeslbee tùe ¡eacons for the pnoceedlng,
   (b) The notlc¡ shall be publl¡hed onee ercb week for two consecutlve w¡skt before tåe day
of hearlng tn o l¡em¡l nowspsper havlng generel elrvulaüon in tùe county or countleo ln whlch
the dl¡hdct le loc¡tsd, The ñrst publteaüon ¡ha¡l be 80 dryr befo¡t tfie day of the hearlng,
   (e) fi¡e ctmmlsslon shall glve noüce of tlre hearlng by frnt cl¡¡¡ m¡ll addre¡sod to t¡e
d¡¡ector¡ of üho dl¡trict accordlng to tha la¡t ¡¡cr¡d on ñls wlth the executtve dl¡rctor.
   S€c. J6.J0d t383081. INVESTIGATION. Tte executlve dl¡ec'tor ahall lnveetlgrte tle
fact¡ and cl¡cumst¡nc¡ of øny tríalatåotu ol aW rala m otdsr ol tlw cmunìeüon m ony
prwbùone of thb clnpb¡ ønd ahall prvryv anÅ frlâ ø wríl7en, ¡vWrt with tlu wttmíaeöon
ond dí¡lrict ond itt¿luda øny orltiotu Llu swaúhß dinctnr belì¿ræa tlu eonnùeíon ehmld
ttkt   uttd,st Seúion,       E6,E0E,
    See. E8.E0f.        OnDEn OF DISSOLUTION OF BOA&D,                    If llw conmbdon enbre øn
orúî ln dì¿eolw tlu            bootd. 3h¿ conmú¿eìon    olull rwtify tlw counly com,miaúowre æurl of
ewh emnly whích co¡tloba taftilory ín the d,hLricl, ond ttw cq¡ttnuír,clon efull ptvìdo alwl
btnponrg dircelotro be appoíntad u¡tdø Seclåon 88,0fi to emn untíl, an elaction fu a rcut
boatd can bo lwld, undsr 9ecl,íon tjl6.017, prv'uded, l,ilue1n\ lløl diet¡iot wnfrn¡nlíon ehall
nnt be reryindfor conlínnnd eñ¿lmce of tlw d,iøtrìal, and ahull nol, be on hata ín tlw elactìpn
I
mpertl.




  Ssc. td,t08 tS6€051. CERTIFIED COPY 0F ORDER. The comml¡slon shB¡l file a
certlfred copy of the o¡der of dl¡aotudon of ihe dletÌ'lct ln the deed rreo¡d¡ of the county or
coundee ln whlch the dl¡Het l¡ loe¡üed. If the dlstrlct w¡s ercatßd by a rpælrl Act of tås
leglelsturc, tbe comml¡slon shsll fle ¡ ee¡'tlf,ed copy of the o¡der of dlssolutlon wlth the
seuttery of         stsùe.
    Sec. .td,J09     t883061. APPEALS. t(cl Appsah ftom øay [¡l             commla¡lon o¡der ldl¡¡el+Cng
¡Jl¡tddl       ahall be f,led     ¡nd heard ln the dlstrlct court of any of the countle¡ ln whlch the land
le locat€d.
    [(b)    Thrtd¡l     en ¡ppeC ¡hCr be Ce neve rnd       the¡ub¡t$t¡C    eylCensc n¡¡e   ¡h¡$ net ¡PPly']
    Sec. J0.JI0 tgCJO?|. ASSETS ESCHEAT                       tTeÆ#f$l.      Upon tùe dl¡¡olutlon of a




                                                       8661
ch.       1010,    $   4.86                       ?õth LEGTSI./TTURE-NECULAN gEggTON




   SECTION ¿.8?. Sub¡cction (b), Sectlon il8.ll2õ, ÌVa0er Code,                  l¡   amended üo rced a¡
follows:
  (b) The peHdon mu¡tbe ulgned by:
     (l) ¡ mqJorlty of the landowlerr ln the tenltoryl
     (2) st le¡¡t 60 landoumen lf the numb€r of landownen l¡ morc th¡n 60; or
     (8) the @nml¡sioners cou¡t of the eounty ln whlch the ¡re¡ l¡ locetéd lf tùe srea ls
  ldendfled ae a p¡áorì,lV gñtlnùtal$ managmenl todt¡er¡l anoa or lnclude¡ the entlre
  county. The petltlon must decerlbe the lsnd by legnl dercrlptlon or by meter ¡nd bounds
  or by lot end block number lf therc l¡ a ttcorded plat of the ru¡¡ to be lncluded In the
  dlsffict
  SECTION 4.S8. Sectlon 86,&91, ïltaüer Code, l¡ amended ùo ¡rad es followsr
  Sec.88.&91. ANNEXATTON OF NONCONTIGUOUS TERBIT0RY. Lurd not contlsu-
ous to the edetlng bound¡rleg of a dhtrict may not be added to or annexed üo ¡ dtst¡'lct unleas
the lend l¡ lm¡t¿d elther wltlrln the aame management erca, pñoríl.y grvundunlfi nuvnge-
m4, [sdl¡e¡¡l aüsr, or r groundwaùer suMlvlolon derlgnaùed by the eommis¡ion or itr
predæeruorr.
   SECTION 1.80. Chapter 86, ïVaùer Code,            lr   ün€nd€d by addlng Subchapier L to ¡e¡d a¡
followa¡


         SUBCHAPTEN        L,   GNOUNDWATEN DISTRICI ¿OáÀ' áSS'STANCE FUND
   Sec,        í6.EtL GÀOUNDWATER DISTP"ICT ¿OárV áSS/STANCE FUND, (ø) Tlø
gtuttduntæ d,ìetricl laon aeelelance fund íe realed tn be fmdad bg dincl øpryflattøu.
and by tlu Teuqs Walßt Dewlnpm,ent Boad fiwn, thp uat¿r a^ccístonae fund.
  (Ð RepoUn¿ntt o[ laane ahnll be dnpoeíted, in I,hn waler uoíttante fiind-
  Sec, J6,8f2. FINA¡,lUlt áSS/S?I4À¡C¿'. (ø) The Inn find mav b¿ uned bU th¿ Tenas
Waler Dewloprøttl Boold tn provìde lnms ta nautly confirmad dißtricts otd legíslel¿l)slA
cnated d,ísl,rícta lhøl da not rcquín ø confirmalían ø\.øctían ln poy tor thsir ctBalíon ønl
inìtial opemlione.
  (b) The Tcw.s Watn Deuelnpnttú Boañ elwll eatnhlish ntlee lor tltc ue and qiinìni.Bl,m-
tíotr,   olthe lnanfund-
   Sec,    J6.Jru. APPLICATION fOA ÁSSISÎÁNCE (ø) In øn a,pplì¿ation to th¿ Tenat
Wal,er Developrnenl Bootd,      lor finøræíal   aæi¿ta;rce   IMn   thn   lr* lr d the u.Wlícøttl chnll'
includp:
         (I)
          thennm¿ otlhe t[,hl.rM ønd,ih boa¡dmnnhen;
      (2) a ci¿alío¡¿ otthe lnw md¿r whinh llw díel,rict qsmtee øud, uns cnal,ed;
      (8) ø doscrlptton ofthn inìtíøl opemtiotu;
      (Ð alw lntal etnú.up coal olAho lnttiøl apemlima;
      (5) tlw wnØmt ol otøk finnncldl awißtonße ftW¿sted;
      (6) llw plø¡t, Ior rcwaiw tlt¿ tolal coat o{ tha lmu øqtd
      (f) ønU olhet ¡nlarmtlion |,ha Teuas Vlal,er Develapnent Boa¡d may rcqtìrc lo peúonn
   ila dutiea ud Wlect lhe ptblìo inl,etaL
  (b) Tltc Tcrox Wal,er Deuelop¡nent, Bootd nny nal ucepl nn opplúcotiur, lm o laon. ftwn
lh¿ lnan frnd. unl¿et ìt, is rubnltCed ín qffinavít [orm. by lhe øpplicunl'c bostd- Tlw Tew
Wolar Deuelopmenl Board alø,llpltcríbe thß ffidøntlÍomù in ite dßa
  (c) The rulee írnplcmentìng thit aect¡øn slæ.ll not rcat¡'lct or pohlbil, tlu Tew Water
Deuelopmonl Boød,        ftpm rcquårìng addðtíonal    lodwl    malßríul   frvn   øn a.ppûìcm,L
   Sec,    86.8z!', APPùOVAL OF LpPLICATION. Th¿ Terw W'oln Deuelapt¡ænl Boanl, by
rcsoluliott, naa øpprØe øn a.pplication if ilfinns lhat
    (t) grr.inlång fítw¡ttìal o¿aíelønce to lh.e applícont will aenn tlæ pu,blic ítúercsl; o,nd
                                                  8662
?õth LEGTSLATUN,E-REGUL.AN SESSION                                         ch.   1010,   ! 4.{4
    (9) tlu rcuruu plulged by tlw ø;pplicottt flvn dísh¿d taaee ørd læa oul oüttr antrau
  wiü b &ffißísrú ta ruet all llu oblþaliotu otrumtd bV tlß W¿hønt
  SEOI¡ON {.10. Sub¡ectlon (g), Secdon 1ó1.318, Tor Code, l¡ emendod to rcrd a¡ foltoun:
  (g) E¡ch penon engaged In manuf¡cturlng, phocesdng, frbrlc¡tlng or rcpalrlng tsnglblo
pereond propetty for ulHmrte ssle l¡ enHtled to ¡ rcfund on r mducËon ln the smount of tå¡(
lnpooed by thle chrptor ar pwlded þ Subrectlon (h) for the purchare of mrchlnery,
equlpmenÇ rnd replacement prrtr or ææssorles wlth ¡ u¡eful llfe ln excess of alx montì¡ lf
the equlpment   h'
    fr,f u¡ed or con¡umed ln or dulng tl¡e ¡ch¡cl menufrcturlng prcceealng, fabr'lcatlor , or
  reprlr of t¡nglble ponond ptþp€Éy for ultlm¡to a¡le, end the u¡s or connumptlon of the
  propolty l¡ neeesse¡ï or ensentlrl to t¡e msnufscturlng, pneerrlng, fabrlcetlon, or reprir
  operrtlon, or to r pellutton cont¡ol pnreiq or
    (Ð sryifuail,U i¡utall¿d ln:
       6) tttlwe ualt¡ we ond'uta¡lanl¿rtlout wlumeaftvntlu manu,føcturl'ng, ptocots.
    ittg, îob¡írrlliu¡ ør rupoìr opotalìon;
       (B) twse ond, ncXcb utaabunlæ et¡uom¡ gürÊnlß.t wilhin tha manuf,acfutríng,
    pmeceeing ldhrbalìan sî rcpo¿r uperulì.oq m
                                   anothn     hdwtrid w   munícåpal aunw tor tlw pnrpou ql
                                    soutatæ   tn tlw nanufacturh4, prwcedng, fabicalíon,     u
  SECTION ¿,41, Subehapter D, Chrpter õ, l{atcr Code,            l¡   ¡mended by rddlng Sectlon
       ¡prd a¡ follow¡:
6.1086 to




  SE|CTION 4,42, Sectlon õ,â9õ, ìVater Code, l¡ ¡mended by addlng Sub¡estlon (o) ûo rerd
a¡ follouu
  (o) A lce impaed undet Suheection (j) qf thh eectiøtt, lor ilu uø d aalínn tùlol ual¿r lor
hdwtrial, plrßolriei sLall be $l per aæo-toot of uatn diuø,lnd þt tlß íNtdustttol rrvlceee, t,nt
tn enceed o tntal lcc ot'î8,0ü).
  SECTION 4.48. Subrectlon (¡), Sectlon 20.121, l#¡t¿r Code (efiectlve untll detegrtlon of
NPDES pennlt authorlùy), la amended to rcd a¡ followr:
  (c) Exc€pt e¡ ¡uthorlzed by r nrle, perrnll or ordc l¡¡ued by the commlenlon, no peruon
m¡y:
    (1) dhcharye s€wågp, munlclpal wutq rrcmsüonsl ìvüsto, ¡g¡lcultural wnst€, or lndusd-
 el wu¡ùe lnüo or a{acent üo eny wrt¡r ln the ntato;
    (2) dl¡cha¡ge other wasùe lnto or adJrcenü ùo eny watcr ln the et¡t¿ whleh ln lt¡elf or ln
 co¡Junctlon wlth ury other dlrcharge or actMty elurel, conünus8 to e¡uae, o¡ wlll c¡u¡e
 pollution of any of ùhe w¡t¿r ln the atatc, unlear tt¡e dhcharge compllee wlth the penon'u
      úU ce¡"tltled water quellty msnsgament plan eppmved þ the Stato Soll urd lV¡t¿r
    Consew¡don Boûd 8s provlded by Sectton ?,01,Wß, Agrdculture Codej or
      (B) wøtet poüutìon ond, obalamsnt plan appøed by the cotnnìeeioni ot
    (8) commlt rny other rct or engage h any other rctlvity whlch ln lt¡elf or ln co4junctlon
 wlth eny other dlscharye or rctlvlty earuea, eontinuee üo etuee, or wltl c¡use pollutlon of rny
 of the wrt¿r ln tl¡o ¡tate, unless the aatlvlty ie under the Judadlctlon of the Psrke ¡nd
 Wldllfe DeputnrenÇ the Generd Lrnd Office, or the R¡ilro¡d Comml¡¡lon of Texar, ln
 whlch ca¡e tlrla subdlvl¡lon does not rpply.
 SECTION {.44, Subs€ctlon (¡), SecËon 26.121, lV¡tor Code (effectlve upon delegrdon of
NPDES permlt eutåorlty), le amended to rc¡d a¡ follown;
  (¡)   Exeepù a¡ ¡utho¡'lzed by the commholon, no ¡remon mayl
                                              86Â9
ch. lolo, $ 4.44                             ?6th LEGTELATUBA-NEGUI.ITß SESS¡ON

    (l) tilschargt ¡€w¡ge, munlclpal warte, rcercrtlonal wurùe, agrict¡ltursl qn¡üsi or lndu¡bl.
  ¿l unsüo lnto or {frcent to any wrùer ln the st¡ùe¡
    (2) dtrchrrge otfiæ w¡¡t¡  inùo                                  ¡t¡te whieh ln lt¡elf or ln
  eonJuncdon     úth rny  other dlæh                                et to eturo' or wlll c¡uso
  pollutton ol rny of iho n¡t¡r ln                                  complter wlth r pemon'u
       l¡U cerülled waüæ qurlity msnsg3ment plan rpproved by the Steùe Soll ¡nd lV¡ter
    Con¡en¡¡tlon Bo¡rd as provlcled by Seetlon 201.(120, Agrlculture Cods; or
       (B) utatn pll'ttlinn ond ahalønettl plan op@ Ùy tlw commisdoni ot




  SECTION {.{6. Subchapùer D' Ch¡pùer õt, ÌV¡ter Code, ls amended by addlng Sectlon
õ1.100 tore¡d as followsl
  Sec. 6L1e0. DEVELOPMENT OF UNDERGBOUND WATEV BY CEBTAIN DIS'
TRICTS, A comerr'rllìan nnd rcclnmnl,ion di¡lrìnl enated bU epecial law unfur lhe
uutlwrìty ol Seclion 59, Aúlale WI Teru C¡nutltttlìon ond daeignntad' at. a mmicipal
un¿r dls¡ilrt ln which tlw admini¡trutiue ond tnsing pwvicione Wlintthl¿ ln dhlncta
gøwnwd by thín chøpler opply, mny dz1tclûP or othp¡wiae aqEütt unfurgmnd aowv,et ot
lnten                ø ùìvuiaim-in tlwt dhlricl'a ryecinl law oth¿t'tuisa prrr,hibiling tln
          nøtwdthri/;olutiW
           uqui.rilion of mderyrcmd'unlan
doaelnpme.nl of
  SECTION 1.16. Subchepter L, Ch¡püer õ1, ìtr¡ter Code, lo ¡mended by adding SectJon
õ1.684 to read a¡ follows:




  SECT¡ON {,C?. .qubsectlon¡      (¡) and (c)'   Sectlon 401.üÌ2, Local Gover¡ment Code, uæ
amendsd to ¡eed as follow¡¡
                                 may pruhlblt the pollutlon m d¿gnfution of rnd may pollco a
                                 nùlta¡ge oraa. or trlbutery tùat mry eonstltuüe    û   fichutye
                                y munlelpallty.




   SECTION 4.48, (c) Ssctlons 8ö,010' 8õ,011, ¡nd 8õ.016' l4¡¡üer Code' ue rcpealed,
   (b) Sectlon õ,02, Chaptel 188, Acte of the 60th Leglslrture, Regtrlrr Sesslon, 198õ,        l¡
repeeled,
  SECTION 4.¿0, (u) In tl¡ls seedon, "dlstrlet" m
c¡s¡ùed under Secdon 62, Artlcle III, or Sectlon õ0'
the authollty to ¡rgul¡üs the spucing of water well¡,




                                              8664
?ilh Lnctst Âr\rRE-BDcuLAn                SESSION                            ch.   1010,      ¡ õ.09
certlftcrdon unden Sectlon 80.1fi2, lVater cnde, ¡¡ added by tl¡l¡ Act to the Tex¡s lry¡t¡r
Døvelopment Bor¡d not late¡ tùBn Eeptember l, 1906.
                                                                                         ûo   ed¡tlng
                                                                                          eonll¡med




    gEC¡lON {,60. An ¡ree                                                                       ¡¡ lt
e¡d¡üed belort the effectlve                                                                     snd
refemed ùo ae      r pr.lorlty   gro                                                             thls
Act.




                             ARTICLE  6. FINANCIAL ASSISTANCE FOR
                                 WATER NDEDS AND CONSERVATION
    SECTION 6.01. Eecdon t6.481, lil¡ter Code, l¡ rmended by amendlng Sub¡ec6on (d) ¡nd
addlng Bubrecdon (g) ùo rcsd rs follows¡




    (g) In thís        "bonvw¡ díel,rì$l,"'Eoneertnlíon lmv" "indìvdtlr.l bo¡rmu.rl'",,lendet
                  eøctíon,
ùislrißt " end "Ioe,tù" løtn tlw meonìnge amìgnad thaee tarmt by Sactìott      lf,Sft qf thil cúß,
  SECTION 6.02. Secdon 16.189, Wrter Grde, lr rmended ùo read sc follow¡:
  Sec. 10,189. LEASE PAYMENTE. In leeslng r rtrùe fedllty for a t¿¡m of yern, the
bo¡¡d ¡hsll ruqulre t¡nnu¡¡l psym€ntt thd ar¿U t-rllotlr¡r øçr tlæ laã.ce periad, not leei tlr¡n tlre
tet¡l of:
     -
       (l) al¿ tthemur¡l princlpel ¡nd lnteru¡t roqulrcmentr applicable ùo the debù lncurred by
    the ¡t¡te ln ecquldng the fscllltyi snd
       (2) tho 8trù8'E t¡nnu¡¡l cost for operadon, malntenrnee, ¡nd ¡shablllt¡tlon of tùe frcillty.

-   EECIION 6.08. Chapter l?, lV¡ter Codo, lr amended by addlng Subchrpùer L ùo rcad a¡
follows:

           SUBCHAPTEN         L,   WATEß flNANCTAL áSS'S?/4,IVCf BOND PNOGNA,M
    Sec,17,0il, DEFINITIONS, Inlh.ìn rubclnptzn:
      (l) "Fund" m¿aw lJw Teuat Wal¿¡ Datelnptttsttl Fmd IL
                                               4066
ch. lolo, $ 6.os                                                7õth LEGISLATTTRE-REGITI,/Iß SESSION

         Q)   "Re,soltttion" mnør.E any wwlulìon ar otdtr øppnued by tha boød øullwrizittg Utp
  í as   uance of umlnr.   fi   nøncíal   u.caÍ cl,øn   ce bonda,
   Sec, 11,952, /SSU-{wC¡i OF WATER FINANCII!' áSS/S?Ì{¡VCø 8ONDS. The ltoard'
by rcaolulìør, mag ptnukle tor lh,e issuance ol unter ftnoncial uainluæe lnnda, wh,ich altall
be gmeml obligalian bonda of the atate, in an agyrugate pdrtcipol amumt nol lo esceed llw
ptincipal ømmntl aulharized lo be iastæd. by Section 49-d-s, Articlø III, Texa.t Con¿lihtlio¡t
  Sec, 1?.e58. CONDITIONS FOR ISSUANCE OF WATEÙ FINANCIA', áSSISÎ,{ME'
8ONDS. fu) Wakr finønciøl         øtaialønce lnnln møy be 'ianud a.c tnrioua seriea ønd íoauea.
  (b) Water tirtøneial a$islauce bonde nay malun, wrially or olherwiee, nol laler lhan 50
yean afie'r the date on which, tltey on ìwæil
  (c) Woterfr'naucíol usislntce boudn m,øy l¡e ic&ud. as bond.a, nolec, or olh,et'oblþttiorlr at
pennítted by law and nny lte ìn th.e.l'onn ønd d¿¡¿otninøliona and be ìcsued itt lhe uta'nuer
and unilor lh.e tcnm, conditiona, ond d.elaílc M ptouided by rcaolutìwr"
  (ù Walpr frtwnciol o¿*ial(mce bowla rtny be cold al lmblic or pritnl¿ aale ul a ¡triw or
prieea    uul on I.enn¿ delemtin,ed, by           lh,e board"
  (e) Waler ftnøncíal o¡nintonce bondn ahall be eigned and eænúed aa pruuìded lty
tq.solulion,
  (l)    W'ster ,frua¡tcial a¡aiatence          budn 'møy beør no intercal o'r Inar ìnlerunt al ø tvle ur
ml.ea d.elennilted ín æcotdonce              uith       latu,
  Ø)      Rales
aújtutoble,
con,lruchtal
payment        oJ'
mte period.a.
  See, t7,954. BOND ENHANCTMENT AGREEMENTS; PAYMENT OF BXPENSES,
(a) Thc bootd at ony lime ond fiotn time to líma mary en.ler btlo me or mne bond



tnnw ond condilíona ønd be lor tlw period llal the                     ltoørd' øppxnne,




on llw unlør         finmcial ombtu¡t¡e bmda,



poymcnts;                                                                                 PoYmml øutrsttcq, rtrlß,
aWú or                                                                                    lnwc tlw marketabílilY,
aentríly, ør
   Sec,    tl.e56.     PøRSONS DDSIGNATED TO ACT As AGENTS OF                                 BO¿nD'    @)   In   thn
                                                   autharity tÐ otu û mme oficeta, ernplnyeel, or agmh
                                                   behalf of tlw ltoad, iluríng th.c ti.me ony eerìae of twtar
                                                  landh4 to:
     Ø frt dal'es, pröcea, ìntawt rut¿q amorl'iaalion rched'ulea, rcdampliun þalu'rce' and
  intercst paymml pniodu
     (Ð peüorm dutice ond obligøtíona of the lnañ' und¿r a bønd enlnncem¿nl agmenwtN
  and
         (Ð peíorm       other pnrcedutua        ryeffid in the naohtíotL
                                                                3666
?6th LEGISTIITURN-RAGUIÁR SASBION                                                 ch.    1010,   $    6.08

 b) Tlrc penon draignoted by th,e bostd may adjwt tha int¿rcst on. utalsr frnnwíal
waìntwtce bon.ds qud Wform all dtúies deserifud in a bond enhancomnnt agrcemanl aa
ile.,øisal to pennit lhe       ruater   ftuaucíal   aÅsittÃnce bonda   lo   be sold, o¡ tuseld, at   par   in.
conjruelíon with acwndary mørket lruwactiutn,
   See, 17.e56. TDXAS WATER DUVULOPMENT îUND IL The firnd h a s¡ncial,furtd
in the únle treøutry, uil all unler fi,naucinl aaai,ahLnte bund prceeedt ilwll be &posìted. ín
lhe slolø truamry to llw uud.it o[ lhe find- The lund alnll contuitt, o "tkrle portìcipation
o¡cou,n,ln"   on "economicall¡¡ diúnewd araoß progl\arn oæøunl," and u "firnnciol on¡istonce
ttccount" and ¡rmceeù fiorn the mle of un,ter ft,nancíol onahtance bunda hsu.ed for tlw
puryrose of pmuidi,ng finan,ciøl assìstance b Ttolítical aubdinleiønÅ sha,ll be cndited k¡ næh
øreum,ts aa pmuided by wsolution by the bootd. By wtolution, the boatd mny cnale
odd.itional acemtnts within tlæ find at tltp boo¡d determ.i¡ua øw neceElary or conwníen,l for
the   aùnin iilmliut ol   the fund
   Søe.    t7.057. STATû PAÈTICIPATION ACCOUNT. (a) Thc Teras Wùer Dewlnpnønt
Fu.¡td    II úale parlicipatiu¿ aæum,L rcferred, to oa th¿ "state Wrlic¿pa.litm ailountn" is øn
account establìslted wilhiu tlw fiud ìn th.e atole      hzaxvg. Tmnders shall be madn frcm thie
attouttt an pruuhled by th,in uúclnplnr.
  (Ð     The ntalo    prl,ieí¡nlion. amotml h   com,Tnsød ot!
     (1) money Mtd alsch ofr.ributabl¿ to waler ft.nantinl osaiatqnce bonda dnoþnalad by tlw
  boaú øa iwuedlor pto,iects desff¿bed in Seetion, :,0.181:
     @) mmey hom the ealg ttunelen or lnase of a prcject d¿acribed in Subdíuiaion (1) tlnl
  waa atquirud, con¡trucled, Nwnstntclpd, dawbped or ønlaryed with moneU frwn the stalß
   paflicipat i o t, asounl ;
                  t



     ß) put¡tnrn.h rcceiotd. u,ndu a fumd enlmrcsrncn,l, aînømml with rtapeet lo utatsr
  tinancínl a¡síÃtøuce btmds deúgnaled by tlw bø¡d an ìrrr.r,ed ltr Vtojecta deacríb¿d in
   Seetìon 16,181:
       (Ð inuertmmt inanne         earned on monel on       ùpoeit ìn lha ctole particí¡nlíøn aæuunl;
  olrd
     (5) ønU other tùndn, rcgardlaw oJ'their oource, tlnl the bootd diøcts be depoeibd to tlw
   cradìl ofthn xlote pørlicipalion arcount^
   (c) Mo¡æa un dapoeit ín th¿ Btqlß pøtlhipalìon qgcunl may he wed by the bwd lm
projects d¿acribed ín Søction l6.lEl in, th¿ mnnwn tløl the boa:td. d¿tprmìn¿s wce*B.try loî
llw adminht¡v,tioil. qltha Íu.rtd"
  Søc. 1/,0ã8, ECONOMICALLY DISTRESSED ABEAß PROGRA,M ACCOUNT. (o)
The Tet:u Watar Deuelo¡tmart fund Il
nfetttdk¡ a,¡ tlw "eatnomåcally di¡ttBssed
wìthìtt. the fund. ìn the sttt¿ trcatutg.
prûl,idnd b1¡ thì^t aubchnpi.cr,
   (Ð  The ecotwnticol,ly dutrceced oñas rufinn aßcqtlÌtt i.a compoaød of:
     (1) ¡wmeu and, aÆels øttrifulahle ta unlnr fimwial aeeíelance bmda daaígtated by tlu
  fuøù. at iaaund lø ¡mjects dnstribed íu, Subchaptør K;
     (2) m,m,ey prcaidad bU the fedeml goaqn.m,cnt, tlu etal¿, politícol utbdìvíaíone, ønd
  priaole enlìlìen lot the tntryole of Ttoyíng dpbt seruine on uabr fr.noncía,l anehtancc bmds
  ìswedfir putpowe povíded ba &rbchapt¿r It
     (8) paym¿nh rcceíued und¿r n bonl enh,oncemmt agæcm.ent wìth rccpecl tt¡ utal¿r
  finawial onaíEtonce bmd.r daúgnaled by the bod¡d w ìew¿d Íor Wrposel pruìfud by
  Snhchøpttr      ft
    G) inuectmenl innomB eantcd, øn nnwy on dapail in lh¿ ecowmicd)p díuhvaaed ørtat
  progran,orcounl; and
    (5) anv oth¿rlwtda, rcgundlew of their wun;q tløt the botnd, dìrccl¡ be dcpoaìted to lhn
   utdit olthe econ.om.ícuL¡ di¿ttastssd úreas pr(ryrøm lßcumL
   (ù                       tlu economícolly dletreaeed otuon ptugrutn oßcùttnt rnay be u*ed
         Money on de¡toait ìn
by the boaú.for pürposes prcvided bg Subclr.:"ptu' K ìntlw mnnnsr lhatthe board d¿lermíw,a
n.eceuaorg,fw th¿ ad,minìatmtìm oÍth¿ lu'nd.
                                                     36õ?
ch.     1010,     $   5.03                        ?õth LEGISLAI'IJRE-NEGULAß SESSION

  Sac.    fl.9õ9. FINAÌ,ICU-, áSSISr/4,NCø ACCOUNT, (o) Tìu Teua¿ Wabr Dauelnp-
mmt Futtd       II
                woter finoncöal øaoistøtßo oÃcutnt ruferwd to at thB "finuwinl øsi¿tanae
aacwnt " ìe an, arcaant estohtistad within thn find ín tlu ctßla trcamna' Trwutnt sllzl/,l be
rnada   ftvtu   this otcouttt ae providnd' by thie mbchaptar,
  (b)   Tho   finøwlnl qf,ei.stofl,ce aæwnt fu cutt'poaed o[:
   (1)                                                frnancíal a$ietan'ca bouh dnaigfldf¿d bU tlß
  boun                                               c?ion le4-8, ArtÍcl¿ III, Teuot Conntittúítm
  otrher                                             11,957 olnd 17,9õ8;
     Q) pøVntmh l,r,eeiaeil u,ndat o bnd ønluwcment awomstùt with rcopect tÐ ualst
  fr.nonò¡ai ascialnnce bonda d¿si,gttalctl by the boøtd u íwted tot P.rqoffis d¿cfübed in
  'soetion
           lg-d4, Aúicte III, Tlcos Conllìlutìow otlw¡ than, t'or pt'wowt d¿aribed in
  Scctiom 17.051 and 11,088;
    ß) ùtueatm¿nl       incom¿ eønud, on maney on dcpoaíl       in   Lha   fi,nønclal a¿slstot¡tîa ancøtnt;
  ønd
    (Ð any othe¡ fund* rcgorúlow of thcir aùufie, that the bootd dirrøctn be dapouítød to tho
  ctrdit oÍlhc frwnsiøl aÃ$ietanee accounL
                                                                               ucetl by   tlu boøútw ong

                                                                                '!,!',#'i*f#:lYntr
   Sec,   11.960, tsOND ilESOLU?rOüS' (ø) In the rcsolutío¡t, lhe                knd      mag tmhe   ollà'
tionol cøuenan,le wìth wapcct tn umtel ft.nøncìal orniatønce brmd¿ øttd. mag ptrtitle fm:
     (1) lhe fløu oÍlitnds;
     (Ð the eetøblishntÊ¡tt o!' ancou,n.la ønil rubatwmla withìn tha lund lhal llu boo¡d
   d¿termin¿s ow ueceaaora lor tlw qdminhtrution oÍ the fund;
                                                                            lho boold. ìn
                                                                                             at the boø¡d'
     (Ð the mninlnnnncq ínueslnpnl. and mnnngomml ol mntey uttthin tlw tund attd' øny
  a&ùunlc øslahlíslwd bg rt"aolution bv lh¿ boatrd¡ uti'
     (5) ønU otlwr pwttìeíona md, cownønh that tlu booñ tt¿lnnnìn¿a øn ruceenty lm llø
  sdmínistrutìon of tho fuul"
  (b) Ttß kwd, møy ìnueel o'nd rcìmtest marwg ín ¿lß frutÅ ønd any aßcumt-thøv¿n ín anv
 oAilgatims ø wcy,iíIíec w prwìdad hg alw reaolutíon or by ru,!¿ onopbd bU tln boøtd.
 (d Tho                                                                             agr¿mmls or tngt
øgruamanl                                                                          eiol rlr,eÍâlßtwo bnds'
i¡uluditta,




ntbclwlnr,




                                                  8668
?5th I,EGTSLATURI:-REGULAR SESSION                                        ch.      1010,       i 6.09
frnd, ond lo'nw*e pagmenh und¿r          a,   bond enhswem¿nt agrcenml   wítk   tr;apect to   princípal
or ìulercst on lhe    wal.er fitrr;nciul aaúclanae bondu




agnemanl wílh 'rcryect to      yrind¡nl or ìnterr"ct on l,lw unl¿r finøwíal aasístance boruls,
                   STATE APPilOVALS. (d Waler frnancìol aaeìatance bmds møU nal, be
                th.ls ntbchnpter unlpcs euch iasusnee hu besn nvieund and a¡tpvwl by thc
                oatd"
  (U The                                                                   da iayucd und¿r thit
aubch,opk                                                                  ín thø wma nwnnet
and tulth                                                                  Legíehúurg Regulnr
Scaútm,   1

  (e)   \fur
           approwl by thc atl
amislottce bonds i.ssu.ed und¿
comptmllen oud daliwry qf lhe
fin,ancial ø¡aiatance bondt orc
                                                                                              unperuln
                                                                                              tmunt¿t
                                                                                              nL at th¿




                                    CURIT                                                            tn
                                    of tha                                                           er
                                    laudul                                                           of

  See,   1/.965, LEGAL IIWESTMENTS. Wahr rt¡wn¿lal a¡cletnnce bonia øn l¿gal                       ud
uilhorized ímn stmtnts lo r:
    (1)   bønk¿:
    (Ð wi.ngc banlßs;
    (Ð l'rual' cotnpan,ìec;
    (Ð eattin4r and, lnan     an¿ocitúinn,c:
    (5) ínwrunca compønies;
    (6) ttducíariea:
    (Ð    lruotees;
    (8) guørdiano; and,
    (9) oùtking finfu and other public fimda of the stote ond ìls agencíee ønd of plitical
  aubdíuíriwn qf th¿ slnle,
  Sec. 1/,908, MUTILATED, LOST, On DESTÀOYED 80/VDg Tlw bmtd may pmaidc
fm the rcplnnemnnl ol mul,ilated, hct tr dcehoyed. wslßr frnanciø|, oaritløtwe bondt,
                                                  8669
ch. lolo, $ 5.08                                        ?õth LEGTBLATI¡BE-ßEGULIß SDSSTON

                                                                       relortúistl mory pvuìdo la¡ tlu
                                                                       wt¿tnutíW bnd"s otd utaln
                                                                       Í?iatal conlru¿hnl obl'ìgal'åons




  Sec,   1f,908, SALP OF POLITICAL SUBDMSION                         BO¡VDS    BY THE BOARD: USE
OF  PROCEEDS,
chaæd wíth ntonny
Aullrñly, and tlw
tlw aala of potriticøl
       (t)   paU debt uenico   on unl,er finøneíøl      a¿aislønce bond,s   isnßd unl¿r thh atbchnpter;
  oT

       (Ð prwida frnancial      aeaial'o,nee   ln polilical røbdíuieions Ior ønU      onø   or morc of tha
  pttrpoaea aul,lndzed by Secliun l9-d--i,        Articla III, Teua¡ ConstìlttliotL
  (b) The boøld. ehdl, æil l,he pol,itical wbdiuialnn hotú¿ al lha yice ønd u,ndn tlw tprm¿
thot àt determítwe lo be rcononnble,
  Sec, 11.909. TN( EXEMPT 8O¡V¿S. Sínce lho boord iß WfomtöW an' eaeenliøl




   Sec, 11,910. ENFOBCEMDNT             BY MANDAMUS, Pøymtrú o! ualnr financíd aaeb'
                                   'nnnwdund¿r
                                   by   Sectton   l0
                                   àn a   cuut ol

   Sec,      17.ef1. SUBCHAPTEB CUMULATM OF OTHEÙ                           UWS. (o) Thìt whchøptør




                                uúharìtg gt,rrnted bU thi.e                                    æØrìÃe the
                                gowming bodU oI an ì                                           ìwnrye ol
                                 a50, Aeta     of tlø   oath   LeA                             988 (At/';¿cl¿
                                 Slatut¡,s),




                                                        s680
?6th LEGISIJITURD-RECUI./IR SDEEION                                     ch. lolo, |           õ.oE

be i.nalutw  ol the yoaì.aünw of thla rubchoptpr Md Sectio'n $-d-s, Art¿tlâ III, Tøn¿
Conatltution
 SECTION 6.04. Subdlvl¡ion (?), Sætlon 17.ü)1, 14r¡t¿r Code' ie ¡mendsd üo r¡ad ee
follow¡;
     (?) "lrV¿ber Bupply prc,¡ect, meanei
       (A) any englneedng undørtaklng or work     ùo con¡ewe and develop t¡u¡ftca++t¡bntr.
    fml   wat¿r re¡ouroeE of the st¡bs, lneludlng the control, otomge, and prerervution of lt¡
     Bùorm watßr ¿nd floodwater snd the waber of lt¡ river¡ and ahtem¡ for dl ue€fu! snd




                                                                                        e malnte-
                                                                                        ough well
                                                                                         in ualcr

      (C) ønU undø1nhinï ot unk by Tem.r polìltcú euhd'hrhiûts ta aweonte, conwu, or
    dntnlop unler tpeuwres in uvqt au,laìdt Tewa lf snck undeilnlcittg ø utotk æm)l'a ín
    umter behg øaoìlnhla tor rue ín or lor the benqftt ol Tnaa; or
                                                        inl¿nnlioul bwndatV betwcen Tetne
                                                       Teme ø¡td üw'waeo"tuh plmtniw, øttd
                                                       y al tha lacal, stalß, a¡td lcdenl leucl,
  SECTION 6,06. Sectlon l?.(X)I, lV¡tBr Code, t¡ ¡mended by rmending SubdMslon (U)
urd ¿ch.    1010,        $   6.08                     ?&h LT:GßLITTT'BE-REGIJI"AB SNSSION




  SECTION õ,09, Sectlon l?.278, tJtrst€r Code, l¡ ¡mended to re¡d a¡ follow¡:
  Sec. l?.1t8. FINDINGS REGABDING PEBMITS. If an appllcatlon lnelude¡ a poporel




  SECTION õ.10. Sectlon¡ 44.0lIl through 44.010, Agdct¡lturc Code, a¡e ¡mended              Ûo   rc¡d
as follmrs¡
  g€c. 4,û.00?. LINKED DEPOBIT PBOGRAM.                    (¡) The bosrd ¡hal eet¡bli¡h    ¡   linked
                                                             the enhsnc€d pmduetlon, pueaelng
                                                               thø   finarnín| tpr.¡eh¡¡cl of w¡tar
                                                             uctlon putposes.
  (b) The bor¡d ehdl promulgaüe n¡lee for tìe loen portlon of the llnkod deposlt prcgram.
O¡e rule¡ muat lnelude¡
    (1) a ll¡t of the eategor'lee ol cropr oretomarlly gown ln Texrs¡
      (2) ¡   I¡t   ofcropr that ¡¡t ¡lùern¡tlve ¡grlculturel crops;
      (8)   ¡ ll¡t of crop    tlre productlon of whlch ha¡ dællned markedly boc¡us€ of nahrral
  dl¡e¡tan¡ snd
     (l) ldenttflcatlon of pojeû ond tthel tf,pea of equlpment consldercd rs vt¡ùor oonrena.
  llonprojecte or equlpment for egr'lculhrd produetlon pu¡poeês
  (c) ln odsr to p¡¡üdpato tn the llnked depostt pnogttrr¡, an ellglble lendlng lnatltudon mr¡t
so¡lclt loan ¡ppllc¡tlon¡ from ellglble bonower¡.
  (d) Aflgr                                                                     cant l¡ eliglble and
crrd¡tworthy                                                                    for c llnk€d {ePqdt
loan ùo the                                                                      Fìttt¡tce AufhnW,
                                          ¡hrtl                                          the aPed[c
                                          appllc                                        trmlot qf t,,2
                                          a,
  (0 Aft¡r rovlewlng e¡ch ltnkod       depoelü loen applle.edon, tlrebo¡rd shall rccommend ùo tìe
cotttpholhr     t¡t¡t¡¡¡cml       tlre rßeeptåncs or çJectlon of the rppllcatlon.




                                                 8062
7õth LDGISL]ITUR¡:-RDGUIITR                 SESSION                                  ch.       1010,    ! 6.19
  (h) Belorc the placlng of a llnked deporll the eliglble lendlng lnsdtudon urd the ¡ü¡0s,
rcprcaented by lhe conplroll¿r t¡¡¡¡+¡¡rr¡¡¡n¡l ¡nd tle bos¡d, ¡hsll enüer tnto s w¡'ltùen
deporlt agrcement contulnlng t¡e eondlHon¡ on whlch the llnked dopodt ls made,
  (l) If a lendlng in¡tlùutlon holdlng llnked depoelte cea¡es to be a ¡t¡t¿ depoalù0ry, the
cuttpl,rillør t¡tdea¡er¡¡pe¡l mqy wlthdraw the llnked depodh.
  0) The boüd muy adopt rule¡ th¿t c¡r¡te ¡ prccedure for detprmlnlng p¡lo¡ltle¡ lor loan¡
Fsntod under tùl¡ chrptor. Each rulo adopted mu¡t ¡t¡üe the poltcy obJectlve of the ¡r¡le.
The pollcy obJeetlveo of tl¡e rule¡ may include prcfercnces ùo:
       (l) achleve rdequrto grographlc dl¡tdbudon ofloanr;
       (2) r¡sl¡t cortåln lndu¡de¡;
       (8) encourage eeñeln practlcer lncludng wator con¡enr¡tlon; and
       (4) encourage value-¡dded proæeslng of agrlcultural producte,
  Sec. {4,ü}8. COMPL¡ANCE. (r) On aecoptlng a llnked deporlt, rn ellglble lendlng
lnstltudon mu¡t lo¡n money üo ellgtble bonþwer¡ ln accordunce with the depoait agreement
end thi¡ chapter, The ellgiblo lending instltutlon ¡hsll fonilBrd a compllrnee r€pott to the
boa¡d.
     (b) The bo¡rd shsll monltor eompllance wlth thlc chrptor and lnfonn the amtpCrollot l*
t¡r¡¡ure¡l of noncompllance   on the part of an eltglble lendlng ln¡tltutlon.
     Sec, 44.(X)9, STATE LIAA¡LITI PROHIBTTED, The stst€ l¡ not ll¡ble to rn ellgible
lendingin                                                  ,                                    on ¡ loan made
to   eligt
     rn                                                                                        e born¡n'er does
not affect                                                                                     €xten¡lon of the
¡ü¡to'¡ crcdlt wlthln the meanlng of rny ¡t¡te constltutlonal prchlbldon.
  gec, 44.010. LIMITATIONS IN PROCRAM, (a) At sr¡y on€ tlme, not morc thcn ttt fl6l
mllllor4 ol whtch $10 míllion mag onlg be ucd, tn fiw,we wabt aowmtatíon prqjecte, rvy
be placed ln llnked depositr under       thl¡   chapüer,
   (b) The m¡¡dmum ¡mount of ¡ lo¡n under thls chaptar to proe€s8 ¡nd market Texaå
¡Sllcultur¡l crrpo lr iõ00,000. lte ms¡dmum e¡nount of ¡ loan under thl¡ chapter te prcduce
¡ltornadve ag¡.lcultural crcps ln thl¡ ¡ù¡te lr f250,0fi). the m¡xltnum amount of a loen undo¡
thie chapter Ìo ftnnw tpr¡¡oh¡¡e¡ wstor conr€lvsllon pujeeh ø' equlpment for aglleulh¡rd
producdon purpoBet     l¡   $2õ0,0(X).
   (e) A loan granùed pursurnt !o thlr chaptor mu¡t be appll€d to the puehase or lea¡e of
lrnd, oqulpmenÇ reed, feÉlllzer, dlrect mar*etlng frcllldea, or prcceulng f¡cllltles, or ùo
¡uyment for profeselonal s€rylcr¡.
                                                 lhü cltøpler, wlwn
                                                tuaV be applhd to
                                                cte   or epipttonl   lm
by   boañralo,
   SECTION 6.11. Subchapter B, Chapter ll, Tut Code, ls ¡mendod by addlng Section 11.32
io rrsd ss follows:
   Sec. tt,ttt. CERTAIN WATEÈ CONSERVATION INITIATNES. Tlw guvrning búy
ol a taøi¡tg unít, bU qltci.al ad.ím o|t                                   nqünd hU
løw    lor ofrcìd   acl,ione nnry    euenpl                                                     cd mhc ql
WpeÌtg                                                                    løu     been    tmpletnmtad. Fm
Wqroæs                                                                    Luee   eìøll   be daetgrøted,   pu'tru-
øntto øn                                                                  ¿L

     SECTION 6.12. Secdon 2166,441, Government Code, ls amended by rddlng Subs€ctlon (d)
to rcad us lolloun¡
 (d) The                                                                             latí'on   lor   londacoPíttg
Wrposest                                                                             ¡túiu      ta tlw ¡vgíon 1f
ilt¿ coet la
     SECTION 6.13. Subchrpter E, Chrpter 18, Wåtor Code' ls amended by addl¡g Seetlon
             ¡s follonr¡:
18,148 to read
                                                        8{168
ch.     1010, $ 6.18                           ?õth LEGISLATT'BE-REGT'TIIB SESSION

  Sac   JJ,I4,I NOTICE OF WHOLESALE WATDR SUPPLY CONTRACT. A tlídtisl m




olhr¡ cond,ìlio¡tm agtemnnt nlal,itp lo tlu cutttut|

                  ARTICLE      8. SMALL COMMUNITIES ASSISTAI.¡CE
  SECTION 0.01. Section õ.811,!il¡ter Code, lr ¡mended ùo rc¡d a¡ follow¡:
  S€c. õ.Sll. DELECATION OF BESPONSIBILIIiY, (a) The commlrsion mry delegate
ùo ¡n admlnletratlve lrw Judge of the St¿te Offiee of Admlnl¡hatlve Hearlngs the ruaponelblll-
ty ùo hear Bny matt€r before the commls¡lon and to isaw inlailncutty uún nlnhd tn
ínterim mler undar Chaplnr 18.
  (bl Enefi u prwiden, in Suhaection (o), tha lT*pl admlnl¡trative law Judge ahall repoÉ ùo
the eornml¡slon on the herrlng ln the m¡nner prcvlded by law.
  SE(IIION S.0¿. SuMlvi¡lone (ll), (21), ¡nd (24)' Sectlon lS.0Û2, W¡Ùor Code, 8¡8 smsnd'
ed ùo read ae followË:




  the peraon ownr.
    (21) "Servlce"    meane                                                                      or
  eupplled, uô ady fwíliJi                                                                      bY
  a u^lßil prilic utlllty ln                                                                    11¡,
  employeãe, other       rõîllil                                                                 of
  faclllties between two or




                                                                               except tlrat the
                                                                              not a memher ll
                                                                              rvlce ls pmvlded

  SECT¡ON 6.1ts. Sectlon 18.181' lVst€r Code' ls amend€d ùo re¡d a¡ follervr:
  gec. 18.181. P011IER TO ENSURE COMPLTANCE¡ RATE REGULATTON, (a) Eu'
coÛ lol llw rryc¡¿i.síont ol Seclian 18,199 lhie auhchapln ell,øil apply onlA tn o túilìty ønd
st;di nol be'applied tn 'inunitípalilbq cquntícq d,ìtÞirlq or unler uryply or anltor eentíco
cowotulìottt
                                                                                   the ¡ù¡ùe     ùo
                                                                                                tle
                                                                                                for

                                                                                           of
feder¡l regulstory

ee¡ferrt¡en*l   ÎÌe   commleslon    mry adopt ruler whlch         I        whlch   l¡   permlttad
                                               8664
?õth LEG¡SI.JTTURE-ITEGUT.{B                SESSION                               ch.    1010,    | 6.08


€fficlent, rnd rc¡¡on¡ble.
  SECTION 0,04, Set{lch. lolo, 0 6.08                             ?Írh LEGISLAIIUßE-ßDGIuIa sEssloN

¡equ€std, ¡h¡ll fix r time und ptuce for r hearlng and give notlct of the her¡lng. futy penon
affectêd by the appllcrtion may lntenene ut the heat'lng.




   SECI ION 6.00, Sectlon    18.2Á9, W¡t¿r Code, l¡ cmended to rcad ¡¡ follow¡;
  sec. l8.z6e. IMPROVEMENTSI lN SEBVICE; INTERCoNNECnNG SERVICE, lol
Aft¿r notlce and he¡¡lng, the commlrslon mayl
                   pub
    (l) order ury rctail                                                        Puþ!19
   *iúnt.n."     neæråity
               iñ¿                                                                         wqlb
   emwctti¡¡wa ondwcøeeiiY                                                                 16'EU
   ùù'
       fá) provlde                                                 n€d ¡rcs   lf   ¡ervlce ln thrt
     ¡ràlt'n.¿ãq                                                    compurble ¡r¿u ¡nd lt l¡
     re¡son0ble to                                                 the lmprcved e€rvle€t or




     (2) order two or morc publle uùllltlea or w¡ter rupply or s€\iler servlce cotporadons      ùo

   e¡tsÛIsh epeclfled fucllldei for ttåcl lnùerconneedng servlce; [e[]




   eedcl.




                                              8606
?õth LEG¡ST,ITUNE-NEGULAß SESSION                                            ch. roro,       | 6.10
haø¡d bU tlt¿ cømmiaeiß¡an     al ø   cum,¡nìee¿on,   nuctìtu, mary imnudiatalg       oñn    epeci'frld




rcplnoe tlæ finatwial aatumnce wedlu llu improuemonte.
  BECTION 6.10, Sectlon 18.264, Watsn Code, l¡ amended to re¡rl ¡¡ follom:
  Sec. 1S,264. BEVOCATION OR AMENDMENT OF CERTIFICATE. (a) The commls-
slon rt any tlme ¡fler notlce anrl helrlng may revoke or amend any cer{ñcatie of publlc
corrvenlenc'e and necemlty wlth the w¡ltten conðent of the certlfleat¡ holrler or lf it ñnd¡ tha['
     lU the cer(ifrcat¿ hol¡lel h¡¡ never pruvlderl, ie no longer prcvldlng, or h¡¡ f¡iled to
  provide contlnuoul and rdequata ¡ervlce in the û€a, or part of the ¡req covered by the
  certtffc¡t¡l




  øb¡enße ol  otlur rulannt fadnrc:
    (s) th¿ ceñifrcølp halÅor hu agted ín miltng tß oll&t anothB¡ nløil ¡ntblöc util;íl'g tn
  Wt ùdE seruiie u¡llhin ìh eentice ø¡po, eoccpl for øn intnñn ptìaú w¿tLûtt øttwndin4 ila
  cerlificøln; or




  (b) Upon w¡ltt¿n requeet ftom the ce¡"tlfrcstÊ holden the executlve dlrec'tor mey cancel tùe
terttficaie ol a utillty or w[t¿] rupply coryoratlon ¡uthorlzed by ntle 0o operata wlthouü ¡
cettificate of publle eonvenience and necesslty under Sectlon ß242(cl,
    th
  (c) If                                                                       , the commle¡ton m¡Y
    on
requlne                                                                        sorvlce ln the ¡¡t¡ ln
questlon.                                                                     PrrPeñU,
 (ù A tvltlli, pu,blia túüil.U moy nal, in øny tmg    ¡ottds¡ rcla¡|, ualsr ot eetrlæ eerrtite d'iructly
m indìncll,A to tha pu,blíc in øn arø úÃt lun bsln dsceúifrsd uúsr tht¿ æctìon utíllmil
Wtälùng ennpe¡udlím. Íot sny erryeúU ttw, ttw coln'mì¿edon delnnùne¿ ie tvdered
weles¿ or wlrnlnse ta t u .lßcsflifred, wtail puhlì¡ td,ìIifU a¿ o, wttilt oI tlu tl¿cø¡i'Wation
  (e)   Tlu                                                 æmWnnatiot¡ ì[ any, elnll be døtçr'
möwd at,                                                     ln W1,ülc eenthe in tlu pßttioßlg
dacetllfud




                                               860?
Ch. 1010, $      6.10                         tõth LEolsLrtruRE-REGttLllR snsstoN




 SECTION 8.11. Sectlon 18,Í101, Watsr Code, l¡ amended to read aa follounl




    (1) frte ø l¿u¡íttpn opptícalìon ü,irà fnettryl the eomml¡sloni and
    (2)                        urrlese pubtle notlce ls welved    the exæutlve d¡reeùor for
  c8U8e                        notiea ol tlu aation




                                                                    ageten eantnt d¿mowtmlP
                                                                    uí,ffi"ä,ffii""#.i
  ld   The commls¡lon ¡hsll, wlü or wlthout a publlc he¡rlng, invesülgats tJre sale'' acqulslüon'
lea¡á, or ¡entat ùo determlne whether the t¡an¡ac$on wlll sene the publlc lnùercst,
  f¿) [(e)l Beforc
notlfy all knornt
reque¡t that the
the publlc lntercs
    (Ll lha Wtìcalíon     frIßd æ¿t[ fnetlgcr¡¡€F*el the sommlsslon    or the publle notlce   wao
  lmpropen




    (8) the pereon or an afflll¡tetl lnterc¡t of the poreon purcharing or acqulrlng the water or
  rewer syrtem has a hleùory of;
           noncompll¡nce wlth tùe rcquirement¡ of the commls¡lon or the Tex¡¡ Deprrtrnent
          l¡¡
     of   Health or
                                                                                   prnovlde¡
          @Íeflcontlnulng mlsmonagement or mlause of revenues as a utillty servlee
    (4) the per¡on                                   or sewer syrtcm eannot    demon¡t¡süe
  til hnurci¡ Otl                                    lnveatment to engure the provlslon of
  contlnuoua snd                                       of the wat¿n or sewer eystom; or
                                               8668
zõth LEGISLATUNE-REGUI,AB SESSION                                            ch.    1010,   | 6.12
       (õ) tl¡erc rre conosrns th¡t tùe Fan¡¡cdon mry not sewe t¡e publlc lntse¡t, sftår tlrc
     applleadon of tLe consldoradone provlded by Sectlon 18.%0(c) for det¡rmlnlng whetùer 0o
     gnnt a eertlf,e¡üo of convonlenee ¡nd neeesslff.
     ø t$l Unless t¡e €x€cuüvo dl¡echr requeeta thrü a publlc herrlng bo h€ld, tùe ssle,
acqulrldon, lea¡o, or rcnt¡l may be eompleted ar prcpoeed.'
        f¡) ¡t
             the end of the 120-dry pe¡.lod,' or
       lE) tm¡y+e¿emp¡cteCl at rny Hme ¡ftar the execudve dlrector notlfrss the utlllty or
     wrüor rupply or s€wer s€wlc6 coryor¡don th¡t a heu.lng wlll not be rcqueaûod.
                                                     or rvater aupply or s6ìvor servlcÊ eorporatlon


                                                     "ffifol'ffiliåf,ffi"#J,li
                                                     the publle
                                                           lnt¿rc¡L
  lål A ¡de, acqulrltlon, lease, or rcnt¡l of Bny $'at€r or rery€r ayrùom required by lew to
poss€ss r eertlfre¡t¿ of publle convenlence end næeaslff th¡t l¡ not completed ln aæordance
wltl¡ tl¡e pmvlrlonr of thls ¡€ctlon l¡ vold.
     f, t$l Thl¡ s€cdon doe¡ not rppþ to;
        É)    ùhe   purclu¡e of roplacement pmportlf or
          lþl ¡ tren¡¡ctlon under Secüon 18.26õ oftl¡ls code.
        (2)
     ú) t$l If a publlc utllþ faclllty or rystam is sold Bnd the feclllty
                                                                       or eyntem was partldly or
wholly eonstncted wlth cultomer eont¡lbudon¡ ln dd of conshucdon derlved ftom rpeelfe
aurchtger appmved by the regula0ory ruthorlty over and ¡bsv€ revonu€s requlred for
normd operedng ery€ns€s and r€turn, the publlc udllty mry not ¡ell or tr¡r¡sf€r uy of lte
¡¡sets, lt¡ ce¡tlllc¡te of eonwnlence end necesslty, or dh cont¡rlllng lntoreaü ln rn lncorlorat'
ed utlllty, unless t¡ß uüllty prcvlder üo tùe purclrarer or tssn¡f€¡€€ befom tl¡s daùe of the ¡¡le
or Fsnrfor ¡ wrltten dl¡clogu¡r rclatlng to tlre contrlbudons. Ihe dlsclosure murt contdn, rt
a mlnlmum, the 0ot¡l doll¡r ¡mount of the contrlbudon¡ and ¡ ¡tstom€nt that tle contrlbut¿d
property or caplürl mry not be lncluded ln lnve¡tcd capltal or sllowed deprccladon etçenre by
tle rcgrlatory eutlority ln ratc-maldng proceedtnga,
   l&) t$l A udllty or ¡ w¡ter supply or s€w€r servlce cnrporadon that pmporæ to sell,
að¡lgn, lea¡€, or rBnt it¡ f¡clllde¡ abell notlf! the otùer pûty to the tran¡¡c{on of the
rcqulremente of thl¡ sectlon befort elgnlng an agreomsnt ùo ¡ell, asslgn, lease, or rent lt¡
faclllthe.
  SEOTION 0,12. Seedon 18,302, Wotor Code, ls ¡mended to reed a¡ follow¡:
  Sec. 18.802. PURCHASE oF VOTING STOCK IN ANOTHER PUBLIC UTILITÍ:
REPORT. (a) A utlllty mry not punhaee vodng otock ln anotåer utlllty dolng busln€ss ln
thl¡ ¡t¿le end a person mry not ecgulre a eontrolllng lnterc¡t, ln e utlllty dolng budneer ln thle
sü¡t¿ unlesc the perron or udllty,ñl¿r ø tnitls¡t, appl,íaaLton rdrr! tnetse¡l tlre commleelon [C
@l                                     not latcr tùan the 61rt dry bofore the d¡t¿ on whlch the
b¡nruHon l¡ to ocur.
     (b, Thßcomtnhaionmøynqulntlntøperwnanryìrín4acontmltrlngìnterectinouttlitU
d¿motuahall adßWaln frÌrenrial, nwnagerhl, and t¿chnínl npdffiffu fu pluôtlìttg contímt.
uu and adepØte eerttite lo tlw rcryaetd ømø and ønA (wot eurwntlg cettifualad, tn tlu
wturr
                                                                            tmln adøryßlß ftnandnl
cø                                                                           bottd ot ollur fiwntíal
øa                                                                          ntutt   conliwotu   u,nd
o/doqual¿  utílítg amÄce is pwtidaù
   (tl) Tlte exeeudve dlrector mry rcqueat th¡ü the eomml¡¡lon hold r publlc heu'lng on tåe
tr¡n¡acdon if the exeeutlve dl¡rctor bslleve¡ lhat s critßrion tedt ri¡l pescribed by Secdon
1   8,801 (e)   tf$Ok)-efahisaedel ¡pplle¡,
     (e)
      lþll Unlec¡ the executlve dl¡rctor requertr that e publle hearing be held, tfte purchare
or acqulritlon may be eompletcd ar pmpered.'
    lr) ¡t the end of tùo 6ûdry perloc[ or
                                                 3669
ch. lolo, $ 6.12                                           ?lth LEG¡SITITUBE-BEGI'LAR           SESEION

     f¿) tm¡+¿¡e-eemp¡etedl st              üy   tlme efter the exeeutlve dhsctor notlle¡ the ponon or
  utlllty thrt a hearlng wlll        ¡¡questsd.
                                  noü be
   (/) If                                      utllþ falh tÃ nr.lce tlu øpplimlín ta tlu
           c hes¡lns le requerùad or lf the p€rrrln or
cotnttüaion, a¡ tpmdd¡$cl rcqulred tM,                                   the purchare or
acquldtlon may not be conpleùed unless the comml¡¡lon det¡rmlne¡ tl¡¡t the pmpo¡ed
tran¡¡ctlon servæ the publlc lnùorerL A purchase or acqulrltlon tlr¡t ls not rompletod In
accordance wlth tl¡e provlrionr        oftlrl¡   gesHon     l¡vold.
   SECTION 0.19. Sectlon 18.412, lltator Oode, l¡ amsnded by amendlng Sub¡ecdonc (¡) and
(b) and addlng Subsectlon¡ (0 ¡nd (s) to rerd ¡s follow¡r
  (¡) At the rcque¡t of tl¡e commtsslon, the atlerney general ¡h¡ll b¡'lng sult for the
appolntment of a ¡rceþer ùo collect the assst¡ and crrry on the bu¡lne¡g of ¡ watsr or s€\{er
utillty that'
     û)    ha¡ abandoned opsratlon          oflt¡   facllitie¡;
     (2) ìnlCIrmt üu      corr'r¿¡ni¡sìon   ilwf tlß   oam¿¡ íe abandm,íng the ryeten;
     ltl terl vlolat¿s ¡ frnal order of the commi¡slo$ or
     l4) alloçn any property owned or eontrolled by lt ùo be us€d ln vlolattron of a frn¡l order
  of the cqnmlsslon.
  (b) Tt¡e æurü shall appolnt a recelver lf an ¡ppolntment ls neco¡saq¡:
     (l)    E¡¡rsntse the collectlon of qssessmento, feea, penaltler, or lnüereat;
           üo
     (2) to n¡ar¡nùeø  cøtlìutnn ønt atnpúe teenttn¡¡edl sendce to the customerà of the
  utlliüy¡ or
     (8) to pwent conHnued or repeatcd vlolatlon of t¡e flns¡ oden
  (f) For rrlupneeo olthin ees|;íun ani Sectìon 1t,118Ð, ahontlnnmonl nøy àna,fuda ktt i.e nat
lìmildta:
    (1) lsilúr" ln pay o bíll or obligatim¿ wad b ø wtoil, Vuhlic utìlity or tn an elaúria ot
  gaa uttlìlA wôth tlu rcwll tlnl tlu tûíl,ifA amtipa pmñdæ hn huul ø notiæ ol
  d,lacvnlinunrce ol nnceowrg c6n ices;
    (2) føihw tD Wtido             øppWrlale ualer ot uaatannls¡ l,realmmt eo tl,nl, ø pot¿nlìal
  h¿alth hawdrewlla;
    (t) løilure Lo onaqunlnly møinlnùn laøil¿tios, nml,tång                 ín poknlìal haalth lwø¡dt,
  eú,cndnd aulngeq or repøalnl. asn üø íntefiWtions;
     ft) løíl,utz   aÃ   pru,ùdo ctulomon adßWalâ wtíco of a            lwlfh hntüñ or ptnnllnl lwalth
  lntañ
     (5) løllun to eeaw qn allßn nlíM unìlabh ualn tupplg durhq øn ulage;
     (6) dìâploy¿W ø poltam ol lwstüítU tmnnd m tryladly tøll'hg ta T crynn b ilß
   co¿rr;miaeion ot iln ulilitg'e antomne; and
     (D loüun ln Waìdß Llw cott¡whtìow wíth anoryalß ¿tdomÃlion m hnt to ctnlaú tlw
  utìlity lot nomnl huínnse and mwgortÊU Wpowl
  (g) Notwithttøndl'n4 Sectlon 84,091, C¿tíl Ptnr;ttße and. Renadipe Codî" ørroeùnr appoint
ed tndar lhh eestìon møy aeek con¡nbeian øppvnl tn oquhu thß roolßr o1 Mlræ nlìlitg'e
fqcilil/øs ønd. hvt4før tlw nl,ilítg'a ceúifrratt ol comenðonne md wceeeily, Tlu rcceiwr
nwt øppl,g ìn wødmae wìlh Suhclnptæ H,
  SECTION 0.14. Sub¡ectlon¡ (¡) and (c), Sectlon 18.4182, lilater Code, arc ¡mended to
rcad as followsr
   (a) The commlssion, afùer prwldlng to tlre utllity notlce and an opportunity lp be hawd bA
tha comnhcio¡un ol, q cofiùrnissiùn meøtüq tfeç*-he¡dnSl, m¡y autho¡'lze a wllllng penon
üo temporadly manage and op€rate a uHllty tf tlu uftlifu:

     lr,, tthdl h¡¡      dtscontlnued or ¡b¡r¡doned operatlons m the        prvlrlon   of servlceq   or
     (Ð hot     been     ot   lo belng rcferred üo the attorney generul for        tle   appolntment      of r
  rcceiver under gecüon 18.412 fet¡hi¡+edel,
                                           86?0
76th LEGISI.ITTUNE-NEGI,'LIIa SESSION                                                ch.    1010, $ 6.1õ

   (c) A penon appolnt¡d under thlg s€ctlon has the powen ¡nd dude¡ nsc€strry ûo ensure
tl¡e contlnued operatlon of the utlllty and the provlrlon of contlnuou and adequata servlces ù0
curtomen, lncludlng the power and duty ta:
     (l)   resd meüen;
     (2) blll for utillty eervlces¡
     (8) collect nsvenuer;
     ({) dleburse tund¡¡ [¡ndl
     (6) øneee all qetøn, eønpwenle; anil
     fd) rcquegù r¡te lnc¡Ba¡ee.
  SECTION            0.fõ,   Secdon 16.002, lryatêr Code, le amended    üe   read as follow¡¡
  Sæ,   lõ.6û2. DEFINITIONS, In thls              rubchapùer:
     (l) "Additjonal riaüe revolvlng fund" mesn¡ any atate revolvlng fr¡nd hereaft€r eståb-
  llehed by the boa¡d üo prcvlde flnanclcl asgl¡bsnce üo polltlcal subdivlslons for publlc workr
  ln accord¡nce wlth r capltallzatlon grunt progrsm hercsfter established by r federal agency
  or ot¡erwlse rutho¡.lzed by ledenl law,
   (2) "Äutbor'lzed lnvestmentl' mean! rny ruthor.lzed lnvestment¡ desslbed ln Sectlon
  M,021, Gover¡¡r¡ent Code.
   (81 "Contmtmìty untet ayaten" rnalna o p,blic ualer eyetßmüøl;
      (A) aerü)e at laa.at 1õ aeníce connectlm¿a lur,ad, bg Ueør-nnnd rccídt¡úÂ of tlw a,rcø
   aeruød by tlu aydøn1 or
      (Ð wguløty asn øa al laa¡t 95 yea:r-rvnd nEìdsttls,
     14) "Con¡tructlon" shall hsve          the meanlng aselgned by tùe Federal l¡l/úer Pollutlon
  ConürolAct (&9 U.S.C. 126l et seq.).
    (Ð "Diaadnnnlnged com:nuntlg" maara on oteo mactíW sr¿te¡it eetúlhlud, by boald,
  rula, whírh crìtßîia aha,U be baeed, on m,eeatnlæ that may i.naludo aingla-fomüy ncídatttlatr
  pwpn.l,y aaluatíor\ i¡t¡o¡tu lawh of neifunta of lha arøo. ú d.lør oimilartg appvyrðalt
  mle(nLfe&
     (8)   I$ll      "Federal Act" meane the Federal lVuùm Pollution Control Aet, a¡ amended (98
  U,S.C. 1261 et s€q.),
    (7) "Nonprofrt nonmnrwnily unler eyetsm," tì.ßona a p.bltt utab e4atßm thal                      h   not
  openlod,fm pufit wtd. thal,:
      (A) ìs tutud by ø politíaal, rubdíubíon ot nm,pmfit øntílU¡ ønd
      (B) ia tnt a, wmmunil,y unler ayetam"
     l8)   t$l       "Politicsl subdlvlelon" mesns   I munlelpallty,   inüennunlclpal,   lnt¡nt¡ùe, or st¡tß
  sgency,                                               asßl¡tsnce under tl¡l¡ ¡ubchaptsr, or a
                [e¡l uny otlrer publlc entlty ellglble for
  nmpmfit untnr wpplg co¡?o¡ntíon craaled ønd, opemting mdø ChilptØ 78, Acta of tlw
  lStd Legíalalun, tat Cdl,lad, Søeeím, 1088 (Atticla 1481ø, Vanon'a TenoÂ Ciaül Slatutas),               lf
  nnh nlil;y ìa elìgibla lø Jhwncial anritto'¡we undør federal, Inw oebblhhíng tlw etatt
  ltluol,uìng fund, q an addí\,ìpnal etate ruwluingfitnd,
      (0) "Publåc unttt ayalem" mßanE ø eyatem thal ìe oumed, by any penon ønd, lhøt moøta
  tho dafwitim, of yubltc umtw eyetatn ín thn Sqîe IhðnkìW Wøtø Act
      (10) V&ll "Public rryorkslr means any proJeet to acqulm, conetruet lmprove, rop¡lr, or
  otherulse provide any bulldlngr, etructurcs, frcllldee, equlpmenÇ or otler real or pononal
  property or lmpruvements dorlgned for publlc u8e, prctoctlon, or enJoyment under.taken by
  a polltical subdlvlsion snd paid for, in whole or ln part out of publlc fundr,
     (U)       I$l   "Revolvlng ft¡nd" mean¡ the ¡t¿ùe water pollutlon conürol rcvolvlng fund,
    (19) "Saîo Ilrinking Wøt¿r Acl" mnow Tilh XN of lha feileml Public Hæ|lh Servíce
  Act, cønunnnlg lcnwn qß ütc So,fo Drínhina Watet Act, ae ømsndad, (12 U,S,C, Sectiut 800f
  at' aeq,).
                                                      867t
ch. lolo, $ 6.16                                 ?6th LEGISLAIIjßE-BEGI]I¡Aß SEBSION


                                                                                                       tr
                                                                                                       cà

       û¿, l(8)l "lÌeatment work¡"     has tùe meanlng estsbllshed by the federal act snd t¡e
  eHgible component¡ of the management prcgrams estsbll¡hed by Sectlonr 810 and 320                    of
    feder¡l acL
  ühe
  SECTION 0.16. Subchapter J, Chrpüer lõ, lrVabr Code,              l¡   amended   by adtllng Sectlon
16.6041 to read as follonn:




     (Ð to ¡tolitícal whdìaislow lor comtrutnílg trr.ler ryebna andtu nmprcfrl"¡wtwommru'
  nítg utaler ryetamq,
     (Ð ln peno¡u othn tlwt' politícal auhdlúüìùnt lor cun'maníty ualat eyoløma .or
  nonprortt-nowonmunity untci ryatama fiwt¿ thp aßcfl,nt øetnhlielwt by Subeeclíow (b)(1):
     (il Co Waon¡, itæhtd,ing polílioal wbdiuìsìo¡t+ tor emtbe ln dbutwúngcd commurui'
  üao f¡oni tlu aæurnl establislwd by Subaeclion (b)(2); o¡td
     g) lot olhor Wrpoaøa authprl¿ed W ¿hp Súc Drínlcing Walæ Acà
  (b) In add.ílton la othn anctu¡tl¡ th¿ bútd maU ettnhlhh in lha eofe d'rinlclW tntot
rsltoluiW fund" the boo¡d slr.ll eat'ohlísk llw toÛauíng eepøtulc a¿ewnts:




  anou¡ú; and




   (c) Tlw bootñ may Wvt¿da frnn¡wiql ossíatøntpe ftvrn' the dísulùønlnged com'tnunöty
ac,coUnttP:
       (il
        ø polítícal, suMìItißtm:
         (A) thnt h   a. dttsdùonlnged' communùly¡ or
         (B) ,fot ø project emtùn4 an øno lhnl:
           (i) ìa lncsted' ødßid¿ tltp boundaríeo of tlw políl'ìcal ¡r¿üd,itisìo'n; ønd
           (ìi) mppte tlw definítiør' of o tlíeoùnntdged' communitv; m
                                                                                 o¡nwinaion to pttttìde
                                                                                *thlnnce    ìa   lor   the
   :




                                                  8672
?õth LDG|SLATURE-REGULAR                SESSTON                        ch.   1010,   0   6.20

  SECTION 6,1?, Subæctlons (c) ¡nd (g), Seedon lõ.603,l4t¡t¿r Code, are ¡mended to       tt¡d
a¡ followg:
   (c) Tte revolvlng fund consllù¡ ofmoney derlved ftom federsl grantr' dlnect
lnve¡tment earnings on amount¡ c¡ædlüod to ühe           fi¡nd, and, ¡t t'he
ftom any ¡nd alt ¡ourme avallable
tlt¡-a*ef¡nt¡rl.




rpeciñed ln thlr subchapt¿n tl¡e federal ¡ct, and tlre rules of the boatd.
  SECTION 6.18. Subsætton (¡), Sectlon 841.081' Heslth ¡rrd Srfety Code' le amended ta
re¡d as follows¡
   (¡) Public drlnklng watEr must be ft€e
stsnda¡ds e¡t¡bllshed by tùe comml¡¡lon[
Unlt¿d St¡loe Envlronmentål hotecùlon
ruleg to lmplement the feal€rsl Safe Drlnklng W¡üer Act (42 U.S.C. Sectlon 8ffif et req.).
   SECTION 0.f9. Subchapter C, Chapter 8{l' He¡lth and Safety Code, i¡ arnended by
addlng Sectlon 841,031õ to rcad as follow¡:
  Sec 841.0t15, PUBLIC DBINKING WATEÈ SUPPLY SYSflEM nEqUInEMENfS.
(ø) To preeenn tfn ryhltc lwdth sqfotu, wd' unVolv tlu cmmbaltn alnll tnÅwa I'tnl'
ryhlie drínhinA tnter rupply ryatama:
     (1) mtWlU aode drìnhíng tntsr ìn adßWnlß qwntål'iæ;
     (2) øtu fr,nancíailU stahl¿: and
     (E) øn technì¿aÌlv aotmd.
   (b)   Thß   commlsìon alnll encmnge and Wmate tlw dawlppmsnt andusa qf rpgíoÌtÃI, a!ìtd
amatttida drinkíng waler    wpply   ayclama,
   (c) Ea¿h pu,blíc d¡ìnkìng tlater wpply ryelnm         thall W,ùdß on adnqu.alß and, aqle
drinkìna utalør rupply, The suqlu mtnt maet           tln nquìremønla of Soctåon t41'0ît anì
comwi.aaian nllßd
  (d) The cø¡nlrlliesåørn, sl'ø.ll consldst cunpliørwe hìslo¡V in d¡hrninìng isnnnae ol rutn
penrúlu w¡tnnl pemil* and pennìï, øt¡undmmta for a plblia drinlcötW untsr agetotn
  SECTION 0.20. Subchnpter C, Ch¡pter 841' Herltlr and Safety Code, ls unen{qd by
rmendlng Seetion 841.086 ¡nd uddlng Sections 841,03õ1 through 841.08õ6 to re¡d as follouæ:
   Sec. 811.08õ. APPR                                                   \ryATEB 9UPPLIES.
(al E$copt ot ptwidad                                                  on¡httt4ion of ø pttbllo
drìr,*ing untrrt ctrylU                                                cøm'mìscìøt øppxruet:
     (t) o, hní¡use plonlw lhn sfaløu      atnl'
     (2) the plaru ønd ryecifiwl'íaw for tlæ   eyete,m.




      (1) shall revisut Lhp btuí¡wee plnu and
      (Ð may o¡dar the prcepectiue ounßr or operutn of I'læ syetnm ln pwuìda adaqt!'alß
  fi.nønainl-antnwce oi øhilitg to operute tlw egotern in oÆoda¡uc wíth opplbahl¿ I'awe
                                               86?8
Ch. 1010, $           6.20                         ?óth   LEctBL/\TrrRE-nEcuL/n gDsg¡or

  dnd, nlp¿ ìn thc înm qf ø boul or u epeclfirld ùy tlu comnla¡loû unlaea l,lw eæc'utiw
  dlnctmfinfu tlwi tlw butlrøae plan. dstttonttffitns adapob frnancW mpohlltly.
  (c) Tlle proryactìu nttwr ot opnalo¡,          Clw po¡nwd         shßll        to tlw
coíùmi8noû
                      completad                             fm           ønd,           Nfa

withcommhdon¡vl¿e
  (cL)   A   pønon   h nat nqdnd   tu   filn ø   btnlnoas pløn   wrhr   Suhucl,lon (a)(t) ot (Ð   if ilu
pergØl:
       (D høcønlv:
     (9) I"e ø r,g,tøíl publiu nl,tlítg u dofrnßd by Sedíon [s.W Walfi Codß, unlnn tlnl penon
  fu øul.ílily u thfr.nalby tlnl ced,ía
     (s) haa emantod on Wcûflßnl wilh o polltüal wbd,lt¡bìon tn tranCfff lhe uunørahip
  a,nd opeml,ion of l,he rwtar wpply Eyetßt¡¿ to tln polítìoal wbdlvhío¡t; o¡
     (Ð ie u nonaonmtmilg noilnnsíønl unlfi                                        lw   dßrttr,shdßd
  ftnnwðnÌ ssnûanße ufldûr CL,ortn t6, ot C82                                      28, Wolãr   Cúo   Îb

  @1.
  Sec.    J/.t,nE¡r. NOTIFICATION OF SySruM CHANGES.                       t$l   Ary pcnon [rgÐnËl,
lncludlng a  munlc                                                                                   ¡ke
r metorld or mql                                                                                     ¡ of
tlret udllty murt                                                                                    the
change,
  Sec.    il1,0852. ADVEilTISED $UALITY Of WATEî SUPPLY, l(e)l A weter ¡upply
ryaùem    ovner,                                                   rupply syetem owner, msnsgsr, or
operator   mry                                                      belng of a qusüty other thsn tùe
quallty thaù ls
  Sec.  811,0!58, DHNKING WATEÈ SUPPLY COMPAÈATNE RATING INI'ORMA-
TION,    f(d)¡                          ul¡te all nsc€sggrl' in[ormarion ldrrtl
rclatlng !o pu                          each year and as oflen durlng the yerr
as condltlon¡                            [d¡t¡l form¡ the b¡d¡ of ¡n of,lelal
comparatlve retlng ol pubUc drlnklng water supply ryrüemr.
  Sea 011.0t61. HICHWAY SIC,IVS             fOß APPfuOVED SYSTEM RATING. [(e)l                Arvat€ü
eupply sysùem th                                                                        slga eppro'ed
by ihe drmmlssl                                                                          wetor auPPly
ej'rtem ls locatad                                                                       commlsslon    lf
tle    watar supply




enforcemøn,l    ottionto:

                                            T




  rulpa: ond
     (9) pruida ad¿quatp financial eÃEuntncø ol llw obllìly lo opettln lhe ayil'am in
  onotdance wòüt, øpplìæhla lowc ond nilat bt Uw form of ø bond m aa opecifted by llw
  com,mieslort
   (h) Il the cotnneìeaíon mliet on røl,e Ltlclotu or ønlomar tturchørget at lhe firnn of
financial uffinancq næh fimde shøll be dapoeíled, in øn carrow a¿count ond. relna.eed' ort'lg
wilh llw opprcul ol lhe æmmíoúut"
                                                   8674
?õth LEGISIITTURE-REGI,¡,IB SESSTON                                            ch.   1010,   ! 6.ll
                                                                       A whtia tlolæ mpflg eytun
                                                             tilu øoctilhn ilhodnr ql tlu
                                                                       ú
                                                           nclíon
   (b) Trtß    e¡¡sullw dùrvdff m tlu ætunìeûon nary otlæ a pblia uúr wpplg tyrttrtt to
etop opralåone       if:
      (1) tlu syúßnt       u¡oa   coultttttd¡ttðt;lml ttt¿ øpplrrpl rcq.Lifld bU Secttlln tll,N6¡ m
'     (Ð ttß      ag,r,culhn      díncto¡ ilatBrnh$ tløt tlß tyebn prcef,/il, m immìtmt lwalllt
    lwmñ.
    (c)   A   natfualton or o¡dt¡ ttttud tttú¿¡ tlth seatlo¡t mov fu dslfuctd W taacinW b!
prEond  cet1rtae, or b! tßlL
     A wafâ tWl¡V c1slzr¿ @ed, ta nd,tfr¿ahfu. o¡ an otdet mder thln secüoû ott
    (d)
urùfÉn raquaet, ä ûfìilßd to an opprlunúU to h lrcod, bV ilu wtnmì¡6llottø¡t ol, ø
commbebnrweetlng,
    (e) Ttw Fuhlìc utatþ¡ ,üppll EVatry nwg rcl NútmP oporul,ìont unñl lhß cofimí¿clor\ Un
err¡culíw dånolot, m o cønl            wlltoins ilu   l,r¡¡¡¿mptíott
    SECTION          Sub¡ectlons (a) snd O), $ectlon 841,047, He¡lth ¡ttd Ssfsty Code, arc
                   621.
amended to r€sd a¡ follow¡¡
  (a) A penon commlt¡ ¡n offen¡e lf the penon:
    (1) vlolate¡ a pmvlalon of Sectton 841.081¡
      (2) vloleües a pmvlalon of Secdon 841.082(e) or (b)¡
      (8) vlol¡tB¡ a prwhlon of Sectlon &{l.tl&9(¡H0¡
      ({) con¡buct¡ a drlnking waùer rupply ryatem wltlrout eubmlttlng oompletod plrnr rnd
    epedlleaHonr aå rsquttd by Sectlon Jll.0Júlc) t8llJ8õ(r)l;
      (61 bogìnß cotuttttd'ion qf tetrb¡l¡hc¡l a drlnldng wator rupply syaüom wlthout the
    commlrllon's approvrl as rtqulred by Sec{ion 841'û98(a);
          (0) vlolate¡ I prtvl¡lon of Secdon tlt,otrl o¡ tl1ü52 t84¡{85ê)+{e)l¡
          (?) falls to remove r algn ar requlrcd by Sectlon tU.Nõl [84JÆ(dl¡ or
          (8) vlol¡t¿o a pwlolon of Sectlon S41.080.
    (b) An ofien¡e undo Subsoctlon (s) ls a G-la¡s C ml¡deme¡nor           W
¡e¡¡+¡¡+$tOgl.
  SECilION 0,22. Sube€ctlone (b) thrcugh (l), Secdon 841.018, He¡ltt¡ ¡nd Ssfety Code' aro
amended to read aå follow¡:
  (b) A       peno                                    vlol¡üon u¡rder tùls auhhapter rhall
be'¡¡¡e¡ied     ¡                                     ths¡n 81,000 [$5001 for ench vlolatlon.
Erch day of a




    t$ltf tt sppesrs that a peraon h¡¡ vloht¿d, h vlolatlng or th¡eat¿n¡.üo vlolaÛe a.provlrlon
unäeo tt¡la rubährpten, tlre óomml¡¡lonr I ooüht], or a munlclpdlùy m¡y tn¡tltut¡ e clvll sult ln
a   dl¡trlct eou¡t for:
      6) lqluncüve reltef to ¡¡¡üral¡ the peraon ftom eontlnulng ühe vloledon or threst of
    vlol¡doni
      (2) the ar¡es¡ment ¡nd rocovery of ¡ clvil penalty¡ or
      (8) both lnJuncttve ¡cllef ¡nd a cMl penalty.
    (d) lþll Tt¡e commis¡lon ls e necgs¡atT ¡nd lndl¡peng¡ble party ln e sult bmught by c
oounùyor munlclpelity unden tùl¡ sectlon.
                                                      80?6
ch.     1010, $ 6.22                             ?õth LEGIST"ATUNHEGT'IIIB SDESTON

   (e) ItÐl On tlo commls¡lon'r rrqueri thc attorney genral shdl lru6h¡ü6 ¡ ¡ulü ln tåe ¡¡no
ol tlre ¡t¡te for lqlunctlve rclhf, te rtcovsr r dvll pen¡lty, or lor botå idunstlve rrllef ¡¡rd clvll
pon¡lty.
  0, tg)l Tte ¡ult mry     be brcught   ltr'
     f¡) Ilwl¡ County;
     lt, trbl the county in whlch the defend¡nt rn¡ldes' or
     lt, tre¡Jnl the eounff ln whlch the vlol¡Hon or thre¡t olvlol¡Hon oæure,
  lC)  t$l In ¡ ¡ult under thl¡ ¡sctlon to enJol¡ ¡ vlol¡üon or threú of vlol¡Hon ol thl¡
                                        tho ståto, county, or munlclpellty, wlttout bond or     otlø
                                        the fect¡ ma¡r wrnant lndudlng temperrr¡' rcstralnlng
                                    r notlce rnd heutng, urd permurent l4Juncdonr.
  fâ)   t$l    Clvll penslHer rccovercd ln s ¡ult brnr¡ght under tùls eectlon by r county          on
munlclpdlty ¡hall bs equally dlvlded betweenr
     (l) the st¡to¡ ¡nd
     (2) the county or munlclpallty thet ñnt brcugbt tlre ¡ull
   SECTION 8.21t. Sub¡ecHon (¡), Sectlon 8¿1.010, Healüh ¡nd Srfety Code, l¡ ¡¡nended to
¡red ¡¡ follow¡:
   (¡) If ¡ por¡on cause¡, rufrerc, allowr, or permlh ¡ vloledon ol tåh rubchapter or ¡ rule or
order adop,tad under
perron as pmvlded by
$I,000 l$6001 for each
sepanta vlol¡üon.
   SECTION 6.21. Secüon I, Chapter l00r Act¡ of tfte 68tl¡ Leglelrhre, Regular Sesslon'
lü19 (Artlclo lll0f, Vernon'e Tex¡¡ Clvll St¡tute¡), l¡ smended to ¡sd a¡ lollotu¡:




t¡ke¡ efrect.
  SECTION 6.26. Sectlon 2, Chapùcr 100, Acts of the 66tl¡ l¡gl¡l¡h¡re, lt79 (Artlcle lllOf'
                            l¡ ame¡rded by omendlng Sub¡ecüon¡ (2), (8), ¡nd (4) üo tt¡d
Vernon'¡ Texa¡ Clvll Strtut€sl
¡s follos,r¡
     (2) "Prlv¡te endt¡/' merna rny entlty other tl¡ur e publlc entlty rolely lnvolved in
  frnrnclng, conrtructin& operatlng ¡nd melnt¡lnlnruorþr ltnd sswÊr ficllltle¡,
     (8) "Frcilltie¡n me¡¡rs frcillde¡ noces¡alT or lncldent¡l üo ühe colleetlon, trurrpofietlon,
  t¡s¡imentr or disporal ol
  m¿nl, and d,í^etrifution of
  prcperty urd equlpment
  tr¡nepottsdon, tr€sünsn t,
  tio¡t, fiwlm¿nl, and dì¿tri
                                                 8676
?õrh   LEctsutruBE-RDcurlrR                SEsgroN                             ch.   1010,   I   6¿7

                                                                  s!' Fertod undæ tülr Act by tm
                                                                  flnanclng, con¡h¡sdng, or*nlng'
                                                                  achtevlng eoonomles of ¡c¡le ln
 prwldlng unfar or sswbr !€ntlcsr.
 SECTION 8.26, Sub¡ecdon (¡), Secdon I, Ch¡ptêr lg0, Aßt¡ of tho 66th L€glsl¡hm, lgl?
Grtlde ltt0f, Vernon'¡ Texås Civü St¿h¡t¿¡)' l¡ ¡msndsd to ¡tad a¡ follo¡n¡




Actn   ¡ concurrent   o¡dlnance   ¡hrll not be auþJect to ¡ relerendum   eleetlon.
 SECTION 0¿?. Subrectlon¡ (f) ¡nd (8), Sectlon 4, Chaptar lg0, Act¡ of ths 60tl¡
Legl¡l¡t¡re, ltlg (Artlcle lll0f, Vernon'¡ Tex¡¡ Clvll St¡h¡ües), are amended üo ¡e¡d e¡
follow¡:




bo¡rd of dlrecüon.
   (c) Tl¡e ugpncy' ln eo
transmls¡lon, t¡eutmsnt
tíu¡ hualmønt, ønd dt¡
     (l) üo p¡fi ell expenaer of operatlon utd melntenrneel
     (2) to p¡y ¡ll lnters¡t and ptnelpnl dus on bords l¡sued ¡¡ they become due ¡nd payrble¡
     (S) to pry the prlnclpd of ¡nd lnt¡re¡t on any legal debt of the sgsncyi
     (4) üo pry rll sinklng ¡nd ¡e¡ene tbnd peymente ar they bseome due und pryablo¡ and
                                               8877
Ch. 1010, 0            6.27                        tfih Lncrsrrrrunn-nncuLrrn                   BEBsroN

     (õ)    0o   fum   the tenn¡ of any agreement¡ m¡de wittr ttre holdan of rny bondr.
                                                                  ud    emcgency fund, Payrnentr
                                                                 h¡te   u     operetlng expenss of the
                                                                  unless      othen'lre pmhlbltad by     r
  SECTION 8.28. Subchapter C, Cheptc 18, lV¡t¡r Code, ls ¡mendsd by addlng Secdon
18.fXõ   Co   rcad ¡s followb:
   Sac, t',,Dlõ,
ønd beloæ øny
tro¡loil ctuto¡¡ur
wløla o¡ ìnpoñ
  SECTION 8,29. Subchepter D, Chepùer 18, Water Code, le ¡mended by eddlng Becdon
     ts rcad as folloun:
18.080
  Scc 1E.08c. Filn WHOLESLLE nAfES FOn WHOTCS¡L E WATER, &{¿OS ?0.A




  (b) Tkìs aectìm, daes not a'p¡tly ln ø aalo of tttabr undet ø crrtltncl, eueculßd bøfon l)u
effcclíue    ùln   oJthìo aedíotr.
  SECIION 080. Secüon l8.4ll, lVeüer             Code, ls ¡mended ùo   ¡r¡d   as foltorvs;




   (b) If the eacculíae dínclor lne rcø¿on lD blünß t
of o ualer utíllty tn plpeily oryrule, mníntaít or
i¡nmìn¿¡tt tlveal to human Ìtpoltk w oqþtg, tlw
    (t) natifV Jlw nlillty'a rcpreeenlnlíw: ond
    (2) inìlídle erdorcemmt ocl,ìon eon,cietÊnl, u¿llu
         (A)     thts eubclnplar, and,
         @   )   ptocd,urul rulao adøplnd by tlt¿ cornmlealorl
  SECTION 0"81. Sectton 18.4t8, lVaùer Code, ls omended 0o resd as follow¡:
  g€c, tg,4l8.                                                                     TER IITILITY IM-
PRovEMENf                                                                          lhh   chaptor lronr o
nlail Whlìa ul                                                                     procædingo átwü     Oø
paidtotlw        cwn



                                 Wúnd
                                           m^:
                                           by   Sect
                                                                         Jì1trï'f':'l'Jij,*,Hfr
                                                                         aú,     Sofetg Cod¿ tG€n€d
                                 "flliiå
  SECTION 6.82, Subchapter C, Chapter 841, He¡ltlr snd Safety Code, ls arnended by
adding Seetlon 841.0{86 to resd as follow¡:
  Sec. 841,0186.        WATDî UTILITY IMPùOWMENT ACCOUNT. (a)                          Th¿   untn utititrs
imprwemnnl ancuttt;t ìt c¡pold, oute¡lß of tlw olde tnom,ry,
                                                  86?8
?õth LEGI$LATURD-RSGLII|R                      sEggtON                               Ch. 1010,          !   7.01

  (Ð A ciui, m odmini.cl,mlit.¡ pmolty WUùlo ln Un etalt tlnl              ì.a   æilÆtld frvzt o      ltll,tll Ío¡
øvblalim  of lhia rubolrrfi,ot elnll.b dtpnilßd inllu omtnt




                                       la tlø ualar w aanr rXalnn qf a ulìl,if¡ lful f,as poid fitua or
                                        ot u¡tdtt Clnpta¡ lt, Wøl&t CùA tlnl lwu been dapeìfd h

     (2)                                                          httptwtuo expenaea þr ø ntìlil,y plad
  ðn  n                                                            unts¡ Seclion tt.ltfÊ, WalÊî Cüo,




  (e) Money uÃd          uttdtl    Sttbæcl,ìst (o)(Ð   nny    nd, be   wuìùwd    u   ínlurlilatl   wptlal cl     Llts
rúi¿Wfo't onyWNæ.
  A In thìe eoctìm\ "utìlllX" hu tlw meonlW aaeigtatl by Seclìon tt,NS, Walsî Coù,
  SECTION 0,&9, Subchrpter, L, Chrptor 49, lVctor Code, lr rmended by ¡ddlng SeeHon
49.8õ21 ùo   ¡t¡d   a¡ follorp¡l
  Sec 9,862. MUNICIPAL SySføM                     IN    UNSEBV. ED      AREA (d        TILìI eætlon, applloo
only tn ø,wru-rulo muníoipalilg ilnl;
     (l) b la@lßtl ín o wnrly trttth ø pptlalíut qf man llw;n t.Tõ milliott                tlul    la d,iøaenf    b
  o ffiL.nty wilh ø poplal,ian qf morc tlnn I mìllíon; øntl
     (2)   ltøs   uil,hín ita boundotrt¿e ø pú qf o disttißL



                                   ricl,lw tlu dalluery qf NÃhh ualerlw friv lotl alwf h llr4ltßinnf
                                    ql frrc kUdrunfs ond lræ cowt¿ol,lon ql tlu ualsî ryelmt tn fin


                                                                                  ngla csrlifroution ín tlu
                                                                                  mo! rtlß øn øppllnul,Íotr,
                                                                                   úß1     Utß munìci.palil.g
                                                                                  2õõ(Ð,

             ABT¡CLE       ?. WATER
                              DAÎA COLLECTION AND DTSSEMINATION
  SECTTON 7,01. Seeüon 10.012, l4rrter Code, l¡ amended ùo re¡d ¡¡ follow¡l
  Sec. 10.012. STUDIES,             INVESI¡GATIONS, SURVEYS. (¿) The exeeutlve admlnl¡tr¿-
                                                                                                            , sltd
                                                                                                            #*
collec! reeelve, andyze,           [rnd                                                 ds]Ã   øfld   *^m
¿tîorttøltotù concrmlng [thel                                                 guídtnßc nga:rdin|
datntbfinafÅ anddaenåptiotu                                                  utalø¡rceou¡w thld,
  (b) The execuüve ¡dmlnlst¡atror ¡hglll
     (l) deto¡mlne ¡uit¡ble locsdoru for fr¡ture wsùer faßllitle¡, lndudlng rcreruolr riüo;
     (21 dstarmí'¡u slt¿lahlß, coú-effectítn utaln rupply qlhwÃlirßn on ø ngioìnl, basis,
  ítæludíng wlanlnry maom of enæungí.n4 aggteeiae uolercotæeruúìou
                                                       8670
ch.         1010,        $ 7.ol                            ?6th LEGISTJITTJßHEGTJI./TB BETIION

       lll      locat¿   lurd bs¡t rulted for lrrlgrüon¡
       l1l      t(8)l m¡ke e¡tlm¡ùe¡ ol tlre co¡t of pnposed lnlg¡tlon work¡   r¡d   tåe lmpovement of
  ¡¡sonolr slh¡;
       ltl      t({)l ex¡mlne ud rtwey rcs€rvolt ¡lt¿¡; l¡ndl
       (il      ryontlm t0--l#c¡t¡S¡t¡l the etYect¡ of freoh w¡t¡r lnlowr upon ülre bayr urd
  estuu.le¡ of To¡¡q.
       (7   )   t¡wtttlor ínatrrlam tloan;




    (g)                                                                     atú   eficctíuen¡lco   ql unlar
  rtrtw                                                                   ta oflstup Uttl futig unlÊr
  f\0$øtu
       (10) mtlçe baiír dalø             ød   nnnmarX ítllorntæltùn date@d undet thìs          wbeec';ion
  ocæeeiblo ta etal,e ogencloe ond            otlw¡ in/ø¡eoied pruonl
                                    ùûíae n,quirr¿d under &tMirtìsíoûÅ (t), U), 6), ß), o¡d (7) oI
                                    iuad,mínitfuú,a¡ elnll con¿ìdel' úuice ftom tTø Pøtke and,Wildliþ

                                                                           dwalíø¡ lhal   colleet o¡ ue
                                                                           dønlarynl qÎ q coüditwl.
                                                                           tlaction øtd tlhaerùi¡¿al,iDn

   le) fire exeeutive sdmlnlsb¡tor ohdl keep fr¡ll urd prcper rccorda of hl¡ work, ob¡enrr¡-
tlon¡, d¡t¡, ¡nd c¡lculstlona, ell of$'hleh are the prupeÉy ofthe et¿ûe,
  (,   f(d)l In per{orrnlng hl¡ dut'le¡ under tl¡l¡ rectlon, the executlve ¡dmlni¡tretor shsll assl¡t
the eomml¡slon ln earrylng out tlre puposer rnd polleles ¡t¡t¿d ln Sectlon 12.014 of tl¡l¡ code.
  @) No          laln tløn     Ðeeembcr Et, 1999, thp tw¡¿mùeíon elwV obletn or      bulnp   an updatal
ualor                       tm út ríær baain¡ u d¿lorníud by tha eomñíeeiott Tlrz
            c,l.milabìlil,y modnl
ctt¡t¡t¿i¿eíon elnll oblnh q dãnlap øn uful¿tl utater owílahiltty mdel þr all mruinhg
¡ítw fusi,tu no lalpr ttw Deeembù tt, NOt,
                                                                  for,ø rüa åntin Llw
                                                                               frlhwq and     eerti.fuøIn¿
                                                                               tnl   a,ouW be ønílnbl¿:
                                                                                  and when   tlau wt     al




  SECTTON ?.02. SectJon 16.021, Wrter Code, l¡ ¡mended to resd
                                                          ¡¡ followsl
  Sec. 16.021,            TE)üS NATURAL RESOURCES INFORMATION SYSTEM. (s) Tte
exeeutlve sdmlnls
(TNnlS.J tn eorlr¿
æntartor ttthtml
tlen ¡y¡te¡n-.ln¡e¡?emttng Cl ñer-- r¡tu¡r¡ rc¡ei¡rm               d¡b   seCo.eerer¡e    d¡b m¡¡tsd      te
                                                       8680
?6th LDcrst ATIRE-REGIJLAn                SEE8ION                            ch.    1010,    c   8.01

                                                   .b   tlrrt l¡ eelt¡¡t¡C by ¡t¡t¡ ¡3¡nsle¡ er eth¡r
cnt¡Ucsl,




_
  (c) Under the guidanee of tho ?G,lC      tfcï¡   t¡Cun¡ ne¡cu¡sc¡ lde¡rrrt¡en        I
Ferecl, tlre executlve ¡dmlnlstr¡tor shsll:
                                                                                           Sysùem ày
                                                                                           índoúín$,
                                                                                           fulz ønd
  ìrdormal,iolr't
     (2) obt¡ln lnform¡ülon ln retponls to dlsrgreementr regerdlng n¡mes and name rpolllngo
  for net'ur¡l ¡nd cultural feaùurcs ln the ¡t¡ùe ¡nd p¡ovide this lnfom¡tlon ø the Bö¡¡d õn
  Oeogrrphlc N¡mes of the Unlt¿d St¡t¡¡ Depertrneirt of tl¡e IntÁ¡.lor¡
     (8) m¡ke ¡tcommend¡tlone to the Boa¡d on Geographlc N¡mes of the Unlüed Stå0e¡
  Deprrtmgnt of the Into¡lor for namlng any nahual or cultur¡l feeturu aubJeet ùe the
  llmltatlone prwlded by Subeectlon (d) of thi¡ ¡edo¡¡*

                                                          ffiw,xffifr:"m,ffi
                                                   and knal gutentnwúa ønd, ollwr ùú¿rp¡tnd
  porl|ìit;
    . (õ) a'cquin ond dhesnì'ånaln naluml resØnae ønd nlalal sos¿oæonomìa dnlo doacribínq
  tlw TeNt-M efiho Mer ngion; ønd
      @ coodtnaþ eondwl und.facilílnl,e tha dawlop¡nenl¡ mninhtnnaq ønd tne o! mulu-
  ully   compal.íbla Etnleu,idß   dígílal baæ mape dopidlíng mtuml rsloumen an¿ nain-mpd¿
  feal,uru,
  (d) A recommendrtlon mey not be made under Subdlvlslon (8) of Subaectlon (e) of thla
e€ctlon for:
   .
     (l) ¡ feat¡¡¡e prevlously named under rtahr0ory autìorlty or rueognired by an rgency of
  tbe feder¡l goverîment, the sù¡t€, or a polltieal suMlvlslon of the at¡te¡
     (2) ¡ fe¡ùure loeaùed on prlvaüe prcperty for whleh con¡ent of the pruperty owner c¡nnot
  be ohtalned; or
     (8) nanlng r netura¡ or cultur¡l fe¡tu¡r for r llvlng perron.




tlon Councll,

              ARTICLE   8,  INTERIM COMMITTEE ON 1VATEB RESOURCES
                           DEVELOPMENT AND MANACEMENT
  SECTION 8.01. CREATION AND COMPOSTT¡ON. (¡) The Inter.trn Committ¿e on
Water Resourc€r Devetopment and Mrnagement ls crt¡t€d to etudy tt¡e et¡te'¡ wotar eupply
¡nd wa¡tewaüer inf!¡ot¡r¡ctu¡e needs.
                                              968l
ch. 1olo, $ g.or                                 ?6th LEGISLIITURE-BEGTJLII.R SESSION

    (b) The eomnltlee conslsts of l0 memberg, of whom:
      (l) f,ve thåll
                     -be ¡ppolnted by tlre speaker of tle houee of rcprcsentrtlvee ftom tl¡e
    memben of tl¡e hou¡e of rcprtsentatlveo; and
      (2) frve ahall be appolntad by the lleutanent governor from tlre member¡ of the sen¡ts.
  (c).The lleutenant-gove¡nor ¡nd the sperker of the houae of rcpresentrttve¡ each shall
appolnt r prerldlng offlcer flom among the members appolnted ùo the commlthe.
  (d) The eommlttee shall convene at the call of the two prcrldlng oñtcen.
  SECTION 8.(P. DUTIES Al.tD P014,ERS. (a) Tl¡e commlttpe ls speclfrealþ chuged üo
revlew:
      (l) Texa¡' current invenùory of   w¡tcr reoouroes, lneludng wutnr rupply and w¡etow¡t€r
    heatmenü lnflestructure;
       (2) prdectlons for Texas'futum water and wa¡tpw¡ùer needs to tlre year Ð60¡
      '(s) the mle of the st¡ùo snd rtglonal and locsl enttdes ln puüclpadon and lnvestment ln
    weter-rel¡ùed pqlectr; and

    ^
      (4) the
               -lmplementatlon
                                of senate Blll No, l, futs of the ?6th Legislrturc, Re8rrlar
    Se¡slon, t90?.
    (b) In addltlon, the commltùee ahall develop rccommendatlone üo:
      (l) a¡gl¡t Texas communltler having llmlted f,nurel¡l eaprbllltles wlth thelr w¡ter supply
    and wa¡tew¡ter lnfra¡t¡uetu¡r needq   -
     (2) en¡ure efficlent allocstlon of ¡t¡ùe and loeal ¡esourres tlrrough the uæ of reg'lonal
    wat¡r facilitle¡ and maneçmen! lncludng watpr market transacüonã¡ and
     (8) help loeal government¡ to meet the f,n¡ncl¡l cost¡ erssüed by federal end at¡t6 $'at€r
  quollty rcgrlatlons.
  (e) The com-mitüee may tlavel ¡round the ¡t¡te and hold hearlngs or pubtle meetlnga as
needed to ft¡lñll its dutles under thl¡ arttcle.
  (d) The Seneto Committse on Natural Re¡ourres ¡nd the Hou¡e Commtttee on Natural
Resources rhall pruvide st¡ff ü0 the commlttee.
                                              eommltt¡e shall submlt a prcpoaed budget to the

                                              li'ffn Hiä,     ii;åi$#i:yi,îHH#u
  SECTION 8.0¿, REPORT. N                                                               aI report tn
the governor, tåe lleutenant gov                                                        t¿üves, ¡nd
members of the ?6th Legldature                                                          s for n€cos.
aary leglrlatlon,

       AßTICLE      9. REPEALER¡        EFFECTÍVE DATE; SAWNGi EMERGENCY
    SECTION 9.01. Sectlon 11.028, lVatnn Code, ls repealed.
    SECaION 0.02' (a) Except ao prcvided by Subrectlono (b) thmugh (0 of thie seetlon, thls
Act takee efrect Seplember l, 1997,
  (b) Thls s€ctlon end sectlons 2.08, 2.09, 2.10, 2.18, snd B,0B of thls fut t¡ke effeet
lmmedlately.
. (e) Sectlon 4.40 of thl¡ Act t¡kee effect on the ñrst dey of the ffrat calend¡r quarter
þslnnlns on or after tlre d¡te th¡t tt mey take effeet unde'r seetlon 80, Arilclo III,'T¿xas
Con¡tlhitlon.
                                                0 of thl¡   fut   t¿ Seetion t6t,gl8, Tur Code, does

                                                ,:ii"îå:#4".*å1ii,ii,f*,iÊ,#f,iil¿l
  (e) Sections 6,08 and 6,0õ through 6.08 of thls Act t¡ke effeet, on tlre d¡te on whlch the
co¡etltutlonsl amenùnent pfoposd by S.J.R. No. 17, 76th Leglslaturc, Regrlar Slesrlon, lggll,
t¿ke¡ effeet. If that amendment i¡ not approved by the votnrr, tùoee sectlìns have no effect,
                                               8882
76Ih LEGTgLÂTURE-REGTJIJIR SESS¡¡ON                                                      ch.   l0ll
  (f) Section 6.ll ofthls Act, t¿kes effoct on the deùe on whlch ths coneHtudond ¡mendment
prcpoeed by S.J.R. No. 46, ?õth Legislature, Regular Seeslon, lgû1, trker effect" If tt¡at
amendment h not approved by the voterr, tùet s€ction ha¡ no effecL

_
    (g) Thechan                                   .ll  ofthls Act to Subchspùer B, Chrpùer 11, Tur
Code, doe¡  not                                    the sffectlve dstê of S€eúon O.ll of [hle Act, and
the l¡w ln effec                                    tù¡t ¡ecdon l¡ eontlnued in effect for purpooea of
llabiliüy for and
                                                                                            anges   ùo
                                                                                            vloledon
                                                                                             lnltiaüsd
                                                                                             N¡tur¡l




  G) Sectlon g4l,û9õõ, Health ¡nd Safety Code, as ¡dded by Sectlon 6.ã) of thi¡ Act, rppller
to tl¡e owner or openùor of a publle drlnklng water supply eystem regardle¡s of tho ô¡te
cunstfi¡ction of the syetem began,
   SECTION 9.05. (¡) A change iu l¡w m¡de by thlr Act thrt applles to ¡ c¡.lmln¡l, elvll, or
administrstive penalty appller only lo an olÏense com¡nltted or ¡ vlol¡tjon tùat ocrur¡ on or
¡ft,er the effective daùe of thls Act. For the purpores of tlrl¡ Aet, an oflen¡e l¡ committed or a
violatlon oecurg befom the effectlve daùe of thls Act lf rny elernent of the offenss or violaüon
oceur¡ befo¡r th¡t d¡t¿.
  (b) fui offense cummitt¿d or vloladon thst oceurs befo¡r the effeetlve datc of thls Act ls
covered by the law in efleet when the offense wss comml{,ted or the vlolatlon oecurred, and
the former law ls continued ln effect for thls purpore.
    SIICT¡ON 9.00. An Aet,          creating                               dl¡tr.lct tha[ requlres r
conff¡mation eleetion enrcted by the                                       Leglalature ls rèpeded,
effectlve on tl¡e ¡econd annlvenary of                                    t, unle¡s the dlst¡ict h¡r
been approved       st ¡   conffnnatlon election beforu the s€cond snnlversary ol tåe effætive daùe
of thi¡ Act.




    Pas

                                                                           ;

                    o
          amendment¡,                                           vot€¡ May 20, 1992, Houee granted
                  the
          request ol                                           ference Commlttee¡ Juns 1; 1997,
          House adopted                                         Yea¡ 1¡[0, Naye 4, on6 prsænt not
         votlng.
    Approved June 19, 1997.
    Effes{lve September 1, 1997, 6xcôpt as provlded In g 9.02(b) to (0,


                                                  3683
H
                                                                                                              r.x5ç L vL L



   weËt[åw.
   30 TAC S 297.19                                                                                               Page I

   Tex. Admin. Code tit. 30, ç 297.19


   c                                                              (4) the proposed permit would be detrimental
   Texas Adminishative Code Cturentness                           to the public welfare.
     Title 30. Environmental Quality
       Palt l. Texas Commission on Environmental
       Quality                                                (c) A term permit is subordinate to any vested or
         Chapter 297 . Water Rights, Substantive              senior appropriative water right. Additionally, con-
          [tå Subchapter B. Classes of Vy'ater Rights         ditions may be placed in the permit as necessary to
             +.+ $ 297.19. Term Permit under                  protect instream uses and freshwater inflows to
             Texas Water Code, $$ 11.1381 and                 bays and estuaries.
             I 1.153-1 1.155

                                                              (d) The commission may grant a permit under this
   (a) The commission may issue a permit for a term           section for an aquifer storage and retrieval project
   of years for the use of unused appropriated water          as defined in $ 297.I of this title (relating to Defini-
   when there is insufficient unappropriated water in         tions).
   the source of supply to satisff the application.

                                                              Source: The provisions of this ç 297.19 adopted to
   (b) An application for a term permit under this sec-       be effective May 29,1986, I I TexReg 2330;
   tion shall be denied ifi                                   amended to be effective June 28, 1996,21 TexReg
                                                              5442; amended to be effective February 24, 1999,
                                                              24TexReg7762.
       (1) the commission finds there is a substantial
       likelihood that the issuance of the term permit
       will jeopardize financial commitments made             30 TAC ç297.19,30 TX ADC ç297.19
       for water projects that have been built or that
       are being built to optimally develop the water
       resources in the area;                                 Curent through 40 Tex.Reg. No. 1770, dated
                                                              March 20, 2015, as effective on or before March
                                                              27,20t5
       (2) ifthe holder ofan affected unused appropri-
       ation can demonstrate that the issuance of the         Copr. (C) 2015. Allrights reserved.
       permit would prohibit the holder from benefi-
       cially using the water right during the term of        END OF DOCUMENT
       the permit. Such demonstration may be made
       by using water use projections contained in the
       state or regional water plans, economic indicat-
       ors, population growth proj ections, electrical
       generation needs, or other reasonable projec-
       tions based on accepted methods;


       (3) the proposed permit is not intended for a
       beneficial use; or




                              O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.




http:llweb2.westlaw.comlprintlprintstream.aspx?mt:99&prft:HTMLE&vr:2.O&destinatio...                            411012015
                                                                                                                 riagç L uL J




   Wêsttaw.
   30 TAC S 297.42                                                                                                 Page I

   Tex. Admin. Code tit. 30,   S 297 .42



   c                                                              (d) Projects that are not required to be based upon
   Texas Administrative Code Culrentness                          the continuous availability of historic, normal
     Title 30. Environmental Quality                              stream flow include, but are not limited to: the arti-
       Part L Texas Commission on Environmental                   frcial recharge of the Edwards Aquifer under TWC,
       Quality                                                    g I 1.023(c); conjunctive ground and surface water
         Chapter 297 . W ater Rights, Substantive                 management projects such as aquifer storage and
          FE Subchapter E. Issuance and Conditions                recovery projects; diversions or impoundments at
          of Water Rights                                         times of above-normal stream flow (e.g., "scalping"
             ++    $ 297.42.   Water Availability                 operations) for seasonal or supplemental use; a sys-
                                                                  tem operation in conjunction with other water
                                                                  rights; non-consumptive instream uses; or other
   (a) Except  as provided by Texas Vy'ater Code                  similar type projects. The required availability of
   ('ì'WC), S 1 1.1381, and $ 297.19 ofthis title                 unappropriated water for these special type projects
   (relating to Term Permit Under Texas Water Code                shall be determined on a case-by-case basis based
   $$ I l.l38l and 11.153, I Ll55), an application for            upon whether the proposed project can be viable for
   a new or increased appropriation will be denied un-            the intended purposes and the water will be benefi-
   less there is a sufficient amount of unappropriated            cially used without waste.
   water available for a sufficient amount of the time
   to make the proposed project viable and ensure the
   beneficial use of water without waste.                         (e) For an application for an on-channel storage fa-
                                                                  cility to be authorized for domestic or municipal
                                                                  water use, the proposed diversion right ofthe reser-
   (b) A new water right may be conditioned as appro-             voir must be equal to its firm yield. The purpose of
   priate to protect instream uses, water quality, aquat-         this limitation is to ensure a secure and dependable
   ic and wildlife habitat, and freshwater inflows to             source ofwater supply for uses necessary to protect
   bays and estuaries as provided by TWC, |i$ 1 t.147,            the public health, safety, and welfare (see also 30
   1 I . l-50, 1 l. 152, and 16.059.
                                                                  'f'AC 290.41(b) requiring public water systems to
                                                                         $
                                                                  have a "safe" yield capable of supplying the max-
                                                                  imum daily demands during extended periods of
   (c) For the approval ofan application for a direct             peak usage and "critical hydrologic conditions").
   diversion from a stream without sufflrcient on or off          Such reservoir may be authorized in excess of its
   channel \.vater storage facilities for irrigation, ap-         firm yield when the implementation of a drought
   proximately 7 5Yo of the water requested must be               management plan or alternative sources of water
   available approximately 75% of the time when dis-              supply such as groundwater, other reservoir sys-
   tributed on a monthly basis and based upon the                 tems, or other means are available to satisff water
   available historic stream flow record. Lower avail-            needs during drought periods when the reservoir's
   ability percentages may be acceptable if the applic-           normal supply capabilities would be exceeded.
   ant can demonstrate that a long-term, reliable, al-
   ternative source or sources of water of sufficient
   quantity and quality are economically available to             (f) Except for an application for an emergency,
   the applicant to make the proposed project viable              temporary, seasonal, or term permit, or as provided
   and ensure the benefrcial use of state water without           by this section, the commission may require an ap-
   waste.                                                         plicant to provide storage sufficient to yield the re-
                                                                  quested annual diversion.




                                 @   2015 Thomson Reuters. No Claim to Orig. US Gov. Works




http:llweb2.westla\À/.com/print/printstream.aspx?prft:HTMLE&vr:2.0&destination:atp&...                             4ll0l20l5
                                                                                           rage J or J


   30 TAC ç297.42                                                                           Page2

   Tex. Admin. Code tit. 30,5297.42


   (g) In order to make the optimum beneficial use of
   available water, a water right may be granted based
   upon the availability of retum flows or discharges.
   However, a water right granted upon return flows
   or discharges that may cease in the future because
   of new or increased direct reuse (i.e., the lawful re-,
   use of water before it is returned or discharged into
   the stream) or that may cease for other lawful reas-
   ons will be granted with the express provision that
   the water available for the water right is dependent
   upon potentially interruptible return flows or dis-
   charges.


   Sou rce: The provisions of this S 297 .42 adopted to
   be effective February 24,1999,24 TexReg I 162;
   amended to be effective August 15,2002,27
   TexReg 7152.


   30 TAC S 297.42,30 TX ADC $ 297.42


   Current through 40 Tex.Reg. No. 1770, dated
   March 20,2015, as effective on or before March
   27,2015

   Copr. (C) 2015. All rights reserved.

   END OF DOCUMENT




                                O 2015 Thomson Reuters. No Claim to Orig. US Gov. Works.




http:llweb2.westlaw.comlprinflprintstream.aspx?prft:HTMlE&vr:2.0&destination:atp&... 4ll0l20l5
I
                               soAII DOCKET NO. s82-08-1698
                              TCEQ DOCKET NO. 2008-0181-\ryR
                                                                                         gn*
            APPLICATION BY                        $        BEFORE TIIE STATE         oFffcE=            o
                                                                                                        z
                                                                                         Tf    Ç,
                                                  $                                                     m
           BRADLEY B. WARE                        $                                      Plq
                                                                                         fr! ¡\t
                                                  s                        OFv
        TO A}{END \ryATER USE                     $                          ct=l
                                                                             =
                                                  $
                                                                             ctó
                                                                             al
             PERMIT NO. 5594                      $       ADMIMSTRATI\TE HEATCN GF
                                                                                 vl      CI
                                                                                         r"t   t\,



TO THE HONORABLE ADMIMSTRATME LAW TUDGE:

       The question in this case is whether a sufficient arnount of water is available to satisfy the
                                     'Water
application as required under Texas         Code Section 11.134þ)(2) for a new appropriation of
water or Section 11.1381(a) for a renewal of a term use permit. Applicant had the burden to
prove that water is available by a preponderance of the evidence. The record clearly shows that
Applicant did not prove up any factual dat4 analysis or other evidence usefrrl in answering this
question As the Public Interest Cowrsel agrees in his brief the Applicant did not meet his
bwden of proof and the application must therefore be denied.

        Beyond the factual questions, however, Closing Arguments filed by the Applicant and
Office of the Public Interest Cor¡nsel (OPIC) demonstrate that confüsion remains regarding
certain legal issues- In this response, the Executive Director will strive to firrther explain his
legal position so that the arlswers to disputed questions become apparent. Hopefully, this will
lead to r¡nderstanding of how the Executive Director's actions in interpreting and applying the
regulatory scheme not only comply with the principle of the law that "füst in time is first in
right," but are absolutely necessary to bear it out.

        The legal principle "fi¡st in time is first in right" is implemented in state law through the
doctrine of prior appropriation. Understanding the regulatory framework built up around this
doctrine requires an understanding of what it means to "appropriate" and when to properly attach
a "priority date" to achieve compliance with the doctine. These terms of art have given rise to
much discussion and deliberation in the hearing on this matter and in Closing Arguments, most
likely because the parties recognze that their proper definition and application will be
dispositive of the ultimate issue.

Tex. Water Code $ 11.1381. TERM PERMITS. (a) Until a rvater right is perfected to the fuIl
extent provided by Section 11.026 of this code, the commission may issue permits for a tenn of
years for use of state water to which a senio¡ wate¡ right has not been perfected.
                                                                                   j
                                                                              -
    (d) A permit issued    under this section is subordinate to any senior appropriative water rights.
    (emphasis added)

    30 Tex. Admin. Code $ 297.I9. Term Permit under Texas'Water Code, $$11,1381 and 11.153-
    11.155.
    (a) The commission may issue a permit for a tenn of years for the use of unused appropriated
        water when there is insufficient unappropriated water in the soruce of supply to satisfy the
        application. (emphasis added)

(d) A term permit is subordinate to any vested or senior appropriative water right.

Sec.    1L.l4l. DATE OF PRIORITY. IVhen the commission issues a pemrit, the priority of the
appropriation of water and the claimant's right to use the water date from the date of filing of the
applicatiou.

Special condition 3.b. of M¡. Wa¡e's term permit states:
       The authorizatton to divert and use 130 acre-feet of water shall expire and become null
       and void on November 7, 2007 unless prior to such date, permittee applies for an
       extension hereof and such application is subsequently granted for an additional temr or in
       perpetuity. The príoríty date of this permít and all extensions hereof shall be July 1,
       1997. (emphasis added)           r



        There is only one \ryay to harmonize ttle above laws, rules, and permit condition that
results in an intemally consisten! logicat regulatory and legal framework.l Even more
compelling is the reality of the physical world in which there is only one way to apply these
together that will not result in $ving away the sasre water more than once, thus over-
appropriating the available supply. The Executive Director has successfully used this
interpretation and implementation time and again in analyzing simil¿¡'applications.


I.    Term Permits and PriorÍty Dates

       There are two points necessary to understanding the Executive Director's analysis of
water availabilify with respect to Applicant's request for a renewal of his term permit:

           i.   The Executive Director did not assign a new priority date to Permit 5594; rather, the
                Executive Director used a priority date as of the administrative complete date of the
                application to determine whether a sufficient amount of water was available for term
                use.
                'When
          2.           the Commission assigned a priority date to the original term permit, its purpose
                was not to restrict fuhue analyses of availability to outdated stea:n conditions, but
                rather was only to assert the permit's seniority against junior term permits. That is
                the purpose of a priority date.

I
 Statutes should be harmonized whenever possible. See La Sara Grain Co. v. First Nat'l Bank of Mercedes, 673
S.V/.2d 558, 565 (Tex. 1984) (cäng State v. Standard Oil Co., 107 S,!V.2d 550, 559 (Tex. 1937)); see also Tex.
Gov't Code Ann. S $ 3 L 1 .021 (2),.025 (a)-(b),. 026(a).


                                                                                                                 2
                                     J\                                                   )


      .  The express policy of the State of Texas in regulating the use of state water is to
"effectuate the maximum utilization of water[.]"2 Among the means used to achieve that goal is
the issuance of term permits. During a period in which a holder of an appropriative water rigbt is
not making full use of the water subject to that right, another individual who is able to make
beneficial use of that water, by virtue of his location relative to the appropriative right, may be
perrritted to do so.3 A term user, however, is not entitled to a renewal of ubr* permit if unused
äppropriated water is no longer available.a

       A priorify date is assigned to a term permit in orde_r to preserve the seniority of use
authorized in the permit against claims by other term users.t 'When a term user appües for a
renewal of a terrn permit, the Executive Director must perform a water availability analysis that
can show whether r:nused appropriated water is available for diversion by that user during.the
new temr requested. I¡ order to do that, the analysis must be performed as though the permit has
a nerv priority date as of the beginning of the new term. An analysis perfonned based on the
original priority date of the permit itself would reveal no useful information regarriing the
availability of water during the requested subsequent term. That would potentially result in
issuance of a renewal in error, and an over-appropriation of surface water resources.

        When the Executive Director perfomred a water availability analysis for_Applicant's
request  for a renewal of Permit 5594, he applied a priority date of March2},2006.o' ' Using that
date was necessary to accurately determine whether unused appropriated water would be
available during Applicant's requested second term. 'When the Commission originaily iszued
Pennit 5594, and stated that the original priority date would remain for all extensions thereot it
did not intend to require the Executive Di¡ector to only consider ganting such extensions in the
context of water availabilify at Applicant's diversion point as it existed ,a lgg7.8 Using a 2006
priority date to deterrnine whether enough water is available to justify granting a term renewal

2
    Tø                                                                            )




does not affect the original July 1, 1997 priority date, because it serves only to assert the
seniority of Applicant's permit, and any extension thereof, against claims made by junior term
users.

        By definition, the permit Mr. Ware hoids is to water that has already been appropriated.
Water  cannot   be appropriated more than once. While Mr, IVare's appiication may not be for a
"new permit," rather it is for an extension of an existing permit, ít does require a new analysis of
water availability based on curtent conditions. The priority date used to evaluate water
availability for each new application must be linked to the date of the request for each new term
of use because that is the point in time when that water is first being requested.

        The logic of the Executive Director's position becomes even more apparent when
considering the practical consequences of the Applicant's position. To adopt the Applicant's
interpretation would lead to an absurd result: a system of ter¡n permits that is obviously
hydrologically impossible to sustain. Consider, for example, an applicant approaching the
agency    n 7997 and asking for a direct diversion of water. The agency cannot find enough water
at that diversion point that has not already beeu promised to a¡other water rigbt holder, so the
Executive Di¡ector's staff must determine whether there is some appropriated but unused water
available. For this analysis, staff reviews records of actual water usage by other water right
holders for the last ten years (1987 -1997) and decides that at least one of them is not yet using all
of the water they have been granted.e Based on the most recent ten years' usage reports showing
underutilization, the applicant is allowed to use some portion of that currently unused water, but
only for a limited time, such as 1997 to 2007. Although usage rèports show that the water has
not been fully used in the past ten years, the water right holder has the right and may start using
all of the water appropriated to it at any time. After a period of time, the agency must look again
and see if the pemranent water right holder has increased its utilization over the past ten years
and in 1þs sgming ten year period (2007-2017), will need to use the acre-feet it had not used in
the ten years from 1987-1997. A term permit, by its very definition, requires this reevaluation of
avaiiability at the beginning of each new requested term of years. How else can it be deterrrined
whether appropriated but currently unused water is available in the stream, as required by law
and rule before issuing a term permit?

         If we adopt the Applicant's interpretation, the term perrrit holder would come in every
ten years and the Executive Di¡ector's staff would perform the availabilify analysis using the
sarne inputs, including the same priority date. Of course, the Executive Di¡ector's staff would
get the same result every time, showing water availability for the term 1997-2007. T\ere would
be no purpose in having a term of years specified in the pennit in the first place. Indeed, the
applicant's time would be wasted in coming back to the Executive Director every ten years to
run the same analysis over and over again. V/ith the same input and result each time, th,is would
render the permit exactly the same thing as a permanent appropriative water right.

        Arnong the factors to be considered in interpreting a statute are the consequences of a
particular construction.l0 As explained above, interpreting the law in the manner suggested by
the Applicant would place an effective construction on the term "appropriation" that would make

e
  Transcript of P roceedings Vol. 1 , at 82,   87   .

'o TEx. Gov'r'Cooe $ 311.023(6).



                                                                                                    4
                                      j                                                 j

all term permits issued by the Commission duplicative authorizations for the permanent use of
water. This would retroactively constitute an enonnous over-appropriation of the precious and
scarce surface water resources in the State of Texas, and would fatally flaw the regulatory system
of management of those resowces. The Legislature clearly did not intend that consequence
when enacting Section        1 1.   1381.

         The Public Interest Corursel comments in his ciosing argument that the Executive
 Director's interpretation of Section 11.1381, and how the provisions therein ¡elate to those in
 Section 11.141, renders the priority date provision in Applicant's original term permit
 meaningless.ll As stated above, a priority date is assigned to a term permit in order to preserve
 the seniority of use authorized in the permit ag rinst claims by other tenn users.l2 Using a new
 priority date in performing an availability analysis for the new application is necessary to
 accurately determine whether r:nused appropriated water would be available during Applicant's
 requested second terrr. That action did nothing to nègate the priority of the permit itself against
junior term permits. The Executive Di¡ector's interpretation of how applications for term
renewals must be reyiewed is not in conflict with Section 11.141.



II.    The Executive .Director reiterates that Applicant failed to meet his burden of
demonstrating that water is available for his use at his diversion point.

        While Applicant dedicates the vast majority of his closing argument to questioning the
Executive Director's application of the law, the relatively brief section of the argument titled
"Additional 'Water Is Available for Appropriation in the Brazos River Basin" provides no
evidence from the record that there is any water available f.or Applicant's use at hís diversíon
point. The Executive Director agÍees, as w¿rs thoroughly discussed at hearing and in his closing
argumen! that there is some water avaiiable for use in the Brazos River Basin. Nothing in the
record demonstrates to any degree that any of that water is available for diversion a¡d use at
Applicant's location without some hann coming to other water rights in the basin. Indeed,
Applicant fails to even directly assert in his closing that such is the case. V/ithout belaboring the
point, the Executive Director observes again that ttre 74,387 acre-feet retum flows on which
Applicant's argument depends can only be diverted at the furthest downstream diversion point
possible in the basin without causing potential harm to other water rights holders.

       Applica+I mischa¡acterizes the return flows as purely "surplus water" as govemed by
Section 11.046.tr Applicant quotes that section, observing that it reads in part:

           Once water has been diverted under a permit, certiñed filing, or certificate of
           adjudication and then returned to a watercourse or steam, however, it is
           considered surplus water and therefore subject to reservation for instream uses or


" Ofüce of Public    Interest Counsel's Closing Argumen! at 6.
12
     See TEX. IVATER CoDE    $11.141. The priority date of a permit is the date from which the claimant's right to use
the water authorized under the permit originates. For a term permit, the right authorized is to ¡ss unperfected
appropriated water, It follows that an application for an extension of a terrn permit must be granted before the
priority date for that permit may be extended beyond its expiration date.
 13
    See Applicant's Closiag Argument, at 18. Q.{ote that Applicant cites an incorect Section of Chapter 11 when
discussing relurn surplus water.)


                                                                                                                         5
                                                                                      ;


         beneficial inflows or        to
                                     appropriation by others r:nless expressly provided
         otherwise in the pemrit, certified filing, or certificate of adjudication. ''

Applicant would have you read that section as requiring the Commission to reserye all retum
flåws for use by other water rights applicants in perpetuity or until the flows a¡e exhausted,ls
This is clearly not the intent of this statute.

        Section 11.046(c) merely states that return flows are subject to reservation for othe¡
downstea¡n uses a¡d not that retum flows must be reserved. Furthet, the section lists multiple
types of use for which surplus water may be reserved including inst¡eam uses such as
environ:nental flows, and beneficial inflows into bays and estuaries. Even when you read the
section in eror, as Applicant has, the record shows that diversion of the retu::r flows referenced
at hearing anywhere but the firthest downstea:n point in the enti¡e basin results in potential
han¡ to other water rights holders u¡less the diverter has a means to insure that no shortages
occur as a result of the diversion.l6

        The return flows were not included in the modeling used in reviewing Applicant's
request for a permanent wate¡ right because they are intemrptible and, therefore, cannot be relied
upon as source water for an appropriation by a person who has no conüol over the discharges
from which they originate. The Executive Director did include the retum flows in the modeling
used in the review of Applicant's request for a term renewal but the model showed that none of
                                                                  'What the model shows is that
those retum flows was available at Applicant's diversion point.
these return flows were already reserved for some purpose of use downstream from Applicant's
diversion point by the time his application rryas received. The hydrologic function and
management of the Brazos River Basin depends on the presence of those return flows.

         As observed in both the Executive Director's and Applicant's closing arguments,        the
Executive Director recomizes that some   permanent   water rights were  granted  based, at least in
par! on the presence of the return flows.l? The record does not indicate the specific
circtrmstances under which those appropriations were made. What is known about those
appropriations is'that they were made before BRA submitted its application rn 2004, making
those appropriations prior to BRA's request and therefore afforded the protection of seniority.



III.   Ware Farm

       Applicant has stated that the Ware farm has provided a living to his family since 1874
                                            'Ware Farm is dependent on the granting of this
and insists that the continued existence of


'o TEx. WATER CoDE. $ 1 1.0a6(c) (ernphasis added).
r5
   Applicant's Closing Argument at l8-19.
16
   Transcript of Proceedings Vol. 2, at 360-361,
 7
   Such rights are allowed under 30 TAC Sec. 297 .42(g): In order to make the optimum beneficial use of available
f



water, a water right may be grauted based upon the availability of return flows or discharges. However, a water right
granted upon return flows or discharges that may cease in the future because of new or increased direct reuse (i.e.,
the lawful reuse of water before it is retumed or discharged into the stream) or tlat may cease for other lawfi-rl
reasons rvill be granted with the express provision that the water avaiiable for the rvater right is dependent upon
potenfially interruptible return flows or discharges.


                                                                                                                    6
                                     )                                                    ]

 application.ls 'ffhile the Executive Di¡ector recognizes and takes very seriously the fact that
 agriculture and irrigation are two of the most important uses of state water, and are vital to not
 only the livelihoods of many Texaas, but to the economy of the State generally, he observes that
 water is not exclusively available through the water rights permitting process. Indeed, Mr. V/are
 testiñed at hearing that he was able to secure a substantiai arnount of water througb a pruchase of
 a permanent appropriative_right to 100 acre-fe                                           property, to
 "expand   (his)   operation".re Further, the farm                                        960s20 until
 1996, when Mr. Ware testified that he re-started                                         interim, Mr.
'Ware
        testified he was working in town "and the farm just kind of laid there".22 Finally, the
record shows that Mr. Ware uses the land for recreation and sees the expansion of recreation as
the futrue of the properby, not a sustained-level of farrring,23 The Executive Directo¡ has no
desi¡e to take away anyone's family farrr; that was the reason for the execution of a fomral
process of adjudication for historical water users. The State had to have a plan by which to do
the initial distribution of certificates, and to be fair and workable, that plan required participants
to make thei¡ claims to historically-used water within a cefain period of years. As Mr. 'Wa¡e
testified at trial, knowing the consequences of inaction,'a his furnily'Just dropped the ball,"2s and
subsequently, that water has been appropriated to another user. The Executive Director must
also thi¡k of the consequences to those other users, whose own liveühoods would suffer if the
Executive Director over-appropriated the available water, making the supplies they need
unreliable. They are entitled to the protections of the law, too.


fV.      The Executive Director's RoIe

        The Applicant questions the appropriateness of the actions the Executive Director has
                                                           'Water
taken in fulfilling his role in this hearing, citing Texas        Code Secti on 5.228.26 Tris statute
was enacted to enstue that the Executive Director does not aid an applicant in meeting his bwden
of proof. It is not intended to require the Executive Director to try to fulfill his duty to protect
state water with one hand tied behind his back.

        The state's role as trustee of state water requires that the Executive Director always
participate in water rights hearings.2T As trustee and pennitting entity, the TCEQ is the custodian
of a comprehensive repository of the hundreds of thousands of pieces of data necessary to
18
     Applicant's Closing Algument, at 9.
     Testimony of Bradley B. 'Ware, Transcript o¡p¡oçseding Vol. 1, at 65.
le

'o fd. at22.
2rId.  at 28,29=30.
u ld. at4l.
æ
     Id. at 56 a¡d 61.
'n Id. at 43: "As soon as the adjudication period was over. . .your chances are lost forever is the way that it was led to
us to believe. , . ".
2s
     rd. atzz.
26
   Tex. Water Code $ 5.228(c) states, in part: The executive director may parficipate as a party in contested case
permit hearings before the commission or the State Office of Administative Hearings for the sole purpose of
providilg information to complete the administrative record.
t7
   This is implemented in rule at 30 TAC $ 80.108(b)(l), which requi¡es the Executive Director to participate as a
parly in all water rights hearings. Moreover, the Executive Director is entitled to request a contested case hearing on
a water rights application on his own motion (30 TAC $ 295.171).




                                                                                                                         7
                                   I
                                    J                                                 "r

accurately model water availability. The state is both charged with the responsibilify of
protecting state water resowces and also possesses the information necessary to do so.

         Conversely, it is inadequately protective of the state's water and senior water right
holders to rely.solely upon other affected persons to maintain the integrity of the management
system.28 Due to the complex nature of a basin's hydrology, it is not the case that granting a
given application will affect another specific water right holder. Rather, all permits must be
applied to all the water to see how much remains available, and when and where it remains. The
practical affect is that it rarely obvious to any given water user how they might be affected by
any one application. Indeed other water right holders and users rely on the state to serve this
function. Even BRA withdrew from this hearing, stating "BRA is confident that the TCEQ
staff s analysis and position...is correct and will prevail in the proceerling .>2e ç a sophisticated
holder of large water rigþts can rely on the Executive Director, should not all smaller water right
holders and even water users be able to rely on us as trustee to ensu¡e that the water supply they
depend upon remains reliably available? Further,-many who might be affected could choose not
to particiiate in a hearing beðause of the
                                           "xpent".3o
        There are myriad r€asons other affected parties might fail to or choose not to protest a
water rights applicatior¡ but the state cânnot fail to or choose not to ensure the integrity of the
management system ensuring the reliabilify and sustainability of oru surface water supply. A
vigorous defense of the state's system of surface water ma¡agement is not oniy within the
bounds of the Executive Director's proper role, it is a duty of monumental importance that as
evidenced by this proceeding, the Executive Director takes very seriously.



V. Conclusion

        The Commission has never issued a permit for an appropriation of water to Applicant.
Applicant has no claím to use water pr:rsuant to an appropriative right. The priority date
assigned to Permit 5594 is void upon the expiration of the tenn, and has no effect in regard to
Applicant's request for a permit for a new, pernanent appropriation of water. Using the correct
priority date, the Executive Director has found that no water, whether for use as a new
appropriation of water or for tsrm use of previously-appropriated water, is available for diversion
at Applicant's díversion point. Even more, the Applicant failed to produce any evidence or
analysis of evidence proving water availability for his request. Consequently, the Executive
Director respectfully requests that the Honorable Administrative Law Judge recommend denial
of Application 55944.




28
  As Applicant states in his Closing Argumen! "The legal principles of Vy'estern water law...support the concepts
of government oversight of water resources, deemed essential to promoting the beneficial use of available water in
accordance v/ith the public welfare." Applicant's Closing Argumeng 4.
2eApplicant'sExhibit 43,BrazosRiverAuthority'sWithdrawalofP¡otestandParlyStahs,January9,2009,at2.
  For example, in its withdrawal, BRA cited a "disproportionate commitrnent of resoruces that is being required" of
30

it cliscontinuing its participation ia this proceediag. Applicant's Exhibit 43, at2.
  in


                                                                                                                     I
)                                     3

    Respectfully   submitted,             ,



    Texas Commission on Environmental Quality

    Mark Vickery, Executive Di¡ector

    Stephanie Bergeron Perdue, Deputy Director
    Office of Legal Services

    Rob ert Martinez, Director
    Environmental Law Division




                       Al-**
    Shana L. Horton,   StaffAttomey
    Environmental Law Division
    State Bar No. 24041131
    P. O. Box 13087, MC 173
    Austin, Texas 7 87 11 -3087
    (s1,2) 239-1088




    J                Staff Attonrey
    Bayi¡snm ental Law Division
    State Bar No. 24058514
    P.O. Box 13087, MC 173
    Austin, Texas 787t7-3087
    (s12) 23e-2496                               9B
                                                 rfl \o         o
                                                 -"1 '=         z
                                                 PÊ;
                                                 rrl Nt
                                                  Ð
                                                 -¡D   -t
                                                 o=
                                                 ï.8
                                                 -rt
                                                 FS



                                                            9
                        iJ                                       -\
                                                                 J

                               CERTIFICATE OF SERVICE

I hereby certify that on the 21't day of December, 2OOg, the foregoing Executive
Director's Response to Closing Arguments was filed with the Chief Clerk of the Texas
Commission on Environmental Quality and that a tue and correct copy rñ/as forwarded to
each of the parties listed below by the method(s) indicated.

The Honorable Paul Keeper
State Office of AdminisEative Hearings
300 West 15th Street, Suite 502
PlO. Box 13025
Austin, Texas 7 87 ll -3025
Via Fax 572.475.4993
Vi a E-mail to : carmen.montalvo @so atr. state. tx.us

For the Applicant:
Gwendolyn Hill V/ebb
L270Bank of America Center
515 Congress Avenue
P.O. Drawer 1329
Austin, Texas 7 87 67 -1329
Via E-mail to : s\ilen.hill. webb @sbcelob al.net

For OPIC:
Garrett A¡thw
Office of the Public Interest Counsel                                          ll  È¡r
TCEQ, MC 103                                                                   -t= \                                                                                                               I
                                                                                                          i
                                                                                                                   I
                                                                                                       {_t
Bryan W. Shaw, Ph.D., Chairmon
Buddy Garci4 Commis s ioner
Carlos Rubirut ein, Commissioner
Mark R. Vickery, P,G., Executíue Director


                             T¡rus      CoururtsstoN oN E¡wrnoNüuTENTAL Quru,lrv
                                        Protecting Texas by Reducing and Preuenting Poilution

        December 21,2009

        The Honorable Paul Keeper
        State Office of Administative Hearings
        300 West 15ù Steet, Suite 502
        P.O. Box 13025
        Austin, Texas 7 87 1l -3025

        Re:        Application by Bradley B. Ware to Amend Water Use Permit No. 5594
                   SOAII Docket No. XXX-XX-XXXX
                   TCEQ Docket No. 2008-0181-\ /R


        Dear Judge Keeper:

        Enclosed please find the Executive Director's Response to Closing Arguments.

        Thank you for yor:r attention to this matter.

        Sincerely,


         -/Lto"-*            / d4fu
        Shana L. Horton
        Attorney
        Environmental Law Division
                                                                                                                             SH
                                                                                                                             ;ñ ìó          o
        Encloswe                                                                                                             :n E           z
                                                                                                                             crs            mt-)
                                                                                                                                           aËP-
                   TCEQ Chief Clerk                                                                                          ãNÐ
                                                                                                                             Ð
                   Service List
                                                                                                                             ut -t         EËñg
                                                                                                                             o=
                                                                                                                             ì1             2Y
                                                                                                                                    .E
                                                                                                                                            -1
                                                                                                                                    t*,l   t-
                                                                                                                             =
                                                                                                                             Èí Nt


                                                                                                                        )




          P.O,   Box 13087      Austin,TexasTSTII-3087,'             512-239-1000                Intemet address: www.tceq.state.bcus
                                                  lnnted on recycled paper using soy.based ink